

Exhibit 10.3
EXECUTION VERSION
AMENDMENT NO. 2 TO
CREDIT AGREEMENT AND
AMENDMENT TO U.S. SECURITY AGREEMENT,
dated as of November 20, 2018,
between
NOVELIS INC., as Borrower,
AV METALS INC., as Holdings,
THE OTHER LOAN PARTIES PARTY HERETO,
 
THE THIRD PARTY SECURITY PROVIDER,
and
STANDARD CHARTERED BANK, as Administrative Agent and as Collateral Agent for the
Lenders

 
    


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------




This     AMENDMENT     NO.     2     TO     CREDIT     AGREEMENT     AND
AMENDMENT TO U.S. SECURITY AGREEMENT (this “Amendment”), dated as of
November 20, 2018, is entered into between NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act and having its corporate
office at Two Alliance Center, 3560 Lenox Road, Suite 2000, Atlanta, GA 30326,
USA (the “Borrower”), AV METALS INC., a corporation formed under the Canada
Business Corporations Act (“Holdings”), the other LOAN PARTIES (as defined in
the Credit Agreement referred to below), NOVELIS ITALIA S.P.A. (the “Third Party
Security Provider”), and STANDARD CHARTERED BANK, being a company incorporated
in England by Royal Charter, with reference number ZC18 and whose registered
office is 1 Basinghall Avenue, London EC2V 5DD, as administrative agent (in such
capacity, and together with its successors in such capacity, “Administrative
Agent”) and as collateral agent (in such capacity, and together with its
successors in such capacity, “Collateral Agent”) under the Credit Agreement
referred to below for the Lenders.
RECITALS
WHEREAS, Borrower, AV Metals Inc., the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and the Lenders from time to time
party thereto entered into that certain Credit Agreement, dated as of January
10, 2017 (as amended, supplemented, restated or otherwise modified prior to the
date hereof, the “Credit Agreement”; the Credit Agreement, as amended by this
Amendment, the “Amended Agreement”);
WHEREAS, Novelis Inc. and the other Co-Borrowers and the Guarantors from
time to time party thereto and the Collateral Agent entered into that certain
Security Agreement, dated as of January 13, 2017 (as amended, restated amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Security Agreement”);
WHEREAS, the Third Party Security Provider has pledged certain assets to secure
the Secured Obligations of the Loan Parties;
WHEREAS, the Designated Company has requested amendments to the Credit Agreement
and to the Security Agreement as herein set forth; and
WHEREAS, the Designated Company, the Administrative Agent, the Collateral Agent,
and the Required Lenders signatory to an acknowledgement and consent
substantially in the form of Exhibit A attached hereto (each, an “Acknowledgment
and Consent”), have agreed to amend the Credit Agreement and the Security
Agreement on the terms and subject to the conditions herein provided.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:








1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------


- 2 -


Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Amended Agreement.
Section 2. Amendments.
(a)Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, effective as of the Amendment Effective Date (as defined below), the
Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined) as set forth in the pages of the Amended
Agreement attached as Annex I hereto.
(b)Amendment to Security Agreement. Subject to the terms and conditions set
forth herein, effective as of the Amendment Effective Date (as defined below):
(i)    the definition of “Excluded Deposit Accounts” in Section 1.1(c) of the
Security Agreement is hereby amended by (A) deleting the word “and” immediately
prior to the reference to clause (iv) therein, and (B) adding the phrase “, and
(v) Excluded Factoring Bank Accounts” immediately prior to the proviso at the
end of such definition; and
(ii)    the definition of “Excluded Property” in Section 1.1(c) of the Security
Agreement is hereby amended by: (1) adding the following proviso at the end of
clause (e) thereof:
“; provided, further, that, notwithstanding anything to the contrary in this
clause (e)(ii) or any other provision in any Loan Document, the pledge of or
grant of a security interest in any Equity Interests issued by a Specified
Aleris Subsidiary shall not be subject to the limitations set forth in this
clause (e)(ii) or in any comparable provision in any other Loan Document”,
(2) deleting the “;” at the end of clause (i) thereof and replacing it with “,”,
and (3) deleting the “.” at the end of clause (j) thereof and replacing it with
“,” and adding the following as clause (k): “(k) Excluded Property (as defined
in the Credit Agreement)”.
Section 3. Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall become effective as of the first date (the “Amendment Effective
Date”) on which each of the following conditions precedent shall have been
satisfied, or duly waived by the Required Lenders:
(a)Certain Documents. The Administrative Agent shall have received each of the
following, each in form and substance satisfactory to the Administrative Agent:
(i)
this Amendment, duly executed by each of the Loan Parties, the Third Party
Security Provider, the Administrative Agent and the Collateral Agent;

(ii)
Acknowledgments and Consents duly executed by the Required Lenders

holding Loans on the Amendment Effective Date;


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------

- 3 -


(iii)
such amendments to, amendments and restatements of, or confirmations or

reaffirmations of, or supplements to, existing Security Documents or other Loan
Documents, such


additional Security Documents, Loan Documents or other filings, renewals of
filings, searches or actions, in each case as the Administrative Agent or the
Collateral Agent may require in connection with this Amendment;
(b)Corporate Documents.
(i)
a certificate of the secretary, assistant secretary, managing director (where

applicable) or other director (in the case of Holdings) of each Loan Party dated
the Amendment
Effective Date, certifying (1) that attached thereto is a true and complete copy
of each
Organizational Document (or its equivalent including the constitutional
documents) of such Loan Party certified (to the extent customary in the
applicable jurisdiction) as of a recent date by the Secretary of State (or
equivalent Governmental Authority) of the jurisdiction of its organization, (2)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors (or equivalent governing body or Person) and/or
shareholders, as applicable, of such Loan Party authorizing the execution,
delivery and performance of, inter alia, this Amendment and the other Loan
Documents to which such Person is a party that are required to be executed in
connection herewith, and that such resolutions, or any other document attached
thereto, have not been modified, rescinded, amended or superseded and are in
full force and effect, (3) as to the incumbency and specimen signature of each
officer or authorized signatory executing this Amendment and any Loan Document
or any other document delivered in connection herewith on behalf of such Loan
Party (together with a certificate of another officer as to the incumbency and
specimen signature of the secretary, assistant secretary or managing director
executing the certificate in this clause (i), and other customary evidence of
incumbency) and (4) that the borrowing, guarantee, or granting of Liens with
respect to the Loans or any of the other Secured Obligations would not cause any
borrowing, guarantee, security or similar limit binding on any Loan Party to be
exceeded;
(ii)
a certificate as to the good standing (where applicable, or such other

customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “longform” if available) as of a recent date prior to the
Amendment Effective Date, from the Secretary of State in the state or
jurisdiction of organization of such Loan Party (or other applicable
Governmental Authority);
(iii)
if relevant, evidence that each Irish Guarantor has done all that is necessary

to follow the procedures set out in section 82 of the Companies Act 2014 of
Ireland in order to enable it to enter into this Amendment and the other Loan
Documents to which such Person is a party that are required to be executed in
connection herewith;
(iv)
evidence that each of the Loan Parties are members of the same group of

companies consisting of a holding company and its subsidiaries for the purposes
of Section 7 of the Companies Act 2014 of Ireland and Section 8 of the Companies
Act 2014 of Ireland;
(v)
up-to date certified copy of the constitutional documents (e.g., for a German
GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste) for each
German Loan

Party; and


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------

- 4 -


(vi)    such other documents as the Lenders or the Administrative Agent may
reasonably request.
(c)Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Amendment Effective Date and signed by a Responsible
Officer of the Borrower, certifying (i) compliance with the conditions precedent
set forth in this Section 3, (ii) that no Default has occurred and is
continuing, and (iii) that each of the representations and warranties made by
any Loan Party set forth in Section 4 below or in any other Loan Document are
true and correct in all material respects (or, in the case of any representation
or warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the Amendment Effective Date,
except to the extent such representations and warranties expressly related to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects (or, in the case of any representation
or warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) as of such earlier date.
(d)Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, and the Lenders, (i) a favorable written opinion of
Torys LLP, special counsel for the Loan Parties and (ii) a favorable written
opinion of local and foreign counsel of the Loan Parties in jurisdictions to be
specified by the Administrative Agent (or, in the case of Loan Documents
governed by the laws of, or Persons organized under the laws of, the United Arab
Emirates or the Dubai International Financial Centre, foreign counsel of the
Agents), in each case (A) dated the Amendment Effective Date, (B) addressed to
the Agents and the Lenders and (C) covering such matters relating to the
Amendment and the other Loan Documents as the Administrative Agent or the
Lenders shall reasonably request.
(e)Applicable Law. The Administrative Agent and the Required Lenders shall be
satisfied that Holdings, the Borrower and their Subsidiaries and the
transactions contemplated by this Amendment shall be in full compliance with all
material Applicable Law, including Regulations T, U and X of the Board, and
shall have received satisfactory evidence of such compliance reasonably
requested by them.
(f)Consents. All approvals of Governmental Authorities and third parties
necessary to consummate the transactions contemplated by this Amendment shall
been obtained and shall be in full force and effect.
(g)Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
transactions contemplated by this Amendment.
(h)Payment of Fees Costs and Expenses. The Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of legal counsels) for which invoices have been
presented, on or before the Amendment Effective Date, in connection with this
Amendment.
(i)Representations and Warranties. Each of the representations and warranties
contained or referenced in Section 4 below shall be true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) on and as of the date hereof and the Administrative Agent shall
have received a certificate


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------

- 5 -


of a Responsible Officer of the Designated Company, addressed to the
Administrative Agent and dated as of the Amendment Effective Date, certifying
the same.
(j)No Default or Event of Default. Before and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing
and the Administrative Agent shall have received a certificate of a Responsible
Officer of the Designated Company, addressed to the Administrative Agent and
dated as of the Amendment Effective Date, certifying the same.
(k)USA Patriot Act; Beneficial Ownership Certification.
(i)
The Administrative Agent and the Lenders shall have received, at least 5
Business Days prior to the Amendment Effective Date, and shall be satisfied
with, all documentation and other information that may be required by the
Administrative Agent and the Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the information described in Section 11.13 of the
Amended Agreement.

(ii)
At least five (5) Business Days prior to the Amendment Effective Date, the
Borrower shall have delivered to the Administrative Agent and each Lender that
so requests a Beneficial Ownership Certification.

Section 4. Representations and Warranties. Each Loan Party and the Third Party
Security Provider represents and warrants to the Administrative Agent and each
Lender as follows:
(a)After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement are true and correct in all material respects
(or, in the case of any representation or warranty that is qualified as to
materiality, “Material Adverse Effect” or similar language, in all respects) on
and as of the date hereof as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates to an earlier
date, in which case such representations and warranties are true and correct in
all material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date.
(b)The execution and delivery by the Designated Company, each other Loan Party
and the Third Party Security Provider of this Amendment, and the performance of
this Amendment , the Credit Agreement as amended hereby, and the Security
Agreement as amended hereby, by the Designated Company, each other Loan Party
and the Third Party Security Provider, in each case have been duly authorized by
all requisite organizational action on its part and will not violate any of its
Organizational Documents.
(c)This Amendment has been duly executed and delivered by the Designated
Company, each other Loan Party and the Third Party Security Provider, and each
of this Amendment, the Credit Agreement as amended hereby, and the Security
Agreement as amended hereby, constitutes the Designated Company’s, such Loan
Party’s or such Third Party Security Provider’s, as applicable, and to the
extent that such Person is a party to such document, legal, valid and binding
obligation, enforceable against it in accordance with


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------

- 6 -


their terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and by general principles of equity.
(d)Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.
Section 5. Continuing Effect; Liens and Guarantees; No Novation.
(a)Each of the Loan Parties and the Third Party Security Provider hereby
consents to this Amendment. Each of the Loan Parties and the Third Party
Security Provider hereby acknowledges and agrees that all of its Secured
Obligations, including all Liens and (in the case of the Loan Parties)
Guarantees granted to the Secured Parties under the applicable Loan Documents,
are ratified and reaffirmed and that such Liens and Guarantees shall continue in
full force and effect on and after Amendment Effective Date to secure and
support the Secured Obligations of the Designated Company and the Guarantors.
Each of the Loan Parties hereby further ratifies and reaffirms the validity,
enforceability and binding nature of the Secured Obligations.
(b)Holdings and each Subsidiary Guarantor hereby (i) acknowledges and agrees to
the terms of this Amendment and (ii) confirms and agrees that, each of its
Guarantee and any Foreign Guarantee is, and shall continue to be, in full force
and effect, and shall apply to all Secured Obligations without defense,
counterclaim or offset of any kind and each of its Guarantee and any such
Foreign Guarantee is hereby ratified and confirmed in all respects. The
Designated Company hereby confirms its liability for the Secured Obligations,
without defense, counterclaim or offset of any kind.
(c)Holdings, the Designated Company, each other Loan Party and the Third Party
Security Provider hereby ratifies and reaffirms the validity and enforceability
(without defense, counterclaim or offset of any kind) of the Liens and security
interests granted by it to the Collateral Agent for the benefit of the Secured
Parties to secure any of the Secured Obligations by Holdings, the Designated
Company, any other Loan Party and the Third Party Security Provider pursuant to
the Loan Documents to which any of Holdings, the Designated Company, any other
Loan Party or the Third Party Security Provider is a party and hereby confirms
and agrees that notwithstanding the effectiveness of this Amendment, and except
as expressly amended by this Amendment, each such Loan Document is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Amendment, each reference in the Loan Documents to (i) the “Credit Agreement”,
“thereunder”, “thereof” (and each reference in the Credit Agreement to this
“Agreement”, “hereunder” or “hereof”) or words of like import shall mean and be
a reference to the Credit Agreement as amended by this Amendment and (ii) the
“U.S. Security Agreement” (to the extent it relates to clause (i) of such
definition), (and each reference in the Security Agreement to this “Agreement”,
“hereunder” or “hereof”) or words of like import shall mean and be a reference
to the Security Agreement as amended by this Amendment.
(d)This Amendment shall not extinguish the obligations for the payment of money
outstanding under the Loan Documents or discharge or release the priority of any
Loan Document or any other security therefor. Nothing contained herein or in
Exhibit A hereto shall be construed as a substitution or novation of the
obligations outstanding under the Loan Documents or instruments securing the
same, which shall remain in full force and effect. Nothing implied in this
Amendment or in any other document contemplated


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------

- 7 -


hereby shall be construed as a release or other discharge of any Loan Party from
any of its obligations and liabilities under the Loan Documents. Section 6.
Reference to and Effect on the Loan Documents.
(a)Except as expressly set forth in this Amendment, all of the terms and
provisions of the Credit Agreement, the Security Agreement and the other Loan
Documents (including all exhibits and schedules to each of the Credit Agreement,
the Security Agreement and the other Loan Documents) are and shall remain in
full force and effect and are hereby ratified and confirmed. The amendments
provided for herein and in Exhibit A hereto are limited to the specific
provisions of the Credit Agreement or the Security Agreement, as applicable,
specified herein and therein and shall not constitute an amendment of, or an
indication of the Administrative Agent’s, the Collateral Agent’s or any Lender’s
willingness to amend or waive, any other provisions of the Credit Agreement, any
other provisions of the Credit Agreement as amended hereby, the Security
Agreement, any other provision of the Security Agreement as amended hereby, or
the same sections or any provision of any other Loan Document on any other date
or for any other purpose.
(b)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Administrative Agent, the Collateral Agent, or any Lender under the
Credit Agreement, the Security Agreement, or any Loan Document, or constitute a
waiver or amendment of any other provision of the Credit Agreement, the Security
Agreement or any Loan Document except as and to the extent expressly set forth
herein.
(c)The execution and delivery of this Amendment by any Loan Party or Third Party
Security Provider shall not constitute a joinder by, or agreement to be bound by
the terms of, any Loan Document to which such Loan Party or Third Party Security
Provider is not a party.
(d)This Amendment shall constitute a Loan Document.
Section 7. Further Assurances. The Designated Company, each other Loan Party and
the Third Party Security Provider hereby agrees to execute any and all further
documents, agreements and instruments and take all further actions that the
Administrative Agent deems reasonably necessary or advisable in connection with
this Amendment, including to continue and maintain the effectiveness of the
Liens and guarantees provided for under the Loan Documents, with the priority
contemplated under the Loan Documents. The Administrative Agent and the
Collateral Agent are hereby authorized by the Lenders to enter into all such
further documents, agreements and instruments, and to file all financing
statements deemed by the Administrative Agent or the Collateral Agent to be
reasonably necessary or advisable in connection with this Amendment.
Section 8. Counterparts. This Amendment and each Acknowledgement and Consent may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Receipt by the Administrative Agent of a facsimile copy or electronic
image scan transmission (e.g., PDF via electronic email) of an executed
signature page hereof or of an Acknowledgement and Consent, as applicable, shall
constitute receipt by the Administrative Agent of an executed counterpart of
this Amendment or such Acknowledgement and Consent, as applicable.


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------

- 8 -


Section 9. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
Section 10. Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
Section 11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY)
[SIGNATURE PAGES FOLLOW]
 




1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers and members thereunto duly authorized, on
the date first indicated above.
 
NOVELIS INC., as the Designated Company
By: ___/s/ Devinder Ahuja______________
Name: _____Devinder Ahuja______________
Title: _____SVP & Chief Financial Officer__
AV METALS INC., as Holdings
By: ___/s/ Devinder Ahuja______________
Name: _____Devinder Ahuja______________
Title: _____Authorized Signatory__________
NOVELIS CORPORATION, as a U.S. Guarantor
By: ___/s/ Devinder Ahuja______________
Name: _____Devinder Ahuja______________
Title: _____Authorized Signatory__________
NOVELIS GLOBAL EMPLOYMENT
ORGANIZATION, INC., as a U.S. Guarantor
By: ___/s/ Devinder Ahuja______________
Name: _____Devinder Ahuja______________
Title: _____Authorized Signatory__________
NOVELIS SOUTH AMERICA HOLDINGS LLC,
as a U.S. Guarantor
By: ___/s/ Devinder Ahuja______________
Name: _____Devinder Ahuja______________
Title: _____Authorized Signatory__________


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




NOVELIS ACQUISITIONS LLC,
as a U.S. Guarantor
By: ___/s/ Devinder Ahuja______________
Name: _____Devinder Ahuja______________
Title: _____Authorized Signatory__________
NOVELIS HOLDINGS INC., as a U.S. Guarantor
By: ___/s/ Devinder Ahuja______________
Name: _____Devinder Ahuja______________
Title: _____Authorized Signatory__________
    
NOVELIS UK LTD, as a U.K. Guarantor
By:
    /s/ Devinder Ahuja      Name:      Devinder Ahuja      Title:      Attorney
    

NOVELIS EUROPE HOLDINGS LIMITED,
as a U.K. Guarantor
By:
    /s/ Devinder Ahuja      Name:      Devinder Ahuja      Title:      Attorney
    

NOVELIS SERVICES LIMITED,
as a U.K. Guarantor
By:
    /s/ Devinder Ahuja      Name:      Devinder Ahuja     

Title:      Attorney     
 
    
NOVELIS AG, as a Swiss Guarantor
By: /s/ Devinder Ahuja Name: Devinder Ahuja
Title:      Authorized Signatory     


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




NOVELIS SWITZERLAND SA,
as a Swiss Guarantor
By: /s/ Devinder Ahuja Name: Devinder Ahuja
Title:      Authorized Signatory     
 


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------






4260848 CANADA INC., as a Canadian Guarantor
By: /s/ Devinder Ahuja Name: Devinder Ahuja
Title:      Authorized Signatory     
4260856 CANADA INC., as a Canadian Guarantor
By: /s/ Devinder Ahuja Name: Devinder Ahuja
Title:      Authorized Signatory     
8018227 CANADA INC., as a Canadian Guarantor
By: /s/ Devinder Ahuja Name: Devinder Ahuja
Title:      Authorized Signatory     
    


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------






SIGNED AND DELIVERED AS A DEED for and on behalf of NOVELIS ALUMINIUM HOLDING
UNLIMITED COMPANY
by its lawfully appointed attorney, as Irish Guarantor in the presence of:
By:
    /s/ Devinder Ahuja      Name:      Devinder Ahuja      Title:      Attorney
    

witness:
 
By:  
/s/ Shannon Curran     
Name:  
     Shannon Curran     
Title:  
     Sr. Legal Manager     

 
 
 
Address: 3560 Lenox Road, Suite 2000
    Atlanta, GA 30326
 
 
 
Occupation: Paralegal
NOVELIS DEUTSCHLAND GMBH,
as a German Guarantor
By:
    /s/ Eric Tonkowski      Name:      Eric Tonkowski      Title:      Managing
Director     

NOVELIS SHEET INGOT GMBH,
as a German Guarantor
By:          /s/ Fortunato Lucido     
Name:      F. Lucido     
Title:      Director     
 
    


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------






NOVELIS DO BRASIL LTDA.,
as Brazilian Guarantor
By:
    /s/ Devinder Ahuja      Name:      Devinder Ahuja      Title:     
Attorney-in-Fact      NOVELIS PAE S.A.S., as French Guarantor

By: /s/ Devinder Ahuja Name: Devinder Ahuja Title: Attorney-in-Fact NOVELIS MEA
LTD, a Company Limited by
Shares under the Companies Law of the Dubai
International Financial Centre, as Dubai Guarantor
By: /s/ Devinder Ahuja Name: Devinder Ahuja
Title:      Authorized Signatory     
    


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------






    NOVELIS ITALIA S.P.A., as Third Party
Security Provider
By: /s/ Devinder Ahuja Name: Devinder Ahuja
Title:      Attorney     
 
 
 
























        


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




STANDARD CHARTERED BANK, as
Administrative Agent and as Collateral Agent
              By:     /s/ Scott Masfen


                   Name: Scott Masfen
Title: Transaction Manager
Standard Chartered Bank
 


 
 




[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 
EXHIBIT A
 
Form of Acknowledgment and Consent
 
[______________], 2018
To:
Standard Chartered Bank, as Administrative Agent and as Collateral Agent 1
Basinghall Avenue, 5th floor

London, England
EC2V 5DD
Attention: Asset Servicing Manager
Re:     Novelis Inc. Acknowledgement and Consent to Amendment No. 2 to Credit
Agreement and Amendment to U.S. Security Agreement
Ladies and Gentlemen:
Reference is hereby made to (i) the Credit Agreement, dated as of January 10,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among, inter alia, Novelis
Inc., certain affiliates and subsidiaries of Novelis Inc., the several banks and
other financial institutions or entities party thereto as lenders, and Standard
Chartered Bank, as administrative agent (in such capacity, the “Administrative
Agent”), (ii) the Security Agreement, dated as of January 13, 2017 (as amended,
restated amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), made by Novelis Inc. and the other Co-Borrowers
and the Guarantors from time to time party thereto, in favor of Standard
Chartered Bank, as collateral agent (in such capacity, the “Collateral Agent”),
and (iii) Amendment No. 2 to Credit Agreement and Amendment to U.S. Security
Agreement (the “Amendment”) between Novelis Inc., certain affiliates and
subsidiaries of Novelis Inc., and the Administrative Agent, in the form posted
by the Administrative Agent via Intralinks, Syndtrak, ClearPar or a
substantially similar electronic transmission system. Capitalized terms used but
not defined herein having the meaning assigned to such terms in the Amendment.
CONSENT TO EFFECTIVENESS OF THE AMENDMENT. By signing below, the undersigned, in
its capacity as a Lender under the Credit Agreement, hereby acknowledges and
consents to, and agrees to the terms of, the Amendment and hereby irrevocably
authorizes Standard Chartered Bank, in its capacities as Administrative Agent
and as Collateral Agent, to execute the Amendment on behalf of the undersigned
with respect to all Loans owned by the undersigned immediately prior to giving
effect to the Amendment.
[Signature page follows.]
 
 
IN WITNESS WHEREOF, the undersigned has duly executed this Acknowledgment and
Consent as of the date first written above.
         (Name of Institution)


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------




              By:     


                   Name:
Title:     
                   
                   [If a second signature is necessary:
              By:     


                   Name:
Title:     ]
 
    


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------






Annex I
Amended Agreement
See attached.
 




1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------





EXECUTION VERSION
 
Annex I to Amendment No. 2
 
 
 
 
CREDIT AGREEMENT
 
dated as of January 10, 2017,
as amended by Amendment No. 1,
dated as of September 14, 2017, and
as further amended by Amendment No. 2, dated as of November 20, 2018
among
NOVELIS INC., as Borrower,
 
AV METALS INC., as Holdings, and
THE OTHER GUARANTORS PARTY HERETO,
 
THE LENDERS PARTY HERETO, and
 
STANDARD CHARTERED BANK,
as Administrative Agent and Collateral Agent.

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,
AXIS BANK LIMITED, BANK OF BARODA, BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS ASIA LIMITED,
ICICI BANK LIMITED,
ING BANK N.V., SINGAPORE BRANCH,
KOTAK MAHINDRA BANK LIMITED, STANDARD CHARTERED BANK, STATE BANK OF INDIA, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Mandated Lead Arrangers and
Bookrunners.


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------




 
 
1067001.01117313.05-CHISR02A - MSW
 
 
TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
..........................................................................................................71
Section 1.01     Defined Terms
...........................................................................................71
Section 1.02     Classification of Loans and Borrowings
............................................104105
Section 1.03     Terms Generally; Currency Translation
............................................104105
Section 1.04     Accounting Terms; GAAP
.................................................................106107
Section 1.05     Resolution of Drafting
Ambiguities...................................................107108
Section 1.06     Pro Forma
Calculations......................................................................107108
Section 1.07     Calculation of Reference Bank Rate and Cost of Funds
....................107109
Section 1.08     Role of Reference Banks
...................................................................108109
Section 1.09     Confidentiality of Funding Rates and Funding Bank Quotations
......108110
Section 1.10     Amendments to Permitted Customer Account Financing
Definition
.................................................................................................112
Section 1.11     Divisions
..................................................................................................112
ARTICLE II THE CREDITS
.................................................................................................111113


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------




Section 2.01 
Commitments
.....................................................................................111113 
Section 2.02 
Loans
..................................................................................................111113 
Section 2.03 
Borrowing Procedure
.........................................................................112114 
Section 2.04 
Repayment of Loans; Evidence of Debt
............................................113116 
Section 2.05 
Fees
....................................................................................................114116 
Section 2.06 
Interest on Loans
................................................................................114117 
Section 2.07 
Termination and Reduction of
Commitments....................................115118 
Section 2.08 
Interest Elections
................................................................................115118 
Section 2.09 
Amortization of Term Loan Borrowings
...........................................117120 
Section 2.10 
Optional and Mandatory Prepayments of Loans
...............................117120 
Section 2.11 
Alternate Rate of Interest
...................................................................122125 
Section 2.12 
Yield Protection; Change in Law Generally
......................................123126 
Section 2.13 
Breakage Payments
............................................................................125128 
Section 2.14 
Payments Generally; Pro Rata Treatment; Sharing of Setoffs ...........126129 
Section 2.15 
Taxes
..................................................................................................128132 
Section 2.16 
Mitigation Obligations; Replacement of Lenders
..............................136139 
Section 2.17 
[INTENTIONALLY OMITTED]
......................................................138141 
Section 2.18 
[INTENTIONALLY OMITTED]
......................................................138141 
Section 2.19 
Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest................................................................................................138141 
Section 2.20 
[INTENTIONALLY OMITTED]
......................................................139142 
Section 2.21 
[INTENTIONALLY OMITTED]
......................................................139142 
Section 2.22 
Cashless Rollover of Term Loans
......................................................139142 
Section 2.23 
Incremental Term Loan Commitments
..............................................139142 

 
 
1067001.041117313.05-CHISR02A - MSW
 
Section 2.24     Refinancing Amendments.
.................................................................143146
ARTICLE III REPRESENTATIONS AND WARRANTIES
...............................................144147


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------




Section 3.01     Organization; Powers
.........................................................................144148
Section 3.02     Authorization; Enforceability
............................................................145148
Section 3.03     No Conflicts
.......................................................................................145148
Section 3.04     Financial Statements; Projections
......................................................145148
Section 3.05     Properties
...........................................................................................146149
Section 3.06     Intellectual Property
...........................................................................147150
Section 3.07     Equity Interests and Subsidiaries
.......................................................148151
Section 3.08     Litigation; Compliance with Laws
.....................................................149152
Section 3.09     Agreements
........................................................................................149152
Section 3.10     Federal Reserve Regulations
..............................................................149153
Section 3.11     Investment Company Act
..................................................................149153
Section 3.12     Use of Proceeds
..................................................................................150153
Section 3.13     Taxes
..................................................................................................150153
Section 3.14     No Material Misstatements
................................................................150154
Section 3.15     Labor Matters
.....................................................................................151154
Section 3.16     Solvency
.............................................................................................151154
Section 3.17     Employee Benefit Plans
.....................................................................151155
Section 3.18     Environmental
Matters.......................................................................152155
Section 3.19     Insurance
............................................................................................154157
Section 3.20     Security Documents
...........................................................................154157
Section 3.21     Material Indebtedness Documents
.....................................................158162
Section 3.22     Anti-Terrorism Law
...........................................................................158162
Section 3.23     Location of Material Inventory and Equipment
.................................160164
Section 3.24     Senior Notes; Material Indebtedness
.................................................160164
Section 3.25     Centre of Main Interests and
Establishments.....................................161165
Section 3.26     Holding and Dormant Companies
.....................................................161165
Section 3.27     Excluded Collateral Subsidiaries
.......................................................161165
Section 3.28     EEA Financial Institutions
.................................................................161165
Section 3.29     Federal Power Act; Etc
......................................................................161165


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------




Section 3.30     Beneficial Ownership Certification
.........................................................165
Section 3.31     No Fiscal Unity
........................................................................................166
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
.................................................162166
Section 4.01     Conditions to the Effective Date
........................................................162166
Section 4.02     Conditions to Initial Credit Extension on the Closing Date
..............165169
Section 4.03     Conditions to Credit Extensions
........................................................171175
ARTICLE V AFFIRMATIVE COVENANTS
......................................................................172176
Section 5.01     Financial Statements, Reports, etc.
....................................................172176
Section 5.02     Litigation and Other Notices
..............................................................176180
Section 5.03     Existence; Businesses and Properties
................................................176180



Section 5.04
Insurance
............................................................................................177181
Section 5.05 
Taxes
..................................................................................................178183 
Section 5.06 
Employee Benefits
.............................................................................179183 
Section 5.07 
Maintaining Records; Access to Properties and Inspections;
Annual Meetings
................................................................................180184 
Section 5.08 
Use of Proceeds
..................................................................................180184 
Section 5.09 
Compliance with Environmental Laws; Environmental Reports ......180184 
Section 5.10 
[INTENTIONALLY OMITTED]
......................................................181185 
Section 5.11 
Additional Collateral; Additional Guarantors
....................................181185 
Section 5.12 
Security Interests; Further
Assurances...............................................184189 
Section 5.13 
Information Regarding Collateral
......................................................184190 
Section 5.14 
Affirmative Covenants with Respect to Leases
.................................185191 
Section 5.15 
Post-Closing Covenants185; Covenants in Respect of Hedging Agreements Following
the
Section 5.16 
Designation of Subsidiaries
...............................................................185192 

ARTICLE VI NEGATIVE COVENANTS
...........................................................................187193


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------




Section 6.01 
Indebtedness
.......................................................................................187193 
Section 6.02 
Liens
...................................................................................................194201 
Section 6.03 
Sale and Leaseback Transactions
.......................................................199206 
Section 6.04 
Investments, Loan and Advances
......................................................199206 
Section 6.05 
Mergers, Amalgamations and Consolidations
...................................204212 
Section 6.06 
Asset Sales
.........................................................................................206213 
Section 6.07 
Cash Pooling Arrangements
..............................................................210218 
Section 6.08 
Dividends
...........................................................................................210218 
Section 6.09 
Transactions with Affiliates
...............................................................213221 
Section 6.10 
Most Favored Nation.
........................................................................215223 
Section 6.11 
Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc. .....................215223 
Section 6.12 
Limitation on Certain Restrictions on Restricted Subsidiaries ..........218226 
Section 6.13 
Issuance of Disqualified Capital Stock
..............................................219227 
Section 6.14 
Senior Secured Net Leverage Ratio
...................................................219227 
Section 6.15 
Business
.............................................................................................219227 
Section 6.16 
Limitation on Accounting Changes
...................................................220228 
Section 6.17 
Fiscal Year
.........................................................................................220228 
Section 6.18 
Margin Rules
......................................................................................220229 
Section 6.19 
No Further Negative
Pledge...............................................................220229 
Section 6.20 
Anti-Terrorism Law; Anti-Money Laundering
..................................221229 
Section 6.21 
Embargoed Persons
............................................................................221230 

ARTICLE VII GUARANTEE
...............................................................................................222230
Section 7.01 
The Guarantee
....................................................................................222230 
Section 7.02 
Obligations Unconditional
.................................................................223231 
Section 7.03 
Reinstatement
.....................................................................................224233 
Section 7.04 
Subrogation; Subordination
...............................................................225233 
Section 7.05 
Remedies
............................................................................................225233

ARTICLE VIII EVENTS OF DEFAULT
.............................................................................232240
Section 8.01     Events of Default
...............................................................................232240


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------




Section 8.02     Rescission
..........................................................................................236244
Section 8.03     Application of Proceeds
.....................................................................236244
Section 8.04     Designated Company’s Right to Cure
...............................................237246
ARTICLE IX [INTENTIONALLY OMITTED]
...................................................................238247
ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT ....238247
Section 10.01 Appointment and Authority
...............................................................238247
Section 10.02 Rights as a Lender
..............................................................................239247
Section 10.03 Exculpatory Provisions
......................................................................239247
Section 10.04 Reliance by the Administrative Agent
...............................................241249
Section 10.05 Delegation of Duties
..........................................................................242250
Section 10.06 Resignation of Agent
.........................................................................242250
Section 7.06
Instrument for the Payment of Money
...............................................225233
 
Section 7.07 
Continuing Guarantee
........................................................................225234 
 
Section 7.08 
General Limitation on Guarantee Obligations
...................................225234 
 
Section 7.09 
Release of Guarantors
........................................................................226234 
 
Section 7.10 
Certain Tax Matters
...........................................................................226234 
 
Section 7.11 
German Guarantor
.............................................................................226235 
 
Section 7.12 
Swiss Guarantors
...............................................................................229238 
 
Section 7.13 
Irish Guarantor
...................................................................................231239 
 
Section 7.14 
Brazilian Guarantor
............................................................................231239 
 
Section 7.15 
French Guarantor.
..............................................................................231239 
 
Section 7.16 
Belgian
Guarantor ....................................................................................240 
 
Section
7.167.17 ..............................................................................................................Keepwell
231,240

Section 10.07 Non-Reliance on Agent and Other Lenders
.......................................243251
Section 10.08 No Other Duties, etc
..........................................................................243252
Section 10.09 Administrative Agent May File Proofs of Claim
...............................243252
Section 10.10 Concerning the Collateral and the Related Loan Documents
............244252
Section 10.11 Release
...............................................................................................244253
Section 10.12 Acknowledgment of Security Trust Deed
..........................................244253
Section 10.13 Secured Hedging Agreements
............................................................245253
ARTICLE XI MISCELLANEOUS
.......................................................................................245253
Section 11.01 Notices
...............................................................................................245253
Section 11.02 Waivers; Cumulative Remedies; Amendment
...................................249258
Section 11.03 Expenses; Indemnity; Damage Waiver
..............................................256264
Section 11.04 Successors and Assigns
......................................................................258267
Section 11.05 Survival of Agreement
.......................................................................265274
Section 11.06 Counterparts; Integration; Effectiveness
............................................266274
Section 11.07 Severability
........................................................................................266275


1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------




 
Section 11.08 Right of
Setoff....................................................................................266275
SECTION 11.09     GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS
..................................................................266275
SECTION 11.10     WAIVER OF JURY TRIAL
..................................................268277
Section 11.11 Headings
............................................................................................268277
Section 11.12 Treatment of Certain Information; Confidentiality
............................268277
Section 11.13 USA PATRIOT Act Notice
...............................................................269278
Section 11.14 Interest Rate Limitation
.....................................................................269278
Section 11.15 Singapore Personal Data Protection Act
............................................270278
Section 11.16 Obligations Absolute
.........................................................................270279
Section 11.17 Intercreditor Agreement
.....................................................................271279
Section 11.18 Judgment Currency
............................................................................271280
Section 11.19 Enforcement
.......................................................................................271280
Section 11.20 No Advisory or Fiduciary Responsibility
..........................................272281
Section 11.21 Abstract Acknowledgment of Indebtedness and Joint
Creditorship........................................................................................273282
Section 11.22 Special Appointment of Collateral Agent for German Security
........274283
Section 11.23 Special Appointment of Collateral Agent in Relation to South
Korea
..................................................................................................275284
Section 11.24 Special Appointment of Collateral Agent in Relation to France
.......276285
Section 11.25 Swiss Tax Ruling
...............................................................................276285
Section 11.26 Designation of Collateral Agent under Civil Code of Quebec
...........277286
Section 11.27 Maximum Liability
............................................................................277286
Section 11.28 NO ORAL AGREEMENT
................................................................277286
Section 11.29 Collateral Matters
...............................................................................278286
Section 11.30 Electronic Execution of Assignments and Certain other
Documents
.........................................................................................278287
Section 11.31 Payments Set
Aside............................................................................279288
Section 11.32 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions..........................................................................................279288
Section 11.33 Lender Consents and Acknowledgements
.........................................280289
Section 11.34 Termination
........................................................................................282291
Section 11.35 Lender Authorizations
.............................................................................291
Section 11.36 Dutch Parallel Debt in Relation to the Dutch Security
Agreements
..............................................................................................291
Section 11.37 Special Appointment of Collateral Agent in Relation to Belgium
..........292
Section 11.38 Lender Exculpation
..................................................................................292








1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------






ANNEXES
Annex I
Amortization Table
SCHEDULES
Schedule 1.01(a)
Term Loan Commitments
Schedule 1.01(b)
Subsidiary Guarantors
Schedule 1.01(c)
Excluded Collateral Subsidiaries
Schedule 1.01(d)
Existing Secured Hedge Providers
Schedule 1.01(e)
Administrative Agent’s Office
Schedule 3.06(c)
Violations or Proceedings
Schedule 3.17
Pension Matters
Schedule 3.19
Insurance
Schedule 3.21
Material Documents
Schedule 3.24
Location of Material Inventory
Schedule 4.02(g)
Local and Foreign Counsel
Schedule 5.11(b)
Certain Subsidiaries
Schedule 5.15
Post-Closing Covenants
Schedule 5.15-1
Title Insurance Amounts
Schedule 6.01(b)
Existing Indebtedness
Schedule 6.02(c)
Existing Liens
Schedule 6.04(b)
Existing Investments
EXHIBITS
Exhibit A
Form of Administrative Questionnaire
Exhibit B
Form of Assignment and Assumption
Exhibit C
Form of Borrowing Request
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Interest Election Request
Exhibit F
Form of Joinder Agreement 
Exhibit G
Form of Landlord Access Agreement
Exhibit H-1
Form of U.S. Tax Compliance Certificate
Exhibit H-2
Form of U.S. Tax Compliance Certificate
Exhibit H-3
Form of U.S. Tax Compliance Certificate
Exhibit H-4
Form of U.S. Tax Compliance Certificate
Exhibit I
[Intentionally Omitted]
Exhibit J
Form of Mortgage
Exhibit K
Form of Term Loan Note
Exhibit L-1
Form of Perfection Certificate
Exhibit L-2
Form of Perfection Certificate Supplement
Exhibit M
[Intentionally Omitted] 
Exhibit N
[Intentionally Omitted] 
Exhibit O
Form of Solvency Certificate
Exhibit P
Form of Intercompany Note



1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------




Exhibit Q     Form of Secured Hedge Provider Joinder




1117312.02-CHISR02A - MSW

--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT (as amended as of September 14, 2017 and as of November
20, 2018, and as further amended, restated, amended and restated, supplemented
or modified, the “Agreement”), dated as of January 10, 2017, is among NOVELIS
INC., a corporation amalgamated under the Canada Business Corporations Act and
having its corporate office at Two Alliance Center, 3560 Lenox Road, Suite 2000,
Atlanta, GA 30326, USA, as borrower (in such capacity, and together with its
successors in such capacity, the “Borrower”), AV METALS INC., a corporation
formed under the Canada Business Corporations Act and having its corporate
office at Two Alliance Center, 3560 Lenox Road, Suite 2000, Atlanta, GA 30326,
USA, the Subsidiary Guarantors (such term and each other capitalized term used
but not defined herein having the meaning given to it in Article I), the
Lenders, and Standard Chartered Bank, being a company incorporated in England by
Royal Charter, with reference number ZC18 and whose registered office is 1
Basinghall Avenue, London EC2V 5DD, as administrative agent (in such capacity,
and together with its successors in such capacity, “Administrative Agent”) for
the Lenders and as collateral agent (in such capacity, and together with its
successors in such capacity, “Collateral Agent”) for the Lenders.
WITNESSETH:
WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Term Loans on the Closing Date in an aggregate principal amount not in excess
of $1,800,000,000.
WHEREAS, the proceeds of the Term Loans are to be used in accordance with
Section 3.12.
NOW, THEREFORE, the Lenders are willing to extend such Term Loans to the
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I
 
DEFINITIONS
Section 1.01 Defined Terms. As used in this Agreement (including the preamble),
the following terms shall have the meanings specified below:
“Account Debtor” shall mean “Account Debtor,” as such term is defined in the
UCC.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC, in
which any Loan Party or any of its Restricted Subsidiaries now or hereafter has
rights.
“Acquisition” shall mean any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property and assets or business of any Person, or of any business unit, line of
business or division of any Person or assets constituting


1117312.02-CHISR02A - MSW


1

--------------------------------------------------------------------------------




a business unit, line of business or division of any other Person (other than a
Person that is a Restricted Subsidiary on the Closing Date), (b) acquisition of
in excess of 50% of the Equity Interests of any Person or otherwise causing a
person to become a Restricted Subsidiary of the acquiring Person (other than in
connection with the formation or creation of a Restricted Subsidiary of the
Designated Company by any Company), or (c) merger, consolidation or
amalgamation, whereby a person becomes a Restricted Subsidiary of the acquiring
person, or any other consolidation with any Person, whereby a Person becomes a
Restricted Subsidiary of the acquiring Person.
“Acquisition Consideration” shall mean the purchase consideration for any
Acquisition, whether paid in cash, properties, any assumption of Indebtedness or
otherwise (other than by the issuance of Qualified Capital Stock of Holdings
permitted to be issued hereunder) and whether payable at or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under US GAAP at the time of such sale to be established in respect
thereof by Holdings, the Designated Company or any of its Restricted
Subsidiaries.
“Additional Fee Letter” shall mean any fee letter designated as such in any
Increase Joinder.
“Additional Lender” shall mean, at any time, any financial institution that is
an Eligible Assignee and that agrees to provide any portion of any (a)
Incremental Term Loans pursuant to an Increase Joinder in accordance with
Section 2.23, or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.24 or (c) new Term Loans
pursuant to the terms of the definition of Permitted Reorganization; provided
that the Designated Company shall have consented to such Additional Lender.
“Additional Senior Secured Indebtedness” shall mean any Indebtedness incurred in
reliance of Section 6.01(u).
“Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 1.01(e), or such other
address or account as the Administrative Agent may from time to time notify to
the Designated Company and the Lenders.


1117312.02-CHISR02A - MSW


2

--------------------------------------------------------------------------------




“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A, or any other form approved by the
Administrative Agent. “Affiliate” shall mean, when used with respect to a
specified person, another person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the person specified; provided, however, that, for purposes of Section
6.09, the term “Affiliate” shall also include (i) any person that directly or
indirectly owns more than 10% of the voting power of the total outstanding
Voting Stock of the person specified or (ii) any person that is an executive
officer or director of the person specified.
“Agent Fee Letter” shall mean the fee letter between the Borrower and the
Administrative Agent, dated January 10, 2017.
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
“Agreed Guarantee and Security Principles” shall mean the following principles
that embody a recognition by all parties to this Agreement that there may be
certain legal and practical limitations on the scope and enforceability of
guarantees and security from the Guarantors in certain jurisdictions outside of
the United States and Canada that become parties to this agreement after the
Second Amendment Effective Date. In particular:
(a)general statutory limitations, capital maintenance, financial assistance,
corporate benefit, fraudulent preference, “thin capitalization” rules,
regulatory restrictions and similar principles may require that the guarantee
and/or security be limited by an amount or otherwise. If any such limit applies,
the guarantees and security provided may be limited to the maximum amount which
the relevant Guarantor may provide having regard to applicable law under the
jurisdiction of organization of such Guarantor; and
(b)to the extent required to comply with applicable law, guarantees and security
may be limited to mitigate a risk to the directors or officers of the relevant
grantor of such guarantee and security of contravention of any statutory duty in
such capacity or their fiduciary duties and/or which could reasonably be
expected to result in personal, civil or criminal liability on the part of any
such director or officer.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Agreement Termination Date” shall mean the date that is seven Business Days
after the Effective Date.
“Aleris” shall mean Aleris Corporation, a Delaware corporation.
“Aleris Acquisition” shall mean the acquisition by Novelis Acquisitions of
Aleris pursuant to the terms of the Aleris Merger Agreement, the repayment of
certain Indebtedness


1117312.02-CHISR02A - MSW


3

--------------------------------------------------------------------------------




of Aleris and its subsidiaries in connection with the Aleris Acquisition, and
the payment of all fees, costs and expenses in connection with the foregoing.
“Aleris Acquisition Closing Date” shall mean the date that the Aleris
Acquisition is consummated in accordance with the terms of the Aleris Merger
Agreement.



Aleris Hedging Collateral Requirements” shall have the meaning assigned to such
term in Section 5.15(e).
“Aleris Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of July 26, 2018, among the Borrower, Novelis Acquisitions, Aleris, and OCM
Opportunities ALS Holdings, L.P., a Delaware limited partnership, as amended,
modified or supplemented, together with any consent or waiver with respect
thereto, but only to the extent that such amendment, modification, amendment,
consent or waiver is not materially adverse to the Lenders or the Agents in
their capacities as such, it being understood that (i) any modification,
amendment, consent or waiver to the definition of “Material Adverse Effect” in
the Aleris Merger Agreement, or which has the effect of modifying, amending or
waiving the representation or condition as to the absence of a Material Adverse
Effect (as defined in the Aleris Merger Agreement as of the Second Amendment
Effective Date) shall be deemed to be materially adverse to the Lenders and the
Agents, (ii) any decrease in the purchase price payable under the Aleris Merger
Agreement shall not be deemed to be materially adverse to the Lenders or the
Agents, so long as such decrease does not exceed 10% of the consideration
contemplated to be paid under the Aleris Merger Agreement as of July 26, 2018,
and (iii) any increase in the purchase price contemplated to be paid under the
Aleris Merger Agreement shall not be deemed to be materially adverse to the
Lenders or the Agents, so long as such increase is funded by additional common
equity contributions to Specified Holders that directly or indirectly own Equity
Interests in the Designated Company and its Restricted Subsidiaries immediately
prior to such contribution or by cash on hand or borrowings under the Revolving
Credit Agreement; provided, that adjustments to working capital and earn-out
payments in accordance with the terms of the Aleris Merger Agreement shall not
constitute an increase or decrease in purchase price for purposes of this
definition.
“Alternative Currency” shall mean each of (x) the lawful currency of Canada, (y)
Euros, and (z) the lawful currency of the United Kingdom.
“Annual Credit” shall mean the cumulative amount of (x) $1,100,000,000 plus (y)
$250,000,000 for each fiscal year of the Designated Company commencing after the
Closing Date (beginning with the fiscal year commencing April 1, 2017) minus (z)
in each case from and after the Closing Date until the applicable time of
determination, (and taking into all transactions being consummated concurrently
with the transaction then being measured), (i) the cumulative amount of all
Investments made pursuant to Section 6.04(r)(iii), (ii) the cumulative amount of
all Dividends made pursuant to Section 6.08(d)(ii) and (iii) the cumulative
amount of all payments and redemptions of Indebtedness made pursuant to Section
6.11(a)(i)(z)(2).


1117312.02-CHISR02A - MSW


4

--------------------------------------------------------------------------------




“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.22.
“Anti-Dilution Requirement” shall have the meaning assigned to such term in the
definition of “Permitted Reorganization”.
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.22.
Applicable Margin” shall mean (a) in the case of the Initial Term Loans, for any
day, 1.85% per annum and (b) in the case of Incremental Term Loans, the margin
specified in the applicable Increase Joinder.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Member State” shall mean Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, excluding sales
of Inventory, dispositions of cash and Cash Equivalents and settlements under
Hedging Agreements, in each such excluded case, which are in the ordinary course
of business, by Holdings or any of its Restricted Subsidiaries, or (b) any
issuance of any Equity Interests of any Restricted Subsidiary of the Designated
CompanyHoldings.
“Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between any Company and another person; provided
that any cash or Cash Equivalents received must be applied in accordance with
Section 2.10(c).
“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(b)), and delivered to the Administrative
Agent, in substantially the form of Exhibit B, or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate implicit in the lease) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.
“Auditor’s Determination” shall have the meaning assigned to such term in


1117312.02-CHISR02A - MSW


5

--------------------------------------------------------------------------------




Section 7.11(b).
“AV Metals” shall mean AV Metals Inc., a corporation formed under the Canada
Business Corporations Act.
“AV Minerals” shall mean AV Minerals (Netherlands) N.V., a company organized
under the laws of the Netherlands.
“Available Amount” shall have the meaning assigned to such term in Section
7.12(a).
Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial
Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Belgian Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized under the laws of Belgium that becomes a Guarantor pursuant to
the terms hereof.
“Belgian Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any Belgian Guarantors (and
such other Persons as may be party thereto) and the Collateral Agent for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Belgian
Guarantor or any Person who is the holder of Equity Interests in any Belgian
Guarantor in favor of the Collateral Agent and/or the Revolving Credit
Collateral Agent in its capacity as agent for the Secured Parties pursuant to
the terms of the Intercreditor Agreement and the other Loan Documents, and (iii)
any other pledge agreement, mortgage, security agreement or other agreement
entered into pursuant to the terms of the Loan Documents, in each case of
clauses (i), (ii) and (iii), that is governed by the laws of Belgium, securing
the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall each
have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.


1117312.02-CHISR02A - MSW


6

--------------------------------------------------------------------------------




“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such person, (iii) in the case of any limited partnership, the Board of
Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing.
“Borrower” shall have the meaning assigned to such term in the preamble hereto
or, following the Permitted Holdings Amalgamation, Successor Borrower.
“Borrowing” shall mean Loans to a Co-Borrower of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Rate
Loans or Fallback Rate Loans, as applicable, as to which a single Interest
Period is in effect.
Borrowing Base” shall mean, as of any date, an amount equal to: (1) 85% of the
book value of all accounts receivable owned by the Loan Parties as of the end of
the most recent fiscal month for which consolidated financial statements are
available; plus (2) the lesser of (x) 75% of the book value of inventory owned
by the Loan Parties as of the end of the most recent fiscal month for which
consolidated financial statements are available and (y) 85% of the “net recovery
cost percentage” multiplied by the book value of inventory owned by the Loan
Parties as of the end of the most recent fiscal month for which consolidated
financial statements are available. Notwithstanding the foregoing, the Borrowing
Base shall be adjusted to give pro forma effect to any Acquisitions or Asset
Sales by the Designated Company and/or any Restricted Subsidiary since the end
of the most recent fiscal month for which consolidated financial statements are
available, as if such Acquisition or Asset Sale had occurred on the last day of
the end of the most recent fiscal month, with such adjustment to be effective
upon consummation of any such Acquisition or Asset Sale.
“Borrowing Request” shall mean a request by a Co-Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Brazilian Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of
the Designated Company organized in Brazil party hereto as a Guarantor, and each
other CoBorrower or Restricted Subsidiary of the Designated Company organized in
Brazil that becomes a Guarantor pursuant to the terms hereof.
“Brazilian Security Agreements” shall mean, collectively, (i) any Security
Agreements, including all sub-parts thereto, among any Brazilian Guarantors (and
such other Persons as may be party thereto) and the Collateral Agent for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Brazilian
Guarantor or any Person who is the holder of Equity Interests in any Brazilian
Guarantor in favor of the Collateral Agent and/or the Revolving Credit
Collateral Agent in its capacity as agent for the Secured Parties pursuant to
the terms of the Intercreditor Agreement and the other Loan Documents, and (iii)
any other pledge agreement, mortgage, security agreement or other agreement
entered into pursuant to the terms of the Loan Documents,


1117312.02-CHISR02A - MSW


7

--------------------------------------------------------------------------------




in each case of clauses (i), (ii) and (iii), that is governed by the laws of
Brazil, securing the Secured Obligations, and entered into pursuant to the terms
of this Agreement or any other Loan Document, as the same may be amended,
restated or otherwise modified from time to time.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City or London, and, if such day relates to any Eurodollar
Rate Loan, means any such day that is also a London Banking Day and, solely for
purposes of determining whether a day is a day on which a Loan can be advanced,
Singapore.
“Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”.
“Canadian Guarantor” shall mean Holdings, Borrower and each Restricted
Subsidiary of Holdings organized in Canada party hereto as a Guarantor, and each
other Co-Borrower or



Restricted Subsidiary of the Designated Company organized in Canada that becomes
a Guarantor pursuant to the terms hereof.
“Canadian Loan Parties” shall mean Borrower and the Canadian Guarantors.
“Canadian Security Agreement” shall mean, collectively (i) the Security
Agreements, including all sub-parts thereto, among the Canadian Loan Parties
(and such other Persons as may be party thereto) and the Collateral Agent for
the benefit of the Secured Parties, (ii) each pledge agreement, mortgage, deed
of hypothec, debenture, bond, security agreement, guarantee or other agreement
that is entered into by any Canadian Loan Party or any Person who is the holder
of Equity Interests in any Canadian Loan Party in favor of the Collateral Agent
and/or the Revolving Credit Collateral Agent in its capacity as agent for the
Secured Parties pursuant to the terms of the Intercreditor Agreement and the
other Loan Documents, and (iii) any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents, in each case of clauses (i), (ii) and (iii), that is governed by the
laws of Canada (or any province thereof), securing the Secured Obligations, and
entered into pursuant to the terms of this Agreement or any other Loan Document,
as the same may be amended, restated or otherwise modified from time to time.
“Cancellation” shall mean the cancellation, termination and forgiveness by the
applicable Co-Borrowers of all Loans, Commitments and related Obligations
acquired in connection with a Discounted Purchase, which cancellation shall be
consummated as described in Section 11.04(b)(iv)(C) and the definition of
“Eligible Assignee”.
“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with US GAAP,
have been or should be reflected as additions to property, plant or equipment on
the balance sheet of such person.


1117312.02-CHISR02A - MSW


8

--------------------------------------------------------------------------------




“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by the Designated Company and its
Restricted Subsidiaries during such period for Capital Assets (whether paid in
cash or other consideration, financed by the incurrence of Indebtedness or
accrued as a liability), together with the applicable Company’s proportionate
share of such amounts for Norf GmbH for such period.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under US GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with US GAAP. It is understood that with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting on
the definitions and covenants herein, US GAAP as in effect on the Closing Date
shall be applied.
“Cash Equivalents” shall mean, as to any person, (a) securities issued or fully
guaranteed or insured by the federal government of the United States, Canada,
Switzerland, any Approved Member State or any agency of the foregoing, (b)
marketable direct obligations issued by Canada or any province thereof, any
state of the United States or the District of Columbia or any political
subdivision, government-sponsored entity or instrumentality thereof that, at the
time of the acquisition, are rated at least “A-2” by S&P, “P-2” by Moody’s or in
the “R-2” category by the Dominion Bond Rating Service Limited, (c) certificates
of deposit, Eurocurrency time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank or trust company organized under the laws of
Canada or any province thereof, the United States, any state thereof, the
District of Columbia, any non-U.S. bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, is
rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the
Dominion Bond Rating Service Limited, (d) commercial paper of an issuer rated at
least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited, and (e) shares of any money market fund that (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets, the Dollar
Equivalent of which exceeds $500,000,000 and (iii) is rated at least “A-2” by
S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion Bond Rating
Service Limited; provided, however, that the maturities of all obligations of
the type specified in clauses (a), (b) and (c) above shall not exceed 365 days;
provided, further, that, to the extent any cash is generated through operations
in a jurisdiction outside of the United States, Canada, Switzerland or an
Approved Member State, such cash may be retained and invested in obligations of
the type described in clause (a), (c) or (d) applicable to such jurisdiction to
the extent that such obligations are customarily used in such other jurisdiction
for short term cash management purposes.
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) of the
definition of “Consolidated Interest Expense” and (c) gross interest income of
the Designated Company and its Restricted Subsidiaries for such period.


1117312.02-CHISR02A - MSW


9

--------------------------------------------------------------------------------




“Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement and
the Novelis AG Cash Pooling Agreement and (ii) any other cash pooling
arrangements (including all documentation pertaining thereto) entered into by
any Company in accordance with Section 6.07.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any expropriation, condemnation or other
taking (including by any Governmental Authority) of, any property of Holdings,
the Designated Company or any of its Restricted Subsidiaries. “Casualty Event”
shall include but not be limited to any taking of all or any part of any Real
Property of any person or any part thereof, in or by expropriation, condemnation
or other eminent domain proceedings pursuant to any Requirement of Law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any Real Property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
A “Change in Control” shall be deemed to have occurred if:
(a)(i) prior to the consummation of the Permitted ReorganizationDesignated
Holdco Effective Date, Hindalco ceases to be the Beneficial Owner of Voting
Stock representing more than 50% of the voting power of the total outstanding
Voting Stock of Holdings, (ii) following the consummation of the Permitted
Reorganizationon and after the Designated Holdco Effective Date, Hindalco ceases
to be the Beneficial Owner of Voting Stock representing more than 50% of the
voting power of the total outstanding Voting Stock of each of Holdings and
Designated Holdco, or (iii) following the consummation of the Permitted
Reorganizationon and after the Designated Holdco Effective Date, Holdings ceases
to be the Beneficial Owner of Voting Stock representing more than 50100% of the
voting power of the total outstanding Voting Stock of Designated Holdco;
(b)Holdings (or, following the consummation of the Permitted Reorganizationon
and after the Designated Holdco Effective Date, Designated Holdco) at any time
ceases to be the Beneficial Owner and the direct record owner of 100% of the
Equity Interests of Borrower, except as a result of a Qualified Borrower IPO;
provided that Hindalco continues to be the Beneficial Owner of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of the Borrower at all times after giving effect to such Qualified
Borrower IPO; and provided, further, that a Permitted Holdings Amalgamation
shall not constitute a Change in Control;
(c)the Designated Company at any time ceases to be the Beneficial Owner and the
direct or indirect owner of 100% of the Equity Interests of each of Novelis


1117312.02-CHISR02A - MSW


10

--------------------------------------------------------------------------------




Corporation, Novelis Deutschland GmbH and each Co-Borrower (other than the
Borrower prior to the consummation of the Permitted ReorganizationDesignated
Holdco Effective Date, and the Designated Company following the consummation of
the Permitted Reorganizationon and after the Designated Holdco Effective Date);
(d)at any time a change in control (or change of control or similar event) with
respect to any Co-Borrower or the U.S. Issuer occurs under (and as defined in)
any Material Indebtedness of any Loan Party; or
(e)during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Holdings, any CoBorrower
or, following the consummation of the Permitted Reorganizationon and after the
Designated Holdco Effective Date, Designated Holdco (together with any new
directors whose election to such Board of Directors or whose nomination for
election was approved by the Specified Holders or by a vote of at least a
majority of the members of the Board of Directors of such Person, as the case
may be, which members comprising such majority are then still in office and were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of such Person.
For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith, (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, and (z) the implementation or compliance with, CRD IV or
CRR, or any law or regulation that implements or applies CRD IV or CRR, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC, in which any Person now or hereafter has rights.


1117312.02-CHISR02A - MSW


11

--------------------------------------------------------------------------------




“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
“Chinese Subsidiary Equity Interests” shall mean all Equity Interests of each
Person organized under the laws of the People’s Republic of China that is a
Subsidiary of a Loan Party, in each case that is owned by a Loan Party.
“Class” shall mean (a) when used with respect to Commitments, whether such
Commitments are Term Loan Commitments, Incremental Term Loan Commitments or
Other Term Loan Commitments, as the context may require, and (b) when used with
respect to Loans or a Borrowing, whether such Loans, or the Loans comprising
such Borrowing, are Term Loans, Incremental Term Loans or Other Term Loans.
Other Term Loan Commitments, Other Term Loans and Incremental Term Loans made
pursuant to any Increase Joinder that have different terms and conditions than
the Other Term Loans or Incremental Term Loans shall be construed to be in
different Classes.
“Closing Date” shall mean the date, on or prior to the Agreement Termination
Date, on which the conditions precedent set forth in Section 4.02 and Section
4.03 are satisfied (or waived in accordance with Section 11.02) and the initial
Term Loans are advanced.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.
“Co-Borrowers” shall mean (a) the Borrower, and (b) following the consummation
of the Permitted Reorganization, each Loan Party (other than Holdings)solely in
the case of Incremental Term Loans and Incremental Term Loan Commitments of any
Class, to the extent designated as a Co-Borrower pursuant to the terms of the
definition of Permitted Reorganization.Increase Joinder in respect of such
Class, Novelis Acquisitions (and, immediately after giving effect to the merger
of Novelis Acquisitions with and into Aleris in connection with the Aleris
Acquisition, Aleris).
“Collateral” shall mean, all of the “Collateral”, “Pledged Collateral”, “Secured
Assets” and “Mortgaged Property” referred to in the Security Documents and all
of the other property that is or is intended under the terms of the Security
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor pursuant to
Article X.
“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment, including any Incremental Term Loan Commitment and any Other Term
Loan Commitment, as the context requires.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


1117312.02-CHISR02A - MSW


12

--------------------------------------------------------------------------------




“Companies” shall mean Holdings, the Designated Company and itsHoldings’
Restricted Subsidiaries; and “Company” shall mean any one of them.
“Compensation Plan” shall mean any program, plan or similar arrangement (other
than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Requirement
of Law other than that of the United States.
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum of Novelis Inc., dated January 6, 2017.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Designated Company and its Restricted Subsidiaries which may
properly be classified as current assets on a consolidated balance sheet of the
Designated Company and its Restricted Subsidiaries in accordance with GAAP,
excluding cash and Cash Equivalents.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Designated Company and its Restricted Subsidiaries
which may properly be classified as current liabilities (other than the current
portion of any Loans) on a consolidated balance sheet of the Designated Company
and its Restricted Subsidiaries in accordance with US GAAP, but excluding (a)
the current portion of any Funded Debt of the Designated Company and its
Restricted Subsidiaries and (b) without duplication of clause (a) above, all
Indebtedness consisting of Revolving Credit Loans to the extent otherwise
included therein.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
“Consolidated EBITDA” shall mean, for any period, the sum of (A) Consolidated
Net Income for such period, adjusted by (without duplication):
(x)adding thereto, in each case only to the extent (and in the same proportion)
deducted in determining such Consolidated Net Income and without duplication:
(a)    Consolidated Interest Expense for such period;
(b)    Consolidated Amortization Expense for such period;


1117312.02-CHISR02A - MSW


13

--------------------------------------------------------------------------------




(c)    Consolidated Depreciation Expense for such period;
(d)    Consolidated Tax Expense for such period;
(e)    non-recurring items or unusual charges or expenses, severance, relocation
costs or expenses, other business optimization expenses (including costs and
expenses relating to business optimization programs), new systems design and
implementation costs, project start-up costs, restructuring charges or reserves,
costs related to the closure and/or consolidation of facilities and one-time
costs associated with a Qualified IPO or Qualified Borrower IPO;
(f)    to the extent covered by insurance and actually reimbursed or, so long as
the Designated Company has made a good faith determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (x) not denied by the applicable
carrier in writing within 180 days and (y) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within 365 days), losses and expenses with respect to
Casualty Events or business interruption;
(g)    the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period;
(h)    the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income; and
(i)    Management Fees paid in compliance with Section 6.08(c);
(y)subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period and
(b) interest income; and
(z)excluding therefrom,
(a)    [intentionally omitted];
(b)    earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets;
(c)    non-recurring or unusual gains; and
(d)    any gain or loss relating to cancellation or extinguishment of
Indebtedness; plus


1117312.02-CHISR02A - MSW


14

--------------------------------------------------------------------------------




(B)the proportionate interest of the Designated Company and its consolidated
Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for such period;
plus
(C)for purposes of determining compliance with the Financial Performance
Covenant only (solely for the purposes of Section 6.14 and not for determining
whether any action predicated on being in compliance with the Financial
Performance Covenant is permitted), Specified Equity Contributions made pursuant
to Section 8.04 to cure failure to comply with the Financial Performance
Covenant for a fiscal quarter in such period; plus
(D)the annualized amount of net cost savings, operating expense reductions and
synergies reasonably projected by the Designated Company in good faith to be
realized as a result of specified actions (x) taken since the beginning of the
Test Period in respect of which Consolidated EBITDA is being determined or (y)
initiated prior to or during the Test Period (in each case, which cost savings
shall be added to Consolidated EBITDA until fully realized, but in no event for
more than four fiscal quarters) (calculated on a pro forma basis as though such
annualized cost savings, operating expense reductions and synergies had been
realized on the first day of such Test Period, net of the amount of actual
benefits realized during such Test Period from such actions); provided that (1)
such cost savings, operating expense reductions and synergies are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Designated Company, and (2) no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (C) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such Test Period;
provided that the aggregate amount added to Consolidated EBITDA pursuant to this
clause (C) shall not exceed in the aggregate 15% of Consolidated EBITDA for any
one Test Period; provided, further that projected (and not yet realized) amounts
may no longer be added in calculating Consolidated EBITDA pursuant to this
clause (C) to the extent occurring more than four full fiscal quarters after the
specified action taken or initiated in order to realize such projected cost
savings, operating expense reductions and synergies.
Notwithstanding the foregoing clause (x), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income to compute Consolidated EBITDA only to the
extent (and in the same proportion) that the net income of such Restricted
Subsidiary was included in calculating Consolidated Net Income.
Consolidated EBITDA shall not include the Consolidated EBITDA of any
Non-consolidated Affiliate if such Non-consolidated Affiliate is subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the Designated Company or any
Co-Borrower, to the extent of such prohibition.
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.


1117312.02-CHISR02A - MSW


15

--------------------------------------------------------------------------------




“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Designated Company and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with US GAAP plus, without duplication:
(a)imputed interest on Capital Lease Obligations and Attributable Indebtedness
of the Designated Company and its Restricted Subsidiaries for such period;
(b)commissions, discounts and other fees and charges owed by the Designated
Company or any of its Restricted Subsidiaries with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such period;
(c)amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by the Designated Company or any of its
Restricted Subsidiaries for such period;
(d)all interest paid or payable with respect to discontinued operations of the
Designated Company or any of its Restricted Subsidiaries for such period; and
(e)the interest portion of any deferred payment obligations of the Designated
Company or any of its Restricted Subsidiaries for such period.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Designated Company and its Restricted Subsidiaries
determined on a consolidated basis in accordance with US GAAP; provided,
however, that the following shall be excluded in the calculation of
“Consolidated Net Income”:
(a)any net income (loss) of any person (other than the Designated Company) if
such person is not a Restricted Subsidiary of the Designated Company, except
that:
(i)    subject to the exclusion contained in clause (c) below, equity of the
Designated Company and its consolidated Restricted Subsidiaries in the net
income of any such person for such period shall be included in such Consolidated
Net Income up to the aggregate amount of cash distributed by such person during
such period to the Designated Company or to a Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in clause
(b), below); and
(ii)    the equity of the Designated Company and its consolidated
Restricted Subsidiaries in a net loss of any such person other than an
Unrestricted Subsidiary for such period shall be included in determining such
Consolidated Net Income;


1117312.02-CHISR02A - MSW


16

--------------------------------------------------------------------------------




(b)any net income (loss) of any Restricted Subsidiary of the Designated Company
if such Restricted Subsidiary is subject to a prohibition, directly or
indirectly, on the payment of dividends or the making of distributions, directly
or indirectly, to the Designated Company or any Co-Borrower, to the extent of
such prohibition, except that:
(i)subject to the exclusion contained in clause (c) below, equity of the
Designated Company and its consolidated Restricted Subsidiaries in the net
income of any such person for such period shall be included in such Consolidated
Net Income up to the aggregate amount of cash distributed by such Restricted
Subsidiary during such period to the Designated Company or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution to a Restricted Subsidiary, to the limitations
contained in this clause (b)); and
(ii)the equity of the Designated Company and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income;
(c)any gain or loss realized upon the sale or other disposition of any property
of the Designated Company or Restricted Subsidiaries (including pursuant to any
Sale and Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business (provided that sales or other dispositions of assets
in connection with any Qualified Securitization Transaction permitted hereunder
shall be deemed to be in the ordinary course);
(d)any extraordinary gain or loss;
(e)the cumulative effect of a change in accounting principles;
(f)any non-cash compensation expense realized for grants of performance shares,
stock options or other rights to officers, directors and employees of the
Designated Company or any Restricted Subsidiary; provided that such shares,
options or other rights can be redeemed at the option of the holders only for
Qualified Capital Stock of the Designated Company or Holdings;
(g)any unrealized gain or loss resulting in such period from Hedging Obligations
(other than any unrealized gains or losses resulting from foreign currency
remeasurement hedging activities);
(h)any expenses or charges in such period related to the Transactions, any
premiums, fees, discounts, expenses and losses payable by any Loan Party in such
period in connection with any redemption or tender offer of Indebtedness
permitted hereunder,


1117312.02-CHISR02A - MSW


17

--------------------------------------------------------------------------------




and any acquisition, disposition, recapitalization or the incurrence of any
Indebtedness permitted hereunder, including such fees, expenses or charges
related to the Transactions; and
(i)the effects of adjustments in the property, plant and equipment, inventories,
goodwill, intangible assets and debt line items in the Designated Company’s
consolidated financial statements pursuant to US GAAP resulting from the
application of purchase accounting in relation to any acquisition or the
amortization or write-off of any amounts thereof, net of taxes.
Notwithstanding the foregoing, for purposes of the calculation of Cumulative
Credit only, there shall be excluded from Consolidated Net Income any dividends,
repayments of loans or advances or other transfers of property from Unrestricted
Subsidiaries to the Designated Company or a Restricted Subsidiary to the extent
such dividends, repayments or transfers increase the amount of Cumulative Credit
pursuant to clause (d) of the definition of Cumulative Credit.
“Consolidated Net Tangible Assets” shall mean, as of any date of determination,
the sum of the amounts that would appear on a consolidated balance sheet of the
Designated Company and its Restricted Subsidiaries as the total assets (less
accumulated depreciation and amortization, allowances for doubtful receivables,
other applicable reserves and other properly deductible items) of the Designated
Company and its Restricted Subsidiaries, after giving effect to purchase
accounting and after deducting therefrom Consolidated Current Liabilities and,
to the extent otherwise included, the amounts of (without duplication):
(a)the excess of cost over fair market value of assets or businesses acquired;
(b)any revaluation or other write-up in book value of assets subsequent to March
31, 2016 as a result of a change in the method of valuation in accordance with
US GAAP;
(c)unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;
(d)minority interests in consolidated Subsidiaries held by Persons other than
the Designated Company or any Restricted Subsidiary of the Designated Company;
(e)treasury stock;
(f)cash or securities set aside and held in a sinking or other analogous fund
established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and
(g)Investments in and assets of Unrestricted Subsidiaries.


1117312.02-CHISR02A - MSW


18

--------------------------------------------------------------------------------




“Consolidated Tax Expense” shall mean, for any period, the tax expense of the
Designated Company and its Restricted Subsidiaries, for such period determined
on a consolidated basis in accordance with US GAAP.
“Consolidated Total Assets” shall mean at any date of determination, the total
assets of the Designated Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with US GAAP.
“Consolidated Total Net Debt” shall mean, as of any date of determination and
without duplication, the sum of (A) the aggregate principal amount of
Indebtedness of the Designated Company and its Restricted Subsidiaries
outstanding on such date of the type referenced in clauses (a), (b) and (f) of
the definition of Indebtedness, and any Contingent Obligations of the Designated
Company and its Restricted Subsidiaries in respect of Indebtedness of any Person
under clauses (a), (b) and (f) of the definition of Indebtedness, minus the
aggregate amount of Unrestricted Cash on such date, plus (B) the proportionate
interest of the Designated Company and its consolidated Restricted Subsidiaries
in the Non-consolidated Affiliate Debt of each of the Non-consolidated
Affiliates at any date of determination. The aggregate principal amount of such
Indebtedness shall be determined according to the face or principal amount
thereof, based on the amount owing under the applicable contractual obligation
(without regard to any election by the Designated Company, Holdings or any other
Person to measure an item of Indebtedness using fair value or any other discount
that may be applicable under GAAP (including the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities) on a consolidated basis with respect
to the Designated Company and its Restricted Subsidiaries in accordance with
consolidation principles utilized in GAAP.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of any obligation of a primary obligor, (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (f) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable,


1117312.02-CHISR02A - MSW


19

--------------------------------------------------------------------------------




whether singly or jointly, pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.
“Contribution, Intercompany, Contracting and Offset Agreement” shall mean that
certain Contribution, Intercompany, Contracting and Offset Agreement dated as of
the Closing Date by and among the Loan Parties (other than certain Foreign
Subsidiaries), the Collateral Agent and the Administrative Agent.
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Control Agreement” shall mean, with respect to a Deposit Account, Securities
Account, or Commodity Account (each as defined in the UCC), (i) located in the
United States, an agreement in form and substance reasonably satisfactory to the
Collateral Agent establishing the Collateral Agent’s “control” (within the
meaning of the UCC) in such account, or (ii) located in other jurisdictions,
agreements with regard to such accounts establishing and perfecting the First
Priority Lien of the Collateral Agent in such accounts, and otherwise in form
and substance reasonably satisfactory to the Collateral Agent.
“Cost of Funds” shall mean the rate of interest on each Lender’s share of the
relevant Borrowing for the relevant Interest Period, which shall be the
percentage rate per annum which is the sum of the weighted average of the rates
notified to the Administrative Agent by each Lender as soon as practicable and
in any event within two Business Days of the first day of that Interest Period
(or, if earlier, on the date falling two Business Days before the date on which
interest is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select; provided, that if a Lender’s Funding Rate is less than the Eurodollar
Rate or a Lender does not supply a quotation by the time specified in this
definition, the cost to that Lender of funding its participation in that
Borrowing for that Interest Period shall be deemed, for the purposes of this
definition, to be the Eurodollar Rate; provided, further, that if any Lender
does not supply a quotation by the time specified in this definition, the rate
of interest shall be calculated on the basis of the quotations of the remaining
Lenders; provided, further, that if the Cost of Funds shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“CRD IV” means Directive 2013/36/EU of June 26, 2013 on access to the activity
of credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.


1117312.02-CHISR02A - MSW


20

--------------------------------------------------------------------------------




“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Term Loans (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such extending, renewing or
refinancing Indebtedness is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt (except for
unpaid accrued interest and premium thereon and any make-whole payments
applicable thereto), (ii) such Indebtedness has a final maturity date no earlier
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Debt and (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.
“Credit Extension” shall mean the making of a Loan by a Lender.
“CRR” shall mean Regulation (EU) no. 575/2013 of June 26, 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) no. 648/2012.
“Cumulative Credit” shall mean, at any date, an amount equal to:
(a)$328,000,000; plus
(b)50% of the aggregate Consolidated Net Income accrued during the period
commencing on October 1, 2016 to and including the last day of the fiscal
quarter most recently ended for which the Designated Company has delivered to
the Administrative Agent the financial statements required to be delivered by
Section 5.01(a) or Section 5.01(b), taken as a single accounting period (or, in
the event Consolidated Net Income for such period is a deficit, minus 100% of
such deficit); plus
(c)100% of the Net Cash Proceeds received by, (w) prior to the consummation of
the Permitted ReorganizationDesignated Holdco Effective Date, Holdings from the
issuance of Qualified Capital Stock of Holdings or as a capital contribution to
Holdings after the Closing Date to the extent that such Net Cash Proceeds are
immediately contributed by Holdings to the Designated Company following such
sale or contribution to Holdings (including the Net Cash Proceeds of a Qualified
IPO), (x) following the consummation of the Permitted Reorganizationon and after
the Designated Holdco Effective Date, from the issuance of Qualified Capital
Stock of Designated Holdco or as a capital contribution to Designated Holdco
(including the Net Cash Proceeds of a Qualified IPO), (y) Borrower from the
issuance of Qualified Capital Stock of the Borrower in a Qualified Borrower IPO
and (z) Borrower from the issuance of Qualified Capital Stock of Borrower after
a Qualified Borrower IPO; provided that, in each


1117312.02-CHISR02A - MSW


21

--------------------------------------------------------------------------------




case, no issuances to or contributions from a Restricted Subsidiary shall be
counted for the purposes of this clause (c); plus
(d)the aggregate net cash proceeds received by the Designated Company or any
Restricted Subsidiary from the issuance or sale after the Closing Date of
convertible or exchangeable Indebtedness that has been converted into or
exchanged for Qualified Capital Stock of Holdings (prior to the consummation of
the Permitted ReorganizationDesignated Holdco Effective Date), Designated Holdco
(following the consummation of the Permitted Reorganizationon and after the
Designated Holdco Effective Date) or of the Borrower after a Qualified Borrower
IPO, excluding:
(i)    any such Indebtedness issued or sold to any Loan Party or a Subsidiary of
any Loan Party or an employee stock ownership plan or trust established by any
Loan Party or any such Subsidiary for the benefit of their employees, and
(ii)    the aggregate amount of any cash or other property distributed by
Holdings, the Designated Company or any Restricted Subsidiary upon any such
conversion or exchange; plus
(e)the net reduction in Investments made in reliance on the Cumulative Credit
pursuant to Section 6.04(r)(ii) in any person other than the Designated Company
or an Unrestricted Grantor resulting from cash dividends, repayments of loans or
advances or other transfers of property (valued at fair market value), in each
case to the Designated Company or any Unrestricted Grantor; provided that the
foregoing amount shall not exceed, in the case of any person, the amount of
Investments made after the Closing Date by the Designated Company or any
Unrestricted Grantor in such person in reliance on the Cumulative Credit
pursuant to Section 6.04(r)(ii); plus
(f)the aggregate amount of prepayments refused by Lenders pursuant to
Section 2.10(g)(iii); plus
(g)upon the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 5.16, the lesser of (i) the fair market value of
the net assets of such Unrestricted Subsidiary at the time of redesignation and
(ii) the aggregate amount of Investments made by the Designated Company or any
of its Restricted Subsidiaries in reliance on the Cumulative Credit pursuant to
Section 6.04(r)(ii) in such Unrestricted Subsidiary after the Closing Date and
prior to such redesignation; minus
(h)in each case from and after the Closing Date, (x) the cumulative amount of
all Investments made pursuant to Section 6.04(r)(ii), (y) the cumulative amount
of all Dividends made pursuant to Section 6.08(c), Section 6.08(d)(i), Section
6.08(i) and Section 6.08(j) and (z) the cumulative amount of all payments and
redemptions of Indebtedness made pursuant to Section 6.11(a)(i)(z)(1); minus


1117312.02-CHISR02A - MSW


22

--------------------------------------------------------------------------------




(i)if, at such date of determination, the Total Net Leverage Ratio determined on
a Pro Forma Basis as of the last day of the most recently ended fiscal quarter
for which the Designated Company has delivered to the Administrative Agent the
financial statements required to be delivered by Section 4.01(e), Section
5.01(a) or Section 5.01(b) would be greater than or equal to 3.5 to 1.0, the
cumulative amount of Recapture Amounts paid since the Closing Date.
“DB Cash Pooling Arrangements” shall mean the cash pooling arrangements among
the Borrower, certain other Loan Parties and Deutsche Bank pursuant to the
Transaction Banking Services Agreement among such parties and any documents
ancillary thereto.
“Debt Issuance” shall mean the incurrence by Holdings, the Designated Company or
any of its Restricted Subsidiaries of any Indebtedness after the Closing Date
(other than as permitted by Section 6.01).
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness paid in such period.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, arrangement, rearrangement, readjustment,
composition, liquidation, receivership, insolvency, reorganization, examination
or similar debtor relief or debt adjustment laws (including any applicable
corporate statute) of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” shall mean an Event of Default or an event, occurrence or condition
which is, or upon notice, lapse of time or both would constitute, an Event of
Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
“Defaulting Lender” shall mean, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, absent a good faith dispute with respect to such
obligation, (b) has notified the Designated Company or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, absent a good faith dispute with respect to such obligation, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in writing to the Administrative Agent that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, other than pursuant to an Undisclosed
Administration, (i) become the subject of any proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, examiner or
assignee for the benefit


1117312.02-CHISR02A - MSW


23

--------------------------------------------------------------------------------




of creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
“Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Collateral Agent or any Receiver.
“Designated Company” shall mean the Borrower or, upon and following the
consummation of the Permitted Reorganizationon and after the Designated Holdco
Effective Date, Designated Holdco.
“Designated Holdco” shall mean, on and after the Designated Holdco Effective
Date, U.K. Holdco.
“Designated Holdco Effective Date” shall mean, upon and following the
consummation of the Permitted Reorganization, a newly formed direct Wholly Owned
Subsidiary of AV Minerals, organized under the laws of England and Wales or the
District of Columbia or any State of the United States and designated by the
Borrower as “Designated Holdco” pursuant to the terms of the date that (a) the
actions described in clause (b) of the definition of Permitted Reorganization.
Actions are satisfied, and (b) the terms and conditions contained in the
definitions of Permitted Reorganization and Permitted Reorganization Actions are
satisfied in respect of the actions described in clause (a) above, and in
respect of all Permitted Reorganization Actions commenced prior to the actions
described in clause (a) above.
“Discount Participation Notice” shall have the meaning assigned to such term in
the definition of “Discounted Purchase”.
“Discounted Purchase” shall mean, commencing with the date that is three months
after the Syndication Termination Date, one or more purchases by a Co-Borrower
(each, a “Purchase”) of Term Loans originally made to such Co-Borrower in
accordance with the provisions of Section 11.04(b)(v); provided that, each such
Purchase is made on the following basis:
(a)Such Co-Borrower will notify the Administrative Agent in writing (a “Purchase
Notice”) (and the Administrative Agent will deliver such Purchase Notice to each
relevant Lender) that such Co-Borrower wishes to make an offer to purchase (i)
from each Lender on a pro rata basis with respect to any Class of Term Loans on
an individual tranche basis, Term Loans originally made to such Co-Borrower, in
an aggregate principal amount as is specified by such Co-Borrower (the “Term
Loan Purchase Amount”) with respect to each applicable tranche, subject to a
discount to par expressed as a price at which such Co-Borrower would consummate
the Purchase (the “Offer Price”) of such Term Loans to be purchased (it being
understood that


1117312.02-CHISR02A - MSW


24

--------------------------------------------------------------------------------




different Offer Prices and/or Term Loan Purchase Amounts may be offered with
respect to different Classes of such Term Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section); provided that the Purchase Notice shall specify that each Discount
Participation Notice (as defined below) must be submitted by a date and time to
be specified in the Purchase Notice, which date shall be no earlier than the
tenth Business Day following the date of the Purchase Notice and no later than
the twentieth Business Day following the date of the Purchase Notice; (ii) at
the time of delivery of the Purchase Notice to the Administrative Agent, no
Default shall have occurred and be continuing or would result therefrom (which
condition shall be certified as being satisfied in such Purchase Notice) and
(iii) the Term Loan Purchase Amount specified in each Purchase Notice delivered
by such Co-Borrower to the Administrative Agent shall not be less than
$25,000,000 in the aggregate;
(b)Such Co-Borrower will allow each Lender holding the Class of Term Loans
subject to the Purchase Notice to submit a notice of participation (each, a
“Discount Participation Notice”) which shall specify (i) an acceptance of such
Offer Price, and (ii) the principal amount of such Lender’s Class of Term Loans
at which such Lender is willing to permit a purchase of all or a portion of its
Term Loans made to such Co-Borrower to occur at each such Acceptable Price (the
“Reply Amount”); provided that each Lender may elect to accept or reject such
offer in its sole discretion;
(c)In the event that the aggregate Reply Amounts relating to such Purchase
Notice are insufficient to allow such Co-Borrower to complete a purchase of the
entire Term Loan Purchase Amount, such Co-Borrower may, at its election, either
(x) withdraw the Purchase Notice and terminate the Purchase or (y) subject to
clause (e) below, complete the Purchase for the aggregate Reply Amounts at the
Offer Price for the Purchase subject to the Purchase Notice;
(d)In the event that the aggregate Reply Amounts relating to such Purchase
Notice are not less than the Term Loan Purchase Amount, such Co-Borrower shall
purchase Term Loans originally made to such Co-Borrower from each Lender with
one or more Discount Participation Notices at the Offer Price , in an aggregate
principal amount equal to (x) the Term Loan Purchase Amount or (y) such greater
amount, not to exceed the aggregate Reply Amounts relating to such Purchase
Notice, as such CoBorrower elects in its discretion (such Term Loans, as
applicable, being referred to as “Qualifying Loans” and such Lenders being
referred to as “Qualifying Lenders”), in the case of clauses (x) and (y),
subject to clauses (e), (f) and (g) below; provided that if the aggregate
principal amount required to purchase the Qualifying Loans would exceed the Term
Loan Purchase Amount, such Co-Borrower shall purchase Qualifying Loans ratably
based on the aggregate principal amounts of all such Qualifying Loans tendered
by each such Qualifying Lender;


1117312.02-CHISR02A - MSW


25

--------------------------------------------------------------------------------




(e)subject to Section 2.13, the Purchase shall be consummated pursuant to and in
accordance with Section 11.04 and, to the extent not otherwise provided herein,
shall otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by such
Co-Borrower) mutually acceptable to the Administrative Agent and such
Co-Borrower (provided that such Purchase shall be required to be consummated no
later than five Business Days after the time that Discount Participation Notices
are required to be submitted by Lenders pursuant to the applicable Purchase
Notice);
(f)upon submission by a Lender of a Discount Participation Notice, subject to
the foregoing clause (e), such Lender will be irrevocably obligated to sell the
entirety or its pro rata portion (as applicable pursuant to clause (d) above) of
the Reply Amount at the Offer Price plus accrued and unpaid interest through the
date of purchase to such Co-
Borrower pursuant to Section 11.04 and as otherwise provided herein; and
(g)purchases by such Co-Borrower of Qualifying Loans shall result in the
immediate cancellation of such Qualifying Loans.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable other than solely for Qualified Capital Stock, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to 180 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interest, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to 180 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interest, or (c)
contains any mandatory repurchase obligation which may come into effect prior to
180 days after the Latest Maturity Date in effect at the time of issuance of
such Equity Interest; provided, however, that any Equity Interests that would
not constitute Disqualified Capital Stock but for provisions thereof giving
holders thereof (or the holders of any security into or for which such Equity
Interests is convertible, exchangeable or exercisable) the right to require the
issuer thereof to redeem such Equity Interests upon the occurrence of a change
in control or an asset sale occurring prior to 180 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interest shall
not constitute Disqualified Capital Stock if such Equity Interests provide that
the issuer thereof will not redeem any such Equity Interests pursuant to such
provisions prior to the repayment in full of the Obligations.
“Disqualified Institution” shall mean, on any date, (a) any Sanctioned Person
and (b) any other Person that is a direct competitor of the Designated Company
(other than a Person described in clause (a) or (b) of the definition of Known
Affiliate) or a Known Affiliate of a competitor, which Person has been
designated by the Designated Company as a “Disqualified


1117312.02-CHISR02A - MSW


26

--------------------------------------------------------------------------------




Institution” by written notice to the Administrative Agent from time to time
after the 90th day following the Closing Date; provided that “Disqualified
Institutions” shall exclude any Person that the Designated Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time.
“Distribution” shall mean, collectively, with respect to each Loan Partyany
Person, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
SecuritiesEquity Interests, from time to time received, receivable or otherwise
distributed to such Loan PartyPerson in respect of or in exchange for any or all
of the Pledged Securities or PledgedEquity Interests or Intercompany Notes owned
by such Person.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or made any other distribution, payment or delivery of property (other
than Qualified Capital Stock of such person) or cash to the holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, except to the extent such payments reduce Consolidated Net Income.
“Dividend Recapture Amount” shall have the meaning assigned to such term in
Section 6.08(d)(iii).
“Dollar Equivalent” shall mean, as to any amount denominated in any currency
other than Dollars as of any date of determination, the amount of Dollars that
would be required to purchase the amount of such currency based upon the Spot
Selling Rate as of such date, and as to any amount denominated in Dollars, such
amount in Dollars.
“Dollars” or “dollars” or “$” shall mean lawful money of the United States.
“DQ List” shall have the meaning assigned to such term in Section 11.04(g)(iv).
“Dubai Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company organized in the Dubai International Financial Centre party
hereto as a Guarantor, and each other Co-Borrower or Restricted Subsidiary of
the Designated Company organized in the Dubai International Financial Centre
that becomes a Guarantor pursuant to the terms hereof.


1117312.02-CHISR02A - MSW


27

--------------------------------------------------------------------------------




“Dubai Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any Dubai Guarantors (and such
other Persons as may be party thereto) and the Collateral Agent for the benefit
of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Dubai
Guarantor or any Person who is the holder of Equity Interests in any Dubai
Guarantor in favor of the Collateral Agent and the Secured Parties and, in the
case of an Assignment of Credits Agreement, also in favor of the Revolving
Credit Collateral Agent and the secured parties under the Revolving Credit
Agreement, and (iii) any other pledge agreement, mortgage, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents, in
each case of clauses (i), (ii) and (iii), that is governed by the laws of the
Dubai International Financial Centre (or any subdivision thereof), securing the
Secured Obligations, and entered into pursuant to the terms of this Agreement or
any other Loan Document, as the same may be amended, restated or otherwise
modified from time to time.
“Dutch Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized under the laws of the Netherlands party hereto as a Guarantor,
and each other Restricted Subsidiary of the Designated Company organized under
the laws of the Netherlands that becomes a Guarantor pursuant to the terms
hereof.
“Dutch Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any Dutch Guarantors (and such
other Persons as may be party thereto) and the Collateral Agent for the benefit
of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Dutch
Guarantor or any Person who is the holder of Equity Interests in any Dutch
Guarantor in favor of the Collateral Agent and/or the Revolving Credit
Collateral Agent in its capacity as agent for the Secured Parties pursuant to
the terms of the Intercreditor Agreement and the other Loan Documents, and (iii)
any other pledge agreement, mortgage, security agreement or other agreement
entered into pursuant to the terms of the Loan Documents, in each case of
clauses (i), (ii) and (iii), that is governed by the laws of the Netherlands (or
any subdivision thereof), securing the Secured Obligations, and entered into
pursuant to the terms of this Agreement or any other Loan Document, as the same
may be amended, restated or otherwise modified from time to time.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


1117312.02-CHISR02A - MSW


28

--------------------------------------------------------------------------------




“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean January 10, 2017.
“Eligible Assignee” shall mean (a) any Lender, (b) an Affiliate of any Lender,
(c) an Approved Fund of a Lender and (d) any other person approved, in the case
of this clause (d) only, by the Designated Company (such approval not to be
unreasonably withheld or delayed and such approval shall be deemed given if no
objection is made by the Designated Company within five Business Days after
receipt of a notice of an assignment proposing such person as an assignee of any
interest in any Loans); provided that (x) no approval of the Designated Company
shall be required during the continuance of an Event of Default or on or prior
to the Syndication Termination Date, (y) ”Eligible Assignee” shall not include
Holdings or any of its Affiliates or Subsidiaries (other than, commencing with
the date that is three months after the Syndication Termination Date, each
Co-Borrower, solely to the extent that such Co-Borrower purchases or acquires
Term Loans originally made to such Co-Borrower pursuant to a Discounted Purchase
and effects a Cancellation immediately upon such purchase or acquisition
pursuant to documentation reasonably satisfactory to the Administrative Agent)
or any natural person and (z) each assignee Lender shall be subject to each
other applicable requirement regarding Lenders hereunder. Any Disqualified
Institution is subject to Section 11.04(g) hereof.
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
“Environment” shall mean the natural environment, including air (indoor or
outdoor), surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, natural resources,
sewer systems, the workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other formal communication alleging liability for or obligation
with respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to the Environment or to human health or safety relating to or arising
out of the use of, exposure to or Releases or threatened Releases of Hazardous
Material.
“Environmental Law” shall mean any and all treaties, laws, statutes, ordinances,
regulations, rules, decrees, orders, judgments, consent orders, consent decrees,
code or other legally binding requirements (including the Guide d’Intervention –
Protection des sols et de réhabilitation des terrains contaminés of the Quebec
Ministry of Sustainable Development,


1117312.02-CHISR02A - MSW


29

--------------------------------------------------------------------------------




Environment and Fight Against Climate Change), and the common law and civil law,
relating to protection of human health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equipment” shall mean “equipment,” as such term is defined in the UCC, in which
such Person now or hereafter has rights.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the thirty (30) day notice period is waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Plan whether or not waived; (c) the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the occurrence of any event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (h) the incurrence
by any Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal from any Plan subject to Section 4063 of ERISA or a cessation of
operation that is treated as a withdrawal under Section 406(e) of ERISA; (i) a
complete or partial


1117312.02-CHISR02A - MSW


30

--------------------------------------------------------------------------------




withdrawal by any Company or any ERISA Affiliate from a Multiemployer Plan
resulting in material Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (j) the making of any amendment to any
Plan which could result in the imposition of a lien or the posting of a bond or
other security; and (k) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in a Material Adverse Effect.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the legislative measures of the European Council
for the introduction of, changeover to or operation of a single unified European
currency.
“Eurodollar Base Rate” shall mean, for any Interest Period, the rate per annum
equal to the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates for Dollar deposits, as
published by Reuters or any other service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration Limited as an
authorized information vendor for the purpose of displaying such rates (the
“Screen Rate”), with a term equivalent to such Interest Period; provided that if
no Screen Rate is available for such Interest Period, then the “Eurodollar Base
Rate” for such Interest Period shall be the Interpolated Screen Rate for a
period equal in length to such Interest Period; provided, further, that if the
Interpolated Screen Rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent equal to the average of rates per annum
at which deposits in Dollars are offered for such Interest Period to the
Administrative Agent by three leading banks in the London interbank market in
London, England at approximately 11:00 a.m. (London time) on the date which is
two London Banking Days prior to the commencement of such Interest Period;
provided, further, that if the Eurodollar Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. Each
determination by Administrative Agent pursuant to this definition shall be
conclusive absent manifest error.
“Eurodollar Rate” shall mean for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurodollar Base Rate     
Eurodollar Rate =
1.00 – Eurodollar Reserve Percentage
 


1117312.02-CHISR02A - MSW


31

--------------------------------------------------------------------------------




“Eurodollar Rate Borrowing” shall mean a Borrowing comprised of Eurodollar Rate
Loans.
“Eurodollar Rate Loan” shall mean a Term Loan that bears interest at a rate
determined by reference to the Eurodollar Rate.
“Eurodollar Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage, and no
earlier than the date that the Administrative Agent obtains knowledge thereof.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:
(a)Debt Service for such Excess Cash Flow Period;
(b)the aggregate amount of prepayments, redemptions and repurchases (to the
extent resulting in cancellation of the underlying obligation and in the case of
revolving Indebtedness, a simultaneous permanent reduction in commitments) made
by the Designated Company and its Restricted Subsidiaries from Internally
Generated Cash Flow during such Excess Cash Flow Period in respect of principal
on Capital Lease Obligations, Purchase Money Obligations, Additional Senior
Secured Indebtedness and any Indebtedness of a Restricted Subsidiary that is not
a Loan Party (and, in the case of prepayments of any revolving Indebtedness, to
the extent accompanied by a simultaneous permanent reduction in an equal amount
of the revolving commitments in respect of such Indebtedness), in each case, so
long as such amounts are not already reflected in Debt Service, during such
Excess Cash Flow Period;
(c)Capital Expenditures during such Excess Cash Flow Period (excluding Capital
Expenditures made in such Excess Cash Flow Period where a certificate in the
form contemplated by the following clause (d) was previously delivered) that are
paid in cash from Internally Generated Cash Flow;
(d)Capital Expenditures that the Designated Company or any of its Restricted
Subsidiaries shall, during such Excess Cash Flow Period, become obligated to
make but that are not made during such Excess Cash Flow Period; provided that
the Designated Company shall deliver a certificate to the Administrative Agent
not later than 105 days after the end of


1117312.02-CHISR02A - MSW


32

--------------------------------------------------------------------------------




such Excess Cash Flow Period, signed by a Responsible Officer of the Designated
Company and certifying that such Capital Expenditures will be made in the
following Excess Cash Flow Period from Internally Generated Cash Flow;
(e)the aggregate amount of Investments made in cash during such Excess Cash Flow
Period from Internally Generated Cash Flow pursuant to Sections 6.04(e), (h),
(l), (m) and (r)(i), (iii), (iv) and (v);
(f)(i) taxes of the Designated Company and its Restricted Subsidiaries that were
paid in cash during such Excess Cash Flow Period (excluding taxes paid in such
Excess Cash Flow period where a certificate contemplated by the following clause
(ii) was previously delivered) and (ii) taxes of the Designated Company and its
Restricted Subsidiaries that will be paid within six months after the end of
such Excess Cash Flow Period and for which reserves have been established;
provided that the Designated Company shall deliver a certificate to the
Administrative Agent not later than 105 days after the end of such Excess Cash
Flow Period, signed by a Responsible Officer of the Designated Company and
certifying that such taxes will be paid within such six month period;
(g)the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or, in the case
of the Excess Cash Flow Period for the first complete fiscal year of the
Designated Company commencing after the Closing Date, at the first day of such
Excess Cash Flow Period) over the amount of Net Working Capital at the end of
such Excess Cash Flow Period (excluding or removing any impacts from non-cash
currency translation adjustments, non-cash unrealized derivatives, non-cash
reclassifications, interest, income taxes and dividends);
(h)to the extent added to determine Consolidated EBITDA and paid in cash during
such Excess Cash Flow Period, cash charges referred to in clauses (x)(e)(i) and
(ii) of the definition of Consolidated EBITDA;
(i)losses excluded from the calculation of Consolidated Net Income by operation
of clause (d) of the definition thereof that are paid or realized in cash during
such Excess Cash Flow Period;
(j)cash payments made in satisfaction of non-current liabilities reflected on
the balance sheet of the Designated Company (excluding payments of Indebtedness
for borrowed money) paid from Internally Generated Cash Flow;
(k)cash payments associated with realized currency derivatives hedging
non-current assets and liabilities paid from Internally Generated Cash Flow;
(l)(i) Dividends paid in cash to Holdings to the extent permitted pursuant to
Section 6.08, (ii) Management Fees paid in cash during such Excess Cash Flow
period in accordance with Section 6.08(c) and (iii) Dividends paid in cash to
holders of Equity Interests of Restricted


1117312.02-CHISR02A - MSW


33

--------------------------------------------------------------------------------




Subsidiaries other than any Company or any Unrestricted Subsidiary, in each
case, from Internally Generated Cash Flow;
(m)to the extent added to determine Consolidated EBITDA, all items that did not
result from a cash payment to the Designated Company or any of its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period;
(n)the aggregate amount of any premium, make-whole or penalty payments or fees
actually paid in cash by the Designated Company and its Restricted Subsidiaries
during such Excess Cash Flow Period that are made in connection with any
prepayment of Indebtedness or incurrence of Indebtedness permitted hereunder, in
each case, from Internally Generated Cash Flow; and
(o)an amount equal to the aggregate non-cash gain on Asset Sales by the
Designated Company and its Restricted Subsidiaries during such Excess Cash Flow
Period;
provided that any amount deducted pursuant to any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:
(i)    the difference, if positive, of the amount of Net Working Capital at the
end of the prior Excess Cash Flow Period (or, in the case of the Excess Cash
Flow Period for the first complete fiscal year of the Designated Company
commencing after the Closing Date, at the first day of such Excess Cash Flow
Period) over the amount of Net Working Capital at the end of such Excess Cash
Flow Period (excluding or removing any impacts from non-cash currency
translation adjustments, non-cash unrealized derivatives, non-cash
reclassifications, interest, income taxes and dividends);
(ii)    to the extent any permitted Capital Expenditures
referred to in clause (d) above do not occur in the Excess Cash Flow Period
specified in the certificate of the Designated Company provided pursuant to
clause (d) above, such amounts of Capital Expenditures that were not so made in
the Excess Cash Flow Period specified in such certificates;
(iii)    to the extent any tax payments referred to in
clause (f)(ii) above do not occur in the Excess Cash Flow Period specified in
the certificate of the Designated Company provided pursuant to clause (f)(ii)
above, such amounts of tax payments that were not so made in the Excess Cash
Flow Period specified in such certificates;
(iv)    to the extent not reflected in Consolidated EBITDA


1117312.02-CHISR02A - MSW


34

--------------------------------------------------------------------------------




for such Excess Cash Flow Period, any return on or in respect of Investments
received in cash during such period, which Investments were made from Internally
Generated Cash Flow pursuant to Sections 6.04(e),
(h), (l), (m) and (r)(i), (iii), (iv) and (v);
(v)    income and gains excluded from the calculation of Consolidated Net Income
in any period by operation of clause (d) of the definition thereof or excluded
from the calculation of Consolidated EBITDA by operation of clause (z)(c) of the
definition thereof that are realized in cash during such Excess Cash Flow
Period;
(vi)    cash receipts associated with realized currency
derivatives hedging non-current assets and liabilities;
(vii)    to the extent subtracted in determining Consolidated EBITDA, all items
that did not result from a cash payment by the Designated Company or any of its
Subsidiaries on a consolidated basis during such Excess Cash Flow Period (other
than accruals paid or to be paid in the ordinary course); and
(viii)    an amount equal to the aggregate non-cash loss on Asset Sales by the
Designated Company and its Restricted Subsidiaries during such Excess Cash Flow
Period;
provided, that, notwithstanding anything to the contrary in this definition, if
the Permitted ReorganizationDesignated Holdco Effective Date occurs during an
Excess Cash Flow Period, then solely for the purposes of calculating Excess Cash
Flow for such Excess Cash Flow Period, each reference in this definition to the
Designated Company shall mean, without duplication, both the Borrower and
Designated Holdco.
“Excess Cash Flow Percentage” shall have the meaning assigned to such term in
Section 2.10(f).
“Excess Cash Flow Period” shall mean each fiscal year of the Designated Company,
beginning with the fiscal year of the Designated Company ending March 31, 2018.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Collateral Subsidiary” shall mean, at any date of determination, any
Restricted Subsidiary other than a Specified Aleris Subsidiary designated as
such in writing by the Designated Company to the Administrative Agent that:
(x)(i) contributed 2.5% or less of Consolidated EBITDA for the period of four
fiscal quarters most recently ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of


1117312.02-CHISR02A - MSW


35

--------------------------------------------------------------------------------




determination, and (ii) had consolidated assets representing 2.5% or less of the
Consolidated Total Assets of the Designated Company and its Restricted
Subsidiaries on the last day of the most recent fiscal quarter ended for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(a) or 5.01(b) prior to the date of determination;
 
(y)together with all other Restricted Subsidiaries constituting Excluded
Collateral Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA for
the period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to Section
5.01(a) or 5.01(b) prior to the date of determination, and (ii) had consolidated
assets representing 7.5% or less of the Consolidated Total Assets of the
Designated Company and its Restricted Subsidiaries on the last day of the most
recent fiscal quarter ended for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination; and
 
(z)is not a Loan Party on the Closing Date; provided that no Loan Party shall
constitute an Excluded Collateral Subsidiary except to the extent such Loan
Party issues Equity Interests to Persons other than a Company pursuant to
Section 6.06(l) and immediately prior to such issuance such Person would have
otherwise qualified as an Excluded Collateral Subsidiary under clause (x) and
(y) above.
The Excluded Collateral Subsidiaries as of the Effective Date are listed on
Schedule 1.01(c).
“Excluded Contract” shall have the meaning assigned to such term in the
definition of “Excluded Property”.
“Excluded Equity Interests” shall mean, subject to the Anti-Dilution Requirement
following the consummation of the Permitted Reorganization, (a) any Equity
Interests of any Person with respect to which the cost or other consequences
(including any adverse tax consequences) of pledging such Equity Interests shall
be excessive in view of the benefits to be obtained by the Lenders therefrom as
reasonably determined by the Administrative Agent and the Designated Company,
(b) (i) any Equity Interests to the extent the pledge thereof would be
prohibited by any applicable law or contractual obligation (only to the extent
such prohibition is applicable and not rendered ineffective by any applicable
law and, in the case of any such contractual obligation, permitted under Section
6.19 hereof) and (ii) the Equity Interests of any Unrestricted Subsidiary and
(c) the Chinese Subsidiary Equity Interests, unless the Required Lenders
reasonably determine that the value of the Chinese Subsidiary Equity Interests,
if pledged, would be material to the Collateral, taken as a whole, and request
the pledge of such Chinese Subsidiary Equity Interests (in which case such
Chinese Subsidiary Equity Interests shall cease to be Excluded Equity Interests
sixty days (or such later date agreed by the Administrative Agent) following
receipt of such request); provided that the Equity Interests issued by a
Specified Aleris Subsidiary shall not constitute Excluded Equity Interests.


1117312.02-CHISR02A - MSW


36

--------------------------------------------------------------------------------




 
“Excluded Factoring Bank Accounts” shall have the meaning assigned to such term
in the definition of “Excluded Property”.
 
“Excluded Property” shall mean, subject to the Anti-Dilution Requirement
following the consummation of the Permitted Reorganization, (a) any Excluded
Equity Interests, (b) any property, including the rights under any contract or
agreement (an “Excluded Contract”) to the extent that the grant of a Lien
thereon (i) is prohibited by applicable law or contractual obligation so long as
such contractual obligations are not entered into in contemplation of such
prohibition, (ii) requires a consent not obtained of any governmental authority
pursuant to such applicable law or any third party pursuant to any contract
between the Designated Company or any Subsidiary and such third party or (iii)
would trigger a termination event pursuant to any “change of control” or similar
provision, in each case pursuant to this clause (a), except to the extent such
anti-assignment or negative pledge is not enforceable under the UCC or other
applicable Requirements of Law, or such contractual obligation is prohibited
under Section 6.19 hereof, (b) United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a Lien thereon would impair the validity or enforceability of such
intent-to-use trademark applications under applicable United States federal law,
(c) local petty cash deposit accounts maintained by the Designated Company and
its Restricted Subsidiaries in proximity to their operations, (d) payroll
accounts maintained by the Designated Company and its Subsidiaries, (e) Property
that is, or is to become, subject to a Lien securing a Purchase Money Obligation
or Capital Lease Obligation permitted to be incurred pursuant to this Agreement,
if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Purchase Money Obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such Property
and such prohibition is permitted under Section 6.19 hereof, (f)(x) any
leasehold real property and (y) any fee-owned real property having an individual
fair market value not exceeding $10,000,000, (g) any Letterof-Credit Rights that
are not Supporting Obligations (each as defined in the UCC), (h) the Specified
Immaterial Property, unless the Required Lenders reasonably determine that the
value of any portion of the Specified Immaterial Property, if pledged, would be
material to the Collateral, taken as a whole, and request the pledge of such
Specified Immaterial Property (in which case such material portion of the
Specified Immaterial Property shall cease to be Excluded Property sixty days (or
such later date agreed by the Administrative Agent) following receipt of such
request) and, (i) any other property (other than property owned by a Specified
Aleris Subsidiary) with respect to which the cost or other consequences
(including any materially adverse tax consequences) of pledging such property
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom as reasonably determined by the Administrative Agent., (j) Equipment
located at owned or leased locations in Brazil where the aggregate fair market
value of the Equipment located at such location does not exceed $5,000,000, (k)
if the aggregate fair market value of Equipment located at the plant operated by
Novelis do Brasil Ltda., at Av. Buriti, 1.087, CEP 12441-270, Feital –
Pindamonhangaba-SP, Brazil (the “Specified Brazilian Expansion”) that is not
pledged in favor of the Collateral Agent to secure the Secured Obligations is
less than $100,000,000, then such Equipment shall not be required to be so
pledged until the earlier of (i) the date that is two years after the
commencement of the Specified Brazilian Expansion, and


1117312.02-CHISR02A - MSW


37

--------------------------------------------------------------------------------




(ii) the date that the Companies complete or otherwise discontinue work on the
expansion of such plant, and (l) Factoring Bank Accounts in respect of any
Permitted Customer Account Financing or other Permitted Factoring Facility,
solely to the extent that (i) such financing or facility remains in full force
and effect or, if factored receivables continue to be settled using such
account, until the earlier of the date that the last such factored receivable
has settled and the date that such account is closed, (ii) such Factoring Bank
Accounts constitute Factoring Assets solely in respect of such Permitted
Customer Account Financing or such other Permitted Factoring Facility, (iii)
such Factoring Bank Accounts are segregated (and the deposits therein not
commingled with Collateral) in a manner reasonably satisfactory to the Revolving
Credit Administrative Agent (with written confirmation of such determination
provided to the Administrative Agent), and (iv) Holdings or the Designated
Company shall have executed and delivered a certificate to the Administrative
Agent, no later than two Business Days after entering into a Permitted Customer
Account Financing or other Permitted Factoring Facility, attaching a description
of such Factoring Bank Accounts subject to such financing or facility, and
certifying that the terms of such financing or facility comply with the
requirements set forth in this clause (l) (Factoring Bank Accounts that continue
to satisfy the requirements of subclauses (i) through (iv) of this clause (l),
the “Excluded Factoring Bank Accounts”); provided that the Equity Interests
issued by a Specified Aleris Subsidiary shall not constitute Excluded Equity
Interests.
“Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings that are
not organized in a Principal Jurisdiction.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor (or any
CoBorrower with respect to the obligations of any other Loan Party under any
Hedging Agreement entered into with a counterparty that is a Secured Party), any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Guarantor (or such Co-Borrower as the case may be) of, or the grant by such
Guarantor (or such Co-Borrower as the case may be) of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s (or such
Co-Borrower’s as the case may be) failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor (or such
Co-Borrower as the case may be) or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Co-Borrower hereunder, (a) Taxes imposed on or measured by overall net income
(however denominated), franchise Taxes (in lieu of net income taxes), and branch
profits Taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) Taxes


1117312.02-CHISR02A - MSW


38

--------------------------------------------------------------------------------




attributable to such recipient’s failure to comply with Section 2.15(e), and (c)
any U.S. federal withholding Taxes imposed under FATCA.
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of June 2, 2015, among Novelis Inc., as borrower, the other
loan parties party thereto, the lenders party thereto, Bank of America, N.A., as
administrative agent and as collateral agent, and the other parties thereto, as
amended, restated, supplemented or modified prior to the Closing Date.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Factoring Assets” shall mean all existing or hereafter acquired or arising (i)
Receivables that are sold, transferred or disposed of pursuant to a Permitted
Factoring Facility permitted under Section 6.06(e), (ii) the Related Security
with respect to the Receivables referred to in clause (i) above, (iii) the
collections and proceeds of the Receivables and Related Security referred to in
clauses (i) and (ii) above, (iv) all lockboxes, lockbox accounts, collection
accounts or other deposit accounts substantially all of the deposits of which
consist of such collections (and in any event excluding any lockboxes, lockbox
accounts, collection accounts or deposit accounts that any Company organized
under the laws of any Principal Jurisdiction has an interest in)proceeds
referred to in clause (iii) above and which have been specifically identified
and consented to by the Revolving Credit Administrative Agent, (v) all other
(the lockboxes and accounts described in this clause (iv), “Factoring Bank
Accounts”), (v) without duplication of the foregoing clauses (i) through (iv),
rights and payments which relate solely to suchthe Receivables referred to in
clause (i) above and (vi) all cash reserves comprising credit enhancements for
such Permitted Factoring Facility.
 
“Factoring Bank Accounts” shall have the meaning assigned to such term in clause
(iv) of the definition of Factoring Assets.
 
“Fallback Rate” shall mean, in relation to a Borrowing, subject to Section 1.07,
(a) if no Eurodollar Rate is available for the relevant currency or Interest
Period, the Reference Bank Rate as of the Specified Time for the currency of
that Borrowing and for a period equal in length to the Interest Period of that
Borrowing, or (b) if neither a Eurodollar Rate nor a Reference Bank Rate is
available for the relevant currency or Interest Period, the Cost of Funds shall
apply to that Borrowing for that Interest Period.
 
“Fallback Rate Borrowing” shall mean a Borrowing comprised of Fallback Rate
Loans.
 
“Fallback Rate Loan” shall mean a Term Loan that bears interest based on the
Fallback Rate.


1117312.02-CHISR02A - MSW


39

--------------------------------------------------------------------------------




“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” shall mean (a) Sections 1471 to 1474 of the Code and any associated
regulations; (b) any treaty, law or regulation of any other jurisdiction, or
relating to any intergovernmental agreement between the United States and any
other jurisdiction, which (in either case) facilitates the implementation of any
law or regulation referred to in clause (a) above; or (c) any agreement pursuant
to the implementation of any treaty, law or regulation referred to in clauses
(a) or (b) above with the IRS, the U.S. government or any governmental or
taxation authority in any other jurisdiction.
“FATCA Application Date” shall mean (a) in relation to a “withholdable payment”
described in section 1473(1)(A)(i) of the Code (which relates to payments of
interest and certain other payments from sources within the United States), July
1, 2014; (b) in relation to a “withholdable payment” described in Section
1473(1)(A)(ii) of the Code (which relates to “gross proceeds” from the
disposition of property of a type that can produce interest from sources within
the United States), January 1, 2019; or (c) in relation to a “passthru payment”
described in Section 1471(d)(7) of the Code not falling within paragraphs (a) or
(b) above, January 1, 2019; or, in each case, such other date from which such
payment may become subject to a deduction or withholding required by FATCA as a
result of any change in FATCA after the date of this Agreement.
“FATCA Deduction” shall mean a deduction or withholding from a payment under a
Loan Document required by FATCA.
“FATCA Exempt Party” shall mean a Party that is entitled to receive payments
free from any FATCA Deduction.
“Fee Letters” means the Agent Fee Letter and, the Upfront Fee Letter, and each
Additional Fee Letter.
“Fees” shall mean the fees and prepayment premiums payable hereunder or under
each Fee Letter.
“Financial Performance Covenant” shall mean the covenant set forth in Section
6.14.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under Section 43 of the Pensions Act 2004.
“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.


1117312.02-CHISR02A - MSW


40

--------------------------------------------------------------------------------




“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to which such Collateral is subject, other than Permitted Liens of
the type described in Section 6.02(a), (b), (c), (d), (f), (g), (h), (i), (j),
(k) (to the extent provided in the Intercreditor Agreement), (n), (o), (q), (r),
(s), (t) and, (y), (z), (bb), (dd), or (ee) which have priority over the Liens
granted pursuant to the Security Documents (and in each case, subject to the
proviso to Section 6.02).
“Foreign Asset Sale” shall have the meaning assigned to such term in Section
2.10(i).
“Foreign Guarantee” shall have the meaning assigned to such term in Section
7.01.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Plan” shall mean any pension or other employee benefit or retirement
plan, program, policy, arrangement or agreement maintained or contributed to by
any Company with respect to employees employed outside the United States, other
than government sponsored pension, healthcare, prescription drugs, employment
insurance, parental insurance or workers compensation plans.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“French Collateral Agent” shall mean Standard Chartered Bank, in its capacity as
security agent (agent des sûretés), under the French Security Agreements and any
of its successors or assigns. For the avoidance of doubt; provided that (A) with
respect to any French Security Agreements entered into prior to the Second
Amendment Effective Date and any security interests granted under any such
French Security Agreements, the French Collateral Agent is hereby appointed by
the Lenders to act on their behalf as security agent (agent des sûretés) to
constitute (constituer), register (inscrire), manage (gérer) and enforce
(réaliser) the security interests contemplated by thesuch French Security
Agreements in order to fully secure and guarantee their respective rights in
each amount payable by each French Guarantor or each Person who is the holder of
Equity Interests in any French Guarantor to each of the Secured Parties under
each of the Loan Documents, and in that capacity to accomplish all actions and
formalities eventually necessary under article 2328-1 of the French code civil.
Pursuant to article 1161 of the French code civil, the Lenders hereby expressly
authorize the French Collateral Agent to act on the behalf and for the account
of the Lenders and in its own name and for its own account as creditor under the
Parallel Debt provision set forth in Section 11.24, in connection with the
performance of the Loan Documents. (as enacted as of the Effective Date), and
(B) with respect to any French Security Agreements entered into on or after the
Second Amendment Effective Date and any security interests granted under any
such French Security Agreements, the French Collateral Agent is appointed by the
Lenders as security agent (agent des sûretés) for the purposes, inter alia, of
taking, receiving, administering and enforcing the security interests
contemplated by such French Security Agreements in the French Collateral Agent’s
own name and for the benefit of the Secured Parties, as creditors of the Secured
Obligations, in accordance with articles 2488-6 to 2488-12 of the French code
civil; it being provided that


1117312.02-CHISR02A - MSW


41

--------------------------------------------------------------------------------




(X) with respect to the appointment of the French Collateral Agent as security
agent (agent des sûretés) in each of paragraphs (A) and (B), each of the
provisions of Article X hereof shall apply with respect to such appointment and
is repeated mutatis mutandis in each of these paragraphs, and (Y) with respect
to the appointment of the French Collateral Agent as security agent (agent des
sûretés) in paragraph (B) only, such appointment as security agent (agent des
sûretés) shall be governed by the provisions of articles 2488-6 to 2488-12 of
the French code civil, and, as such, each of the parties hereto acknowledge and
agree as follows:
(a)the security agent (agent des sûretés) shall, in such capacity, be the direct
title holder (titulaire) of any security interests contemplated by the French
Security Agreements and the direct beneficiary of such security interests in
accordance with article 2488-6 of the French code civil;
(b)the rights and assets acquired by the security agent (agent des sûretés) in
carrying out its functions in such capacity will constitute separate property
(patrimoine affecté) allocated thereto, distinct from its own property
(patrimoine propre) in accordance with article 2488-6 of the French code civil;
(c)for the purposes of article 2488-7 of the French code civil, the capacity
(qualité) in which the security agent (agent des sûretés) has been so appointed,
the purpose of such appointment (l'objet de sa mission) and the scope of its
power (étendue de ses pouvoirs) in connection with such appointment shall be as
set forth in this paragraph (B) and the provisions of Sections 10.01, 10.05,
10.06 and 10.10, and the term of such appointment (durée de sa mission) shall
extend (subject to the provisions of Section 10.06) until full payment or
satisfaction of the Secured Obligations under the French Security Agreements;
and
(d)the security agent (agent des sûretés) shall be entitled, without being
required to prove the existence of a special mandate, to exercise any action
necessary in order to defend the interests of the creditors of the Secured
Obligations in connection with the security interests contemplated by the French
Security Agreements, including filing claims in insolvency proceedings.
“French Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company organized in France party hereto as a Guarantor, and each
other CoBorrower or Restricted Subsidiary of the Designated Company organized in
France that becomes a Guarantor pursuant to the terms hereof.
“French Security Agreement” shall mean, collectively, (i) any Security
Agreements, including all sub-parts thereto, among any French Guarantors (and
such other Persons as may be party thereto) and the French Collateral Agent for
the benefit of the Secured Parties, (ii) each pledge agreement, mortgage,
security agreement, guarantee or other agreement that is entered into by any
French Guarantor or any Person who is the holder of Equity Interests in any
French Guarantor and the French Collateral Agent for the benefit of the Secured
Parties (and such other Persons as may be party thereto), and (iii) any other
pledge agreement, mortgage, security


1117312.02-CHISR02A - MSW


42

--------------------------------------------------------------------------------




agreement or other agreement entered into pursuant to the terms of the Loan
Documents, in each case of clauses (i), (ii) and (iii), that is governed by the
laws of France (or any subdivision thereof), securing the Secured Obligations,
and entered into pursuant to the terms of this Agreement or any other Loan
Document, as the same may be amended, restated or otherwise modified from time
to time.
“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” shall mean, as to any person, all Indebtedness of such person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Designated Company and its Subsidiaries,
Indebtedness in respect of the Loans and the Revolving Credit Loans.
“Funding Rate” shall mean any individual rate notified by a Lender to the
Administrative Agent pursuant to the definition of Cost of Funds.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that if the Designated Company converts
its financial reporting from generally accepted accounting principles in the
United States to IFRS as permitted under Section 1.04, “GAAP” shall mean
(subject to the provisions of Section 1.04 hereof) IFRS applied on a consistent
basis.
“German Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company organized in Germany party hereto as a Guarantor, and each
other CoBorrower or Restricted Subsidiary of the Designated Company organized in
Germany that becomes a Guarantor pursuant to the terms hereof.
“German Receivables Purchase Agreement” shall have the meaning assigned to such
term in the definition of “Receivables Purchase Agreement”.
“German Security Agreement” shall mean, collectively, (i) any Security
Agreement, including all sub-parts thereto, among any German Guarantors (and
such other Persons as may be party thereto) and the Collateral Agent and/or the
Revolving Credit Collateral Agent, in its capacity as agent for the Secured
Parties pursuant to the terms of the Intercreditor Agreement and the other Loan
Documents, among others, for the benefit of the Secured Parties, (ii) each
pledge agreement, mortgage, security agreement, guarantee or other agreement
that is entered into by any German Guarantor or any Person who is the holder of
Equity Interests in any German Guarantor in favor of the Collateral Agent and/or
the Revolving Credit Collateral Agent, in its


1117312.02-CHISR02A - MSW


43

--------------------------------------------------------------------------------




capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in each case of clauses (i), (ii) and (iii),
that is governed by the laws of Germany (or any subdivision thereof), securing
the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“German Seller” shall mean Novelis Deutschland GmbH, a company organized under
the laws of Germany (including in its roles as seller and collection agent under
the German Receivables Purchase Agreement).
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
“Guarantee Payment” shall have the meaning assigned to such term in Section
7.12(b).
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
“Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by the
Guarantors.
“Guarantors” shall mean Holdings and the Subsidiary Guarantors (including
Holdings and each other Canadian Guarantor, each U.S. Guarantor, each Swiss
Guarantor, each U.K. Guarantor, each German Guarantor, each Irish Guarantor,
each Brazilian Guarantor, each French Guarantor, theeach Dubai Guarantor, each
Dutch Guarantor, each Belgian Guarantor, and each other Restricted Subsidiary of
the Designated Company that becomes a Guarantor hereunder).
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other


1117312.02-CHISR02A - MSW


44

--------------------------------------------------------------------------------




radioactive materials including any source, special nuclear or by-product
material; petroleum, crude oil or any fraction thereof; and any other pollutant
or contaminant or chemicals, wastes, materials, compounds, constituents or
substances, subject to regulation under or which can give rise to liability
(including, but not limited to, due to their ignitability, corrosivity,
reactivity or toxicity) under any Environmental Laws.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging a Company’s exposure to
interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices, in each case not for speculative purposes.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Hindalco” shall mean Hindalco Industries Limited, a corporation organized under
the laws of India.
“Holdings” shall mean (i) prior to the consummation of the Permitted Holdings
Amalgamation and the, (x) if any transaction described in clause (b), (c) or (f)
of the definition of Permitted Reorganization, AV Metals, (ii) prior to the
consummation of the Permitted Reorganization, upon and after the consummation of
the Permitted Holdings Amalgamation, Successor Holdings, or (iii Action has not
occurred, AV Metals or (y) AV Minerals, and (ii) upon and after the consummation
of the Permitted Reorganization, AV Minerals.Holdings Amalgamation, Successor
Holdings.
“IFRS” shall mean International Financial Reporting Standards consistently
applied. “Immaterial Subsidiary” shall mean, at any date of determination, any
Subsidiary that, together with all other Subsidiaries then constituting
Immaterial Subsidiaries (i) contributed 5.0% or less of Consolidated EBITDA for
the period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to Section
5.01(a) or 5.01(b) prior to the date of determination, (ii) had consolidated
assets representing 5.0% or less of the Consolidated Total Assets on the last
day of the most recent fiscal quarter ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, and (iii) is not a Loan Party on the
Closing Date.
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental OID” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental Net Yield” shall have the meaning assigned to such term in


1117312.02-CHISR02A - MSW


45

--------------------------------------------------------------------------------




Section 2.23(c).
“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.23(c).
“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.23(a).
“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.23(c).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments; (c)
all obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable and accrued obligations incurred in
the ordinary course of business on normal trade terms and not overdue by more
than ninety (90) days (other than such overdue trade accounts payable being
contested in good faith and by proper proceedings, for which appropriate
reserves are being maintained with respect to such circumstances in accordance
with US GAAP or other applicable accounting standards)); (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such person, whether
or not the obligations secured thereby have been assumed, but limited to the
fair market value of such property; (f) all Capital Lease Obligations, Purchase
Money Obligations and Synthetic Lease Obligations of such person; (g) all
Hedging Obligations to the extent required to be reflected on a balance sheet of
such person; (h) all Attributable Indebtedness of such person; (i) all
obligations of such person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (j) all obligations of such person under any Qualified
Securitization Transaction; and (k) all Contingent Obligations of such person in
respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
the terms of such Indebtedness expressly provide that such person is not liable
therefor.
“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).
“Information” shall have the meaning assigned to such term in Section 11.12.


1117312.02-CHISR02A - MSW


46

--------------------------------------------------------------------------------




“Initial Maturity Date” shall mean June 2, 2022.
“Initial Term Loans” shall mean the Term Loans made on the Closing Date under
Section 2.01(a).
“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights.
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).
“Interbank Rate” shall mean, for any period, the Administrative Agent’s cost of
funds for such period.
“Intercompany Notes” shall mean one or more promissory notes substantially in
the form of Exhibit P, or such other form as may be agreed to by the
Administrative Agent in its sole discretion.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of December 17, 2010 by and among (i) the Companies party thereto, (ii) the
Administrative Agent and the Collateral Agent (each pursuant to an intercreditor
joinder agreement, dated as of the Closing Date, substantially in the form of
Exhibit B to the Intercreditor Agreement), (iii) the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent (each pursuant to
an intercreditor joinder agreement dated as of May 13, 2013), and (iv) such
other persons as may become party thereto from time to time pursuant to the
terms thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Interest Election Request” shall mean a request by a Co-Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.
“Interest Payment Date” shall mean, (a) with respect to any Borrowing, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, and (b) with respect to any Term Loan, the Maturity Date of such Term
Loan.
“Interest Period” shall mean, with respect to any Eurodollar Rate Borrowing or
Fallback Rate BorrowerBorrowing, as applicable, the period commencing on the
date of such Borrowing


1117312.02-CHISR02A - MSW


47

--------------------------------------------------------------------------------




and ending on the numerically corresponding day in the calendar month that is
three months thereafter, as the applicable Co-Borrower may elect; provided that,
for any Interest Periods commencing prior to the Syndication Termination Date,
the first two Interest Periods shall each be one month, and the third Interest
Period shall commence upon the expiration of the second Interest Period and
terminate on March 31, 2017; provided, further, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (b) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, (c) such Co-Borrower shall not select an Interest
Period for a Class of Term Loans that would extend beyond the Latest Maturity
Date of the applicable Class of such Term LoanLoans, (d) such Co-Borrower shall
not select an Interest Period for a Class of Term Loans that would extend beyond
the next succeeding Term Loan Repayment Date, and (e) the Interest Period for
any Credit Extension other than the first Credit Extension shall end on the same
day as the then-current Interest Period in relation to the first Credit
Extension under this Agreement. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Internally Generated Cash Flow” shall mean cash generated by the Designated
Company and its Restricted Subsidiaries in the ordinary course of business, and
in any event excluding (i) proceeds of Casualty Events and Asset Sales under
Section 6.06(b), (e), (i), (j), (l), (q), (r) and (s), (ii) proceeds of
Indebtedness other than borrowings under the Revolving Credit Facility and
intercompany loans from another Company funded in the ordinary course of
operations (and not from sources otherwise not constituting Internally Generated
Cash Flow) and (iii) proceeds of issuances of Equity Interests other than to
another Company funded in the ordinary course of operations (and not from
sources otherwise not constituting Internally Generated Cash Flow).
“Interpolated Screen Rate” shall mean, in relation to any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:
(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of that Loan; and
(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan, each as of
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period for the currency of that
Loan.
“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights.


1117312.02-CHISR02A - MSW


48

--------------------------------------------------------------------------------




“Investment Recapture Amount” shall have the meaning assigned to such term in
Section 6.04(r)(iv).
“Investments” shall have the meaning assigned to such term in Section 6.04.
“Irish Companies Act” shall mean the Companies Act, 2014 of Ireland (as amended,
reenacted, varied or otherwise modified from time to time).
“Irish Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company incorporated in Ireland party hereto as a Guarantor, and each
other CoBorrower or Restricted Subsidiary of the Designated Company incorporated
in Ireland that becomes a Guarantor pursuant to the terms hereof.
“Irish Security Agreement” shall mean, collectively, (i) any Security Agreement,
including all sub-parts thereto, among any Irish Guarantors (and such other
Persons as may be party thereto) and the Collateral Agent, among others, for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee, charge, assignment, deed or other agreement that is
entered into by any Irish Guarantor or any Person who is the holder of Equity
Interests in any Irish Guarantor in favor of the Collateral Agent and/or the
Revolving Credit Collateral Agent, in its capacity as agent for the Secured
Parties pursuant to the terms of the Intercreditor Agreement and the other Loan
Documents, and (iii) any other pledge agreement, mortgage, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents, in
each case of clauses (i), (ii) and (iii), that is governed by the laws of
Ireland (or any subdivision thereof), securing the Secured Obligations (or any
part thereof), entered into pursuant to the terms of this Agreement or any other
Loan Document, as the same may be amended, restated or otherwise modified from
time to time.
“IRS” shall mean the United States Internal Revenue Service.
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.
“Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings and (b) in which the Designated Company, in the
aggregate, together with its Subsidiaries, is directly or indirectly, the
beneficial owner of 5% or more of any class of Equity Interests of such person.
“Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of Malaysia
Berhard and (ii) any other person that is a Subsidiary in which persons other
than Holdings or its Affiliates own 10% or more of the Equity Interests of such
person, excluding, to the extent they become Restricted Subsidiaries of the
Designated Company after the Closing Date, Logan and Norf GmbH.
“Judgment Currency” shall have the meaning assigned to such term in Section
11.18(a).


1117312.02-CHISR02A - MSW


49

--------------------------------------------------------------------------------




“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18(a).
“Junior Lien” shall mean a Lien designated as a “Subordinated Lien” under the
Intercreditor Agreement on all or any portion of the Collateral, but only to the
extent (i) any such Lien constitutes “Subordinated Liens” under, and as defined
in, the Intercreditor Agreement (it being understood that such Subordinated Lien
will be a junior, “silent” lien with respect to the Liens securing the Secured
Obligations, as provided in the Intercreditor Agreement) and (ii) the holders of
such Indebtedness (or a trustee, agent or other representative of such holders)
secured by such Lien have become a party to the Intercreditor Agreement through
the execution and delivery of joinders thereto.
“Junior Secured Indebtedness” shall mean Indebtedness of a Loan Party that is
secured by a Junior Lien.
“Known Affiliate” of any person shall mean, as to such person, known Affiliates
readily identifiable by name, but excluding any Affiliate (a) that is a bona
fide debt fund or investment vehicle that is primarily engaged in, or that
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds or similar
extensions of credit or securities in the ordinary course and with respect to
which the Disqualified Institution does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of such entity
or (b) that is a banking or lending institution engaged in the business of
making loans.
“Land Registry” shall mean the Land Registry of England and Wales.
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Initial Term Loan,
Incremental Term Loan, Other Term Loan, any Other Term Loan Commitment or
Incremental Term Loan Commitment, in each case as extended in accordance with
this Agreement from time to time.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
“Lenders” shall mean (a) each financial institution that is a party hereto on
the Effective Date, (b) any financial institution that has become a party hereto
pursuant to an Assignment and Assumption, other than, in each case, any such
financial institution that has ceased to be a party


1117312.02-CHISR02A - MSW


50

--------------------------------------------------------------------------------




hereto pursuant to an Assignment and Assumption and (c) each Additional Lender
that executes an Increase Joinder in accordance with Section 2.23 hereof or an
amendment or joinder agreement in accordance with the definition of Permitted
Reorganization (excluding, in each case, any such financial institution or
Additional Lender to the extent it holds no Commitments and all Obligations
owing to it have been paid).
“Lien” shall mean, with respect to any property, (a) any mortgage, (or mandate
to vest a mortgage), deed of trust, lien, pledge, encumbrance, charge,
assignment, hypothecation, prior claim, security interest or similar encumbrance
of any kind or any arrangement to provide priority or preference in respect of
such property or any filing of any financing statement or any financing change
statement under the UCC, the PPSA or any other similar notice of lien under any
similar notice or recording statute of any Governmental Authority (other than
any unauthorized notice or filing filed after the Closing Date for which there
is not otherwise any underlying lien or obligation, so long as the Designated
Company is (if aware of same) using commercially reasonable efforts to cause the
removal of same), including any easement, right-ofway or other encumbrance on
title to Real Property, in each of the foregoing cases whether voluntary or
imposed by law, and any agreement to give any of the foregoing; (b) the interest
of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Liquidity” shall mean as of any date of determination, the sum of (i)
Unrestricted Cash of the Designated Company and its Restricted Subsidiaries as
of such date plus (ii) unutilized and available commitments under the Revolving
Credit Agreement.
“Loan Documents” shall mean this Agreement, the Intercreditor Agreement, the
Contribution, Intercompany, Contracting and Offset Agreement, the Subordination
Agreement, the Notes (if any), the Security Documents, each Foreign Guarantee,
each Fee Letter, the Permitted Reorganization Disclosure Letter, each Hedging
Agreement entered into with any Secured Hedge Provider (provided that such
Hedging Agreements shall be deemed not to be Loan Documents for purposes of the
definitions of FATCA Deduction, Indemnified Taxes, Other Connection Taxes, Other
Taxes, Permitted Customer Account Financing, Permitted German Alternative
Financing, Permitted Holdings Amalgamation, Permitted Novelis Switzerland
Financing, Permitted Reorganization, Permitted Revolving Credit Facility
Refinancing Transactions and U.S. Tax Obligor, Sections 1.03 and 1.04 and
Articles II, III, IV, V, VI, VIII and XI hereof), and all other pledges, powers
of attorney, consents, assignments, certificates, agreements or documents,
whether heretofore, now or hereafter executed by or on behalf of any Loan Party
for the benefit of any Agent or any Lender in connection with this Agreement.
“Loan Modification Agreement” shall have the meaning assigned to such term in
Section 11.02(f)(ii).
“Loan Modification Offer” shall have the meaning assigned to such term in
Section 11.02(f)(i).


1117312.02-CHISR02A - MSW


51

--------------------------------------------------------------------------------




“Loan Parties” shall mean Holdings, the Co-Borrowers, the Subsidiary Guarantors
and, following the consummation of the Permitted Reorganizationon and after the
Designated Holdco Effective Date, Designated Holdco.
“Loans” shall mean Term Loans.
“Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
“Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276.
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Management Fees” shall have the meaning assigned to such term in Section
6.08(c)(C).
“Mandated Lead Arrangers” shall mean Australia and New Zealand Banking Group
Limited, Axis Bank Limited, Bank of Baroda, Barclays Bank PLC, Citigroup Global
Markets Asia Limited, ICICI Bank Limited and/or its Affiliates, ING Bank N.V.,
Singapore Branch, Kotak Mahindra Bank Limited, Standard Chartered Bank, State
Bank of India and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their capacities as
Mandated Lead Arrangers and Bookrunners under this Agreement.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their payment and other
material obligations under the Loan Documents; (c) a material impairment of the
rights of or benefits or remedies available to the Lenders, the Collateral Agent
or the Administrative Agent under the Loan Documents, taken as a whole; or
(d)(i) a material adverse effect on the Revolving Credit Priority Collateral or
the Liens in favor of the Collateral Agent (for its benefit and for the benefit
of the other Secured Parties) on such Collateral or the priority of such Liens,
in each case for this clause (d)(i) taken as a whole, or (ii) a material adverse
effect on the Pari Passu Priority Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on such Collateral or the priority of such Liens, in each case for this
clause (d)(ii) taken as a whole.
“Material Indebtedness” shall mean (a) Indebtedness under the Revolving Credit
Loan Documents and any Permitted Revolving Credit Facility Refinancings thereof,
(b) the Permitted Short Term Indebtedness, (c) Indebtedness under the Senior
Notes, the Additional Senior Secured Indebtedness, the Junior Secured
Indebtedness and any Permitted Refinancings of any thereof in each case in an
aggregate outstanding principal amount exceeding $100,000,000 and (cd) any other
Indebtedness (other than the Loans and intercompany Indebtedness of the


1117312.02-CHISR02A - MSW


52

--------------------------------------------------------------------------------




Companies permitted hereunder) of the Loan Parties in an aggregate outstanding
principal amount exceeding $100,000,000.
“Material Subsidiary” shall mean any Subsidiary of the Designated Company that
is not an Immaterial Subsidiary.
“Maturity Date” shall mean (i) with respect to the Term Loans made on the
Closing Date, the Initial Maturity Date, (ii) with respect to any tranche of
Other Term Loans (excluding the Term Loans made on the Closing Date), the final
maturity date as specified in the applicable Refinancing Amendment, and (iii)
with respect to any Incremental Term Loans, the final maturity date as specified
in the applicable Increase Joinder; provided that if any such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.14.
“Maximum Revolving Credit Facility Amount” shall mean, at any time, an amount
equal to the greater of (x) $1,750,000,0002,250,000,000 and (y) the Borrowing
Base.
“Minimum Amount” shall mean an integral multiple of $1,000,000 and not less than
$5,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
charge, deed of trust, deed of hypothec or any other document, creating and
evidencing a Lien on a Mortgaged Property, which shall be substantially in the
form of Exhibit J or, subject to the terms of the Intercreditor Agreement, other
form reasonably satisfactory to the Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.
“Mortgaged Property” shall mean, subject to Section 5.15, (a) each Real Property
identified as a Mortgaged Property on Schedule 8(a) to any Perfection
Certificate dated the Closing Date, (b) each future Real Property covered by the
terms of any Mortgage, and (c) each Real Property, if any, which shall be
subject to a Mortgage (or other Lien created by a Security Document) delivered
after the Closing Date pursuant to Section 5.11(c).
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding six
plan years made contributions; or (c) with respect to which any Company could
incur liability.
“Net Cash Proceeds” shall mean:


1117312.02-CHISR02A - MSW


53

--------------------------------------------------------------------------------




(a)with respect to any Asset Sale, the cash proceeds received by Holdings, the
Designated Company or any of its Restricted Subsidiaries (including cash
proceeds subsequently received (as and when received by Holdings, the Designated
Company or any of its Restricted Subsidiaries) in respect of non-cash
consideration initially received) net of (without duplication) (i) selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
the Designated Company’s good faith estimate of income taxes paid or payable in
connection with such sale and repatriation Taxes that are or would be payable in
connection with any sale by a Restricted Subsidiary); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Holdings, the Designated Company or any of its
Restricted Subsidiaries associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); (iii) the
Designated Company’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the properties sold within ninety
(90) days of such Asset Sale (provided that, to the extent such cash proceeds
are not used to make payments in respect of such unassumed liabilities within
ninety (90) days of such Asset Sale, such cash proceeds shall constitute Net
Cash Proceeds); (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money (other than the
Revolving Credit Loans or the Loans) which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties); and (v) so long as any Revolving Credit Loans
remain outstanding, the proceeds of any Revolving Credit Priority Collateral of
any Loan Party sold in such Asset Sale (which shall include, for the avoidance
of doubt, the portion of the sale price of the Equity Interests or all or
substantially all of the property, assets or business of any Restricted
Subsidiary of Holdings consisting of the net book value of any such Revolving
Credit Priority Collateral);
(b)with respect to any Debt Issuance or any Disqualified Capital Stock, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith;
(c)with respect to any issuance of Equity Interests (other than Preferred Stock)
by Holdings, Designated Holdco or the Borrower, the cash proceeds thereof, net
of customary fees, commissions, costs and other expenses incurred in connection
therewith; and
(d)with respect to any Casualty Event, the cash insurance proceeds, condemnation
awards and other compensation received in respect thereof, net of (i) all
reasonable costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event; and
(ii) so long as any Revolving Credit Loans remain outstanding, any such cash
insurance proceeds, condemnation awards and other


1117312.02-CHISR02A - MSW


54

--------------------------------------------------------------------------------




compensation received in respect of Revolving Credit Priority Collateral of any
Loan Party to the extent such amounts are required to be (and are) applied to
the repayment of the Revolving
Credit Loans pursuant to the terms of the Revolving Credit Agreement;
provided, however, that Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary shall equal the
amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings, the Designated Company and
its Restricted Subsidiaries.
“Net Cash Proceeds Account” shall mean any Deposit Account or Securities Account
established by any Co-Borrower or any Guarantor with one or more financial
institutions which has a credit rating with respect to its long term unsecured
debt of at least “A” by S&P or “A2” by Moody’s that (i) is subject to a Control
Agreement, (ii) is subject to a First Priority security interest in favor of the
Collateral Agent for the ratable benefit of the Secured Parties to secure the
Secured Obligations and (iii) solely contains proceeds of Pari Passu Priority
Collateral (and any products of such proceeds), and which has been designated in
writing to the Revolving Credit Agents as a “Net Cash Proceeds Account” on or
prior to the time that the Net Cash Proceeds from any sale of Pari Passu
Priority Collateral shall be deposited therein, pending application of such
proceeds (and any products of such proceeds) in accordance with the terms
hereof.
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
“NKL” shall mean Novelis Korea Limited.
“NKL Share Repurchase” shall mean the repurchase by NKL of Equity Interests of
NKL for cash consideration derived from all or a portion of the proceeds of the
Ulsan Share Sale, which may be structured as a share cancellation, a reduction
in par value, a share consolidation and reduction in share value, or any other
legal structure resulting in the reduction of Equity Interests in NKL in
exchange for cash consideration.
“Non-consolidated Affiliate” shall mean each of(a) Norf GmbH, MiniMRF LLC
(Delaware), and Consorcio Candonga (unincorporated Brazil), in each case so long
as they are not a Subsidiary of the Designated Company., (b) the Ulsan JV
Subsidiary, solely to the extent that (i) such Person is not otherwise included
in the consolidated financial results of the Designated Company and its
Restricted Subsidiaries and (ii) the requirement set forth in clause (c)(ii)
below remains true in respect of the Ulsan JV Subsidiary, and (c) any other
Person formed or acquired by the Designated Company or any of its Restricted
Subsidiaries, in the case of this clause (c), so long as (i) such Person is not
a Subsidiary of the Designated Company and (ii) the Designated Company owns,
directly or indirectly, Equity Interests in such Restricted Subsidiary
representing at least 50% of the voting power of all Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Board of Directors (or equivalent governing body) of such Person.


1117312.02-CHISR02A - MSW


55

--------------------------------------------------------------------------------




“Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Designated Company
and the Restricted Subsidiaries in the definition of Consolidated Total Net Debt
were references to Non-consolidated Affiliates and their Subsidiaries).
“Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA of such Nonconsolidated Affiliates and their Subsidiaries
(determined as if references to the Designated Company and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to
Non-consolidated Affiliates and their Subsidiaries); provided that
Non-consolidated Affiliate EBITDA shall not include the Non-consolidated
Affiliate EBITDA of Non-consolidated Affiliates if such Non-consolidated
Affiliates are subject to a prohibition, directly or indirectly, on the payment
of dividends or the making of distributions, directly or indirectly, to the
CoBorrowersDesignated Company or any Co-Borrower, to the extent of such
prohibition.
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.
“Non-Loan Party Jurisdiction” shall mean each country (including any state,
province or other political subdivision thereof) other than (i) the United
States, Canada, the United Kingdom, Switzerland and Germany, (ii) any other
country in which a Loan Party is organized and (iii) any state, province or
other political subdivision of the foregoing.
“Non-Principal Jurisdiction” shall mean each country in which a Loan Party is
organized (and any state, province or other political subdivision thereof) other
than (i) the United States, Canada, the United Kingdom, Switzerland, Belgium,
the Netherlands and Germany, (ii) any other country in which a Loan Party is
organized in respect of which Accounts are included in the borrowing base for
purposes of the Revolving Credit Agreement and (iii) any state, province or
other political subdivision of the foregoing clauses (i) and (ii).
“Norf GmbH” shall mean Aluminium Norf GmbH, a limited liability company (GmbH)
organized under the laws of Germany.
“Notes” shall mean any notes evidencing the Terms Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit K.
“Novelis Acquisitions” shall mean Novelis Acquisitions LLC, a Delaware limited
liability company.
“Novelis AG” shall mean Novelis AG, a stock corporation (AG) organized under the
laws of Switzerland.


1117312.02-CHISR02A - MSW


56

--------------------------------------------------------------------------------




“Novelis AG Cash Pooling Agreement” shall mean a Cash Management Agreement
entered into among Novelis AG and certain “European Affiliates” (as identified
therein) dated 1 February 2007, together with all ancillary documentation
thereto.
“Novelis Inc.” shall mean Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act.
“Novelis Switzerland” shall mean Novelis Switzerland SA, a company organized
under the laws of Switzerland.
“Obligation Currency” shall have the meaning assigned to such term in
Section 11.18(a).
“Obligations” shall mean (a) obligations of the Co-Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including obligations under the Guarantees and fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Co-Borrowers and the
other Loan Parties under this Agreement and the other Loan Documents, and (b)
the due and punctual performance of all covenants, agreements, obligations and
liabilities of the Co-Borrowers and the other Loan Parties under or pursuant to
this Agreement and the other Loan Documents. The Obligations shall not include
any Excluded Swap Obligations.
“OFAC” shall have the meaning assigned to such term in Section 3.22.
“Offer Price” shall have the meaning set forth in the definition of “Discounted
Purchase”.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
equivalent or comparable constitutional documents with respect to any non-U.S.
jurisdiction) of such person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.


1117312.02-CHISR02A - MSW


57

--------------------------------------------------------------------------------




“Other Connection Taxes” shall mean, with respect to the Agents, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any CoBorrower hereunder, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, recording, court or
documentary, excise, transfer, sales, property, intangible, filing or similar
Taxes arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.16(c)).
“Other Term Loan Commitments” shall mean one or more Classes of Term Loan
commitments hereunder that result from a Refinancing Amendment.
“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.
“Pari Passu Priority Collateral” shall mean all “Pari Passu Priority Collateral”
as defined in the Intercreditor Agreement.
“Participant” shall have the meaning assigned to such term in Section 11.04(d).
“Participant Register” shall have the meaning assigned to such term in Section
11.04(c).
“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
“Party” shall mean any party to this Agreement.
“Patriot Act” shall have the meaning assigned to such term in Section 11.13.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Perfection Certificate” shall mean, individually and collectively, as the
context may require, each certificate of a Loan Party in the form of Exhibit L-1
or any other form approved


1117312.02-CHISR02A - MSW


58

--------------------------------------------------------------------------------




by the Collateral Agent in its sole discretion, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.
“Permitted ABL Customer Account Financing Amendment” shall have the meaning
assigned to such term in Section 1.10.
“Permitted Acquisition” shall mean any Acquisition, if each of the following
conditions is met:
(i)no Default is then continuing or would result therefrom;
(ii)no Company shall, in connection with any such transaction, assume or remain
liable with respect to any Indebtedness of the related seller or the business,
person or properties acquired, except to the extent permitted under Section
6.01, and any other such Indebtedness not permitted to be assumed or otherwise
supported by any Company hereunder shall be paid in full or released as to the
business, persons or properties being so acquired on or before the consummation
of such acquisition;
(iii)the person or business to be acquired shall be, or shall be engaged in, a
business of the type that the Loan Parties and the Subsidiaries are permitted to
be engaged in under Section 6.15, and the person or business and any property
acquired in connection with any such transaction shall be free and clear of any
Liens, other than Permitted Liens;
(iv)the Board of Directors of the person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
(v)all transactions in connection therewith shall be consummated in all material
respects in accordance with all applicable Requirements of Law;
(vi)with respect to any transaction involving Acquisition Consideration of more
than $50,000,000, unless the Administrative Agent shall otherwise agree, the
Designated Company shall have provided the Administrative Agent written notice
on or before the consummation of such transaction, which notice shall describe
(A) in reasonable detail the terms and conditions of such transaction and the
person or business to be acquired and (B) all such other information and data
relating to such transaction or the person or business to be acquired as may be
reasonably requested by the Administrative Agent;
(vii)the property acquired in connection with any such Acquisition shall,
subject to any Permitted Liens, be made subject to the Lien of the Security
Documents,


1117312.02-CHISR02A - MSW


59

--------------------------------------------------------------------------------




and any person acquired in connection with any such transaction shall become a
Guarantor, in each case, to the extent required under, and within the relevant
time periods provided in, Section 5.11;
(viii)with respect to any transaction involving Acquisition Consideration that,
when added to the fair market value of Equity Interests, including Equity
Interests of Holdings, constituting purchase consideration, exceeds $50,000,000,
the Designated Company shall have delivered to the Administrative Agent an
Officers’ Certificate on or prior to the consummation of such transaction
certifying that (A) such transaction complies with this definition and (B) such
transaction could not reasonably be expected to result in a Material Adverse
Effect;
(ix)[intentionally omitted];
(x)if any Person so acquired (or any Subsidiary of such Person) is not required
to become a Loan Party pursuant to Section 5.11, the Acquisition Consideration
payable for such Person (or the portion thereof attributable or allocated by the
Designated Company in good faith to each such Subsidiary) in connection with
such Acquisition, and all other Acquisitions of non-Loan Parties consummated
after the Closing Date shall not, unless, on the date of such Acquisition, the
Senior Secured Net Leverage Ratio, determined on a Pro Forma Basis, after giving
effect to such Acquisition shall be no greater than 3.00 to 1.00 determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b) as
though such Acquisition had been consummated as of the first day of the fiscal
period covered thereby, exceed an amount equal to the greater of (x) 2.0% of
Consolidated Net Tangible Assets and (y) $100,000,000 in the aggregate since the
Closing Date (provided that such amounts can be exceeded to the extent of
Investments made pursuant to Section 6.04(r));
(xi)immediately after giving effect to such Acquisition (other than Acquisitions
where the amount of the Acquisition Consideration plus the fair market value of
any Equity Interests which constitutes all or a portion of the purchase price is
less than $15,000,000), the Designated Company shall, on a Pro Forma Basis, be
in compliance with the Financial Performance Covenant, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b) (or
for periods prior to the delivery of such financial information for a four
fiscal quarter period, based on financial information filed with the United
States Securities and Exchange Commission) as though such Acquisition and all
other Specified Transactions consummated after the applicable four quarter
period and on or prior to the relevant date of determination had been
consummated as of the first day of the fiscal period covered thereby;


1117312.02-CHISR02A - MSW


60

--------------------------------------------------------------------------------




(xii)with respect to any transaction involving Acquisition Consideration of more
than $50,000,000, the Designated Company shall have delivered a certificate from
a Financial Officer of the Designated Company on or prior to the consummation of
such transaction (A) as to the matters set forth in clause (i) above and (B)
demonstrating its compliance with clause (xi) above, and (C) to the extent the
person so acquired is not required to become a Loan Party hereunder pursuant to
Section 5.11, demonstrating compliance with clause (x) above, and in each case
accompanied by compliance calculations in reasonable detail.
“Permitted Aleris Foreign Subsidiary Transfer” shall mean, on or after the
Aleris Acquisition Closing Date:
(a)    the sale, Distribution, contribution or other transfer of the Equity
Interests in any Subsidiary of Aleris organized in a jurisdiction outside of the
United States of America (each, a “Transferred Aleris Foreign Subsidiary”) (x)
from a Loan Party to any Loan Party other than Aleris or any Subsidiary of
Aleris (and any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to a Loan Party (which
may include Aleris or any Restricted Subsidiary of Aleris) to effect such sale,
Distribution, contribution or transfer) or (y) in the case of Equity Interests
in an entity that would not be required to become a Loan Party pursuant to the
terms hereof after giving effect to such transfer, from a Loan Party to any
other Company (other than Aleris or any Subsidiary of Aleris) organized in the
same jurisdiction as the issuer of such Equity Interests (it being agreed, for
this purpose, that Hong Kong and the People’s Republic of China are the same
jurisdiction so long as an entity organized under the laws of Hong Kong would
not be a Subsidiary of an entity organized under the laws of the People’s
Republic of China after giving effect to such transfer) (and any substantially
concurrent interim sale, Distribution, contribution or other transfer of such
Equity Interests to a Loan Party (which may include Aleris or any Restricted
Subsidiary of Aleris) to effect such sale, Distribution, contribution or
transfer); and
(b)    if applicable in connection with any of the transactions described
in clause (a) above, as consideration for such sale, Distribution, contribution
or other transfer of such Equity Interests, the issuance of one or more
Intercompany Notes to the Loan Party that sold, Distributed, contributed or
otherwise transferred such Equity Interests; provided that:
(i)    any such sale, Distribution, contribution or other transfer of such
Equity Interests shall occur within one year of the Aleris Acquisition Closing
Date (or such later date agreed by the Administrative Agent); provided that any
Intercompany Note issued in connection therewith shall be issued substantially
concurrently with the


1117312.02-CHISR02A - MSW


61

--------------------------------------------------------------------------------




consummation of such sale, Distribution, contribution or other transfer of such
Equity Interests;
(ii)    any such Equity Interests transferred to a Loan Party are, subject to
the terms of the Intercreditor Agreement and any limitations on such pledge
pursuant to the definition of Excluded Property, or any other limitations set
forth in the applicable Security Agreement, pledged in favor of the Collateral
Agent to secure the Secured Obligations and, to the extent certificated, the
certificates representing such Equity Interests are delivered to the Collateral
Agent, together with undated stock powers or other appropriate instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party, no later than the date that is 10 Business Days after the date of
such sale, Distribution, contribution or other transfer of such Equity Interests
(or such later date agreed by the Administrative Agent);
(iii)the obligations under each Intercompany Note issued in connection
with any step of a Permitted Aleris Foreign Subsidiary Transfer shall be
subordinated to the Secured Obligations (to the extent evidencing a payment
obligation of a Loan Party) on terms reasonably satisfactory to the
Administrative Agent and shall constitute Subordinated Indebtedness hereunder,
and such Intercompany Note received by a Loan Party shall, subject to the terms
of the Intercreditor Agreement, be pledged in favor of the Collateral Agent to
secure the Secured Obligations, and such Intercompany Notes shall be delivered
to the Collateral Agent, together with an allonge or other instrument of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party, no later than the date that is 10 Business Days after the date the
Intercompany Note is issued (or such later date agreed by the Administrative
Agent); and
(iv) any sale, Distribution, contribution or other transfer of Equity Interests
of a Transferred Aleris Foreign Subsidiary to a Restricted Grantor (other than a
Transferred Aleris Foreign Subsidiary transferred to a Restricted Grantor
organized in the same jurisdiction as the Transferred Aleris Foreign Subsidiary)
shall be conditioned on either the creation of a newly formed Unrestricted
Grantor or the existence of an Unrestricted Grantor, in each case that (A) is
directly 100% owned by such Restricted Grantor and that directly owns 100% of
such Transferred Aleris Foreign Subsidiary after giving effect to such
transaction, (B) has complied with the Joinder Requirements and (C) shall not be
permitted to own, on and after the date of such action, any assets other than
the Permitted Holding Company Assets.
“Permitted Customer Account Financing Amendment Conditions” shall mean, with
respect to each amendment to the definition of Permitted Customer Account
Financing effected pursuant to Section 1.10, each of the following:
(a)Holdings or the Designated Company shall have executed and delivered a
certificate to the Administrative Agent, no later than two Business Days after
the date that any Permitted ABL Customer Account Financing Amendment becomes
effective, attaching a certified copy of such Permitted ABL Customer Account
Financing Amendment, and certifying


1117312.02-CHISR02A - MSW


62

--------------------------------------------------------------------------------




that the terms of such Permitted ABL Customer Account Financing Amendment comply
with the requirements set forth in clauses (b) through (d) below;
(b)the terms of such amendment shall not expand the scope of the Collateral
permitted to be released in connection with any Permitted Customer Account
Financing, which Collateral shall be limited to Factoring Assets that are sold
in connection with (or that otherwise secure) such Permitted Customer Account
Financing, it being understood that factoring additional Accounts of additional
Account Debtors shall not constitute an expansion of the scope for purposes of
this clause (b);
(c)such amendment shall relate solely to the factoring of Accounts of customers
of the Loan Parties in connection with a Permitted Customer Account Financing,
and the creation of Liens on Factoring Assets that secure such Permitted
Customer Account Financing; and
(d)such amendment shall not otherwise adversely affect the Secured Parties or
contravene the terms of the Intercreditor Agreement.
“Permitted Customer Account Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
Accounts of one or more Loan Parties; provided that (i) no Default exists or
would result therefrom and the representations and warranties set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date thereof (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects), with the same effect as though made on such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects (or, in the case of any representation or warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language,
in all respects) as of such earlier date, (ii) the number of Account Debtors
whose Accounts are at any time subject to Permitted Customer Account Financings
shall be limited to five (excluding any Permitted Customer Account Financings of
Accounts of Subsidiaries of Rexam PLC and Ball Corporation with respect to which
the Account Debtor either (A) does not maintain its Chief Executive Office in an
Applicable Eligible Jurisdiction (as defined in the Revolving Credit Agreement
as in effect on the Closing Date), or (B) is not organized under the laws of an
Applicable Eligible Jurisdiction or any state, territory, province or
subdivision thereof; provided that with respect to such Permitted Customer
Account Financings of Accounts of Subsidiaries of Rexam PLC and Ball
Corporation, the sum of the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities under all Permitted Customer Account
Financings constituting Qualified Securitization Transactions under Section
6.01(e), plus the aggregate book value at the time of determination of the then
outstanding Receivables that are subject to Permitted Customer Account
Financings constituting sales, transfers and other dispositions of Receivables
in connection with a Permitted Factoring Facility under Section 6.06(e), shall
not at any time exceed €15,000,000)seven; provided that all Affiliates of an
Account Debtor shall be deemed to be a single Account Debtor for purposes of
this definition, and (iii) Accounts subject to a Permitted Customer Account
Financing must be capable of being


1117312.02-CHISR02A - MSW


63

--------------------------------------------------------------------------------




fully segregated from other Accounts (including with respect to accounts
receivable reporting, purchase orders, invoicing, and payments); provided,
further, that notwithstanding any provision of Section 11.02, the Agents are
hereby authorized by the Lenders to make any amendments to the Loan Documents
that are necessary or appropriate in the judgment of the Administrative Agent to
reflect such Permitted Customer Account Financing.
“Permitted Factoring Facility” shall mean a sale of Receivables on a discounted
basis by any Company, so long as (i) no Loan Party has any obligation,
contingent or otherwise in connection with such sale (other than to deliver the
Receivables purported to be sold free and clear of any encumbrance and other
than as permitted by Section 6.04(n)), and (ii) such sale is for cash and fair
market value.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by any Loan Party in the form of one or more series of senior secured
notes under one or more indentures; provided that (i) such Indebtedness is
secured by the Collateral (or a portion thereof) on a pari passu basis (but
without regard to the control of remedies, which shall be as set forth in the
Intercreditor Agreement) with the Secured Obligations and is not secured by any
property or assets other than the Collateral, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans (including
portions of Classes of Term Loans, Other Term Loans or Incremental Term Loans),
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions, which asset sale
provisions may require the application of proceeds of asset sales and casualty
events co-extensive with those set forth in Section 2.10(c) and 2.10(e), as
applicable, to make mandatory prepayments or prepayment offers out of such
proceeds on a pari passu basis with the Secured Obligations, all other Permitted
First Priority Refinancing Debt and all Additional Senior Secured Indebtedness),
in each case prior to the date that is 181 days after the Latest Maturity Date
at the time such Indebtedness is incurred, (iv) the security agreements relating
to such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Persons other than the Loan
Parties, (vi) the other terms and conditions of such Indebtedness (excluding
pricing, premiums and optional prepayment or optional redemption provisions) are
customary market terms for securities of such type (provided that such terms
shall in no event include any financial maintenance covenants) and, in any
event, when taken as a whole, are not materially more favorable to the investors
providing such Indebtedness than the terms and conditions of the applicable
Refinanced Debt (except with respect to any terms (including covenants) and
conditions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date) (provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Designated Company has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (vi) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Designated
Company


1117312.02-CHISR02A - MSW


64

--------------------------------------------------------------------------------




within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) no Default shall exist immediately prior to or after giving effect to such
incurrence and (viii) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to the Intercreditor Agreement.
Permitted First Priority Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
“Permitted Fiscal Unity Liability” shall mean any joint and several liability
arising as a result of an Loan Party being a member of a fiscal unity permitted
under Section 3.31.
“Permitted German Alternative Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e), 6.01(m), 6.06(e), or
6.06(r) with respect to Accounts or Inventory of one or more German Guarantors;
provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date thereof, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, (ii) from and after the date
of any Permitted German Alternative Financing, the amount of the German
Borrowing Base (as defined in the Revolving Credit Agreement) shall be deemed to
be zero, and availability under the Swiss Borrowing Base (as defined in the
Revolving Credit Agreement) in respect of Accounts sold pursuant to a German
Receivables Purchase Agreement shall be deemed to be zero, (iii) on or prior to
the date of any Permitted German Alternative Financing, Novelis Deutschland GmbH
shall have prepaid all of its outstanding loans under the Revolving Credit
Agreement in full in cash, in accordance with the terms thereof, (iv) from and
after the date of any Permitted German Alternative Financing, Novelis
Deutschland GmbH shall not be permitted to request or borrow any loans under the
Revolving Credit Agreement and shall be deemed no longer to be a borrower
thereunder, and (v) the applicable Loan Parties shall have terminated the German
Receivables Purchase Agreement; and provided, further, that notwithstanding any
provision of Section 11.02, the Agents are hereby authorized by the Lenders to
make any amendments to the Loan Documents that are necessary or appropriate in
the judgment of the Administrative Agent to reflect such Permitted German
Alternative Financing.
“Permitted Holding Company Assets” shall mean for any Person (i) Deposit
Accounts; provided that the aggregate amount on deposit in such accounts at the
end of each day shall not exceed $1,000,000 (or the equivalent thereof);
provided, further, that, so long as no Default is then continuing, the amount on
deposit in such accounts may exceed such amount if such deposits are applied to
settle an Investment permitted under Section 6.04 within three Business Days of
the deposit therein, (ii) Equity Interests in Subsidiaries pledged under
Security Documents, (iii) intangible rights required to exist and do business as
a holding company, and (iv) rights under contracts and licenses with Holdings
and its Subsidiaries permitted hereunder; provided, that Permitted Holding
Company Assets shall not include (x) any Intellectual Property (other than
customary inbound licenses to use Intellectual Property of the Companies
necessary to operate the business of such Person) or (y) any other contracts or
licenses that are material to the business of Holdings and its Subsidiaries,
taken as a whole.


1117312.02-CHISR02A - MSW


65

--------------------------------------------------------------------------------




“Permitted Holdings Amalgamation” shall mean the amalgamation of Holdings and
the Borrower on a single occasion following the Closing Date and prior to or
concurrently with the consummation of the Permitted Reorganization; provided
that (i) no Default exists or would result therefrom and the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of the amalgamation, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) the person resulting from such
amalgamation shall be a corporation amalgamated under the Canada Business
Corporations Act (such resulting person, the “Successor Borrower”), and the
Successor Borrower shall expressly assume and confirm its obligations as
Borrower under this Agreement and the other Loan Documents to which Borrower is
a party pursuant to a confirmation in form and substance reasonably satisfactory
to the Administrative Agent, (iii) immediately upon consummation of such
amalgamation, (x) if such amalgamation occurs prior to the Designated Holdco
Effective Date, AV Minerals, or (y) if such amalgamation occurs prior to the
Designated Holdco Effective Date and prior to the commencement of the Permitted
Reorganization, a new holding company with no material assets other than the
Equity Interests in the Successor Borrower or (y) if such amalgamation occurs
concurrently with the consummation of the Permitted Reorganization, Designated
Holdco (such Person,(such Person described in clause (x) or (y), “Successor
Holdings”), shall (A) be an entity, (1) in the case of AV Minerals, organized or
existing under the laws of the Netherlands, or (2) in the case of any other
holding company, organized under the laws of the Netherlands, England and Wales,
Canada, or a province or territory of Canada (or, in the case of Designated
Holdco, organized under the laws of England and Wales or the District of
Columbia or any State of the United States), (B) directly own 100% of the Equity
Interests in the Successor Borrower,; provided that, if such amalgamation occurs
on or after the Designated Holdco Effective Date, then Designated Holdco shall
directly own 100% of the Equity Interests in the Successor Borrower and
Successor Holdings shall own 100% of the Equity Interests of Designated Holdco,
(C) execute a supplement or joinder to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent to become a Guarantor and
execute Security Documents (or supplements or joinder agreements thereto) in
form and substance reasonably satisfactory to the Administrative Agent, and take
all actions necessary or advisable in the opinion of the Administrative Agent or
the Collateral Agent to cause the Lien created by the applicable Security
Documents to be a duly perfected First Priority Lien in accordance with all
applicable Requirements of Law, including the filing of financing statements (or
other applicable filings) in such jurisdictions as may be reasonably requested
by the Administrative Agent or the Collateral Agent, and, prior to the
consummation of the Permitted Reorganization, to assume and confirm its
obligations as Holdings under this Agreement and the other Loan Documents and
(D) subject to the terms of the Intercreditor Agreement, pledge and deliver to
the Collateral Agent the certificates, if any, representing all of the Equity
Interests of the Successor Borrower (or, following the consummation of the
Permitted Reorganization, all of the Equity Interests owned by Successor
Holdings), together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of
Successor Holdings, (iv) be in compliance with all covenants and obligations of
Holdings (or, following the consummation of the Permitted Reorganizationand, on
and after the


1117312.02-CHISR02A - MSW


66

--------------------------------------------------------------------------------




Designated Holdco Effective Date, Designated Holdco) under this Agreement, (v)
immediately after giving effect to any such amalgamation, the Senior Secured Net
Leverage Ratio is not greater than the Senior Secured Net Leverage Ratio
immediately prior to such amalgamation, which shall be evidenced by a
certificate from the chief financial officer of the Borrower demonstrating such
compliance calculation in reasonable detail, (vi) the Successor Borrower shall
have no Indebtedness after giving effect to the Permitted Holdings Amalgamation
other than Indebtedness of the Borrower in existence immediately prior to the
consummation of the Permitted Holdings Amalgamation, (vii) each other Guarantor,
shall have by a confirmation in form and substance reasonably satisfactory to
the Administrative Agent, confirmed that its guarantee of the Guaranteed
Obligations (including its Guarantee) shall apply to the Successor Borrower’s
obligations under this Agreement, (viii) the Borrower and each other Guarantor
shall have by confirmations and any required supplements to the applicable
Security Documents reasonably requested by the Administrative Agent, in each
case, in form and substance reasonably satisfactory to the Administrative Agent,
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement and the other Loan Documents and
(ix) each Loan Party shall have delivered opinions of counsel and related
officers’ certificates reasonably requested by the Administrative Agent with
respect to the execution and delivery and enforceability of the documents
referred to above and the compliance of such amalgamation with the provisions
hereof, and all such opinions of counsel shall be satisfactory to the
Administrative Agent; and provided, further, that (x) if the foregoing are
satisfied, (1) (x) prior to the consummation of the Permitted Reorganization,
Successor Holdings, or (y) thereafter, AV Minerals, will be substituted for and
assume all obligations of AV Metals under this Agreement and each of the other
Loan Documents and all references hereunder and under the other Loan Documents
to Holdings shall be references to the such Person and (2) the Successor
Borrower shall be substituted for Novelis Inc. under this Agreement and each of
the other Loan Documents and shall assume all obligations of Novelis Inc. under
this Agreement and each of the other Loan Documents and all references hereunder
and under the other Loan Documents to the Borrower shall be references to the
Successor Borrower and (y) notwithstanding any provision of Section 11.02, the
Administrative Agent is hereby authorized by the Lenders to make any amendments
to the Loan Documents that are necessary to reflect such changes in the parties
to the applicable Loan Documents.
“Permitted Holdings Indebtedness” shall mean unsecured Indebtedness of Holdings
(i) with respect to which neither the Designated Company nor any Subsidiary has
any Contingent Obligation, (ii) that will not mature prior to the 180th day
following the Latest Maturity Date, (iii) that has no scheduled amortization of
principal prior to the 180th day following the Latest Maturity Date, (iv) that
does not require any payments in cash of interest or other amounts in respect of
the principal thereof (other than optional redemption provisions customary for
senior discount or “pay-in-kind” notes) for a number of years from the date of
issuance or incurrence thereof equal to at least one-half of the term to
maturity thereof, (v) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount or
“pay-in-kind” notes of an issuer that is the parent of a borrower under senior
secured credit facilities and (vi) that is issued to a person that is not an
Affiliate of the Designated Company or any of Holdings’ Subsidiaries in an
arm’s-length transaction on fair market terms;


1117312.02-CHISR02A - MSW


67

--------------------------------------------------------------------------------




provided that at least five Business Days prior to the incurrence of such
Indebtedness, a Responsible Officer of Holdings shall have delivered a
certificate to the Administrative Agent (together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto) stating that Holdings has determined in
good faith that such terms and conditions satisfy the foregoing requirements.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Novelis Switzerland Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
any Accounts of Novelis Switzerland; provided that (i) after giving effect to
such financing, no Accounts of Novelis Switzerland shall be included in the
borrowing base for purposes of the Revolving Credit Agreement, and (ii) no
Default exists or would result therefrom and the representations and warranties
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date thereof, with the same effect as though made on
such date, except to the extent such representations and warranties expressly
relate to an earlier date and provided, further, that notwithstanding any
provision of Section 11.02, the Agents are hereby authorized by the Lenders to
make any amendments to the Loan Documents that are necessary or appropriate in
the judgment of the Administrative Agent to reflect such Permitted Novelis
Switzerland Financing.
“Permitted Prepayments” shall have the meaning assigned to such term in Section
6.11.
“Permitted Refinancing” shall mean, with respect to any person, any refinancing
or renewal of any Indebtedness of such person; provided that (a) the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness incurred
pursuant to such refinancing or renewal does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced or
renewed except by an amount equal to unpaid accrued interest and premium thereon
and any make-whole payments applicable thereto plus other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing or renewal and by an amount equal to any existing commitments
unutilized thereunder (it being understood that the aggregate principal amount
(or accreted value, if applicable) of the Indebtedness being incurred may be in
excess of the amount permitted under this clause (a) to the extent such excess
does not constitute a Permitted Refinancing and is otherwise permitted under
Section 6.01), (b) such refinancing or renewal has a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being refinanced or renewed (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), (c) no Default is then continuing or would result
therefrom, (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not (or is not required
to be) an obligor under the Indebtedness being so refinanced or renewed (or, in
the case of a Permitted Refinancing of the Senior Notes, such obligors are Loan
Parties (other than Holdings)) and (e) the subordination provisions thereof (if
any) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being so refinanced or renewed; provided that at
least five Business


1117312.02-CHISR02A - MSW


68

--------------------------------------------------------------------------------




Days prior to the incurrence of such refinancing or renewal, a Responsible
Officer of the Designated Company shall have delivered an Officers’ Certificate
to the Administrative Agent (together with a reasonably detailed description of
the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) certifying that the Designated Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirements.
“Permitted Reorganization” shall mean, at any time prior to a Qualified Borrower
IPO, an internal reorganization of Holdings and its Subsidiaries, substantially
in the order of, and substantially in compliance with, the steps described in
Annex A to effect any or all of the Permitted Reorganization Disclosure Letter
(as amended, restated, supplemented or otherwise modified in accordance with the
definition thereof), with a resulting organizational structure described in
Annex B of the Permitted Reorganization Disclosure Letter (as amended, restated,
supplemented or otherwise modified in accordance with the definition
thereof)Actions, subject to the following terms and conditions; provided that
the Permitted Reorganization shall not occur if the Permitted Holdings
Amalgamation occurs and AV Minerals is not Successor Holdings:
(a)both immediately before and immediately after giving effect to each step of
the Permitted Reorganization, and at all times during the Permitted
Reorganization:
(i)
the     Permitted     Reorganization     (and     all     steps,     each
    Permitted

Reorganization Action, and each step taken in furtherance of the Permitted
Reorganization) and of each Permitted Reorganization Action, shall not reduce or
impair the value or benefit of the Guarantee, any Foreign Guarantee, or the
Collateral; provided that (x) the re-starting of any fraudulent conveyance,
fraudulent transfer, preference or hardening period with respect to any
Guarantee, Foreign Guarantee or Lien under applicable Requirements of Law and
(y) any limitations under the laws of Switzerland with respect to the
enforcement of any share pledge with respect to the Equity Interests directly
held by Novelis AG, Novelis Switzerland SA or the Surviving Swiss Subsidiary, as
applicable, following any sale, Distribution or other transfer described under
clause (f) or (h) of the definition of Permitted Reorganization Actions shall
not, in itself, constitute a reduction or impairment for purposes of this clause
(a);
(ii)
no Default shall have occurred and be continuing or would result therefrom, and
each of the representations and warranties made by any Loan Party set forth in
ARTICLE III hereof or in any other Loan Document (other than Hedging Agreements)
shall be true and correct in all material respects on and as of the date of the
completionsuch step of the Permitted Reorganization with the same effect as
though made on and as of such date, except to the extent such representations
and



1117312.02-CHISR02A - MSW


69

--------------------------------------------------------------------------------




warranties expressly relate to an earlier date, in which case such
representation and warrantyrepresentations and warranties shall have been true
and correct in all material respects as of such earlier date, and a Responsible
Officer of the Designated Company (after giving effect to such step of the
Permitted Reorganization) shall have provided an Officer’s Certificate
certifying as to the matters in clause (a)(i) and this clause (a)(ii);
(iii)
no Person involved in any step of the Permitted Reorganization that is not a
Loan Party, solely for the period of time that such Person is not a Loan Party,
shall hold or own any Collateral or any assets that constituted Collateral
immediately prior to or during such step of the Permitted Reorganization;

(iv)
any Collateral shall remain subject to (or, in the case of Collateral created as
part of any step of the Permitted Reorganization, shall become subject to, at or
prior to the time such step is effected) a duly perfected Lien in favor of the
Collateral Agent in accordance with all applicable Requirements of Law,
including the filing of financing statements (or other applicable filings) in
such jurisdictions as may be reasonably requested by the Collateral Agent, in
each case in accordance with the terms of the Loan Documents (without regard to
any gracetime periods provided for herein or therein);

(v)
the Guarantee and each Foreign Guarantee shall continue to be effective and
fully enforceable in accordance with its terms, it being understood that a Loan
Party shall not be in violation of this clause (v) solely as a result of its
amalgamation, consolidation, merger or dissolution with and into another Loan
Party so long as such amalgamation, consolidation or merger complies with the
requirements of Section 6.05(c); and

(vi)
notwithstanding the foregoing, the Administrative Agent may reasonably require
that any Loan Party enter into a new Guarantee, Foreign Guarantee, and new
Security Documents, as applicable, or reaffirmations of any of the foregoing, in
each case in form and substance reasonably satisfactory to the Administrative
Agent, in connection with any step of the Permitted Reorganization, in order to
reaffirm, preserve or otherwise give effect to the foregoing requirements;

(b)the Administrative Agent for distribution to the Collateral Agent and the
Lenders shall have received, (i) at least 60 days prior to the first step of the
Permitted Reorganization, written notice of the proposed effective date of the
Permitted Reorganization and of the funding date of the new Term Loans set forth
in clause (j) below (the “Reorganization Funding Date”), together with a
detailed description of steps and the timeline for each step of the Permitted


1117312.02-CHISR02A - MSW


70

--------------------------------------------------------------------------------




Reorganization (which dates may be delayed at the sole discretion of the
Borrower by prompt written notice to the Administrative Agent) and (ii) at least
20 days prior to the first step of the Permitted Reorganization, such
documentation and other information that has been requested at least 50 days
prior to the first step of the Permitted Reorganization by any Agent or Lender
in order to enable compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
information described in Section 11.13;
(b)[intentionally omitted];
(c)the Borrower shall have provided all notices and certificates required to be
delivered, within the time period required to be delivered, to the applicable
Agent under the applicable Loan Documents in order to consummate the applicable
stepseach step of the Permitted Reorganization; provided that, without limiting
the notice requirements in this definition, the Administrative Agent may waive
in writing in advance any such notice period with respect to such step, and each
Lender hereby authorizes the Administrative Agent to waive any such notice
period;
(d)the Permitted Reorganization shall be completed no later than the close of
business on the fifth Business Day after the initiation of theone year
anniversary of the date that the Companies commence the first step of the
Permitted Reorganization (without regard to the formation of Designated Holdco,
for so long as Designated Holdco does not own any Equity Interests in any Loan
Party or any other Subsidiary) or such longer period as may be (x) required by
any Governmental Authority or Requirement of Law to comply with corporate
formalities in order to complete any step of the Permitted Reorganization or (y)
agreed to by the Administrative Agent in its sole discretion);
(e)prior to commencing any step of the Permitted Reorganization, each step of
the Permitted Reorganization shall be permitted under the documents evidencing
Material Indebtedness;
(f)[intentionally omitted];
(g)no later than the date that is five Business Days prior to the date that each
step of the Permitted Reorganization is commenced (or such later date agreed to
by the Administrative Agent), the Designated Company shall have delivered to the
Administrative Agent a certificate from a Financial Officer of the Designated
Company setting forth the commencement date of such step of the Permitted
Reorganization, and certifying that all actions taken in connection with such
step comply with the terms of this definition, the definition of Permitted
Reorganization Actions, and the terms of the Loan Documents; provided that the
first certificate delivered pursuant to this clause (g) shall also state that
the step (or steps) described in such certificate constitute the commencement of
the Permitted Reorganization, and shall state the date by which the Permitted
Reorganization must be completed in accordance with clause (d) above;


1117312.02-CHISR02A - MSW


71

--------------------------------------------------------------------------------




(f)the Borrower may designate in a signed written notice delivered to the Agents
a newly formed direct Wholly Owned Subsidiary of AV Minerals, organized under
the laws of England and Wales or the District of Columbia or any State of the
United States, as “Designated Holdco”;
(g)if Designated Holdco or a Co-Borrower is organized in a jurisdiction of the
United States, any provisions in the Loan Documents that would limit the
obligations of a Company to provide a Guarantee, a Foreign Guarantee, or enter
into any Security Document, or that would have the effect of reducing or
diluting the value or benefit of the Collateral as a result of, or in connection
with, such Company being a Subsidiary of a Co-Borrower or Designated Holdco
organized in a jurisdiction of the United States, shall be disregarded from and
after the date that Designated Holdco is formed (the foregoing, the
“Anti-Dilution Requirement”), and the Administrative Agent may require, in its
discretion, that the Loan Documents be amended, restated, supplemented or
otherwise modified to remove such limitations and to otherwise give effect to
this clause (g);
(h)in the case of AV Minerals (if Designated Holdco is designated as a
Co-Borrower pursuant to clause (i) below), Designated Holdco, and each new
Subsidiary amalgamated, created or otherwise formed as part of any step of the
Permitted Reorganization, such Person shall become a Loan Party (in the case of
any Subsidiary of Designated Holdco other than the Co-Borrowers, Novelis
Acquisitions and Aleris, solely to the extent required under Section 5.11 or
otherwise in order to comply with the other clauses of this definition and the
definition of Permitted Reorganization Actions) pursuant to the terms of the
Loan Documents (without regard to any gracetime periods provided for herein or
therein) and shall become party to and/or execute and deliver the Guarantee,
each applicable Foreign Guarantee, and each applicable Security Document, at or
prior to the time such step is effected;
(i)the Borrower may designate in a signed written notice delivered to the
Administrative Agent for distribution to the Collateral Agent and each Lender,
one or more Loan Parties (other than Holdings) as a Co-Borrower, so long as:
(i)
such Person satisfies the other requirements of this definition[intentionally
omitted]; and

(ii)
such designation specifies the amount of Term Loans to be made to each
additional Co-Borrower, the jurisdiction in which each Co-Borrower is organized,
and the amount of the Initial Term Loans that will be retained by the Borrower;
provided that all Term Loans provided to the CoBorrowers shall be denominated in
Dollars;

(j)     upon the designation of any additional Co-Borrowers:[intentionally
omitted];
(i)
for each Co-Borrower, each Lender shall have the option to participate in the
new Term Loans to be made to such Co-Borrower on a pro rata basis, and shall
have no less than ten Business Days to elect in writing to participate in such
Term Loans to such Co-Borrower; provided that



1117312.02-CHISR02A - MSW


72

--------------------------------------------------------------------------------




such Lender may elect or decline, in its sole discretion, to provide such Term
Loans; provided, further, that the Designated Company may extend the deadline
for Lender responses by delivering a written notice of such extension; provided,
further, that any Lender failing to make an election in writing by the response
deadline shall be deemed to have declined to provide Term Loans to such
Co-Borrower;
(ii)
each such election pursuant to clause (i) above shall specify the percentage of
such Term Loans of such Co-Borrower in which such Lender agrees to participate,
which amount may not exceed such Lender’s pro rata share of such Term Loans
(determined based on such Lender’s Pro Rata Percentage immediately prior to the
Permitted Reorganization) except as provided in clause (iii)(3) below;

(iii)
if such Lender declines to participate in the Term Loans to be made to such
Co-Borrower, or elects to participate in less than its pro rata share of such
Term Loans (such Lender’s pro rata share of such Term Loans less

the amount of such Term Loans that such Lender elects to participate in (but in
any event not less than zero) being such Lender’s “Declined Amount”), then the
Designated Company shall, at its sole expense and effort, subject to Section
2.13:
(1)
require that the Term Loans held by such Lender be repaid on the Reorganization
Funding Date (as defined below) in an amount equal to the product of (x) the
Adjustment Amount and (y) the Declined Amount, together with accrued interest on
the Term Loans being repaid and any other Obligations owing with respect to such
Term Loans;

(2)
for the purpose of clause (1) above, the “Adjustment Amount” shall mean:

(A)
100%, if (I) such Co-Borrower is organized in a jurisdiction other than a
Specified Co-Borrower Jurisdiction and such Lender declines to provide Term
Loans to such CoBorrower at least equal to its pro rata share of such Term

Loans, (II) prior to the date that is 18 months after the Closing Date, such
Co-Borrower is organized in a Specified Co-Borrower Jurisdiction and such Lender
declines to provide Term Loans to such Co-Borrower at least equal to its pro
rata share of such Term Loans or (III) on and after the date that is 18 months
after the Closing Date (a) such Co-Borrower is organized in a Specified
CoBorrower Jurisdiction, (b) such Lender declines to


1117312.02-CHISR02A - MSW


73

--------------------------------------------------------------------------------




provide Term Loans to such Co-Borrower at least equal to its pro rata share of
such Term Loans, and (c) in the reasonable determination of such Lender, as a
result of a Change in Law following the Closing Date for which such Lender has
provided the Designated Company with written advice (which may, but shall not be
required to be, in the form of an opinion) of a nationally recognized (in the
applicable jurisdiction) law firm or external tax advisor supporting such
determination, (x) in connection with the extension of Term Loans to such
Co-Borrower, such Lender would become subject to any material costs that would
not otherwise be reimbursable under the Loan Documents, as amended pursuant to
clauses (k) and (m) of this definition, (y) except as permitted under clause
(a)(i) above, the extension of Term Loans to such Co-Borrower would be
disadvantageous to such Lender in any material respect, or (z) the extension of
Term Loans to such Co-Borrower would give rise to an obligation of such Lender
to file any Tax Return or be subject to licensing requirements, in each case,
that could reasonably be expected to subject such Lender to any additional cost
other than a de minimis cost (whether in payments or compliance expenses) or
additional ongoing reporting obligations in a jurisdiction in which such Lender
was not otherwise required to file the same Tax Return (or equivalent Tax
Returns with changes in name, number or other minor administrative changes) or
be so licensed on the Closing Date; or
(B)
in any other case, 99%;

(3)
offer ratably to each other Lender that has agreed to participate in such Term
Loans to such Co-Borrower the right to participate in an additional amount of
such Term Loans equal to the Declined Amount;

(A)
such other Lenders shall have not less than 5 Business Days to accept or decline
such offer made pursuant to clause (3); provided, that any Lender failing to
accept such offer in writing by such date shall be deemed to have declined to
provide such additional Term Loans to such Co-Borrower; provided further, that
any Lender accepting such offer may elect to participate ratably (based on its
proportion of such Term Loans before giving effect to this clause (4)) in such
declined additional Term Loans; and



1117312.02-CHISR02A - MSW


74

--------------------------------------------------------------------------------




(B)
if such other Lenders have not agreed to participate in additional Term Loans to
such Co-Borrower in an aggregate amount equal to the Declined Amount within the
time period required by clause (4) above, the Designated Company may offer to
Additional Lenders the right to participate in the new Term Loans to such
Co-Borrower in an amount equal the difference of (x) the aggregate Declined
Amounts relating to such Co-Borrower minus (y) the amount of additional Term
Loans, if any, that other Lenders agreed to participate in pursuant to clauses
(3) and (4) above;

(iv)
The new Term Loans established pursuant to this definition shall constitute Term
Loans under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, rank pari passu in right of payment and benefit equally and ratably
from the Guarantees, Foreign Guarantees and security interests created by the
Security Documents; provided that a CoBorrower shall not be required to
guarantee the payment or performance of its own Obligations as a Co-Borrower;

(v)
The terms and provisions of the new Term Loans made pursuant to this definition
shall be as follows:

(1)
subject to changes made pursuant to clauses (j)(vi) and (m) of this definition,
terms and provisions of the new Term Loans made pursuant to this definition
shall be identical to the existing Term Loans;

(2)
the Weighted Average Life to Maturity of all new Term Loans made pursuant to
this definition shall be identical to the Weighted Average Life to Maturity of
the existing Term Loans;

(3)
the maturity date of the new Term Loans made pursuant to this definition shall
be identical to the Latest Maturity Date; and

(4)
the Applicable Margins for the new Term Loans made pursuant to this definition
shall be identical to the Applicable Margins for the existing Term Loans, and
the interest rate applicable to the new Term Loans shall be calculated in the
same manner as the existing Term Loans;

(vi)
the new Term Loans to the additional Co-Borrowers shall be effected by either an
amendment to this Agreement or a joinder agreement executed by the Loan Parties,
the Administrative Agent and each Lender or Additional Lender making such new
Term Loans, in form and substance



1117312.02-CHISR02A - MSW


75

--------------------------------------------------------------------------------




satisfactory to each of them. Such amendment or joinder agreement may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to effect the provisions of this definition. This
definition shall supersede any provision in Section 2.14 or Section 11.02 to the
contrary. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Term Loans shall be deemed, unless the context
otherwise requires, to include references to Term Loans made pursuant to this
definition, and all references in Loan Documents to Commitments of a Class shall
be deemed, unless the context otherwise requires, to include references to new
Commitments of such Class, if any, made pursuant to this definition;
(vii)
on the Reorganization Funding Date, each Lender and Additional Lender providing
new Term Loans to the applicable Co-Borrower shall make one or more new Term
Loans to such Co-Borrower in an aggregate principal amount not to exceed such
Lender’s Pro Rata Percentage (based on the election of such Lender under clause
(iii) above) of the Terms Loans to be made to such Co-Borrower, unless such
Lender or Additional Lender, as applicable, and the applicable Co-Borrower
mutually agree to provide such Term Loans pursuant to a cashless settlement
mechanism in accordance with Section 2.22; and

(viii)
on the Reorganization Funding Date, unless notionally funded by a cashless
settlement mechanism as described above, the new Term Loans shall be made to the
new Co-Borrowers in Dollars, the proceeds of which would be used, directly or
indirectly, to repay the existing Term Loans on a Dollar Equivalent for Dollar
Equivalent basis, together with all accrued and unpaid interest thereon;
provided, that if a Lender funds such new Term Loan, the proceeds of such new
Term Loan shall be applied to repay the existing Term Loans owing to such
Lender; provided, further, that if a Person that was not a Lender immediately
prior to the Permitted Reorganization funds such new Term Loan, the proceeds of
such new Term Loan shall be applied to repay the existing Term Loans on a pro
rata basis after giving effect to the application of proceeds pursuant to the
immediately preceding proviso;

(k)    notwithstanding any other provision in any Loan Document to the contrary,
the Loan Parties shall gross-up and otherwise indemnify each Agent and each
other Secured Party for all Taxes incurred by such Agent or Secured Party as a
result of the Permitted Reorganization or any step thereof (including any such
Taxes arising after the consummation of any step of the Permitted
Reorganization, whether as a result of a Person becoming a Co-Borrower, Holdings
or otherwise),


1117312.02-CHISR02A - MSW


76

--------------------------------------------------------------------------------




and this Agreement shall be amended as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent (and implemented pursuant to
documentation agreed by the Administrative Agent, the Collateral Agent and the
Designated Company, such agreement not to be unreasonably withheld), to give
effect to such gross-up and indemnification (including the addition of gross-up
and indemnification provisions applicable, in the reasonable opinion of the
Administrative Agent, to implement such gross up and indemnity obligations);
provided, however, that solely for purposes of this clause (k), “Taxes” shall
not include any (ai) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income taxes), and branch profits
Taxes, in each case, (ix) imposed as a result of such recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (iiy) that are Other Connection Taxes,
(bii) Taxes attributable to such recipient’s failure to comply with Section
2.15(e), and (ciii) any U.S. federal withholding Taxes imposed under FATCA;
(l)    prior to or concurrently with the consummation of each step of the
Permitted Reorganization, the Loan Parties shall deliver or cause to be
delivered:
(i)
all documents reasonably requested by the Administrative Agent in connection
with the Permitted Reorganization and/or anysuch step thereof, including, but
not limited to, documents consistent with those described in Sections 4.01(k),
4.02(b), (c), (d), (g) through (p), and (sn), and Schedule 5.15, in each case in
form and substance reasonably acceptable to the Administrative Agent; and

(ii)
favorable written opinions of Torys, LLP (or other nationally recognized U.S.
counsel for the Loan Parties) and each local and foreign counsel of the Loan
Parties (or, in the case of Loan Documents governed by or

entities organized under the laws of the United Arab Emirates or the Dubai
International Financial Centre, counsel to the Administrative Agent and the
Collateral Agent), in each case reasonably requested by the Administrative
Agent, in each applicable jurisdiction and addressed to the Agents and the
Lenders, covering such matters relating to the Loan Documents and the Permitted
Reorganization and/or such step thereof as the Administrative Agent shall
reasonably request, and in each case in form and substance reasonably
satisfactory to the Administrative Agent, including, but not limited to,
opinions covering:


1117312.02-CHISR02A - MSW


77

--------------------------------------------------------------------------------




(1)
creation or continued validity and perfection of the Guarantees, the Foreign
Guarantees, or the Collateral after giving effect to such step of the Permitted
Reorganization;

(2)
such licensing issues relating to Loans to each applicable CoBorrower as
reasonably requested by the Administrative Agent;

(32) enforceability of all Loan Documents, and confirmation or similar opinions
as to the validity and enforceability of the Guarantees and the Foreign
Guarantees and all Security Documents;
(43) validity of debt claims in connection with all Loans and all Guarantees and
Foreign Guarantees; and
(54) no conflict with organizational documents, Requirements of Law and the
agreements described in clause (e) aboveany documents evidencing Material
Indebtedness;
(m)    notwithstanding any other provision in any Loan Document to the contrary,
the Administrative Agent, the Collateral Agent and the Designated Company may
make (and the Administrative Agent and the Collateral Agent are hereby
authorized by the Lenders to make) such amendments, restatements and other
modifications to the Loan Documents (other than the definition of Permitted
Reorganization and Permitted Reorganization Disclosure Letter except, in each
case, to the extent provided for therein) as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, the Collateral Agent, and
the Designated Company, to effect the terms of the Permitted Reorganization, in
each case in a manner consistent with the terms and conditions set forth in this
definition and in forms mutually agreed by the Agents and the Designated
Company;
(n)    The Co-Borrowers shall pay or cause the applicable Loan Party to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Mandated Lead Arrangers, and their respective Affiliates
(including the reasonable fees, charges and disbursements of one primary
transaction counsel (plus local counsel in each applicable jurisdiction) in
connection with the Permitted Reorganization, and all documents, filings, and
any amendment, amendment and restatement, modification or waiver of the
provisions hereof or of any other Loan Document (whether or not the Permitted
Reorganization shall be consummated); and


1117312.02-CHISR02A - MSW


78

--------------------------------------------------------------------------------




(o)    Notwithstanding any provision in any Loan Document to the contrary, with
respect to each step of the Permitted Reorganization, the Administrative Agent
may require amendments and modifications to (i) the Loan Documents (or new
Guarantees and Foreign Guarantees) to ensure that the Guarantees and the Foreign
Guarantees effectively result in the Secured Obligations of each Co-Borrower
being guaranteed by each Guarantor (excluding a guarantee by a Co-Borrower of
its own Secured Obligations) upon and after giving effect to such step of the
Permitted Reorganization and (ii) the Loan Documents (or new Security Documents)
to ensure that the Collateral immediately prior to such step of the Permitted
Reorganization which is granted by any Loan Party (and assets required to be
pledged as Collateral) effectively secures the Secured Obligations of such Loan
Party (or any additional Loan Parties) upon and after giving effect to such step
of the Permitted Reorganization. Such amendments, modifications and other Loan
Documents so required by the Administrative Agent shall, notwithstanding any
provision in any Loan Document to the contrary, become effective upon execution
and delivery by the Administrative Agent, the Collateral Agent and the
applicable Loan Party, and shall not require the approval of any Lenders, and
the Loan Parties agree to execute and deliver such amendments, modifications and
other Loan Documents as may be reasonably requested by the Administrative Agent.
The Collateral Agent is hereby authorized to file UCC or PPSA financing
statements, mortgages, and all other documents, filings and registrations in
each applicable jurisdiction as the Collateral Agent (after consultation with
its counsel) reasonably determines is advisable in connection with the steps
contemplated by the Permitted Reorganization in order to preserve or maintain
the Liens securing the Secured Obligations or the perfection or recordation of
such Liens, or to create or perfect or record Liens granted by Loan Parties in
connection with or following the consummation of each step of the Permitted
Reorganization.
“Permitted Reorganization Disclosure LetterActions” shall mean that certain
letter, originally dated the Effective Date, from Borrower to the Agents and the
Lenders, which letter shall (a) attach as Annex A thereto slides detailing each
then-contemplated step of the Permitted Reorganization and (b) attach as Annex B
thereto the final organizational structure of the Companies as of the date that
the Permitted Reorganization is completed, as such letter may be amended,
restated, supplemented or otherwise modified, in each case with the consent of
the Administrative Agent in its sole discretion, and such letter and any such
amendments, restatements, supplements or other modifications shall be in form
and substance satisfactory to the Administrative Agent in its discretion, and,
except as provided in the following proviso, this sentence shall supersede any
provisions in Section 11.02 to the contrary; provided that no such amendments,
restatements, supplements or other modifications to such letter shall have the
effect of removing, modifying or adding to any of the terms orany or all of the
following, in the case of each such action, subject to the satisfaction of each
of the terms and conditions set forth


1117312.02-CHISR02A - MSW


79

--------------------------------------------------------------------------------




in the definition of Permitted Reorganization without the prior written consent
of the requisite Lenders in accordance with Section 11.02.:
(a)    the formation of U.K. Holdco by AV Minerals;
(b)    the designation by the Borrower in a signed written notice delivered to
the Agents of U.K. Holdco as “Designated Holdco” and the concurrent
contribution, sale or other transfer of 100% of the Equity Interests in AV
Metals (or, if the Permitted Holdings Amalgamation occurs on or prior to such
date, Successor Borrower) from AV Minerals to Designated Holdco;
(c)    the sale, Distribution, contribution or other transfer of no more than
12.5% of the aggregate amount of Voting Stock and other Equity Interests in
Novelis Aluminium Holdings Unlimited plus one additional share of such Voting
Stock by Borrower to AV Minerals (and any substantially concurrent interim sale,
Distribution, contribution or other transfer of such Equity Interests to a Loan
Party to effect such sale, Distribution, contribution or other transfer) and, if
applicable, the substantially concurrent issuance of an Intercompany Note by
each Loan Party that acquires such Equity Interests to the Loan Party that
sells, Distributes, contributes or otherwise transfers such Equity Interests to
it, as consideration for such sale, Distribution, contribution or other
transfer;
(d)    the Permitted Holdings Amalgamation;
(e)    the merger of Novelis AG and Novelis Switzerland SA;
(f)    the sale, Distribution or other transfer of 100% or less of the Equity
Interests in Novelis Holdings Inc. from Borrower to Designated Holdco;
(g)    the sale, Distribution, contribution or other transfer of 100% of the
Equity Interests in Novelis Holdings Inc. from Designated Company and/or
Borrower to Novelis AG, Novelis Switzerland SA, the survivor of the merger of
Novelis AG and Novelis Switzerland SA pursuant to clause (e) above (the
“Surviving Swiss Subsidiary”) or, to the extent required by clause (iii) below,
New U.S. Holdings (and any substantially


1117312.02-CHISR02A - MSW


80

--------------------------------------------------------------------------------




concurrent interim sale, Distribution, contribution or other transfer of such
Equity Interests to an Unrestricted Grantor to effect such sale, Distribution,
contribution or other transfer) and, if applicable, the substantially concurrent
issuance of an Intercompany Note by each Loan Party that acquires such Equity
Interests to the Loan Party that sells, Distributes, contributes or otherwise
transfers such Equity Interests to it, as consideration for such sale,
Distribution, contribution or other transfer; and
(h)    the sale, Distribution, contribution or other transfer by a Loan Party
(such Loan Party, the “Transferring Loan Party”) of 100% of the Equity Interests
(other than Equity Interests in Novelis Holdings Inc.) in any Subsidiary of
Designated Company (such subsidiary, the “Transferred Subsidiary”), to an
Interim Holding Company that has complied with the requirements of clause (iv)
below (and any substantially concurrent interim sale, Distribution, contribution
or other transfer of such Equity Interests to a Loan Party to effect such sale,
Distribution, contribution or other transfer) and, if applicable, the
substantially concurrent issuance of an Intercompany Note by each Loan Party
that acquires such Equity Interests to the Loan Party that sells, Distributes,
contributes or otherwise transfers such Equity Interests to it, as consideration
for such sale, Distribution, contribution or other transfer; provided that:
(i)    the commencement of any of the actions described
in clauses (b), (c), (f), (g) or (h) above (in the case of clauses (g) and (h)
above, solely to the extent that Designated Company is Designated Holdco) shall
be conditioned on each of AV Minerals and U.K. Holdco having become Guarantors
and having granted Liens on their assets to secure the Secured Obligations on
terms consistent with the terms of the Loan Documents, including, but not
limited to, the requirements set forth in clause (l) of the definition of
Permitted Reorganization and in Sections 5.11 and 5.12 hereof (without regard to
any time periods set forth therein) (collectively, the “Joinder Requirements”);
(ii)
the commencement of any of the actions described

in clauses (c), (f), (g) or (h) above (in the case of clauses (g) and (h) above,
solely to the extent that Designated Company is Designated Holdco) shall be
conditioned on the completion of the actions described in clauses (a) and (b)
above;


1117312.02-CHISR02A - MSW


81

--------------------------------------------------------------------------------




(iii)
each sale, Distribution, contribution or other

transfer described in clause (g) above shall be conditioned on either (x)
Novelis Holdings Inc. not owning, following such action and thereafter, any
assets other than the Equity Interests in its direct Subsidiaries and the
Permitted Holding Company Assets or (y) the formation of a new Subsidiary (“New
U.S. Holdings”) organized under the laws of any State of the United States or
the District of Columbia that is a direct Wholly Owned Subsidiary of Novelis AG,
Novelis Switzerland SA, or the Surviving Swiss Subsidiary, and that (1) directly
and wholly owns Novelis Holdings Inc. and (2) indirectly wholly owns Novelis
Acquisitions (and, immediately after giving effect to the merger of Novelis
Acquisitions with and into Aleris in connection with the Aleris Acquisition,
Aleris); provided that this subclause (y) shall be further conditioned on New
U.S. Holdings complying with the Joinder Requirements; provided, further, that
New U.S. Holdings shall not be permitted to own, on and after the date of such
action, any assets other than the Permitted Holding Company Assets;
(iv)
each sale, Distribution, contribution or other

transfer described in clause (h) above shall be conditioned on either the
creation of a newly formed Unrestricted Grantor or the existence of an existing
Unrestricted Grantor, in each case that has complied with the Joinder
Requirements (such Unrestricted Grantor, an “Interim Holding Company”), which
Person shall be a direct Wholly Owned Subsidiary of Novelis AG, Novelis
Switzerland SA, or the Surviving Swiss Subsidiary, and that shall directly
wholly own the Transferred Subsidiary so sold, Distributed, contributed or
transferred pursuant to such transaction; provided that such Unrestricted
Grantor shall not be permitted to own, on and after the date of such action, any
assets other than the Permitted Holding Company Assets;
(v)
except as provided in clauses (i) through (iv) above,

the actions described in clauses (d), (e), (g), and (h) are not conditioned on
the occurrence of any of such other actions or the actions described in clauses
(a), (b) or (c);
(vi)
the order of the actions described in clauses (a)

through (h) above may be changed as long as the conditions specified for such
action in clauses (i) through (v) above are satisfied; and
(vii)
the obligations under each Intercompany Note

issued in connection with any action or interim action described in clause (g)
or (h) above shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent and shall constitute
Subordinated Indebtedness hereunder.


1117312.02-CHISR02A - MSW


82

--------------------------------------------------------------------------------




“Permitted Revolving Credit Facility Refinancing” shall mean any credit facility
that refinances or renews or replaces any of the Indebtedness incurred and
commitments available under the Revolving Credit Loan Documents (which may be an
asset-based or cash flow financing); provided that (a) the aggregate principal
amount (or accreted value, if applicable) of all such Indebtedness, after giving
effect to such refinancing or renewal, shall not exceed the Maximum Revolving
Credit Facility Amount then in effect plus an amount equal to unpaid accrued
interest and premium on the Indebtedness being so refinanced or renewed plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing or renewal, (b) such refinancing or renewal has
a final maturity date equal to or later than the final maturity date of the
Indebtedness being so refinanced or renewed, (c) no Default is existing or would
result therefrom, (d) the collateral securing such refinancing, renewal or
replacement is not greater than the Collateral (but without regard to whether
such collateral is treated as Pari Passu Priority Collateral or Revolving Credit
Priority Collateral for purposes of such credit facility under the Intercreditor
Agreement) and (e) the persons that are (or are required to be) obligors under
such refinancing or renewal do not include any person that is not an obligor
under the Indebtedness being so refinanced or renewed (unless, in the case of a
refinancing of Indebtedness of a Loan Party, such persons are or become obligors
under the Loan Documents); provided that at least five Business Days prior to
the incurrence of such refinancing or renewal, a Responsible Officer of the
Designated Company shall have delivered an Officers’ Certificate to the
Administrative Agent (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) certifying that the Designated Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirements.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by any Loan Party in the form of one or more series of junior lien
secured notes under one or more indentures or junior lien secured loans under
one or more other debt instruments or facilities; provided that (i) such
Indebtedness is secured by a Junior Lien on the Collateral (or a portion
thereof) and is not secured by any property or assets other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term Loans, Other Term
Loans or Incremental Term Loans), (iii) such Indebtedness does not mature or
have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (except customary asset sale or change of
control provisions), in each case prior to the date that is 181 days after the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) subject to
clause (vii) below, the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any Persons other than the Loan Parties, (vi) the other terms
and conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption provisions) are customary market terms for
securities of such type and, in any event, when taken as a whole, are not
materially more favorable to the investors or lenders providing such
Indebtedness than the terms and conditions of the applicable Refinanced Debt
(except with respect to any terms (including covenants) and conditions contained
in such Indebtedness that are applicable only after the then Latest Maturity
Date)


1117312.02-CHISR02A - MSW


83

--------------------------------------------------------------------------------




(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Designated Company has determined in good
faith that such terms and conditions satisfy the requirement of this clause (vi)
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Designated Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) the security agreements relating to such Indebtedness (together with the
Intercreditor Agreement) reflect the Junior Lien nature of the security
interests and are otherwise substantially the same as the applicable Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (viii) no Default shall exist immediately prior to or
after giving effect to such incurrence, and (ix) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to the
Intercreditor Agreement. Permitted Second Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted Short Term Loan Documents” shall mean the credit agreement in respect
of the Permitted Short Term Indebtedness and the other “Loan Documents” (or
words of like import) as defined in such credit agreement, including all
guaranties and the notes issued thereunder.
“Permitted Short Term Indebtedness” shall mean the Indebtedness incurred by
Novelis Acquisitions (and, immediately after giving effect to the merger of
Novelis Acquisitions with and into Aleris in connection with the Aleris
Acquisition, Aleris) in connection with the Aleris Acquisition, and all
Contingent Obligations of the other Loan Parties in respect thereof; provided
that (i) the net cash proceeds of such Indebtedness shall be used solely to
finance a portion of the Aleris Acquisition, to repay existing Indebtedness of
Aleris and its Subsidiaries, and to pay fees, costs and expenses incurred in
connection with the Aleris Acquisition, such Indebtedness, and incremental term
loans incurred under this Agreement, (ii) such Indebtedness is not guaranteed by
any Persons other than the Loan Parties, (iii) no Default shall exist
immediately prior to or after giving effect to such incurrence, (iv) such
Indebtedness (including related guarantees) is not secured, (v) the aggregate
principal amount of such Indebtedness does not exceed $1,500,000,000, (vi) the
terms of such Indebtedness do not provide for any scheduled amortization
payments, and (vii) the other terms and conditions of such Indebtedness
(excluding pricing, premiums, maturity, and mandatory prepayments related to
payments with the proceeds of Indebtedness, capital contributions or from sale
of Equity Interests) are no more favorable to the lenders providing such
Indebtedness than the terms and conditions under this Agreement and the other
Loan Documents (without regard to the collateral-related provisions of such
agreements); provided, further, that the terms of such Indebtedness shall not
prohibit Holdings or any of its Restricted Subsidiaries from (x) granting any
Liens to secure the Secured Obligations, (y) making any loans, payments,
distributions or contributions, or any Asset Sales to the Borrower to the extent
that such transactions would be permitted under this Agreement, or (z) paying
all or any portion of the Secured Obligations at any time and from time to time.


1117312.02-CHISR02A - MSW


84

--------------------------------------------------------------------------------




“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Designated Company or any Loan Party in the form of one or more
series of senior unsecured or subordinated notes or loans under one or more
instruments; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of Classes
of Term Loans, Other Term Loans or Incremental Term Loans), (ii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 181 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iii) such Indebtedness is not guaranteed by any
Persons other than the Loan Parties, (iv) the other terms and conditions of such
Indebtedness (excluding pricing, premiums and optional prepayment or optional
redemption provisions) are customary market terms for Indebtedness of such type
and, when taken as a whole, are not materially more restrictive (provided that
such terms shall in no event include any financial maintenance covenants) on the
Designated Company and the Restricted Subsidiaries than the terms and conditions
applicable to the Term Loans (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Designated Company has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iv) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Designated
Company within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)) and (v) such Indebtedness (including related guarantees) is not
secured. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning assigned to such term in Section 11.01(d).
“Pledged Distributions” shall mean, collectively, with respect to each Loan
Party, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Securities, from time to time received, receivable or otherwise distributed to
such Loan Party in respect of or in exchange for any or all of the Pledged
Securities or Pledged Intercompany Notes.


1117312.02-CHISR02A - MSW


85

--------------------------------------------------------------------------------




“Pledged Intercompany Notes” shall mean, with respect to each Loan Party, all
intercompany notes described in Schedule 11 to the Perfection Certificate as of
the Closing Date and intercompany notes hereafter acquired by such Loan Party
and all certificates, instruments or agreements evidencing such intercompany
notes, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.
“Pledged Securities” shall mean, collectively, with respect to each Loan Party,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedule 10 to the Perfection Certificate as of the Closing Date as being owned
by such Loan Party and all options, warrants, rights, agreements and additional
Equity Interests of whatever class of any such issuer acquired by such Loan
Party (including by issuance), together with all rights, privileges, authority
and powers of such Loan Party relating to such Equity Interests in each such
issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Loan Party in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests of any issuer, which Equity Interests are hereafter acquired by such
Loan Party or are owned by a Loan Party as of the Closing Date (including by
issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Loan Party
(including by issuance), together with all rights, privileges, authority and
powers of such Loan Party relating to such Equity Interests or under any
Organizational Document of any such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Loan Party in the entries on the books of any financial intermediary
pertaining to such Equity Interests, from time to time acquired by such Loan
Party in any manner, and (iii) all Equity Interests issued in respect of the
Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests other than to the extent any of
the foregoing constitute Excluded Equity Interests.
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Loan Parties (including the Civil Code of Quebec and the
regulations respecting the register of personal and movable real rights
promulgated thereunder (the “Civil Code”)) as all such legislation now exists or
may from time to time hereafter be amended, modified, recodified, supplemented
or replaced, together with all rules, regulations and interpretations thereunder
or related thereto.
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.
“Prepayments Recapture Amount” shall have the meaning assigned to such term in
Section 6.11(a)(i)(z)(C).
“Principal Jurisdiction” shall mean (i) the United States, Canada, the United
Kingdom, Switzerland and, Germany, Belgium and the Netherlands, (ii) each other
country in which a


1117312.02-CHISR02A - MSW


86

--------------------------------------------------------------------------------




Restricted Subsidiary is organized in respect of which Accounts are included in
the borrowing base for purposes of the Revolving Credit Agreement and (iii) and
any state, province or other political subdivision of the foregoing.
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder at any time of determination (excluding any calculation of
the amount of Excess Cash Flow and the amount referred to in clause (a) of the
definition of Cumulative Credit), that all Specified Transactions and the
following transactions in connection therewith (if any) shall be deemed to have
occurred as of the first day of the applicable Test Period or other period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale or other disposition of all or
substantially all Equity Interests in or assets of any Restricted Subsidiary of
the Designated Company or any division, business unit, line of business or
facility used for operations of the Designated Company or any of its Restricted
Subsidiaries, shall be excluded (as if such sale or disposition occurred on the
first day of the applicable Test Period), and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included (as if such Permitted Acquisition or Investment
occurred on the first day of the applicable Test Period), (b) any retirement of
Indebtedness in connection therewith, and (c) any Indebtedness incurred or
assumed by the Designated Company or any of its Restricted Subsidiaries in
connection therewith.
“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
sum of the total outstanding Loans and unused Commitments of all Lenders
represented by such Lender’s outstanding Loans and unused Commitments.
“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Property Material Adverse Effect” shall mean, with respect to any Mortgaged
Property, as of any date of determination and whether individually or in the
aggregate, any event, circumstance, occurrence or condition which has caused or
resulted in (or would reasonably be expected to cause or result in) a material
adverse effect on (a) the business or operations of any Company as presently
conducted at the Mortgaged Property; (b) the value or utility of the Mortgaged
Property; or (c) the legality, priority or enforceability of the Lien created by
the Mortgage or the rights and remedies of the Mortgagee thereunder.
“Public Lender” shall have the meaning assigned to such term in Section
11.01(d).


1117312.02-CHISR02A - MSW


87

--------------------------------------------------------------------------------




“Purchase” shall have the meaning assigned to such term in the definition of
“Discounted Purchase”.
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.
“Purchase Notice” shall have the meaning assigned to such term in the definition
of “Discounted Purchase”.
“Qualified Borrower IPO” shall mean, at any time prior to the commencement of
the first step of the Permitted Reorganization, and so long as the Borrower
(directly or indirectly) owns 100% of the Equity Interests of the other
Co-Borrower, the issuance by the Borrower of its common Equity Interests in an
underwritten primary or secondary public offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to an effective
registration statement filed with the U.S. Securities and Exchange Commission in
accordance with the Securities Act.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee (or in the case of each Co-Borrower, guarantee) or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified IPO” shall mean the issuance by Holdings (or, following the
consummation of the Permitted Reorganizationon and after the Designated Holdco
Effective Date, Designated Holdco), or any direct or indirect parent of Holdings
(or, following the consummation of the Permitted Reorganizationon and after the
Designated Holdco Effective Date, Designated Holdco) which, in the case of
Holdings, owns no material assets other that its direct or indirect ownership
interest in the Equity Interests of the Borrower (or, following the consummation
of the Permitted Reorganizationon and after the Designated Holdco Effective
Date, Designated Holdco) and, to the extent permitted by Section 6.15(a)(i)(y),
Novelis Aluminum Holdings Unlimited) and the other assets permitted by Section
6.15, of its common Equity Interests in an underwritten primary or secondary
public offering (other than a public offering pursuant to a


1117312.02-CHISR02A - MSW


88

--------------------------------------------------------------------------------




registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act.
“Qualified Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by any Restricted Subsidiary (other than a
Restricted Subsidiary organized under the laws of a Principal Jurisdiction
(excluding from such requirement as to the absence of Restricted Subsidiaries
organized under the laws of a Principal Jurisdiction, any Permitted German
Alternative Financing, any Permitted Customer Account Financing or any Permitted
Novelis Switzerland Financing)) pursuant to which such Restricted Subsidiary may
sell, convey or otherwise transfer to a Securitization Entity or may grant a
security interest in any Receivables (whether now existing or arising or
acquired in the future) of such Restricted Subsidiary or any Related Security or
Securitization Assets; provided that no Receivables or other property of any
Company organized in a Principal Jurisdiction (excluding from such requirement
as to the absence of property of a Company organized in a Principal
Jurisdiction, any Permitted German Alternative Financing, any Permitted Customer
Account Financing and any Permitted Novelis Switzerland Financing) shall be
subject to a Qualified Securitization Transaction.
“Qualifying Lenders” shall have the meaning assigned to such term in the
definition of “Discounted Purchase”.
“Qualifying Loans” shall have the meaning assigned to such term in the
definition of “Discounted Purchase”.
“Real Property” shall mean, collectively, all right, title and interest
(including any freehold, leasehold, minerals or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Recapture Amounts” shall mean, at any time of determination, the cumulative
amount of the Investment Recapture Amount plus the Dividend Recapture Amount
plus the Prepayments Recapture Amount paid since the Closing Date.
“Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction (excluding from such requirement as to the absence of a Company
organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing or any Permitted Novelis
Switzerland Financing)) (at the time such indebtedness and other obligations
arise, and before giving effect to any transfer or conveyance contemplated under
any Qualified Securitization Transaction documentation) arising in connection
with the sale of goods or the rendering of services by such person, including
any indebtedness, obligation or interest constituting an Account, contract
right, payment intangible, promissory note, chattel paper, instrument, document,
investment property, financial asset or general intangible, in each case,


1117312.02-CHISR02A - MSW


89

--------------------------------------------------------------------------------




arising in connection with the sale of goods or the rendering of services by
such person, and further includes, the obligation to pay any finance charges
with respect thereto.
“Receivables Purchase Agreement” shall mean each of (a) the Non-Recourse
Receivables Purchase Agreement, dated July 6, 2007 (as amended and restated on
December 17, 2010 and as further amended from time to time) and any related
servicing agreements (collectively, the “German Receivables Purchase Agreement”)
between the German Seller, on the one hand, and Novelis AG, on the other hand,
in each case providing, inter alia, for the sale and transfer of Accounts by the
German Seller to Novelis AG, and (b) any other receivables purchase agreement
and related servicing agreements entered into after the Closing Date between a
“Receivables Seller” and a “Borrower” or “Borrowing Base Guarantor” (as each is
defined in the Revolving Credit Agreement and any corresponding term in any
successor agreement), in order that the receivables subject thereto may be
included in the borrowing base established under the Revolving Credit Agreement
and in form and substance reasonably satisfactory to the Revolving Credit
Administrative Agent.
“Receiver” shall mean a receiver or receiver and manager or, where permitted by
law, an administrative receiver of the whole or any part of the Collateral, and
that term will include any appointee under joint and/or several appointments.
“Reference Bank Quotation” means any quotation supplied to the Administrative
Agent by a Reference Bank.
“Reference Bank Rate” shall mean the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Administrative Agent at its
request by the Reference Banks, in relation to a Borrowing, as the rate at which
the relevant Reference Bank could borrow funds in the London interbank market in
the relevant currency and for the relevant Interest Period were it to do so by
asking for and then accepting interbank offers for deposits in reasonable market
size in that currency and for that Interest Period; provided, that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Reference Banks” shall mean, in relation to a Borrowing, the principal London
offices of any financial institution appointed by the Administrative Agent as a
“Reference Bank” in consultation with the Designated Company and with the
consent of such Reference Bank.
“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Designated
Company executed by each of (a) the Loan Parties, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.24.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.
“Register” shall have the meaning assigned to such term in Section 11.04(c).


1117312.02-CHISR02A - MSW


90

--------------------------------------------------------------------------------




“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
“Regulation” shall have the meaning assigned to such term in Section 3.25.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they consist of securities
of a person, unless upon receipt of the securities of such person, such person
would become a Loan Party.
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such person and of such person’s Affiliates.
“Related Security” shall mean, with respect to any Receivable, all of the
applicable Restricted Subsidiary’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by the applicable Company gave rise to such Receivable, and all insurance
contracts with respect thereto, all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable, all guaranties, letters of
credit, letter-of-credit rights, supporting obligations, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the contract related to
such Receivable or otherwise, all service contracts and other contracts and
agreements associated with such Receivable, all records related to such
Receivable, and all of the applicable Company’s right, title and interest in, to
and under the applicable Qualified Securitization Transaction documentation or
Permitted Factoring Facility documentation.


1117312.02-CHISR02A - MSW


91

--------------------------------------------------------------------------------




“Release” shall mean any spilling, leaking, seepage, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Relevant External Company” shall mean “relevant external company” within the
meaning of the Irish Companies Act.
“Reorganization Plan” shall have the meaning assigned to such term in
Section 11.04(g)(iii).
“Repatriation Limitation” shall have the meaning assigned to such term in
Section 2.10(i).



Reply Amount” shall have the meaning assigned to such term in the definition of
“Discounted Purchase”.
“Required Lenders” shall mean, as of any date of determination, Lenders holding
more than 50% of the sum of all Loans outstanding and unused Commitments (if
any); provided that the Commitment of, and the portion of the Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.


1117312.02-CHISR02A - MSW


92

--------------------------------------------------------------------------------




“Requirements of Law” shall mean, collectively, any and all legally binding
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law.
“Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
“Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, finance director, treasurer or controller of such person, and, solely
for purposes of notices given under Article II, any other officer or employee
such Person so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of such Person designated
in or pursuant to an agreement between such Person and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Grantor” shall mean a Loan Party that has granted a Guarantee that
is subject to limitations that impair in any material respect the benefit of
such Guarantee (as determined by the Administrative Agent in its reasonable
discretion) (it being expressly understood and agreed that (i) neither the
Borrower nor any Loan Party that is a Canadian Guarantor, a U.K. Guarantor, a
Dutch Guarantor, a Dubai Guarantor or a U.S. Guarantor shall be a Restricted
Grantor and (ii) except as may be otherwise determined by the Administrative
Agent in its reasonable discretion, each Loan Party that is a German Guarantor,
an Irish Guarantor, a Swiss Guarantor, a French Guarantor or a Brazilian
Guarantor shall be a Restricted Grantor).
“Restricted Subsidiary” shall mean, as the context requires, (i) any Subsidiary
of Holdings other than an Unrestricted Subsidiary and (ii) any Subsidiary of the
Designated Company other than an Unrestricted Subsidiary.
“Revolving Credit Administrative Agent” shall mean Wells Fargo Bank, National
Association, in its capacity as administrative agent underthe “Administrative
Agent” (or term of like import) under and as defined in the Revolving Credit
Agreement, and its successors and assigns in such capacity.


1117312.02-CHISR02A - MSW


93

--------------------------------------------------------------------------------




“Revolving Credit Agents” shall mean the “Agents” (as defined in the Revolving
Credit Loan Documents) (or term of like import), including the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent).
“Revolving Credit Agreement” shall mean (i) that certain Second Amended and
Restated Credit Agreement, dated as of October 6, 2014, among the Loan Parties,
the Revolving Credit Lenders, Wells Fargo Bank, N.A. (London Branch), as
European swingline lender, Wells Fargo Bank, National Association, as issuing
bank and U.S. swingline lender, the Revolving Credit Collateral Agent, the
Revolving Credit Administrative Agent, Merrill, Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets, Inc., Deutsche Bank Securities Inc.,
J.P. Morgan Securities LLC, The Royal Bank of Scotland plc and UBS Securities
LLC, as cosyndication agents, SunTrust Robinson Humphrey, Inc., as senior
managing agent, and Wells Fargo Bank, National Association, Merrill, Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc., Deutsche
Bank Securities Inc., J.P. Morgan Securities LLC, RBS Securities Inc. and UBS
Securities LLC, as joint lead arrangers and joint bookmanagers, as amended,
restated, supplemented or modified from time to time to the extent permitted by
this Agreement and the Intercreditor Agreement and (ii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend (subject to the
limitations set forth herein and in the Intercreditor Agreement) or refinance in
whole or in part the indebtedness and other obligations outstanding under the
(x) credit agreement referred to in clause (i) or (y) any subsequent Revolving
Credit Agreement, in each case which constitutes a Permitted Revolving Credit
Facility Refinancing with respect to the Revolving Credit Loans, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Revolving Credit Agreement hereunder (provided that in connection with
such refinancing, the commitments relating to such indebtedness that has been
refinanced are terminated). Any reference to the Revolving Credit Agreement
hereunder shall be deemed a reference to any Revolving Credit Agreement then in
existence.
“Revolving Credit Collateral Agent” shall mean Wells Fargo Bank, National
Association, in its capacity as collateral agent underthe “Collateral Agent” (or
term of like import) under and as defined in the Revolving Credit Agreement, and
its successors and assigns in such capacity.
“Revolving Credit Commitments” shall mean the commitments of the Revolving
Credit Lenders to make Revolving Credit Loans under the Revolving Credit
Agreement.
“Revolving Credit Lenders” shall mean the banks, financial institutions and
other entities from time to time party to the Revolving Credit Agreement as
lenders.
“Revolving Credit Loan Documents” shall mean the Revolving Credit Agreement and
the other “Loan Documents” as defined in the Revolving Credit Agreement and any
corresponding term in any successor Revolving Credit Agreement permitted hereby,
including the mortgages and other security documents, guaranties and the notes
issued thereunder.


1117312.02-CHISR02A - MSW


94

--------------------------------------------------------------------------------




Revolving Credit Loans” shall mean the revolving loans and swingline loans
outstanding under the Revolving Credit Agreement.
“Revolving Credit Maturity Date” shall have meaning assigned to the term
“Maturity Date” in the Revolving Credit Agreement (and any corresponding term in
any successor Revolving Credit Agreement permitted hereby).
“Revolving Credit Priority Collateral” shall mean all “Revolving Credit Priority
Collateral” as defined in the Intercreditor Agreement.


1117312.02-CHISR02A - MSW


95

--------------------------------------------------------------------------------




“Revolving Credit Secured Parties” shall mean the Revolving Credit
Administrative Agent, the Revolving Credit Collateral Agent and each other
Person that is a “Secured Party” under the Revolving Credit Agreement.
“Revolving Credit Security Documents” shall have the meaning assigned to the
term “Security Documents” in the Revolving Credit Agreement (and any
corresponding term in any successor Revolving Credit Agreement permitted
hereby).
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sanctioned Country” shall have the meaning assigned to such term in Section
3.22.
“Sanctioned Person” shall have the meaning assigned to such term in Section
3.22.
“Sanctions” shall have the meaning assigned to such term in Section 3.22.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.
“SCB” shall mean Standard Chartered Bank and its successors.
“Screen Rate” shall have the meaning assigned to such term in the definition of
Eurodollar Base Rate.
“Second Amendment” shall mean that certain Amendment No. 2 to Credit Agreement,
dated as of November 20, 2018, among the Borrower, Holdings, the other Loan
Parties party thereto, the Lenders party thereto, the Administrative Agent and
the Collateral Agent.
“Second Amendment Effective Date” shall mean the “Amendment Effective Date” as
defined in the Second Amendment.
“Section 347” shall have the meaning assigned to such term in Section 2.19(a).
“Secured Debt Agreement” shall mean (i) this Agreement and (ii) the other Loan
Documents.
“Secured Hedge Provider” shall mean (i) any person that is a counterparty to a
Hedging Agreement with any Loan Party that was a Lender, Arranger or Agent (or
an Affiliate of a Lender, Arranger or Agent) on the date of entering into such
Hedging Agreement (or, with respect to Hedging Agreements in effect at the
Closing Date, on the Closing Date), (ii) any other person that is counterparty
to a Hedging Agreement with any Loan Party if, at or prior to the time such
Hedging Agreement is entered into, the Designated Company shall designate such
person as a “Secured Hedge Provider” in a notice to the Administrative Agent and
the Collateral Agent,


1117312.02-CHISR02A - MSW


96

--------------------------------------------------------------------------------




which person shall execute a Secured Hedge Provider Joinder and, (iii) any
Person that is a counterparty to a Hedging Agreement with any Loan Party that is
in effect on the Closing Date and was entered into prior to the Closing Date to
the extent that such Person is listed as a “Secured Hedge Provider” on Schedule
1.01(d), which Person shall become a Secured Hedge Provider on the day following
the Closing Date but shall cease to be a Secured Hedge Provider if such Person
fails to execute a Secured Hedge Provider Joinder on or prior to the ninetieth
(90th) day after the Closing Date., and (iv) any Person that is a counterparty
to a Hedging Agreement with a Subsidiary acquired by the Companies pursuant to
the Aleris Acquisition that is in effect on the Aleris Acquisition Closing Date
and was entered into prior to the Aleris Acquisition Closing Date, solely to the
extent that (x) such Person has executed and delivered a Secured Hedge Provider
Joinder on or prior to the ninetieth (90th) day after the Aleris Acquisition
Closing Date (or such later dated agreed by the Administrative Agent) and (y)
the Companies and such Person shall have complied with the Aleris Hedging
Collateral Requirements with respect to such Hedging Agreement.
“Secured Hedge Provider Joinder” shall mean a letter agreement substantially in
the form of Exhibit Q attached hereto or in such other form as may be acceptable
to the Administrative Agent pursuant to which such person (i) appoints the
Administrative Agent and the Collateral Agent as its agent under the applicable
Loan Documents with respect to Collateral, as provided therein, and (ii) agrees
to be bound by the provisions of Section 10.03, Section 10.09, the Intercreditor
Agreement and the Security Documents as if it were a Lender.
“Secured Net Leverage Ratio” shall mean, with respect to any Calculation Date,
the ratio of (a) Consolidated Total Net Debt as of the Calculation Date (other
than any portion of Consolidated Total Net Debt that is unsecured) to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 4.01(d), Section
5.01(a) or Section 5.01(b).
“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of the Designated Company
and the other Loan Parties under each Hedging Agreement entered into with any
Secured Hedge Provider. The Secured Obligations shall not include any Excluded
Swap Obligations.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, any Receiver or Delegate, the Lenders and any
Secured Hedge Provider (to the extent such Secured Hedge Provider executes and
delivers to the Administrative Agent and the Collateral Agent a Secured Hedge
Provider Joinder).
Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Pledged Intercompany Notes and the Pledged Distributions.


1117312.02-CHISR02A - MSW


97

--------------------------------------------------------------------------------




“Securitization Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, assigned or otherwise transferred pursuant to a
Qualified Securitization Transaction, (ii) the Related Security with respect to
the Receivables referred to in clause (i) above, (iii) the collections and
proceeds of the Receivables and Related Security referred to in clauses (i) and
(ii) above, (iv) all lockboxes, lockbox accounts, collection accounts or other
deposit accounts into which such collections are deposited (and in any event
excluding any lockboxes, lockbox accounts, collection accounts or deposit
accounts that any Company organized under the laws of any Principal Jurisdiction
has an interest in (other than in connection with a Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing)) and which have been specifically identified and
consented to by the Administrative Agent, (v) all other rights and payments
which relate solely to such Receivables and (vi) all cash reserves comprising
credit enhancements for such Qualified Securitization Transaction.
“Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is organized in a Principal
Jurisdiction (excluding from such requirement that such Restricted Subsidiary
not be organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing)) or any other Securitization Entity transfers Receivables
and Related Security) (a) which engages in no activities other than in
connection with the financing of Receivables or Related Security, (b) which is
designated by the Board of Directors of the Designated Company as a
Securitization Entity, (c) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the
Designated Company or any Restricted Subsidiary (excluding guarantees of such
transferor Restricted Subsidiary of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization Undertakings
and guarantees by the Securitization Entity), (ii) is recourse to or obligates
the Designated Company or any Restricted Subsidiary (other than the
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Designated Company
or any Restricted Subsidiary (other than the Securitization Entity), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings and other than any interest in
the Receivables and Related Security being financed (whether in the form of any
equity interest in such assets or subordinated indebtedness payable primarily
from such financed assets) retained or acquired by the transferor Restricted
Subsidiary, (d) to which none of the Designated Company nor any Restricted
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
and (e) with which none of Holdings, the Designated Company nor any Restricted
Subsidiary of the Designated Company has any material contract, agreement,
arrangement or understanding other than those customary for a Qualified
Securitization Transaction and, in any event, on terms no less favorable to the
Designated
Company or such Restricted Subsidiary that those that might be obtained at the
time from Persons that are not Affiliates of the Designated Company or such
Restricted Subsidiary. Any


1117312.02-CHISR02A - MSW


98

--------------------------------------------------------------------------------




such designation by the Board of Directors shall be evidenced to the
Administrative Agent by providing the Administrative Agent with a certified copy
of the resolution of the Board of Directors giving effect to such designation
and an Officers’ Certificate certifying that such designation complied with the
foregoing conditions.
“Security Agreement” shall mean each U.S. Security Agreement, each Canadian
Security Agreement, each U.K. Security Agreement, each Swiss Security Agreement,
each German Security Agreement, each Irish Security Agreement, each Brazilian
Security Agreement, each French Security Agreement, each Dubai Security
Agreement, each Belgian Security Agreement, each Dutch Security Agreement and
each other Security Agreement entered into pursuant to Section 5.11(b),
individually and collectively, as the context may require.
“Security Agreement Collateral” shall mean all property pledged or granted as
Collateral pursuant to any Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11 or Section 5.15.


1117312.02-CHISR02A - MSW


99

--------------------------------------------------------------------------------




“Security Documents” shall mean each Security Agreement, the Mortgages, any
Security Trust Deed, and each other security document, deed of trust, charge or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as Collateral for the
Secured Obligations, and all UCC or other financing statements or financing
change statements, control agreements, bailee notification letters, or
instruments of perfection required by this Agreement, any Security Agreement,
any Mortgage or any other such security document, charge or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to any Security Agreement or any Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as Collateral for the Secured Obligations or to
perfect, obtain control over or otherwise protect the interest of the Collateral
Agent therein.
“Security Trust Deed” shall mean any security trust deed to be executed by,
among others, the Collateral Agent, the Administrative Agent and any Loan Party
granting security over U.K. or Irish assets of any Loan Party.
“Senior Note Agreements” shall mean (a) the Indenture, dated as of August 29,
2016, by and among the U.S. Issuer, the guarantors from time to time party
thereto, and Regions Bank, as trustee, and (b) the Indenture, dated as of
September 14, 2016, by and among the U.S. Issuer, the guarantors from time to
time party thereto, and Regions Bank, as trustee, in each case pursuant to which
the applicable Senior Notes were issued.
“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreements,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Note Agreements.
“Senior Note Guarantees” shall mean the guarantees of the Loan Parties (other
than the U.S. Issuer) pursuant to the Senior Note Agreements.
Senior Notes” shall mean the U.S. Issuer’s 6.25% Senior Notes due 2024 and
5.875% Senior Notes due 2026, each issued pursuant to the applicable Senior Note
Agreements, and any senior notes issued pursuant to a Permitted Refinancing of
the Senior Notes (and any Registered Equivalent Notes).
“Senior Representative” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Additional Senior Secured Indebtedness or Junior Secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Senior Secured Net Leverage Ratio” shall mean, with respect to any date of
determination (the “Calculation Date”), the ratio of (a) Consolidated Total Net
Debt as of the Calculation Date (other than any portion of Consolidated Total
Net Debt that is unsecured or is secured solely by Liens that are subordinated
to the Liens securing the Secured Obligations


1117312.02-CHISR02A - MSW


100

--------------------------------------------------------------------------------




pursuant to the Intercreditor Agreement) (it being understood that Indebtedness
under the Revolving Credit Loan Documents which constitutes Consolidated Total
Net Debt will be included in the Senior Secured Net Leverage Ratio) to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b);
provided that if the Senior Secured Net Leverage Ratio is being determined for
purposes of determining the Excess Cash Flow Percentage for a particular Excess
Cash Flow Period, then Consolidated EBITDA for such Excess Cash Flow Period
shall be utilized in clause (b) of this ratio.
“Series of Cash Neutral Transactions” shall mean any series of Investments,
incurrences of Indebtedness, Asset Sales in the form of transfers of
intercompany promissory notes and Equity Interests or similar instruments and/or
Dividends solely among Companies; provided that (i) the amount of cash or Cash
Equivalents transferred by any Company (each such Company, an “Initiating
Company”) to another Company in such Series of Cash Neutral Transactions is not
greater than the amount of cash or Cash Equivalents received by such Initiating
Company in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash and Cash Equivalents must be received by such
Initiating Company within three Business Days of the initiation of such Series
of Cash Neutral Transactions), (ii) any Collateral (including cash or Cash
Equivalents of any Loan Party involved in such Series of Cash Neutral
Transactions) shall remain subject to a perfected security interest of the
Collateral Agent, and the validly, perfection and priority of such security
interest shall not be impaired by or in connection with such Series of Cash
Neutral Transactions, (iii) no more than $50,000,000 in aggregate of cash or
Cash Equivalents may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions (and any such Company that is not a Loan Party may not
retain any of such cash or Cash Equivalents after giving effect to the Cash
Neutral Transactions), (iv) the fair market value of the assets (other than cash
or Cash Equivalents) that may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions may not exceed $50,000,000 in the aggregate and (v) the
ownership interests of any Unrestricted Grantor in any of its Subsidiaries shall
not be reduced as a result thereof.
“Significant Event of Default” shall mean any Event of Default under Section
8.01(a), (b), (g) or (h).
“Similar Business” shall mean any business conducted by the Borrower and the
other Loan Parties on the Effective Date as described in the Confidential
Information Memorandum (or, in the good faith judgment of the Board of Directors
of the Designated Company, which is substantially related thereto or is a
reasonable extension thereof).
“Specified Co-Borrower Jurisdictions” shall mean Canada, England and Wales,
Germany, Switzerland and the United States.


1117312.02-CHISR02A - MSW


101

--------------------------------------------------------------------------------




“Specified Aleris Hedging Agreements” shall mean Hedging Agreements with Aleris
or any of its Subsidiaries that are required to be secured by a Lien on any
assets of Aleris or any of its Subsidiaries, in each case other than solely as a
result of the designation of any counterparty thereto as a “Secured Hedge
Provider” in accordance with the terms hereof.
“Specified Aleris Subsidiaries” shall mean, after giving effect to the
Acquisition, each direct or indirect Foreign Subsidiary of Aleris that (a) is a
borrower under the Revolving Credit Agreement, or (b) directly or indirectly
owns one or more Subsidiaries described in clause (a) above.
“Specified Divestiture” shall mean any Asset Sale by Aleris or any of its
Subsidiaries, or Holdings or any of its Subsidiaries, required in connection
with obtaining regulatory (including antitrust) approval for the Aleris
Acquisition, whether or not such Asset Sale occurs prior to or after the Aleris
Acquisition Closing Date.
“Specified Equity Contribution” shall mean any cash contribution to the common
equity of Holdings and/or any purchase or investment in an Equity Interest of
Holdings other than Disqualified Capital Stock in each case made pursuant to
Section 8.04.
“Specified Holders” shall mean Hindalco and its Affiliates.
“Specified Time” shall mean, with respect to each Interest Period, at
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period.
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition (other than any Permitted Acquisition where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), any Asset Sale (other than (x) any disposition in the ordinary
course of business and (y) any disposition where the fair market value of the
assets disposed of is less than $15,000,000), any Dividend made pursuant to
Section 6.08(d), any designation or redesignation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, any incurrence or
prepayment of Indebtedness (including any transaction under Section 6.11), or
any Incremental Term Loan or Revolving Credit Commitment increase.
Spot Selling Rate” shall mean, on any date of determination for a currency, the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date 2 Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Administrative Agent does not have as of the date of determination a spot
buying rate for any such currency.
“Standard Factoring Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good


1117312.02-CHISR02A - MSW


102

--------------------------------------------------------------------------------




faith at arm’s length in a Receivables factoring transaction so long as none of
the same constitute Indebtedness or a Contingent Obligation (other than in
connection with an obligation to repurchase receivables that do not satisfy
related representations and warranties) or otherwise require the provision of
credit support in excess of customary credit enhancement established upon
entering into such Receivables factoring transaction negotiated in good faith at
arm’s length.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables securitization
transaction so long as none of the same constitute Indebtedness, a Contingent
Obligation (other than in connection with an obligation to repurchase
receivables that do not satisfy related representations and warranties) or
otherwise require the provision of credit support in excess of customary credit
enhancement established upon entering into such Receivables securitization
transaction negotiated in good faith at arm’s length.


1117312.02-CHISR02A - MSW


103

--------------------------------------------------------------------------------




“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated by its terms (including pursuant to the terms of any subordination
agreement, intercreditor agreement, or otherwise) in right of payment to the
Obligations of such Loan Party.
“Subordination Agreement” shall mean that certain Subordination Agreement dated
as of the Closing Date by and among the Loan Parties (other than certain Foreign
Subsidiaries), the Collateral Agent and the Administrative Agent.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iii) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Holdings. Notwithstanding the foregoing, (A) Logan
shall not be treated as a Subsidiary hereunder or under the other Loan Documents
unless it qualifies as a Subsidiary under clause (i) of this definition. and (B)
except as set forth in clause (ii) below, Ulsan JV Subsidiary shall not be
treated as a Subsidiary hereunder or under the other Loan Documents at any time
that (x) Holdings directly or indirectly owns Equity Interests in Ulsan JV
Subsidiary and (y) Holdings or any of its Subsidiaries has the right to elect no
more than half of the directors of Ulsan JV Subsidiary and (ii) regardless of
whether Ulsan JV Subsidiary is a Subsidiary, the financial results of Ulsan JV
Subsidiary shall be included in all consolidated financial results of the
Designated Company and its Subsidiaries to the extent the Designated Company
consolidates the results of Ulsan JV Subsidiary in its financial statements in
accordance with US GAAP; provided that the proportionate interest of the Ulsan
Joint Venture Partner in the Ulsan JV Subsidiary and any liability of the Ulsan
JV Subsidiary to pay Distributions to the Ulsan Joint Venture Partner with
respect to such proportionate interest shall be excluded for the purposes of all
financial definitions under this Agreement.
“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on Schedule
1.01(b), and each other Restricted Subsidiary that is or becomes a party to this
Agreement as a Subsidiary Guarantor pursuant to Section 5.11.
“Successor Borrower” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation.
“Successor Holdings” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
“Successor Rate” shall have the meaning assigned to such term in Section 2.11.


1117312.02-CHISR02A - MSW


104

--------------------------------------------------------------------------------




“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii)
current as of a date which shows all exterior construction on the site of such
Mortgaged Property or any easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, unless otherwise acceptable to the Collateral Agent,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Collateral Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association (or the local equivalent) as
such requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 5.15 or (b)
otherwise reasonably acceptable to the Collateral Agent.
“Surviving Aleris Debt” shall mean, to the extent outstanding on the Aleris
Acquisition Closing Date after giving effect to the Aleris Acquisition,
Indebtedness incurred by one or more Companies organized under the laws of the
People’s Republic of China that is not a Loan Party pursuant to the terms of the
non-recourse multi-currency secured term loan facilities and the revolving
facilities of Aleris Aluminum (Zhenjiang) Co., Ltd., in each case, as in effect
on the Aleris Acquisition Closing Date.
Swap Obligation” shall mean, with respect to any Guarantor (or Co-Borrower with
respect to the obligations of any other Loan Party under any Hedging Agreement
entered into with a counterparty that is a Secured Party), any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swiss Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company organized in Switzerland party hereto as a Guarantor, and
each other CoBorrower or Restricted Subsidiary of the Designated Company
incorporated in Switzerland that becomes a Guarantor pursuant to the terms
hereof.
“Swiss Security Agreement” shall mean, collectively, (i) any Security Agreement,
including all sub-parts thereto, among any Swiss Guarantors (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any Swiss Guarantor or any
Person who is the holder of Equity Interests in any Swiss Guarantor in favor of
the Collateral Agent and/or the Revolving Credit Collateral Agent in its
capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in each case of clauses (i), (ii) and (iii),
that is governed by the laws of Switzerland, securing the Secured Obligations,
and entered into pursuant to the terms of this Agreement or any other Loan
Document, as the same may be amended, restated or otherwise modified from time
to time.


1117312.02-CHISR02A - MSW


105

--------------------------------------------------------------------------------




“Swiss Withholding Tax” shall mean any withholding tax in accordance with the
Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz uber
die Verrechnungssteuer) and any successor provision, as appropriate.
“Syndication Termination Date” shall mean, with respect to the Initial Term
Loans, the earlier to occur of (a) the first date to occur after the Closing
Date on which the Mandated Lead Arrangers and their Affiliates collectively hold
less than 50% of the Term Loans and (b) April 13, 2017.
“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under a so-called synthetic, off-balance sheet or tax retention lease.
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, payroll, social security, employment and unemployment
taxes, assessments, fees or other charges imposed by any Taxing Authority,
including any interest, additions to tax or penalties applicable thereto. For
greater certainty it shall further be specified that Taxes shall also include
any federal, cantonal and municipal direct taxes levied at source in Switzerland
as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal Direct Tax Act
of December 14, 1990 and as per Article 21 § 2 lit. a and Article 35 § lit. e of
the Swiss Federal Harmonization Direct Tax Act of December 14, 1990.



Taxing Authority” shall mean any Governmental Authority of any jurisdiction or
political subdivision thereof with the authority to impose, assess, and collect
Taxes and engage in activities of a similar nature with respect to such Taxing
Authority.
“Term Loan Commitment” shall mean, with respect to each Lender of Term Loans,
the commitment, if any, of such Lender to make Term Loans hereunder up to the
amount, (a) in the case of Initial Term Loans, set forth on Schedule 1.01(a) to
this Agreement directly under the column entitled “Term Loan Commitment” or in
an(b) in the case of any other Loans, set forth in the Increase Joinder in
respect of such Loans. The aggregate amount of the Lenders’ Term Loan
Commitments on the Effective Date is $1,800,000,000.
“Term Loan Purchase Amount” shall have the meaning assigned to such term in the
definition of “Discounted Purchase”.
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09.
“Term Loans” shall mean the Initial Term Loan, the Other Term Loan and the
Incremental Term Loan, as the context requires.
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Designated Company then last ended (in each case taken as one accounting
period).
“Third Lien Administrative Agent” shall mean any Person acting in such capacity
as administrative agent under any Third Lien Credit Agreement and its successors
and assigns in such capacity.
“Third Lien Collateral Agent” shall mean any Person acting in such capacity as
collateral agent under any Third Lien Credit Agreement and its successors and
assigns in such capacity.
“Third Lien Credit Agreement” shall mean any credit agreement among the Loan
Parties, any Third Lien Administrative Agent, any Third Lien Collateral Agent
and the other parties thereto from time to time, as amended, restated,
supplemented or modified from time to


1117312.02-CHISR02A - MSW


106

--------------------------------------------------------------------------------




time to the extent permitted by this Agreement and the Intercreditor Agreement;
provided that the aggregate principal amount of Indebtedness incurred thereunder
does not exceed $200,000,000.
“Third Lien Security Documents” shall mean any security documents under which a
Lien has been granted in favor of any Third Lien Collateral Agent and/or any
other Person that is a “Secured Party” under the Third Lien Credit Agreement to
secure any obligations under a Third Lien Credit Agreement.
“Title Company” shall mean any title insurance company as shall be retained by
the Designated Company and reasonably acceptable to the Administrative Agent.
“Title Policy” shall have the meaning assigned to such term in Schedule 5.15.
Total Net Leverage Ratio” shall mean, with respect to any Calculation Date, the
ratio of (a) Consolidated Total Net Debt as of the Calculation Date to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b).
“Trade Date” shall have the meaning assigned to such term in Section
11.04(g)(i).
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Loan Documents, including (a) the execution and delivery of the Loan
Documents and the initial borrowings hereunder, (b) the repayment in full of all
loans and other accrued and outstanding obligations under the Existing Credit
Agreement on the Closing Date, and the release and termination of all security
interests in connection therewith, in each case in a manner satisfactory to the
Mandated Lead Arrangers; and (c) the payment of all fees and expenses to be paid
on or prior to the Closing Date and owing in connection with the foregoing.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Fallback Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.


1117312.02-CHISR02A - MSW


107

--------------------------------------------------------------------------------




“Ulsan Joint Venture Partner” shall mean Kobe Steel, Ltd., a company organized
under the laws of Japan.
“Ulsan JV Subsidiary” shall mean a joint venture stock company organized, or to
be organized, in Korea, and registered, or to be registered, in the Commercial
Corporate Registry in Korea.
“Ulsan Sale Agreement” shall mean that certain share sale and purchase
agreement, dated as of May 10, 2017, between NKL and the Ulsan Joint Venture
Partner.
“Ulsan Share Sale” shall mean the sale, pursuant to the terms of the Ulsan Sale
Agreement, by NKL of 49.9%% of the Equity Interests owned by NKL in the Ulsan JV
Subsidiary to the Ulsan Joint Venture Partner, for cash in the amount of
$314,370,000, and the subsequent sale by NKL of 0.1% of the Equity Interests
owned by NKL in the Ulsan JV Subsidiary to the Ulsan Joint Venture Partner, for
cash in the amount of $630,000.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.
“U.K. Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company incorporated in England and Wales party hereto as a
Guarantor, and each other Co-Borrower or Restricted Subsidiary of the Designated
Company incorporated in England and Wales that becomes a Guarantor pursuant to
the terms hereof, and, on and after the Designated Holdco Effective Date,
Designated Holdco.
“U.K. Holdco” shall mean a newly formed direct Wholly Owned Subsidiary of AV
Minerals, organized under the laws of England and Wales, formed in connection
with the Permitted Reorganization.
“U.K. Security Agreement” shall mean, collectively, (i) any Security Agreement,
including all sub-parts thereto, among any U.K. Guarantors (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
charge, assignment, guarantee or other agreement that is entered into by any
U.K. Guarantor or any Person who is the holder of Equity Interests in any U.K.
Guarantor in favor of the Collateral Agent and/or the Revolving Credit
Collateral Agent in its capacity as agent for the Secured Parties pursuant to
the terms of the Intercreditor Agreement and the other Loan Documents, and (iii)
any other pledge agreement, mortgage, security agreement, charge, assignment or
other agreement entered into pursuant to the terms of the Loan Documents, in
each case of clauses (i), (ii) and (iii), that is governed by the laws of
England and Wales, securing the Secured Obligations, and entered into pursuant
to the terms of this Agreement or any other Loan Document, as the same may be
amended, restated or otherwise modified from time to time.


1117312.02-CHISR02A - MSW


108

--------------------------------------------------------------------------------




“United States” shall mean the United States of America.
“Unrestricted Cash” shall mean cash and Cash Equivalents of the Designated
Company and its Restricted Subsidiaries (in each case, free and clear of all
Liens (other than Liens permitted pursuant to Section 6.02(a), (j), and (k)), to
the extent the use thereof for the application to payment of Indebtedness is not
prohibited by law or any contract to which the Designated Company or any of the
Restricted Subsidiaries is a party and excluding cash and Cash Equivalents which
are listed as “restricted” on the consolidated balance sheet of the Designated
Company and its Subsidiaries as of such date.
“Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors.
“Unrestricted Subsidiary” shall mean Novelis Services (Europe) Inc., Novelis
Services (North America) Inc. and any Subsidiary of the Designated Company
designated by the Board of Directors of the Designated Company as an
Unrestricted Subsidiary pursuant to Section 5.16 subsequent to the Closing Date.
“Upfront Fee Letter” shall mean the fee letter between the Borrower and the
Lenders, dated January 10, 2017.
“Upfront Fees” shall have the meaning assigned to such term in the Upfront Fee
Letter.



US GAAP” shall have the meaning assigned to such term in Section 1.04.
“U.S. Guarantor” shall mean each Co-Borrower or Restricted Subsidiary of the
Designated Company organized in the United States, any state thereof or the
District of Columbia, party hereto as a Guarantor, and each other Co-Borrower or
Restricted Subsidiary of the Designated Company incorporated in the United
States, any state thereof or the District of Columbia that becomes a Guarantor
pursuant to the terms hereof.
“U.S. Issuer” shall mean Novelis Corporation, a Texas corporation.
“U.S. Loan Parties” shall mean Novelis Acquisitions (and, immediately after
giving effect to the merger of Novelis Acquisitions with and into Aleris in
connection with the Aleris Acquisition, Aleris) and the U.S. Guarantors.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Security Agreement” shall mean, collectively (i) any Security Agreement
(including all subparts thereto) among any U.S. Loan Parties (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge


1117312.02-CHISR02A - MSW


109

--------------------------------------------------------------------------------




agreement, mortgage, security agreement, guarantee or other agreement that is
entered into by any U.S. Loan Party or any Person who is the holder of Equity
Interests in any U.S. Loan Party in favor of the Collateral Agent and/or the
Revolving Credit Collateral Agent in its capacity as agent for the Secured
Parties pursuant to the terms of the Intercreditor Agreement and the other Loan
Documents, and (iii) any other pledge agreement, mortgage, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents, in
each case of clauses (i), (ii) and (iii), that is governed by the laws of the
United States (or any subdivision thereof), securing the Secured Obligations,
and entered into pursuant to the terms of this Agreement or any other Loan
Document, as the same may be amended, restated or otherwise modified from time
to time.
“U.S. Tax Obligor” shall mean (a) a Co-Borrower which is resident for tax
purposes in the United States; or (b) a Loan Party some or all of whose payments
under the Loan Documents are from sources within the United States for U.S.
federal income tax purposes.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
“Wind-Up” shall have the meaning assigned to such term in Section 6.05(g), and
the term “Winding-Up” shall have a meaning correlative thereto.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.


1117312.02-CHISR02A - MSW


110

--------------------------------------------------------------------------------




“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which writedown and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan” or an “Incremental Term Loan”) or Type (e.g., a “Eurodollar Rate
Loan”). Borrowings also may be classified and referred to by Class or Type
(e.g., a “Eurodollar Term Borrowing”).
Section 1.03 Terms Generally; Currency Translation. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document (including any Organizational Document) herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document, including the restrictions set forth in the definition of Aleris
Merger Agreement), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) any reference to a Subsidiary
of a Person shall include any direct or indirect Subsidiary of such Person, (d)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) any reference to any law or
regulation herein shall include all statutory and regulatory provisions
consolidating, amendment or interpreting such law or regulation and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(g) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (h)
“on,” when used with respect to the Mortgaged Property or any property adjacent
to the Mortgaged Property, means “on, in, under, above or about.” For purposes
of this Agreement and the other Loan Documents, where the permissibility of a
transaction or determinations of required actions or circumstances depend upon
compliance with, or are determined by reference to, amounts stated in dollars,
such amounts shall be deemed to refer to Dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Selling Rate in effect
on the Business Day immediately preceding the date of such transaction or
determination and the permissibility of actions taken under Article VI shall not
be affected by subsequent fluctuations in exchange rates (provided that if
Indebtedness is incurred to refinance other Indebtedness, and such refinancing
would cause the applicable dollar denominated limitation to be exceeded if
calculated at the Spot Selling Rate in effect on the Business Day immediately


1117312.02-CHISR02A - MSW


111

--------------------------------------------------------------------------------




preceding the date of such refinancing, such dollar denominated restriction
shall be deemed not to have been exceeded so long as (x) such refinancing
Indebtedness is denominated in the same currency as such Indebtedness being
refinanced and (y) the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced except as
permitted by the definition of Permitted Refinancing Indebtedness). For purposes
of this Agreement and the other Loan Documents, the word “foreign” shall refer
to jurisdictions other than the United States, the states thereof and the
District of Columbia. From and after the effectiveness of the Permitted Holdings
Amalgamation, all references to Borrower in any Loan Document shall refer to the
Successor Borrower and (ii) all references to Holdings in any Loan Document
shall refer to “Holdings” as defined herein. Subject to Section 11.17, in the
case of a conflict between the terms of this Agreement and the terms of any
other Loan Document, the terms of this Agreement shall govern and control.
For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) subject to or governed by the
laws of the Province of Quebec and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) ”tangible property” shall be deemed to include “corporeal property”, (d)
“intangible property” shall be deemed to include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec”, “prior claim” and a “resolutory clause”, (f) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code, (g) all references to “perfection” of
or “perfected” Liens shall be deemed to include a reference to an “opposable” or
“set up” Liens as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall be deemed to include a “right of
compensation”, (i) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall be deemed to include a “mandatary” or the
“hypothecary representative of the Secured Parties”, as the case may be, (k)
“construction liens” shall be deemed to include “legal hypothecs”, (l) “joint
and several” shall be deemed to include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”, (n)
“beneficial ownership” shall be deemed to include “ownership on behalf of
another as mandatary”, (o) ”easement” shall be deemed to include “servitude”,
(p) “priority” shall be deemed to include “prior claim”, (q) “survey” shall be
deemed to include “certificate of location and plan”, and (r) ”fee simple title”
shall be deemed to include “absolute ownership”.
Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with generally accepted accounting principles in
the United States applied on a consistent basis as in effect from time to time
(“US GAAP”) and all terms of an accounting or financial nature shall be
construed and interpreted in accordance with US GAAP, as in effect from time to
time unless otherwise agreed to by the Designated Company and the Required
Lenders or as set forth below; provided that (i) the Designated Company may
elect to convert from US GAAP for the


1117312.02-CHISR02A - MSW


112

--------------------------------------------------------------------------------




purposes of preparing its financial statements and keeping its books and records
to IFRS and if the Designated Company makes such election it shall give prompt
written notice to the Administrative Agent and the Lenders within five Business
Days of such election, along with a reconciliation of the Designated Company’s
financial statements covering the four most recent fiscal quarters for which
financial statements are available (including a reconciliation of the Designated
Company’s audited financial statements prepared during such period), (ii) upon
election of any conversion to IFRS, the Administrative Agent, the Lenders and
the Designated Company shall negotiate in good faith to amend the financial
ratios and requirements and other terms of an accounting or a financial nature
in the Loan Documents to preserve the original intent thereof in light of such
conversion to IFRS (subject to the approval of the Required Lenders); provided
that, until so amended (x) such ratios or requirements (and all terms of an
accounting or a financial nature) shall continue to be computed in accordance
with US GAAP prior to such conversion to IFRS and (y) the Designated Company
shall provide to the Administrative Agent and the Lenders any documents and
calculations required under this Agreement or as reasonably requested hereunder
by the Administrative Agent or any Lender setting forth a reconciliation between
calculations of such ratios and requirements and other terms of an accounting or
a financial nature made before and after giving effect to such conversion to
IFRS and (iii) if at any time any change in US GAAP or change in IFRS would
affect the computation of any financial ratio or requirement or other terms of
an accounting or a financial nature set forth in any Loan Document, and the
Designated Company or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Designated Company shall negotiate in good faith to
amend such ratio or requirement or other terms of an accounting or a financial
nature to preserve the original intent thereof in light of such change in US
GAAP or change in IFRS (subject to the approval of the Required Lenders);
provided that, until so amended, (x) such ratio or requirement or other terms of
an accounting or a financial nature shall continue to be computed in accordance
with US GAAP prior to such change therein or change in IFRS and (y) the
Designated Company shall provide to the Administrative Agent and the Lenders any
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
or other terms of an accounting or a financial nature made before and after
giving effect to such change in US GAAP or change in IFRS. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant contained
herein, Indebtedness of Holdings, the Designated Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded. For the avoidance of doubt, with respect to the incurrence of any
Indebtedness or the making of any Investment, Asset Sale, Sale Leaseback
Transaction or Restricted Payment in reliance on any provision of Article VI
hereof that is based on a percentage of Consolidated Net Tangible Assets, such
provision shall be deemed to be tested solely upon incurrence of such
Indebtedness or the making of any such Investment, Asset Sale, Sale Leaseback
Transaction or Restricted Payment with respect to Consolidated Net Tangible
Assets as of the end of the most recent period for which financial statements
have been delivered under Section 5.01(a) or (b). Notwithstanding anything to
the contrary in this Agreement, regardless of whether Ulsan JV Subsidiary is a
Subsidiary, the financial results of Ulsan JV Subsidiary shall be included in
all consolidated financial results of the Designated Company and its
Subsidiaries to the extent the


1117312.02-CHISR02A - MSW


113

--------------------------------------------------------------------------------




Designated Company consolidates the results of Ulsan JV Subsidiary in its
financial statements in accordance with US GAAP; provided that the proportionate
interest of the Ulsan Joint Venture Partner in the Ulsan JV Subsidiary and any
liability of the Ulsan JV Subsidiary to pay Distributions to the Ulsan Joint
Venture Partner with respect to such proportionate interest shall be excluded
for the purposes of all financial definitions under this Agreement.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall be deemed to require the consolidation of Ulsan JV Subsidiary
into the consolidated financial results of the Designated Company to the extent
not required under US GAAP.
Section 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
Section 1.06 Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the
Secured Net Leverage Ratio and the Consolidated Interest Coverage Ratio shall be
calculated on a Pro Forma Basis with respect to each Specified Transaction
occurring during the applicable four quarter period to which such calculation
relates, or subsequent to the end of such four-quarter period but not later than
the date of such calculation (such period, the “Measurement Period”); provided
that notwithstanding the foregoing, (a) when calculating the Senior Secured Net
Leverage Ratio for purposes of determining the applicable percentage of Excess
Cash Flow set forth in Section 2.10(f), such calculation shall be made on a Pro
Forma Basis with respect to Specified Transactions shall not give effect to
Specified Transactions occurring subsequent to the applicable four quarter
period and (b) for the purpose of calculating the Total Net Leverage Ratio, the
Senior Secured Net Leverage Ratio, and the Secured Net Leverage Ratio on a Pro
Forma Basis on any date, Consolidated Total Net Debt shall be increased on a
Dollar Equivalent for Dollar Equivalent basis by the lesser of (x) the amount of
cash and Cash Equivalents paid by the Companies subsequent to the end of the
applicable four quarter period and on or prior to the applicable date of
determination, in connection with Specified Transactions and (y) the maximum
amount of cash and Cash Equivalents constituting Unrestricted Cash as of the end
of the applicable four quarter period.
Section 1.07 Calculation of Reference Bank Rate and Cost of Funds.
(a)Subject to clause (b) below, if the Fallback Rate is to be determined on the
basis of a Reference Bank Rate but a Reference Bank does not supply a quotation
by the Specified Time, the Reference Bank Rate shall be calculated on the basis
of the quotations of the remaining Reference Banks.
(b)If at or about the Specified Time, none or only one of the Reference Banks
supplies a quotation, there shall be no Reference Bank Rate for the relevant
Interest Period.


1117312.02-CHISR02A - MSW


114

--------------------------------------------------------------------------------




(c)If the Fallback Rate is to be determined on the basis of the Cost of Funds
and the Administrative Agent or the Designated Company so requires, the
Administrative Agent and the Designated Company shall enter into negotiations
(for a period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest. Any alternative basis agreed
pursuant to the immediately preceding sentence shall, with the prior consent of
all the Lenders and the Designated Company, be binding on all Parties.
(d)If the Fallback Rate applies, the Administrative Agent shall, as soon as is
practicable, notify the Designated Company.
Section 1.08 Role of Reference Banks.
(a)No Reference Bank, in its capacity as such, is under any obligation to
provide a quotation or any other information to any Agent.
(b)No Reference Bank, in its capacity as such, will be liable for any action
taken by it under or in connection with any Loan Document, or for any Reference
Bank Quotation, unless directly caused by such Reference Bank’s gross negligence
or willful misconduct.
(c)No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any Loan
Document, or to any Reference Bank Quotation, and any officer, employee or agent
of each Reference Bank may rely on this Section 1.08.
(d)Except as otherwise expressly set forth herein, no Reference Bank that
obtains the benefits of this Section 1.08, shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
(e)A Reference Bank which is not a Party may rely on this Section 1.08, and
Section 1.09.
Section 1.09 Confidentiality of Funding Rates and Funding Bank Quotations.
(a)     Confidentiality and Disclosure
(i)The Administrative Agent and each Loan Party agree to keep each Funding Rate
(and, in the case of the Administrative Agent, each Reference Bank Quotation)
confidential and not to disclose it to anyone, save to the extent permitted by
paragraphs (b), (c) and (d) below.
(ii)The Administrative Agent may disclose:


1117312.02-CHISR02A - MSW


115

--------------------------------------------------------------------------------




(1)any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to any Loan Party; and
(2)any Funding Rate or any Reference Bank Quotation to any Person appointed by
it to provide administration services in respect of one or more of the Loan
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement in form and substance reasonably
acceptable to the Administrative Agent and the relevant Lender or Reference
Bank, as the case may be.
(iii) The Administrative Agent may disclose any Funding Rate or any Reference
Bank Quotation, and each Loan Party may disclose any Funding Rate, to:
(1)any of its Affiliates and any of its or their respective Related Parties if
any Person to whom that Funding Rate or Reference Bank Quotation is to be given
pursuant to this clause (1) is informed in writing of its confidential nature
and that it may be pricesensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;
(2)any Person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Administrative Agent or the relevant Loan Party, as the case may
be, it is not practicable to do so in the circumstances;
(3)any Person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the Person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the
Administrative Agent or the relevant Loan Party, as the case may be, it is not
practicable to do so in the circumstances; and
(4)any Person with the consent of the relevant Lender or Reference Bank, as the
case may be.
(iv) The Administrative Agent’s obligations in this Section 1.09 relating to
Reference Bank Quotations are without prejudice to any obligation it has to
notify the Loan Parties and the Lenders of the determination of a rate of
interest under this


1117312.02-CHISR02A - MSW


116

--------------------------------------------------------------------------------




Agreement; provided that (other than pursuant to clause (ii)(1) above) the
Administrative Agent shall not include the details of any individual Reference
Bank Quotation as part of any such notification.
(b)
Related Obligations

(i)    The Administrative Agent and each Loan Party acknowledge that each
Funding Rate (and, in the case of the Agent, each Reference Bank Quotation) is
or may be price-sensitive information and that its use may be regulated or
prohibited by applicable legislation including securities laws relating to
insider dealing and market abuse and the Administrative Agent and each Loan
Party undertake not to use any Funding Rate or, in the case of the
Administrative Agent, any Reference Bank Quotation, for any unlawful purpose.
(ii)    The Administrative Agent and each Loan Party agree (to the extent
permitted by law and regulation) to inform the relevant Lender or Reference
Bank, as the case may be:
(1)of the circumstances of any disclosure made pursuant to clause (iii)(2)
except where such disclosure is made to any of the persons referred to in that
clause during the ordinary course of its supervisory or regulatory function; and
(2)upon becoming aware that any information has been disclosed in breach of this
Section 1.09.
(c)
No Event of Default

(i)    No Event of Default shall occur solely as a result of a Loan Party’s
failure to comply with this Section 1.09.
Section 1.10 Amendments to Permitted Customer Account Financing Definition.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, if the definition of “Permitted Customer Account Financing” in the
Revolving Credit Agreement is amended after the Second Amendment Effective Date
(each such amendment to such definition, a “Permitted ABL Customer Account
Financing Amendment”), then on and after the first date that the Companies have
complied with the Permitted Customer Account Financing Amendment Conditions in
respect of such Permitted ABL Customer Account Financing Amendment, such
Permitted ABL Customer Account Financing Amendment shall automatically be deemed
to have amended the definition of Permitted Customer Account Financing in this
Agreement, and shall be incorporated by reference in the definition of Permitted
Customer Account Financing in this Agreement as if set forth fully herein,
mutatis mutandis. Thereafter, upon the request of the Administrative Agent or
any Lender, the Designated Company and the Administrative Agent shall enter into
an additional agreement or an amendment to this Agreement (as the Administrative
Agent may request), evidencing the incorporation of such Permitted ABL Customer
Account Financing Amendment. As of the Second Amendment


1117312.02-CHISR02A - MSW


117

--------------------------------------------------------------------------------




Effective Date, each Lender party to the Second Amendment, which Lenders
constitute the Required Lenders, and each Lender that becomes a party to this
Agreement after the Second Amendment Effective Date, expressly consents to the
terms of this Section 1.10, and hereby agrees that any amendments to the
definition of Permitted Customer Account Financing effected pursuant to this
Section 1.10 after the Second Amendment Effective Date shall be deemed to have
been consented to by such Lenders (and any successor or permitted assign
thereof).
Section 1.11 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II
 
THE CREDITS
Section 2.01 Commitments.
(a)Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender party hereto on the Closing Date
agrees, severally and not jointly, to make a Term Loan in Dollars to the
Borrower on the Closing Date as set forth herein in the principal amount not to
exceed its Term Loan Commitment on the Closing Date.
(b)Subject to the terms and conditions and relying upon the representations and
warranties set forth in the any Increase Joinder and in this Agreement, each
Additional Lender signatory to such Increase Joinder agrees, severally and not
jointly, to make a Term Loan in Dollars to the Co-Borrower specified in such
Increase Joinder on the funding date set forth in such Increase Joinder in the
principal amount not to exceed the Incremental Term Loan Commitment specified in
such Increase Joinder.
(bc)     Amounts paid or prepaid in respect of Term Loans may not be reborrowed.
Section 2.02 Loans.
(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their applicable Commitments; provided
that the failure of any Lender to make its Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Each Borrowing shall be in
an aggregate principal amount that is not less than (and in integral amounts
consistent with) the Minimum Amount.


1117312.02-CHISR02A - MSW


118

--------------------------------------------------------------------------------




(b)Subject to Section 2.11 and Section 2.12, each Borrowing shall be comprised
entirely of Eurodollar Rate Loans, in each case as the applicable Co-Borrower
may request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Co-Borrowers to repay such Loan in accordance
with the terms of this Agreement. No Co-Borrower shall be entitled to request
any Borrowing that, if made, would result in more than three (3) Eurodollar Rate
Borrowings by such Co-Borrower hereunder at any one time. For purposes of the
foregoing, Borrowings having different Interest Periods and a different
Co-Borrower, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
(c)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
London as the Administrative Agent may designate not later than 3:00 p.m.,
London time, and the Administrative Agent shall promptly credit the amounts so
received to an account of the applicable Co-Borrower as directed by the
applicable Co-Borrower in the applicable Borrowing Request maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified or specified in the applicable Increase
Joinder shall not have been met, return the amounts so received to the
respective Lenders.
(d)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Co-Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and such Co-Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Co-Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Co-Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Interbank Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement, and such Co-Borrower’s
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.02(d) shall cease.
(e)Notwithstanding anything to the contrary contained herein, the Co-Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date of such Loans.


1117312.02-CHISR02A - MSW


119

--------------------------------------------------------------------------------




Section 2.03 Borrowing Procedure.
(a)To request a Borrowing, the Designated Company shall deliver, by hand
delivery, telecopier or, to the extent separately agreed by the Administrative
Agent, by an electronic communication in accordance with the second sentence of
Section 11.01(b) and the second paragraph of Section 11.01(d), a duly completed
and executed Borrowing Request to the Administrative Agent not later than 10:00
a.m., London time, three (3) Business Days before the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:
(i)    the names of the Co-Borrower(s) requesting such Borrowing(s) and the
aggregate amount of such Borrowing(s);
(ii)    the date of such Borrowing(s), which shall be a Business Day;
(iii)    the initial Interest Period to be applicable to each
such Borrowing, which shall be a period contemplated by the definition of the
term “Interest Period”;
(iv)    the location and number of such Co-Borrowers’
account(s) to which funds are to be disbursed, which shall comply with the
requirements of Section 2.02(c); and
(v)    in the case of the initial Credit Extension hereunder
or under any Incremental Term Loan Commitments, that the conditions set forth in
Section 4.03(b) - (d) have been satisfied as of the date of the notice.
Subject to the first proviso in the definition of “Interest Period,” if no
Interest Period is specified with respect to any requested Eurodollar Rate
Borrowing, then the Co-Borrowers shall be deemed to have selected an Interest
Period of three month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.
(b)Appointment of the Designated Company as Administrative Borrower. Each
CoBorrower hereby irrevocably appoints and constitutes the Designated Company as
its agent to request Loans and give notices pursuant to this Agreement in the
name of or on behalf of such Co-Borrower. The Administrative Agent and Lenders
may disburse the Loans to such bank account of the Designated Company or a
Co-Borrower or otherwise make such Loans to a CoBorrower as the Designated
Company may designate or direct, without notice to any other CoBorrower or
Guarantor. Each Loan Party hereby irrevocably appoints and constitutes the
Designated Company as its agent to receive statements of account and all other
notices from the Agents and Lenders with respect to the Secured Obligations or
otherwise under or in


1117312.02-CHISR02A - MSW


120

--------------------------------------------------------------------------------




connection with this Agreement and the other Loan Documents, including the
Intercreditor Agreement. Any notice, election, representation, warranty,
agreement or undertaking by or on behalf of any other Loan Party by the
Designated Company shall be deemed for all purposes to have been made by such
Loan Party, as the case may be, and shall be binding upon and enforceable
against such Loan Party to the same extent as if made directly by such Loan
Party. The Designated Company hereby accepts the appointment by the Co-Borrowers
and the other Loan Parties to act as the agent of the Co-Borrowers and the other
Loan Parties and agrees to ensure that the disbursement of any Loans to another
Co-Borrower requested by or paid to or for the account of such CoBorrower shall
be paid to or for the account of such Co-Borrower. No purported termination of
the appointment of the Designated Company as agent as aforesaid shall be
effective, except after ten (10) days’ prior written notice to the
Administrative Agent and appointment by the CoBorrowers of a replacement agent
for such Co-Borrowers.
Section 2.04 Repayment of Loans; Evidence of Debt.
(a)Promise to Repay. The Co-BorrowersEach Co-Borrower hereby unconditionally
promises to pay to the Administrative Agent, for the account of each applicable
Lender, the then unpaid principal amount of each Term Loan of such Lender made
to such Co-Borrower on the Maturity Date of such Class of Term Loans outstanding
at such time, together with all other Obligations relating to such Class of Term
Loans outstanding at such time. All payments or repayments of Loans made
pursuant to this Section 2.04(a) shall be made in Dollars.
(b)Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the CoBorrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from the Co-Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Co-Borrowers to repay the Loans in accordance with their
terms.
(c)Promissory Notes. Any Lender by written notice to Designated Company (with a
copy to the Administrative Agent) may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, the Co-Borrowers shall
prepare, execute and deliver to such Lender one or more promissory notes payable
to such Lender or its registered assigns in the form of Exhibit K (with, in the
case of Loans other than the Initial Term Loans, such changes as are
appropriate, in the Administrative Agent’s reasonable discretion, to reflect the
terms of


1117312.02-CHISR02A - MSW


121

--------------------------------------------------------------------------------




such Loans). Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to such payee or its registered assigns.
Section 2.05 Fees.
(a)Fees. The Borrower agrees to pay all Fees payable pursuant to each Fee
Letter, in the amounts and on the dates set forth therein.
(b)All Fees shall be paid on the dates due, in immediately available funds in
dollars, to the Administrative Agent. Once paid, none of the Fees shall be
refundable under any circumstances.
Section 2.06 Interest on Loans.
(a)Fallback Rate Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Fallback Rate Borrowing shall bear interest at a rate per annum
equal to the Fallback Rate plus the Applicable Margin; provided that for any
Interest Period of less than one month, the Fallback Rate shall be calculated
based on an Interest Period of one month; provided, further, that Incremental
Term Loans and Other Term Loans may have a different Applicable Margin as
provided for in Sections 2.23 and 2.24, subject to the provisions thereof.
(b)Eurodollar Rate Loans. Subject to the provisions of Section 2.06(c), the
Loans comprising each Eurodollar Rate Borrowing shall bear interest at a rate
per annum equal to the Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin; provided that for any Interest Period
of less than one month, the Eurodollar Rate shall be calculated based on an
Interest Period of one month; provided, further, that Incremental Term Loans and
Other Term Loans may have a different Applicable Margin as provided for in
Sections 2.23 and 2.24, subject to the provisions thereof.
(c)Default Rate. Notwithstanding the foregoing, if at any time any principal of
or interest on any Loan or any fee or other amount payable by the Loan Parties
hereunder has not been paid when due, whether at stated maturity, upon
acceleration or otherwise and for so long as such amounts have not been paid,
such overdue amount shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.06 and of Sections 2.11 and 2.12 or (ii) in the case of any other amount, 2%
plus the rate applicable to Eurodollar Rate Loans as provided in Section 2.06(b)
(in either case, the “Default Rate”).
(d)Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the


1117312.02-CHISR02A - MSW


122

--------------------------------------------------------------------------------




date of such repayment or prepayment and (iii) in the event of any conversion of
any Eurodollar Rate Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Fallback
Rate or Eurodollar Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
(f)Currency for Payment of Interest. All interest paid or payable pursuant to
this Section 2.06 shall be paid in Dollars.
Section 2.07 Termination and Reduction of Commitments.
(a)Automatic Termination.
(i)    Any undrawn Term Loan Commitments under
clause (a) of such definition shall automatically terminate at 5:00 p.m.,
London time, on the earlier to occur of (ix) the Closing Date and (iiy) the
Agreement Termination Date.
(ii)    Any     undrawn     Incremental     Term     Loan Commitments shall
automatically terminate in accordance with the terms and conditions set forth on
the applicable Increase Joinder.
(b)Optional Termination or Reduction. The applicable Co-Borrowers shall have the
right at any time to terminate, or from time to time permanently reduce, the
undrawn Commitments of any Class; provided that each such reduction of any Class
shall be in an amount that is not less than (and in integral amounts consistent
with) the Minimum Amount or, if less, the remaining amount of the Commitments of
such Class. The Designated Company shall notify the Administrative Agent by
written notice of any commitment termination or reduction under this clause not
later than 11:00 a.m., London time, three (3) Business Days before the date of
such termination or reduction. Each such notice shall be irrevocable; provided
that if such notice indicates that it is conditioned upon the effectiveness of
other credit facilities or any other financing, sale or other transaction, such
notice of prepayment may be revoked if such credit facilities, other financing,
sale or other transaction is not consummated. Each such notice shall specify the
termination or reduction date, and the amount of each Class of Commitments or
portion thereof to be terminated or reduced. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof.
Section 2.08 Interest Elections.


1117312.02-CHISR02A - MSW


123

--------------------------------------------------------------------------------




(a)Generally. Each Borrowing initially shall be a Eurodollar Rate Borrowing and
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, subject to Sections 2.11 and 2.12, the applicable Co-Borrower may
elect to rollover or continue such Borrowing and the Interest Periods therefor,
all as provided in this Section. Subject to Sections 2.11 and 2.12, the
applicable Co-Borrower may elect different options with respect to different
portions (not less than the Minimum Amount) of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. Notwithstanding anything to the
contrary, (i) no Co-Borrower shall be entitled to request any conversion,
rollover or continuation that, if made, would result in more than three (3)
Eurodollar Rate Borrowings by such Co-Borrower outstanding hereunder at any one
time and (ii) if two or more Interest Periods relate to Borrowings made to the
same Co-Borrower and end on the same date, those Borrowings will be consolidated
into, and treated as, a single Borrowing on the last day of the Interest Period.
(b)Interest Election Notice. To make an election pursuant to this Section, the
Designated Company shall deliver, by hand delivery or, telecopier or, to the
extent separately agreed by the Administrative Agent, by an electronic
communication in accordance with the second sentence of Section 11.01(b) and the
second paragraph of Section 11.01(d), a duly completed and executed Interest
Election Request to the Administrative Agent not later than 10:00 a.m., London
time, four (4) Business Days before the effective date of such election. Each
Interest Election Request shall be irrevocable. Each Interest Election Request
shall specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clause
(iii) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to
such Interest Election Request, which shall be a Business Day; and
(iii)    the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated, as
applicable, by the definition of the term “Interest Period”.
Subject to the first proviso in the definition of “Interest Period”, if any such
Interest Election Request requests a Eurodollar Rate Borrowing but does not
specify an Interest Period, then the Co-Borrowers shall be deemed to have
selected an Interest Period of three month’s duration.


1117312.02-CHISR02A - MSW


124

--------------------------------------------------------------------------------




Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(c)Failure to Select an Interest Period. If an Interest Election Request
with respect to a Eurodollar Rate Borrowing is not timely delivered prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the immediately following Interest Period shall be
three months.
Section 2.09 Amortization of Term Loan Borrowings.
(a)The Co-Borrowers shall pay to the Administrative Agent, for the account of
the Lenders holding Initial Term Loans, on the dates set forth on Annex I, or if
any such date is not a Business Day, on the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Periodamount shall endbe payable on the immediately
preceding Business Day (each such date, a “Term Loan Repayment Date”), a
principal amount of the Initial Term Loans equal to the amount set forth on
Annex I for such date (as adjusted from time to time pursuant to Section
2.10(g)), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, all outstanding Initial Term Loans shall be deemed to constitute Term
Loans of the same Class and shall all amortize as set forth on Annex I.
(b)The principal amount of Incremental Term Loans and Other Term Loans shall be
repaid by the applicable Co-Borrowers as provided in the applicable Increase
Joinder or Refinancing Amendment, as the case may be, in each case subject to
the requirements of this Agreement.
(c)To the extent not previously paid, all Term Loans shall be due and payable on
the Maturity Date of such Term Loans.
Section 2.10 Optional and Mandatory Prepayments of Loans.
(a)Optional Prepayments. The Co-Borrowers shall have the right at any time and
from time to time to prepay any BorrowingLoans, in whole or in part, subject to
the requirements of this Section 2.10; provided that each partial prepayment
shall be in a principal amount that is not less than (and in integral amounts
consistent with) the Minimum Amount or, if less, the outstanding principal
amount of such Borrowing.
(b)Net Cash Proceeds Account. Subject to the terms of the Intercreditor
Agreement, the Net Cash Proceeds of any Pari Passu Priority Collateral arising
from an Asset Sale or Casualty Event by the Designated Company or any Subsidiary
Guarantor which Net Cash Proceeds are being reinvested in accordance with
Sections 2.10(c) or (e), respectively, shall be deposited in one or more Net
Cash Proceeds Accounts pending final application of such proceeds (and any


1117312.02-CHISR02A - MSW


125

--------------------------------------------------------------------------------




products of such proceeds) in accordance with the terms hereof (provided that
prior to such final application, and without affecting the Co-Borrowers’
obligations under Sections 2.10(c) and (e), such proceeds may be utilized to
make repayments of the Revolving Credit Loans without reducing Revolving Credit
Commitments).
(c)Asset Sales. Not later than three (3) Business Days following the receipt of
any Net Cash Proceeds of any Asset Sale by the Designated Company or any of its
Restricted Subsidiaries, the applicable Co-Borrowers shall make prepayments of
the Term Loans in accordance with Section 2.10(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds; provided, that if at the time that any
such prepayment would be required, such CoBorrower is required to prepay or
offer to repurchase (x) Permitted Short Term Indebtedness, solely to the extent
that such Asset Sale constitutes a Specified Divestiture, (y) Permitted First
Priority Refinancing Debt, or (z) any Additional Senior Secured Indebtedness
that is secured on a pari passu basis with the Secured Obligations pursuant to
the terms of the documentation governing such Indebtedness, in the case of
clauses (x) through (z), with the Net Cash Proceeds of such Asset Sale (such
Permitted Short Term Indebtedness, Permitted First Priority Refinancing Debt or
Additional Senior Secured Indebtedness required to be prepaid or offered to be
so repurchased, “Other Applicable Indebtedness”), then such Co-Borrower mayshall
apply such Net Cash Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided, that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Net Cash Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Cash Proceeds shall be allocated to the Term Loans in accordance with
the terms hereof) to the prepayment of the Term Loans and to the prepayment or
repurchase of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to this Section
2.10(c) shall be reduced accordingly; provided further, that to the extent the
holders of Other Applicable Indebtedness decline to have such indebtedness
prepaid or repurchased, the declined amount shall promptly (and in any event
within 10 Business Days after the date of such rejection) be applied to prepay
the Term Loans in accordance with the terms hereof; provided further that:
(i)    no such prepayment shall be required under this Section 2.10(c) with
respect to (A) any Asset Sale permitted by Section 6.06 other than clauses (b)
and (i) thereof, (B) the disposition of property which constitutes a Casualty
Event, or (C) Asset Sales for fair market value resulting in less than
$50,000,000 in Net Cash Proceeds in any fiscal year; and
(ii)    so long as no Event of Default shall then exist or
would arise therefrom, such proceeds shall not be required to be so applied on
such date to the extent that the Designated Company shall have delivered an
Officers’ Certificate to the Administrative Agent on or prior to such date


1117312.02-CHISR02A - MSW


126

--------------------------------------------------------------------------------




stating that such Net Cash Proceeds are expected to be reinvested in fixed or
capital assets or to make Permitted Acquisitions (and (x) in the case of Net
Cash Proceeds received from the arm’s length sale or disposition for cash of
Equity Interests in a Joint Venture Subsidiary for fair market value or the
issuance of Equity Interests in a Joint Venture Subsidiary, in each case as
permitted under Section 6.06 hereof, such Net Cash Proceeds may also be used to
make investments in joint ventures so long as a Company owns at least 50% of the
Equity Interests in such joint venture and (y) in the case of Net Cash Proceeds
from an Asset Sale by a Joint Venture Subsidiary, such Net Cash Proceeds may
also be used by such Joint Venture to reinvest in property (other than cash,
Cash Equivalents and securities) to be owned by such Joint Venture and used in
an activity permitted under Section 6.15) within 365 days (or in the event the
Designated Company or any Restricted Subsidiary has entered into a binding
agreement to make such reinvestment within such 365 day period, such period
shall be extended for an additional 365 days with respect to the portion of such
Net Cash Proceeds so committed to be reinvested) following the date of such
Asset Sale (which Officers’ Certificate shall set forth the estimates of the
proceeds to be so expended); provided that if all or any portion of such Net
Cash Proceeds is not so reinvested within such 365-day period (as such period
may be extended pursuant to the foregoing), such unused portion shall be applied
on the last day of such period to mandatory prepayments as provided in this
Section 2.10(c).
(d)Debt Issuance. Not later than one (1) Business Day following the receipt of
any Net Cash Proceeds of any Debt Issuance or issuance of Disqualified Capital
Stock by Holdings, the Designated Company or any of its Restricted Subsidiaries
(other than in the case of an issuance of Disqualified Capital Stock, as
permitted by Section 6.13), the applicable CoBorrowers shall make prepayments in
accordance with Section 2.10(g) and (h) in an aggregate amount equal to 100% of
such Net Cash Proceeds.
(e)Casualty Events. Not later than three (3) Business Days following the receipt
of any Net Cash Proceeds from a Casualty Event by the Designated Company or any
of its Restricted Subsidiaries, the applicable Co-Borrowers shall make
prepayments in accordance with Section 2.10(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds; provided that:
(i)    no such prepayment shall be required under this Section 2.10(e) with
respect to Casualty Events resulting in less than $50,000,000 in Net Cash
Proceeds in any fiscal year;
(iii)     so long as no Event of Default shall then exist or


1117312.02-CHISR02A - MSW


127

--------------------------------------------------------------------------------




arise therefrom, such proceeds shall not be required to be so applied on such
date to the extent that the Borrower shall have delivered an Officers’
Certificate to the Administrative Agent on or prior to such date stating that
such proceeds are expected to be used (or have been used) to repair, replace or
restore any property in respect of which such Net Cash Proceeds were paid or to
reinvest in other fixed or capital assets, no later than 365 days (or in the
event the Borrower or any Restricted Subsidiary has entered into a binding
agreement to make such repair, replacement, restoration or reinvestment within
such 365 day period, such period shall be extended for an additional 365 days
with respect to the portion of such Net Cash Proceeds committed for such repair,
replacement, restoration or reinvestment, so long as such binding agreement is
in effect at the end of such additional 365 day period) following the date of
receipt of such proceeds; and
(iiiii)     if any portion of such Net Cash Proceeds shall not
be so applied within such 365-day period (as such period may be extended
pursuant to clause (i), above), such unused portion shall be applied on the last
day of such period to mandatory prepayments as provided in this Section 2.10(e).
(f)Excess Cash Flow. No later than 105 days after the end of each Excess Cash
Flow Period, the Co-Borrowers shall make prepayments in accordance with Sections
2.10(g) and (h) in an aggregate amount equal to the amount by which (A) the
Excess Cash Flow Percentage (defined below) of such Excess Cash Flow for such
Excess Cash Flow Period exceeds (B) the aggregate amount of all voluntary
prepayments of Term Loans made pursuant to Section 2.10(a) with Internally
Generated Cash Flow during such Excess Cash Flow Period and voluntary
prepayments of Revolving Credit Loans made with Internally Generated Cash Flow
during such Excess Cash Flow Period (but, in the case of Revolving Credit Loans,
only to the extent such prepayments are accompanied by a simultaneous permanent
reduction of the Revolving Loan Commitments in an equal amount (and excluding
any such reduction to the extent relating to the entering into of a replacement
Revolving Credit Agreement)). “Excess Cash Flow Percentage” shall mean 50%. No
payment of any Loans shall be required under this Section 2.10(f) if (i) on the
date such prepayment is required to be made, no Event of Default has occurred
and is continuing and (ii) the Senior Secured Net Leverage Ratio, as of the last
day of such Excess Cash Flow Period, is less than or equal to 3.0:1.0.
(g)Application of Prepayments. (i) Prior to any optional or mandatory prepayment
hereunder, the Designated Company shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(h), subject to the provisions of this Section 2.10(g);
provided that after an Event of Default has occurred and is continuing or after
the acceleration of the Obligations, Section 8.03 shall apply


1117312.02-CHISR02A - MSW


128

--------------------------------------------------------------------------------




and provided further, such prepayment under this clause (i) shall be applied
ratably to each Class of Term Loans.Each partial prepayment of any Class of Term
Loans shall be in an aggregate principal amount that is not less than (and in
integral amounts consistent with) the Minimum Amount, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Class of Term Loans shall be applied ratably within such Class and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.
(ii)
AnySubject to Section 8.03 (to the extent

applicable), any prepayments of Term Loans (x) pursuant to Section 2.10(a) shall
be applied ratably to eachthe Class of Term Loans, selected by the Designated
Company in the notice of such prepayment pursuant to Section 2.10(h), and within
each Class, to the scheduled repayments of Term Loans as directed by the
Designated Company and (y) pursuant to Section 2.10(c), (d), (e), (f) and (i)
shall be applied (i) ratably to each Class of Term Loans, (ii) in direct order
of maturity to the next eight scheduled repayments of such Class of Term Loans
and (iii) to the extent of any excess, ratably to the remaining scheduled
repayments of the applicable Class of Term Loans.
(iii)
Notwithstanding anything herein to the contrary,

with respect to each such prepayment pursuant to Section 2.10(c), (e), (f) or
(i), (i) not later than the date three Business Days prior to the date specified
in Section 2.10 for making such prepayment, the Designated Company shall give
the Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such prepayment to
each Lender, (ii) each Lender will have the right to refuse any such prepayment
by giving written notice of such refusal to the Administrative Agent within
three Business Days after such Lender’s receipt of notice from the
Administrative Agent of such prepayment and (iii) the applicable Co-Borrowers
will make all such prepayments not so refused upon the applicable date specified
in Section 2.10 for making such prepayment. Any Lender that does not decline
such prepayment in writing on or prior to the date referenced in clause (ii)
above shall be deemed to have accepted such prepayment.
(h)Notice of Prepayments. (i) The Designated Company shall notify the
Administrative Agent by written notice of any prepayment hereunder not later
than 11:00 a.m., London time, three (3) Business Days before the date of
prepayment. Each such notice shall be irrevocable; provided that if such notice
indicates that it is conditioned upon the effectiveness of other credit
facilities or any other financing, sale or other transaction, such notice of
prepayment may be revoked if such credit facilities, other financing, sale or
other transaction is not consummated. Each such notice shall specify the
prepayment date, the principal amount of each BorrowingClass of Term Loans or
portion thereof to be prepaid, within each Class, the


1117312.02-CHISR02A - MSW


129

--------------------------------------------------------------------------------




scheduled repayments of Term Loans to which such prepayment applies and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.
(ii)     [Intentionally Omitted]
(iii)     Each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of a Credit Extension as
provided in Section 2.02(a), except as necessary to apply fully the required
amount of a mandatory prepayment. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.
(i)Foreign Asset Sales. Notwithstanding any other provisions of Section 2.10(b),
(c) or (e) (i) to the extent that any of or all the Net Cash Proceeds of any
Asset Sale or Casualty Event subject to such sections are received by a
Restricted Subsidiary that is not organized under the United States or any State
or political subdivision thereof or of Canada or any province or political
subdivision thereof (a “Foreign Asset Sale”) and such Net Cash Proceeds are
prohibited, restricted or otherwise delayed (each, a “Repatriation Limitation”)
by applicable local law from being repatriated to the United States or Canada,
the portion of such Net Cash Proceeds so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.10 but may
be retained by the applicable Restricted Subsidiary so long as such Repatriation
Limitation exists (provided, that such Restricted Subsidiary shall use its
commercially reasonable efforts to overcome any Repatriation Limitation) and
once such Repatriation Limitation no longer exists, such Restricted Subsidiary
shall promptly repatriate an amount equal to such Net Cash Proceeds to the
applicable Co-Borrower which shall promptly (and in any event not later than
five Business Days after such repatriation) apply such amount to the repayment
of the Term Loans pursuant to this Section 2.10 and (ii) to the extent that such
CoBorrower has reasonably determined in good faith that repatriation of any of
or all of such Net Cash Proceeds of any Asset Sale or Casualty Event subject to
Section 2.10(c) or (e) would have a material adverse tax cost consequence with
respect to such Net Cash Proceeds for such Restricted Subsidiary or any other
Loan Party, the Net Cash Proceeds so affected may be retained by the applicable
Restricted Subsidiary.
(j)Prepayment Premium. In the event that there shall occur any amendment,
amendment and restatement or other modification of this Agreement that reduces
the Applicable Margin or interest rate with respect to any Term Loans or any
prepayment or refinancing of any Term Loans, in whole or in part with proceeds
of Indebtedness having lower applicable total yield than the applicable total
yield for the Term Loans as of the Closing Date, then each such amendment,
amendment and restatement, modification, prepayment or refinancing that occurs
on or prior to the six-month anniversary of the Syndication Termination Date, as
the case may


1117312.02-CHISR02A - MSW


130

--------------------------------------------------------------------------------




be, shall be accompanied by a fee or prepayment premium, as applicable, equal to
1.00% of the outstanding principal amount of the Term Loans affected by such
amendment, amendment and restatement or modification, or subject to such
prepayment or refinancing. As a condition to effectiveness of any required
assignment by any non-consenting Lender of its Term Loans pursuant to Section
2.16 in respect of any amendment, amendment and restatement or modification to
this Agreement effective prior to the six-month anniversary of the Syndication
Termination Date that has the effect of reducing the Applicable Margin or
interest rate for any Term Loans from the Applicable Margin or interest rate in
effect on the Closing Date, the CoBorrowers shall pay to such non-consenting
Lender of Term Loans a premium or fee equal to the premium or fee that would
apply pursuant to the preceding sentence if such non-consenting Lender’s Term
Loans being assigned were being prepaid.
Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Rate Borrowing:
(a)the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
(b)the Administrative Agent is advised in writing by the Required Lenders that
the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the
Designated Company and the Lenders as promptly as practicable thereafter and,
until the Administrative Agent notifies the Designated Company and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Rate
Borrowing, such Borrowing shall be made as a Fallback Rate Borrowing.
Notwithstanding anything herein to the contrary, neither any Agent nor any
Lender shall require the payment of an additional fee or an increase in the
Applicable Margin as a condition precedent to the effectiveness of any amendment
to this Agreement the sole purpose of which is to permit the Co-Borrowers to
elect an interest rate (the “Successor Rate”) other than the Eurodollar Rate or
the Fallback Rate in anticipation of or as a result of the Eurodollar Base Rate
ceasing to be quoted or published by any source, if the Successor Rate is
substantially the same as the successor rate generally charged by banks and
other financial institutions in the international and U.S. loan markets in
replacement of the London inter-bank offered rate; provided that if, in
connection with the implementation of any such Successor Rate, banks and other
financial institutions in the international and U.S. loan markets require the
payment of an additional fee or fees, or require that the interest rate margin
applicable to such successor rate be increased, in each case to account for a
difference between the previously available Eurodollar Base Rate and such


1117312.02-CHISR02A - MSW


131

--------------------------------------------------------------------------------




successor rate, then any such increase in the Applicable Margin or additional
fee under this Agreement attributable to such difference shall not be prohibited
by this sentence.
Section 2.12 Yield Protection; Change in Law Generally.
(a)Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in, by any Lender (except any reserve requirement reflected in the
Eurodollar Rate); or
(ii)    impose on any Lender or the interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Co-Borrowers will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.
(b)Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Co-Borrowers will pay to such Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to the Designated Company shall be conclusive absent manifest error.
The Co-Borrowers shall pay such Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.


1117312.02-CHISR02A - MSW


132

--------------------------------------------------------------------------------




(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Co-Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender, as the case may be, notifies the Designated Company
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)Change in Legality Generally. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Rate Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Rate Loan, then, upon written
notice by such Lender to the Designated Company and the Administrative Agent:
(i)    the Commitments of such Lender (if any) to fund
the affected Type of Loan shall immediately terminate; and
(ii)    (x) such Lender may declare that Eurodollar Rate Loans will not
thereafter (for the duration of such unlawfulness) be continued for additional
Interest Periods and Fallback Rate Loans will not thereafter (for such duration)
be converted into Eurodollar Rate Loans, whereupon any request to convert a
Fallback Rate Borrowing to a Eurodollar Rate Borrowing or to continue a
Eurodollar Rate Borrowing for an additional Interest Period shall, as to such
Lender only, be deemed a request to continue a Fallback Rate Loan as such, or to
convert a Eurodollar Rate Loan into a Fallback Rate Loan, as the case may be,
unless such declaration shall be subsequently withdrawn and (y) all such
outstanding Eurodollar Rate Loans made by such Lender shall be automatically
converted to Fallback Rate Loans on the last day of the then current Interest
Period therefor or, if earlier, on the date specified by such Lender in such
notice (which date shall be no earlier than the last day of any applicable grace
period permitted by applicable law).
(f)Increased Tax Costs. If any Change in Law shall subject any Lender to any (i)
Tax of any kind whatsoever with respect to this Agreement or any Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof, or (ii) Tax imposed on it that is specially (but not necessarily
exclusively) applicable to lenders such as such Lender as a result of the
general extent and/or nature of their activities, assets, liabilities, leverage,
other exposures to risk, or other similar factors, including but not limited to
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith, the United Kingdom Tax known as the “bank levy” in such form as it
may be imposed and as amended or reenacted, and similar legislation (except, in
each case of the foregoing clauses (i) and (ii), for (A) Indemnified Taxes, (B)
Taxes described in clauses (b) and (c) of the definition of Excluded Taxes, and
(C) Other


1117312.02-CHISR02A - MSW


133

--------------------------------------------------------------------------------




Connection Taxes that are imposed on or measured by net income, however
denominated, or that are franchise Taxes or branch profits Taxes), and the
result of any of the foregoing shall be to increase the cost to such Lender of
making, converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Co-Borrowers will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered. For the avoidance of doubt, the Co-Borrowers shall not be
required to compensate a Lender pursuant to this Section 2.12 for any increased
costs incurred or reductions suffered that are attributable to a FATCA Deduction
required to be made by any Party.
(g)Notwithstanding anything to the contrary contained herein, no Lender shall be
entitled to seek compensation for costs incurred under this Section 2.12 unless
it is the general policy or practice of such Lender at such time to seek
compensation from other borrowers whose transactions with such Lender are
similarly affected by the change in circumstances giving rise to such costs and
the applicable Lender is generally seeking such compensation from such borrowers
(but no Lender shall be required to disclose any confidential or proprietary
information to confirm the foregoing).
Section 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Rate Loan
earlier than the last day of an Interest Period applicable thereto (including as
a result of an Event of Default), (b) the conversion of any Eurodollar Rate Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Term Loan on the date
specified in any notice delivered pursuant hereto, (d) the assignment of any
Eurodollar Rate Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by the Designated Company pursuant to Section
2.16(c), or (e) a Discounted Purchase of any Eurodollar Rate Loan earlier than
the last day of an Interest Period applicable thereto, then, in any such event,
the Co-Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of any Eurodollar Rate Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurodollar Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan)
(excluding, however, the Applicable Margin included therein, if any, and the
effect of clause (ii) of each of the sentences contained in the “Eurodollar Base
Rate” definition), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits of a
comparable currency, amount and period from other banks in the applicable
interbank market. A certificate of any Lender setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to the Designated Company (with a copy to the


1117312.02-CHISR02A - MSW


134

--------------------------------------------------------------------------------




Administrative Agent) and shall be conclusive and binding absent manifest error.
The Co-Borrowers shall pay such Lender the amount shown as due on any such
certificate within five (5) days after receipt thereof.
Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)Payments Generally. Each Loan Party shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.12, Section 2.13,
Section 2.15, Section 2.16 or Section 11.03, or otherwise) on or before the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 1:00 p.m., London time), on
the date when due, in immediately available funds, without condition or
deduction for any counterclaim, defense, recoupment or setoff. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All payments by any
Loan Party shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office, except that payments pursuant to Section 2.12, Section 2.13, Section
2.15, Section 2.16, Section 7.10 and Section 11.03 shall be made directly to the
persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof in like funds as
received by the Administrative Agent. If any payment under any Loan Document
shall be due on a day that is not a Business Day, unless specified otherwise,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments under each Loan Document shall be
made in Dollars, except as expressly specified otherwise.
(b)Pro Rata Treatment.
(i)
Each payment by the Co-Borrowers of interest in

respect of the Loans of any Class shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.
(ii)
Each payment by the Co-Borrowers on account of

principal of the Borrowings of any Class shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
(c)Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest


1117312.02-CHISR02A - MSW


135

--------------------------------------------------------------------------------




and fees then due to such parties, and (ii) second, toward payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.
(d)Sharing of Set-Off. Subject to the terms of the Intercreditor Agreement, if
any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other Obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
(i)
if any such participations are purchased and all or

any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and
(ii)
the provisions of this paragraph shall not be

construed to apply to (x) any payment made by any Loan Party pursuant to
and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
any Loan Party or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply); provided, that this paragraph shall not apply to
purchases pursuant to the Discounted Purchase provisions of
Section 11.04(b)(iv).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.


1117312.02-CHISR02A - MSW


136

--------------------------------------------------------------------------------




(e)Co-Borrower Default. Unless the Administrative Agent shall have received
notice from the Designated Company prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
applicable Co-Borrower will not make such payment, the Administrative Agent may
assume that such Co-Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
as the case may be, the amount due. In such event, if such Co-Borrower has not
in fact made such payment, then each of the Lenders, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Interbank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Designated Company setting forth in reasonable detail
any amount owing under this Section 2.14(e) shall be conclusive, absent manifest
error.
(f)Lender Default. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(c), Section 2.14(e) or Section 11.03(c),
then the Administrative Agent may, in its discretion following 5 Business Days’
prior written notice to such lender (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Administrative Agent for
the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid and, upon full
payment of such obligations as provided above, the Administrative Agent shall
promptly issue a written notice to such Lender setting forth in reasonable
detail the application of any amounts on account of such Lender.
(g)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.03 are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.03 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 11.03.
(h)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
Section 2.15 Taxes.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith


1117312.02-CHISR02A - MSW


137

--------------------------------------------------------------------------------




discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Taxing Authority in accordance with applicable Requirements of Law and,
if such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after all such required deductions
and withholdings (including any such deductions and withholdings applicable to
additional sums payable under this Section) each Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. For the avoidance of doubt, each Party may
make any FATCA Deduction it is required to make by FATCA, and any payment
required in connection with that FATCA Deduction, and no Party shall be required
to increase any payment in respect of which it makes such a FATCA Deduction or
otherwise compensate the recipient of the payment for that FATCA Deduction. Each
Party shall promptly, upon becoming aware that it must make a FATCA Deduction
(or that there is any change in the rate or basis of such FATCA Deduction), and
in any case at least three (3) Business Days prior to making a FATCA Deduction,
notify the Party to whom it is making the payment and, on or prior to the day on
which it notifies that Party, shall also notify the Designated Company, the
Agents and the other Lenders.
(b)Payment of Other Taxes by Loan Parties. Without limiting the provisions of
paragraph (a) above, each Loan Party shall timely pay to the relevant Taxing
Authority in accordance with applicable Requirements of Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)Indemnification by Loan Parties. The Loan Parties shall jointly and severally
indemnify each Agent and each Lender, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes imposed or asserted on or
attributable to amounts payable by any of the Loan Parties hereunder or under
any other Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) payable or paid by such
Agent or such Lender or required to be withheld or deducted from a payment to
such Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Taxing Authority. A certificate as to the amount of such payment or
liability delivered to the Designated Company by a Lender (with a copy to the
Administrative Agent), or by such Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. No Loan Party shall be
obliged to provide indemnity under this Section to the extent that the
Indemnified Tax in question is compensated for by an increased payment under
Sections 2.12(f), 2.15(a) or 7.10.
(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Taxing Authority pursuant to this Agreement, the applicable
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by


1117312.02-CHISR02A - MSW


138

--------------------------------------------------------------------------------




such Taxing Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Designated Company (with a copy to the
Administrative Agent), at the time or times reasonably requested by the
Designated Company or the Administrative Agent (and from time to time
thereafter, as requested by the Designated Company or Administrative Agent),
such properly completed and executed documentation reasonably requested by the
Designated Company or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Designated Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Designated Company or the Administrative
Agent as will enable the applicable Loan Parties or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation pursuant to this Section 2.15(e) (other than such documentation
set forth in Section 2.15(e)(ii)(A) and (ii)(B) below) shall not be required if,
in the relevant Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that a
Co-Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Designated Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement or, if later, the date on which a U.S. Person
becomes a CoBorrower (and from time to time thereafter upon the reasonable
request of the Designated Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Designated Company and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement or, if later,
the date on which a
U.S. Person becomes a Co-Borrower (and from time to time thereafter upon the
reasonable request of the Designated Company or the Administrative Agent),
whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any


1117312.02-CHISR02A - MSW


139

--------------------------------------------------------------------------------




Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)executed copies of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Co-Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner; and
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Designated Company and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement or, if later,
the date on which a U.S. Person becomes a Co-Borrower (and from time to time
thereafter upon the reasonable request of the Designated Company or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Designated
Company or the Administrative Agent to determine the withholding or deduction
required to be made.
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.15(e) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Designated Company and the Administrative Agent in writing of its legal
inability to do so.


1117312.02-CHISR02A - MSW


140

--------------------------------------------------------------------------------




(f)FATCA Information. Notwithstanding Section 2.15(e) or any other provision of
this Agreement to the contrary:
(i) Subject to paragraph (iii) below, each Party shall, within ten Business Days
of a reasonable request by another Party:
(A)     confirm to that other Party whether it is:
(1)
a FATCA Exempt Party; or

(2)
not a FATCA Exempt Party;

(B)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with
FATCA;
(C)supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.
(ii)
If a Party confirms to another Party pursuant to paragraph (i)(A) above

that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that Party shall notify that other
Party reasonably promptly.
(iii)
Paragraph (i) above shall not oblige any Lender or any Agent to do

anything, and paragraph (i)(C) above shall not oblige any other Party to do
anything, which would or might in its reasonable opinion constitute a breach of:
(A)
any law or regulation;

(B)
any fiduciary duty; or

(C)
any duty of confidentiality.

(iv)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to

supply forms, documentation or other information requested in accordance with
paragraph (i)(A) or (B) above (including, for the avoidance of doubt, where
paragraph (iii) above applies), then such Party shall be treated for the
purposes of the Loan Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
(v)
If a Co-Borrower is a USU.S. Tax Obligor or the Administrative Agent

reasonably believes that its obligations under FATCA or any other applicable law
or regulation require it, each Lender shall, within ten Business Days of:


1117312.02-CHISR02A - MSW


141

--------------------------------------------------------------------------------




(A)where the Co-Borrower is a USU.S. Tax Obligor and the relevant Lender is a
Lender on the date of this Agreement, the date of this Agreement;
(B)where a Co-Borrower is a USU.S. Tax Obligor on a date on which a Lender
becomes a Lender under this Agreement and the relevant Lender was not a Lender
on the date of this Agreement, the relevant date on which such Lender becomes a
Lender under this Agreement;
(C)the date a new USU.S. Tax Obligor accedes as a Co-Borrower; or
(D)where a Co-Borrower is not a USU.S. Tax Obligor, the date of a request from
the Administrative Agent, supply to the Administrative Agent (to the extent not
otherwise
supplied pursuant to Section 2.15(e) above):
(1)a withholding certificate on Form W-8, Form W-9 or any other relevant form;
or
(2)any withholding statement or other document, authorization or waiver as the
Administrative Agent may require to certify or establish the status of such
Lender under FATCA or that other law or regulation.
(vi)    The Administrative Agent shall provide any withholding certificate,
withholding statement, document, authorization or waiver it receives from a
Lender pursuant to paragraph (v) above to the Designated Company.
(vii)    If any withholding certificate, withholding statement, document,
authorization or waiver provided to the Administrative Agent by a Lender
pursuant to paragraph (v) above is or becomes materially inaccurate or
incomplete, that Lender shall promptly update it and provide such updated
withholding certificate, withholding statement, document, authorization or
waiver to the Agent unless it is unlawful for the Lender to do so (in which case
the Lender shall promptly notify the Administrative Agent). The Administrative
Agent shall provide any such updated withholding certificate, withholding
statement, document, authorization or waiver to the Designated Company.
(viii)    The Administrative Agent may rely on any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to paragraph (v) or (vii) above without further verification.
The Administrative Agent shall not be liable for any action taken by it under or
in connection with paragraph (v), (vi) or (vii) above.
(ix)    Without prejudice to any other term of this Agreement, if a Lender fails
to supply any withholding certificate, withholding statement, document,
authorization, waiver or information in accordance with paragraph (v) above, or
any withholding certificate, withholding statement, document, authorization,
waiver or information provided by a Lender


1117312.02-CHISR02A - MSW


142

--------------------------------------------------------------------------------




to the Administrative Agent is or becomes materially inaccurate or incomplete,
then such Lender shall indemnify the Administrative Agent, within three Business
Days of demand, against any cost, loss, Tax or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Administrative Agent (including any related interest and
penalties) in acting as Administrative Agent under the Loan Documents as a
result of such failure.
(g)Treatment of Certain Refunds. If any Party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified, or as to which it has received additional amounts,
pursuant to this Section 2.15, Section 7.10, or Section 2.12(f) (such Party, the
“Indemnified Party”), then it shall pay to the Party that made such indemnity
payments or paid such additional amounts pursuant to this Section 2.15, Section
7.10, or Section 2.12(f) (such Party, the “Indemnifying Party”) an amount equal
to such refund (but only to the extent of indemnity payments made to the
Indemnified Party pursuant to this Section 2.15, or additional amounts paid to
the Indemnified Party pursuant to Section 7.10 or Section 2.12(f), with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Indemnified Party, and without interest (other than any
interest paid by the relevant Taxing Authority with respect to such refund). The
Indemnifying Party, upon the request of the Indemnified Party, agrees to repay
to the Indemnified Party the amount paid over to the Indemnified Party pursuant
to this Section 2.15(g) (plus any penalties, interest or other charges imposed
by the relevant Taxing Authority) in the event the Indemnified Party is required
to repay such refund to such Taxing Authority. Nothing in this Section 2.15(g)
shall be construed to require any Indemnified Party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Indemnifying Party or any other person. Notwithstanding
anything to the contrary in this Section 2.15(g), in no event will the
Indemnified Party be required to pay any amount to an Indemnifying Party
pursuant to this Section 2.15(g) the payment of which would place the
Indemnified Party in a less favorable net after-Tax position than the
Indemnified Party would have been in if the Taxes subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Taxes had never been paid.
(h)Co-operation. Notwithstanding anything to the contrary in Section 2.15(e) or
paragraph (k) of the definition of Permitted Reorganization, with respect to
non-U.S. withholding taxes, the relevant Agent, the relevant Lender(s) (at the
written request of the relevant Loan Party) and the relevant Loan Party shall,
co-operate in completing any procedural formalities necessary (including
delivering any documentation prescribed by the applicable Requirement of Law and
making any necessary reasonable approaches to the relevant Taxing Authorities)
for the relevant Loan Party to obtain authorization to make a payment to which
such Agent or such Lender(s) is entitled without any, or a reduced rate of,
deduction or withholding for, or on account of, Taxes; provided, however, that
none of the Agents or any Lender shall be required to provide any documentation
that it is not legally entitled to provide,


1117312.02-CHISR02A - MSW


143

--------------------------------------------------------------------------------




or take any action that, in the relevant Agent’s or the relevant Lender’s
reasonable judgment, would subject such Agent or such Lender to any material
unreimbursed costs or otherwise be disadvantageous to it in any material
respect.
(i)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within three (3) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Taxing Authority. Without limiting the preceding sentence or Section
2.15(f)(ix), each Lender shall indemnify the Administrative Agent (based upon
such Lender’s pro rata share of the sum of the total outstanding Term Loans and
unused Commitments of all Lenders at the time the applicable indemnity payment
is sought (or if the Term Loans have been repaid in full and the Commitments
have been terminated, based upon its share of the Term Loans immediately prior
to such payment)), within three (3) Business Days of demand, against any cost,
loss or liability in relation to any FATCA-related liability incurred by the
Administrative Agent in acting as Administrative Agent under the Loan Documents
(unless the Administrative Agent has been reimbursed by a Loan Party pursuant to
a Loan Document); provided that indemnity pursuant to this sentence shall not be
available to the extent that such cost, loss or liability are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent. A certificate as to the amount of payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
2.15(i).
(j)Tax Returns. If, as a result of executing a Loan Document, entering into the
transactions contemplated thereby or with respect thereto, receiving a payment
or enforcing its rights thereunder, any Agent or any Lender is required to file
a Tax Return in a jurisdiction in which it would not otherwise be required file,
the Loan Parties shall promptly provide such information necessary for the
completion and filing of such Tax Return as the relevant Agent or Lender shall
reasonably request with respect to the completion and filing of such Tax Return.
For clarification, any expenses incurred in connection with such filing shall be
subject to Section 11.03.
(k)Value Added Tax. All amounts set out, or expressed to be payable under a Loan
Document by any party to a Lender or Agent which (in whole or in part)
constitute the


1117312.02-CHISR02A - MSW


144

--------------------------------------------------------------------------------




consideration for value added tax purposes shall be deemed to be exclusive of
any applicable value added tax, and accordingly, if value added tax is
chargeable on any supply or service made by any Lender or Agent to any party
under a Loan Document and such value added tax is required to be collected by
such Lender or Agent (or the representative member of any group of which the
relevant Lender or Agent forms a part for purposes of value added tax) pursuant
to applicable Requirements of Law, that party shall pay to the Lender or Agent
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the value added tax (and such Lender or Agent shall
promptly provide an appropriate value added invoice to such party).
Where a Loan Document requires any party to reimburse a Lender or Agent for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender or Agent against all value added tax incurred by the Lender or Agent in
respect of the costs or expenses to the extent that the Lender or Agent
reasonably determines that neither it nor any other member of any group of which
it is a member for value added tax purposes is entitled to credit or repayment
from the relevant Taxing Authority in respect of the value added tax.
If any Lender or Agent requires any Loan Party to pay any additional amount
pursuant to Section 2.15(k), then such Lender or Agent and Loan Party shall use
reasonable efforts to cooperate to minimize the amount such Loan Party is
required to pay if, in the judgment of such Lender or Agent, such co-operation
would not subject such Lender or Agent to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or Agent. For the
avoidance of doubt, all references to value added tax in this Section 2.15(k)
include reference to goods and services tax.
(l)Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.16 Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. Each Lender may at any time or
from time to time designate, by written notice to the Administrative Agent, one
or more lending offices (which, for this purpose, may include Affiliates of the
respective Lender) for the various Loans made by such Lender; provided that to
the extent such designation shall result, as of the time of such designation, in
increased costs under Section 2.12, Section 2.15 or Section 7.10 in excess of
those which would be charged in the absence of the designation of a different
lending office (including a different Affiliate of the respective Lender), then
the Loan Parties shall not be obligated to pay such excess increased costs
(although the applicable Loan Party, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay the costs which
would apply in the absence of such designation and any subsequent increased
costs of the type described above resulting from changes after the date of the
respective designation). Each lending office and Affiliate of any Lender
designated as provided above shall, for all purposes of this Agreement, be
treated in the same manner as the respective Lender


1117312.02-CHISR02A - MSW


145

--------------------------------------------------------------------------------




(and shall be entitled to all indemnities and similar provisions in respect of
its acting as such hereunder). Each lending office and Affiliate of any Lender
designated as provided above shall, for all purposes of this Agreement, be
treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder). The proviso to the first sentence of this Section 2.16(a) shall not
apply to changes in a lending office pursuant to Section 2.16(b) if such change
was made upon the written request of any Loan Party.
(b)Mitigation Obligations. If any Lender requests compensation under Section
2.12, or requires any Loan Party to pay any additional amount to any Lender or
any Taxing Authority for the account of any Lender pursuant to Section 2.15 or
Section 7.10, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12, Section 2.15 or Section 7.10, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Loan Party hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment. A certificate setting forth such costs and
expenses submitted by such Lender to the Designated Company shall be conclusive
absent manifest error.
(c)Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if any Loan Party is required to pay any additional amount to
any Lender or any Taxing Authority for the account of any Lender pursuant to
Section 2.15 or Section 7.10, or if any Lender is a Defaulting Lender, or if the
Designated Company exercises its replacement rights under Section 11.02(d), then
the Designated Company may, at its sole expense and effort, upon notice by the
Designated Company to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.04), all
of its interests, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Co-Borrowers or the assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in Section
11.04(b);
(ii)    such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.13), from the assignee (to the
extent of such outstanding principal and accrued interest


1117312.02-CHISR02A - MSW


146

--------------------------------------------------------------------------------




and fees) or the Co-Borrowers (in the case of all other amounts, including any
amounts under Section 2.10(j));
(iii)    in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.15 or Section 7.10, such assignment will result in a
reduction in such compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Designated Company to require such assignment and
delegation cease to apply.
Section 2.17 [INTENTIONALLY OMITTED].
Section 2.18 [INTENTIONALLY OMITTED].
Section 2.19 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest.
(a)Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”) payable by the Canadian Loan Parties to the
Agents or any Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest on the Credit advances (as defined in Section
347) under this Agreement or such other Loan Document lawfully permitted under
Section 347 and, if any payment, collection or demand pursuant to this Agreement
or any other Loan Document in respect of Interest (as defined in Section 347) is
determined to be contrary to the provisions of Section 347, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Agents, the Lenders and the Canadian Loan Parties and the amount of such payment
or collection shall be refunded by the relevant Agents and Lenders to the
applicable Canadian Loan Parties. For the purposes of this Agreement and each
other Loan Document to which the Canadian Loan Parties are a party, the
effective annual rate of interest payable by the Canadian Loan Parties shall be
determined in accordance with generally accepted actuarial practices and
principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent for the account of the Canadian Loan Parties will be
conclusive for the purpose of such determination in the absence of evidence to
the contrary.


1117312.02-CHISR02A - MSW


147

--------------------------------------------------------------------------------




(b)For the purposes of the Interest Act (Canada) and with respect to Canadian
Loan Parties only:
(i)    whenever any interest or fee payable by the
Canadian Loan Parties is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which such rate is to be
ascertained and (z) divided by 360 or 365, as the case may be; and
(ii)    all calculations of interest payable by the Canadian Loan Parties under
this Agreement or any other Loan Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.
The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.
Section 2.20 [INTENTIONALLY OMITTED].
Section 2.21 [INTENTIONALLY OMITTED].
Section 2.22 Cashless Rollover of Term Loans. Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement, or
the addition of any Co-Borrowers in connection with the Permitted
Reorganization, in each case pursuant to a cashless settlement mechanism
approved by the Designated Company, the Administrative Agent and such Lender.
Section 2.23 Incremental Term Loan Commitments.
(a)Incremental Request. Following the Syndication Termination Date, the
Designated Company may by written notice to the Administrative Agent, elect to
request the establishment of one or more new Term Loan Commitments for one or
more Co-Borrowers (each, an “Incremental Term Loan Commitment”) (x) in an
aggregate principal amount of not less than $25,000,000 (or the Dollar
Equivalent thereof in an Alternative Currency) individually and (y) an integral
multiple of $1,000,000 (or the Dollar Equivalent thereof in an Alternative
Currency) in excess thereof. Each such notice shall specify (i) date on which
the Designated Company proposes that such Incremental Term Loan Commitments
shall be effective (each, an “Increase Effective Date”), which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to the Administrative Agent and (ii) the


1117312.02-CHISR02A - MSW


148

--------------------------------------------------------------------------------




identity of each Lender or Additional Lender to whom the Designated Company
proposes any portion of such Incremental Term Loan Commitments be allocated and
the amount of such allocations; provided that any existing Lender approached to
provide all or a portion of any Incremental Term Loan Commitments may elect or
decline, in its sole discretion, to provide such Incremental Term Loan
Commitments.
(b)Conditions. Such Incremental Term Loan Commitments shall become effective, as
of such Increase Effective Date; provided that:
(i)    each of the conditions set forth in Section 4.03 shall
be satisfied;
(ii)    no Default shall have occurred and be continuing or
would result from the borrowings to be made on the Increase Effective Date;
(iii)    the aggregate amount of all Incremental Term Loans permitted to be made
pursuant to such Incremental Term Loan Commitments shall not exceed the sum of
(A) $300,000,000 (or the Dollar Equivalent thereof in other Alternative
Currencies) plus (B) an additional unlimited amount so long as, after giving
effect to the borrowings to be made on the Increase Effective Date and to the
consummation of any Permitted Acquisition or other Investment or application of
funds made with the proceeds of such borrowings, on a Pro Forma Basis, the
Senior Secured Net Leverage Ratio at such date is not greater than 3.00 to 1.0
(provided that in calculating the Senior Secured Net Leverage Ratio, the
proceeds of Incremental Term Loans shall be excluded from Unrestricted Cash) (it
being understood that the Designated Company may elect to utilize amounts under
either clause (A) or (B) (to the extent compliant therewith), and may use clause
(B) (to the extent compliant therewith) prior to utilization of amounts under
clause (A) in the case of a concurrent use);
(iv)    the Loan Parties shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction; and
(v)    immediately after giving effect to all Incremental Term Loans permitted
to be made pursuant to such Incremental Term Loan Commitments, the Designated
Company shall be in compliance, on a Pro Forma Basis, with the Financial
Performance Covenant (provided that in


1117312.02-CHISR02A - MSW


149

--------------------------------------------------------------------------------




calculating the Senior Secured Net Leverage Ratio, the proceeds of Incremental
Term Loans shall be excluded from Unrestricted Cash), and the Designated Company
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer setting forth in reasonable detail the calculations demonstrating such
compliance;
provided, further that if the proceeds of any Incremental Term Loans are being
used to finance an Acquisition that is not conditioned on the obtaining of any
financing, then, except to the extent otherwise required by the Lenders or
Additional Lenders making such Incremental Term Loans, (x) the representations
and warranties referred to in Section 4.03(c) shall be limited to those
contained in Sections 3.01, 3.02, 3.03(b), 3.03(c), 3.10, 3.11, 3.12, 3.16,
3.20, 3.22 and 3.24, and 3.28 and (y) the Defaults referred to in Section
4.03(b) and Section 2.23(b)(ii) shall be limited to Significant Events of
Default.
(c)Terms of Incremental Term Loans and Commitments. The terms and provisions of
Loans made pursuant to the new Commitments shall be as follows:
(i)    terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, identical to the existing Term Loans;
(ii)    the Weighted Average Life to Maturity of all Incremental Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the existing
Term Loans;
(iii)    the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Latest Maturity Date; and
(iv)    the Applicable Margins for the Incremental Term Loans shall be
determined by the Designated Company and the applicable new Lenders and the
interest rate for the Incremental Term Loans shall be determined by reference to
the Eurodollar Rate (or the applicable alternative interest rate benchmark for
any applicable Alternative Currency in accordance with Section 2.23(f)(i));
provided, however, that with respect to any Incremental Term Loans incurred
prior to the fifteen-month anniversary of the Closing Date, if the initial yield
on such Incremental Term Loans (as determined by the Administrative Agent to be
equal to the sum of (x) the margin above the Eurodollar Rate (or the applicable
alternative interest rate benchmark for any applicable Alternative Currency in
accordance with Section 2.23(f)(i)) on such Incremental Term Loans, (y) if such
Incremental Term Loans are initially made at a discount or the Lenders making
the same receive an upfront fee (other than any customary


1117312.02-CHISR02A - MSW


150

--------------------------------------------------------------------------------




arrangement, underwriting or similar fees that are paid to the arranger of such
Incremental Term Loans in its capacity as such) directly or indirectly from
Holdings, any CoBorrower or any Subsidiary for doing so (the amount of such
discount or fee, expressed as a percentage of the Incremental Term Loans, being
referred to herein as “Incremental OID”), the amount of such Incremental OID
divided by the lesser of (A) the average life to maturity of such Incremental
Term Loans and (B) four, and (z) any amount by which the minimum Eurodollar Rate
(or the applicable alternative interest rate benchmark for any applicable
Alternative Currency in accordance with Section 2.23(f)(i)) applicable to such
Incremental Term Loans exceeds the minimum Eurodollar Rate then applicable to
the Initial Term Loans) exceeds the sum of (1) the Applicable Margin then in
effect for Eurodollar Rate Loans that are Initial Term Loans, and (2) the
Upfront Fees divided by four, by more than 50 basis points (the amount of such
excess above 50 basis points being referred to herein as the “Incremental Net
Yield”), then the Applicable Margin then in effect for Initial Term Loans shall
automatically be increased by the Incremental Net Yield, effective upon the
making of the Incremental Term Loans; provided that to the extent the Applicable
Margin applicable to the Initial Term Loans is so increased, the Applicable
Margin on the Term Loans advanced after the Closing Date but prior to the
relevant Increase Effective Date shall be increased such that the difference
between the Applicable Margin applicable to the Initial Term Loans and such Term
Loans remains constant (or, if such Applicable Margin of both such series of
Term Loans was equal, such Applicable Margin remains equal)). All determinations
by the Administrative Agent as to Incremental Net Yield or other matters
contemplated by this Section 2.23 shall be conclusive absent manifest error.
The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Loan Parties, the Administrative Agent
and each Lender or Additional Lender making such Incremental Term Loan
Commitment, in form and substance satisfactory to each of them. The Increase
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.23. This Section 2.23 (including clause (f) hereof) shall supersede
any provision in Section 2.14 or Section 11.02 to the contrary. In addition,
unless otherwise specifically provided herein, all references in Loan Documents
to Term Loans shall be deemed, unless the context otherwise requires, to include
references to Term Loans made pursuant to Incremental Term Loan Commitments made
pursuant to this Agreement, and all references in Loan Documents to Commitments
of a Class shall be deemed, unless the context otherwise requires, to include
references to new Commitments of such Class made pursuant to this Agreement.


1117312.02-CHISR02A - MSW


151

--------------------------------------------------------------------------------




(d)Making of Incremental Term Loans. On any Increase Effective Date on which
Incremental Term Loan Commitments are effective, subject to the satisfaction of
the terms and conditions of this Section 2.23, each Lender of such Incremental
Term Loan Commitments shall make a Term Loan to the applicable Co-Borrower in an
amount equal to its new Commitment.
(e)Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.23 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, rank pari passu with the
other Loans in right of payment and benefit equally and ratably from the
Guarantees, Foreign Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC, the PPSA or otherwise after giving effect to the establishment of any such
Incremental Term Loan Commitments or any such new Term Loans.
(f)Alternative Currency Term Loans. Subject to the conditions set forth above,
the Designated Company may elect to establish Incremental Term Loan Commitments
denominated in an Alternative Currency. In such event, the Increase Joinder may
additionally effect such amendments and modifications to this Agreement or the
other Loan Documents, and the Administrative Agent and the Loan Parties may
enter into such additional Loan Documents, in each case, deemed necessary or
appropriate by the Administrative Agent in connection with such Incremental Term
Loan Commitments denominated in Alternative Currencies to modify or add
provisions relating to (i) the reference source for the determination of the
Eurodollar Rate applicable to Term Loans made in any Alternative Currency or
alternative interest rate benchmark for any applicable Alternative Currency,
(ii) the notice periods for borrowing requests with respect to Term Loans made
in any Alternative Currency, (iii) the minimum borrowing or prepayments amounts
applicable to any Term Loan denominated in an Alternative Currency, (iv) the
timing and manner of delivery of funds in any Alternative Currency, (v) grossup
and/or indemnity with respect to withholding tax matters and (vi) other
provisions customarily applicable to loans in an Alternative Currency,
including, but not limited to, Sections 2.11 and 2.12. With respect to the
calculations set for in clause (c)(iv) above for any Incremental Net Yield with
respect to Incremental Term Loans denominated in an Alternative Currency, such
calculations shall be made by the Administrative Agent based on the margin above
the appropriate benchmark component of the interest rate for the Alternative
Currency, as well as any applicable minimum rates or floors and original issue
discount or up front fees (which original issue discount and upfront fees shall
be given effect as provided above).
Section 2.24 Refinancing Amendments.
(a)At any time after the Closing Date, each Co-Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Term Loans made to such Co-Borrower then
outstanding under this


1117312.02-CHISR02A - MSW


152

--------------------------------------------------------------------------------




Agreement (which will be deemed to include any then outstanding Other Term
Loans), in the form of Other Term Loans or Other Loan Term Commitments, in each
case pursuant to a Refinancing Amendment; provided that such Credit Agreement
Refinancing Indebtedness (i) will rank pari passu in right of payment and of
security with the other Loans and Commitments hereunder, (ii) will have such
pricing and optional prepayment terms as may be agreed by the Designated Company
and the Lenders thereof, (iii) will have a maturity date that is not prior to
the maturity date of, and will have a Weighted Average Life to Maturity that is
not shorter than the Term Loans being refinanced, (iv) subject to clause (ii)
above, will have terms and conditions that are substantially identical to, or
less favorable to the investors providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt and (v) the proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of outstanding Term Loans being
so refinanced; provided further that the terms and conditions applicable to such
Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the Designated Company and the Lenders thereof and applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.03 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.02. Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.24 shall be in an aggregate principal
amount that is (x) not less than $50,000,000 in the case of Other Term Loans and
(y) an integral multiple of $1,000,000 in excess thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans and/or Other Term Loan
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Designated Company, to effect the provisions of
this Section.
(b)This Section 2.24 shall supersede any provisions in Section 2.14 or Section
11.02 to the contrary.
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES


1117312.02-CHISR02A - MSW


153

--------------------------------------------------------------------------------




Each Loan Party represents and warrants (provided that no such representation or
warranty shall be made with respect to Sections 3.05(b), 3.05(d), 3.06(b), 3.07,
3.20, or 3.24 prior to the Closing Date) to the Administrative Agent, the
Collateral Agent and each of the Lenders that:
Section 3.01 Organization; Powers. Each Company (a) is duly organized or
incorporated (as applicable) and validly existing under the laws of the
jurisdiction of its organization or incorporation (as applicable), (b) has all
requisite organizational or constitutional power and authority to carry on its
business as now conducted and to own and lease its property, (c) is qualified
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (d) except as set forth in
Section 2.03(b), is acting as principal for its own account and not as agent or
trustee in any capacity on behalf of any party in relation to the Loan
Documents.
Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s organizational or constitutional
powers and have been duly authorized by all necessary organizational or
constitutional action on the part of such Loan Party. This Agreement has been
duly executed and delivered by each Loan Party and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 3.03 No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents (as reflected in the applicable Perfection Certificate on and
after the Closing Date) and (iii) consents, approvals, registrations, filings,
permits or actions the failure to obtain or perform which could not reasonably
be expected to result in a Material Adverse Effect, (b) will not violate the
Organizational Documents of any Company, (c) will not violate any material
Requirement of Law, (d) will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument binding
upon any Company or its property, or give rise to a right thereunder to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any property of any Company, except Liens created by the Loan
Documents and Permitted Liens. The execution, delivery and performance of the
Loan Documents will not violate, or result in a default under, or require any
consent or approval under, the Senior Notes, the Senior Note Documents, or the
Revolving Credit Loan Documents.
Section 3.04 Financial Statements; Projections.


1117312.02-CHISR02A - MSW


154

--------------------------------------------------------------------------------




(a)Historical Financial Statements. The Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower (i) as of and for the fiscal
years ended March 31, 2014, March 31, 2015 and March 31, 2016, audited by and
accompanied by the unqualified opinion of PricewaterhouseCoopers, independent
public accountants, and (ii) as of and for the fiscal quarters ended June 30,
2016 and September 30, 2016, and for the comparable period of the preceding
fiscal year, in each case certified by the chief financial officer of the
Borrower. Such financial statements and all financial statements delivered
pursuant to Section 5.01(a) and Section 5.01(b) have been prepared in accordance
with US GAAP and present fairly in all material respects the financial condition
and results of operations and cash flows of the Designated Company as of the
dates and for the periods to which they relate.
(b)No Liabilities; No Material Adverse Effect. Except as set forth in the most
recent financial statements referred to in Section 3.04(a), as of the Effective
Date and the Closing Date there are no liabilities of any Company of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise,
which could reasonably be expected to result in a Material Adverse Effect, other
than liabilities under the Loan Documents and any Third Lien Credit Agreement.
Since March 31, 2016, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.
(c)Pro Forma Financial Statements. The Borrower has heretofore delivered to the
Lenders the Borrower’s unaudited pro forma consolidated capitalization table and
balance sheet as of September 30, 2016, after giving effect to the Transactions
as if they had occurred on such date. Such capitalization table and balance
sheet have been prepared in good faith by the Loan Parties, based on the
assumptions stated therein (which assumptions are believed by the Loan Parties
on the Effective Date and the Closing Date to be reasonable), are based on the
best information available to the Loan Parties as of the date of delivery
thereof, accurately reflect all adjustments required to be made to give effect
to the Transactions and present fairly in all material respects the pro forma
capitalization and balance sheet of Holdings as of such date assuming the
Transactions had occurred at such date.
(d)Forecasts. The forecasts of financial performance of the Companies covering
the period commencing with September 30, 2016 and ending on March 31, 2022,
furnished to the Lenders, have been prepared in good faith by the Loan Parties
and based on assumptions believed by the Loan Parties to be reasonable, it being
understood that any such forecasts may vary from actual results and such
variations could be material.
Section 3.05 Properties.
(a)Generally. Each Company has good title to, valid leasehold interests in, or
license of, all its property material to its business, free and clear of all
Liens except for Permitted Liens (and, prior to the consummation of the
Transactions that occur on the Closing Date, Liens


1117312.02-CHISR02A - MSW


155

--------------------------------------------------------------------------------




securing obligations under the Existing Credit Agreement). The property that is
material to the business of the Companies, taken as a whole, (i) is in good
operating order, condition and repair in all material respects (ordinary wear
and tear excepted) and (ii) constitutes all the property which is required for
the business and operations of the Companies as presently conducted.
(b)Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate dated
the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Loan Party as of the Closing Date having fair market
value of $1,000,000 or more and describes the type of interest therein held by
such Loan Party and whether such owned Real Property is leased to a third party
and (ii) leased, subleased or otherwise occupied or utilized by any Loan Party,
as lessee, sublessee, franchisee or licensee, as of the Closing Date having
annual rental payments of $1,000,000 or more and describes the type of interest
therein held by such Loan Party.
(c)No Casualty Event. No Company has as of the Effective Date or the Closing
Date received any notice of, nor has any knowledge of, the occurrence or
pendency or contemplation of any Casualty Event affecting all or any material
portion of its property. No Mortgage encumbers improved Real Property located in
the United States that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such Act has been obtained in accordance with
Section 5.04.
(d)Collateral. Each Company owns or has rights to use all of the Collateral used
in, necessary for or material to each Company’s business as currently conducted,
except where the failure to have such ownership or rights of use could not
reasonably be expected to have a Material Adverse Effect. The use by each
Company of such Collateral does not infringe on the rights of any person other
than such infringement which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No claim has been
made and remains outstanding that any Company’s use of any Collateral does or
may violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Section 3.06 Intellectual Property.
(a)Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, trademarks, copyrights and other intellectual property (including
intellectual property in software, mask works, inventions, designs, trade names,
service marks, technology, trade secrets, proprietary information and data,
domain names, know-how and processes) necessary for the conduct of such Loan
Party’s business as currently conducted (“Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. As of
the Effective Date and the Closing Date, no material claim has been asserted and
is pending by any person, challenging


1117312.02-CHISR02A - MSW


156

--------------------------------------------------------------------------------




or questioning the validity of any Loan Party’s Intellectual Property or the
validity or enforceability of any such Intellectual Property, nor does any Loan
Party know of any valid basis for any such claim. The use of any Intellectual
Property by each Loan Party, and the conduct of each Loan Party’s business as
currently conducted, does not infringe or otherwise violate the rights of any
third party in respect of Intellectual Property, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
(b)Registrations. Except pursuant to non-exclusive licenses and other
non-exclusive use agreements entered into by each Loan Party in the ordinary
course of business, and except as set forth on Schedule 12(c) to the Perfection
Certificate, on and as of the Closing Date each Loan Party owns and possesses
the right to use and has not authorized or enabled any other person to use, any
Intellectual Property listed on any schedule to the relevant Perfection
Certificate or any other Intellectual Property that is material to its business,
except for such authorizations and enablements as could not reasonably be
expected to result in a Material Adverse Effect. All registrations listed on
Schedule 12(a) and 12(b) to the Perfection Certificate are valid and in full
force and effect, in each case, except where the absence of such validity or
full force and effect, individually or collectively, could not reasonably be
expected to have a Material Adverse Effect.
(c)No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the Effective Date and the Closing Date, (i) there is no material infringement
or other violation by others of any right of such Loan Party with respect to any
Intellectual Property that is subject to a security interest granted to the
Revolving Credit Collateral Agent, or any other Intellectual Property that is
material to its business, except as may be set forth on Schedule 3.06(c), and
(ii) no claims are pending or threatened to such effect except as set forth on
Schedule 3.06(c).
Section 3.07 Equity Interests and Subsidiaries.
(a)Equity Interests. Schedules 1(a) and 10 to the Perfection Certificate dated
the Closing Date set forth a list of (i) all the Subsidiaries of Holdings and
their jurisdictions of organization as of the Closing Date and (ii) the number
of each class of its Equity Interests authorized, and the number outstanding, on
the Closing Date and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the Closing
Date. As of the Closing Date, all Equity Interests of each Company held by
Holdings or a Subsidiary thereof are duly and validly issued and are fully paid
and non-assessable, and, other than the Equity Interests of Holdings, are owned
by Holdings, directly or indirectly through Wholly Owned Subsidiaries except as
indicated on Schedules 1(a) and 10 to the Perfection Certificate. At all times
prior to a Qualified Borrower IPO, 100% of the Equity Interests of the Borrower
will be owned directly by Holdings (or, following the consummation of the
Permitted Reorganization, and 100% of the Equity Interests of the other
Co-Borrower shall be owned directly or indirectly by Holdings (or, in the case
of each Co-Borrower, on and after the Designated Holdco Effective Date, will be
owned directly or indirectly by Designated Holdco).


1117312.02-CHISR02A - MSW


157

--------------------------------------------------------------------------------




At all times after a Qualified Borrower IPO, more than 50% of the voting power
of the total outstanding Voting Stock of the Borrowereach Co-Borrower will be
owned directly or indirectly by Hindalco. As of the Closing Date, each Loan
Party is the record and beneficial owner of, and has good and marketable title
to, the Equity Interests pledged by it under the Security Documents, free of any
and all Liens, rights or claims of other persons, except Permitted Liens, and as
of the Closing Date there are no outstanding warrants, options or other rights
to purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any such Equity Interests.
(b)No Consent of Third Parties Required. Except as have previously been
obtained, no consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or First Priority status of the security interest of the Collateral
Agent in any Equity Interests pledged to the Collateral Agent for the benefit of
the Secured Parties under the Security Documents or the exercise by the
Collateral Agent of the voting or other rights provided for in the Security
Documents or the exercise of remedies in respect thereof, other than any
restrictions on transfer of the Equity Interests in NKL or its direct parents,
4260848 Canada Inc., 4260856 Canada Inc. and 8018227 Canada Inc., imposed by any
lock-up or listing agreement, rule or regulation in connection with any listing
or offering of Equity Interests in NKL to the extent required by applicable
Requirements of Law or listing or stock exchange requirements, and other than
any share transfer restrictions pursuant to articles 249 and following of the
Belgian Companies Code.
(c)Organizational Chart. An accurate organizational chart, showing the ownership
structure of Holdings, the Borrower and each Subsidiary on the Closing Date is
set forth on Schedule 10 to the Perfection Certificate dated the Closing Date.
No Loan Party which is a party to an Irish Security Agreement or has otherwise
created a Lien over any asset situate in Ireland pursuant to the Security
Documents is a Relevant External Company.
Section 3.08 Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The Loan Parties have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Loan Parties, their Subsidiaries, and their
respective directors, officers, employees and agents with applicable
Anti-Corruption Laws, and


1117312.02-CHISR02A - MSW


158

--------------------------------------------------------------------------------




the Loan Parties and their Subsidiaries are in compliance with applicable
AntiCorruption Laws in all material respects.
Section 3.09 Agreements. No Company is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No
Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default.
Section 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X. The pledge of the Securities Collateral pursuant to the
Security Documents does not violate such regulations.
Section 3.11 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
Section 3.12 Use of Proceeds. The Co-Borrowers will use the proceeds of (a) the
Loans on the Closing Date for the Transactions, (b) any Incremental Term Loans
after the Closing Date for general corporate purposes (including to effect
Permitted Acquisitions and other Investments and Dividends permitted hereunder)
and (c) any Other Term Loans after the Closing Date to refinance Term Loans and
pay related fees and expenses; provided that in no event shall any proceeds of
any Loans (including any Incremental Term Loans or Other Term Loans) be
remitted, directly or indirectly, to any Swiss tax resident Company or Swiss tax
resident permanent establishment, where this remittance could be viewed as a use
of such proceeds in Switzerland (whether through an intercompany loan or advance
by any other Company or otherwise) as per the practice of the Swiss Federal Tax
Administration, unless the Swiss Federal Tax Administration confirms in a
written advance tax ruling (based on a fair description of the fact pattern in
the tax ruling request made by a Loan Party) that such use of proceeds in
Switzerland does not lead to Swiss Withholding Tax becoming due on or in respect
any Loans (including any Incremental Term Loans or Other Term Loans) or parts
thereof.
Section 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by applicable Requirements of Law to
have been filed by it and (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all material Taxes due
and payable, collectible or remittable by it and all assessments received


1117312.02-CHISR02A - MSW


159

--------------------------------------------------------------------------------




by it, except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with US GAAP or other applicable accounting rules and
(ii) which could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each Company has made adequate provision in
accordance with US GAAP or other applicable accounting rules for all material
Taxes not yet due and payable. No Company has received written notice of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect. No Company has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d), or Section 6662(d)(2)(C)(iii) of the Code, or has ever
“participated” in a “reportable transaction” within the meaning of Section
6707A(c)(1) of the Code and Treasury Regulation Section 1.6011-4(b), except as
could not be reasonably expected to, individually or in the aggregate, result in
a Material Adverse Effect.
Section 3.14 No Material Misstatements. The written information (including the
Confidential Information Memorandum), reports, financial statements,
certificates, exhibits or schedules furnished by or on behalf of any Company to
any Agent or any Lender in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto, taken as a whole, did not and
does not contain any material misstatement of fact and, taken as a whole, did
not and does not omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not materially misleading in their presentation of Holdings, the
Designated Company and its Subsidiaries taken as a whole as of the date such
information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Loan Party represents only that it
was prepared in good faith and based on assumptions believed by the applicable
Loan Parties to be reasonable.
Section 3.15 Labor Matters. As of the Effective Date and the Closing Date, there
are no material strikes, lockouts or labor slowdowns against any Company pending
or, to the knowledge of any Company, threatened in writing. The hours worked by
and payments made to employees of any Company have not been in violation of the
Fair Labor Standards Act of 1938, as amended, or any other applicable federal,
state, provincial, local or foreign law dealing with such matters in any manner
which could reasonably be expected to result in a Material Adverse Effect. All
payments due from any Company, or for which any claim may be made against any
Company, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Company is bound,
except as could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.16 Solvency. At the time of and immediately after the consummation of
the Transactions to occur on the Effective Date and the Closing Date, and at the
time of and immediately following the making of the initial Credit Extension
under any Incremental Term Loan Commitments and after giving effect to the
application of the proceeds of each Loan and


1117312.02-CHISR02A - MSW


160

--------------------------------------------------------------------------------




the operation of the Contribution, Intercompany, Contracting and Offset
Agreement, (a) the fair value of the assets of the Designated Company and of the
Loan Parties (on a consolidated basis with their Subsidiaries) will exceed their
debts and liabilities, subordinated, contingent, prospective or otherwise; (b)
the present fair saleable value of the property of the Designated Company and
the Loan Parties (on a consolidated basis with their Subsidiaries) will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent, prospective or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Designated Company and the Loan Parties (on a consolidated basis with their
Subsidiaries) will be able to pay their debts and liabilities, subordinated,
contingent, prospective or otherwise, as such debts and liabilities become
absolute and matured; (d) the Designated Company and the Loan Parties (on a
consolidated basis with their Subsidiaries) will not have unreasonably small
assets with which to conduct their business in which they are engaged as such
business is now conducted and is proposed to be conducted following the
Effective Date; and (e) the Designated Company and the Loan Parties (on a
consolidated basis with their Subsidiaries) are not “insolvent” as such term is
defined under any bankruptcy, insolvency or similar laws of any jurisdiction in
which any Loan Party is organized or incorporated (as applicable), or otherwise
unable to pay their debts as they fall due.
Section 3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder except for
such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all Requirements of Law and
has been maintained, where required, in good standing with applicable
Governmental Authority and Taxing Authority, except for such non-compliance that
in the aggregate would not have a Material Adverse Effect. No Company has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan, except to the extent of liabilities which could not reasonably
be expected to have a Material Adverse Effect. Each Foreign Plan which is
required to be funded is funded in accordance with Requirements of Law, and for
each Foreign Plan which is not required to be funded, the obligations of such
Foreign Plan are properly accrued


1117312.02-CHISR02A - MSW


161

--------------------------------------------------------------------------------




in the financial statements of the Designated Company and its Subsidiaries, in
each case in an amount that could not reasonably be expected to have a Material
Adverse Effect.
Except as specified on Schedule 3.17, (i) no Company is or has at any time been
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993), and (ii) no Company is or has at
any time been “connected” with or an “associate” of (as those terms are used in
Sections 39 and 43 of the Pensions Act 2004) such an employer.
Section 3.18 Environmental Matters.
(a)Except as, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect:
(i)The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;
(ii)The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing;
(iii)There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
reasonably be expected to result in liability of the Companies under any
applicable Environmental Law;
(iv)There is no Environmental Claim pending or, to the
knowledge of any Company, threatened against the Companies, or relating to the
Real Property currently or formerly owned, leased or operated by the Companies
or their predecessors in interest or relating to the operations of the
Companies, and, to the knowledge of any Company, there are no actions,
activities, circumstances, conditions, events or incidents that could reasonably
be expected to form the basis of such an Environmental Claim;
(v)No Lien has been recorded or, to the knowledge of


1117312.02-CHISR02A - MSW


162

--------------------------------------------------------------------------------




any Company, threatened under any Environmental Law with respect to any Real
Property or other assets of the Companies;
(vi)The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and
(vii)No person with an indemnity or contribution
obligation to the Companies relating to compliance with or liability under
Environmental Law is in default with respect to such obligation.
(b)As of the Effective Date and the Closing Date:
(i)     Except as could not reasonably be expected to have
a Material Adverse Effect, no Company is obligated to perform any action or
otherwise incur any expense under Environmental Law pursuant to any order,
decree, judgment or agreement by which it is bound or has assumed by contract,
agreement or operation of law, and no Company is conducting or financing any
Response pursuant to any Environmental Law with respect to any Real Property or
any other location; and
(ii)     No Real Property or facility owned, operated or
leased by the Companies and, to the knowledge of the Companies, no Real Property
or facility formerly owned, operated or leased by the Companies or any of their
predecessors in interest is (i) listed or proposed for listing on the National
Priorities List promulgated pursuant to CERCLA, or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA and is reasonably likely to result in any
material liability to any Company, or (iii) included on any other publicly
available list of contaminated sites maintained by any Governmental Authority
analogous to CERCLA or the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., including any such list relating to the management or clean up of
petroleum and is reasonably likely to result in any material liability to a
Company.
Section 3.19 Insurance. Schedule 3.19 sets forth a true and correct description
of all insurance policies maintained by each Company as of the Effective Date
and the Closing Date. All


1117312.02-CHISR02A - MSW


163

--------------------------------------------------------------------------------




insurance maintained by the Companies to the extent required by Section 5.04 is
in full force and effect, and all premiums thereon have been duly paid. As of
the Effective Date and the Closing Date, no Company has received notice of
violation or cancellation thereof, the Mortgaged Property, and the use,
occupancy and operation thereof, comply in all material respects with all
Insurance Requirements, and there exists no material default under any Insurance
Requirement. Each Company has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses in similar locations.
Section 3.20 Security Documents.
(a)    U.S. Security Agreement. Subject to Section 5.15, each of the U.S.
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, when (i) financing statements and other filings in appropriate form are
filed in the offices specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date and (ii) upon the taking of
possession or control by the Collateral Agent of the Security Agreement
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Agreement), the Liens created by such Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral (other than such Security Agreement
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Liens.
(b)    Canadian Security Agreement. Subject to Section 5.15, each of the
Canadian Security Agreements is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Security Agreement Collateral referred to
therein and, when PPSA financing statements and other filings in appropriate
form are filed in the offices specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by such Canadian
Security Agreement shall constitute valid, perfected First Priority Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral referred to therein (other than
such Security Agreement Collateral in which a security interest cannot be
perfected under the PPSA as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.


1117312.02-CHISR02A - MSW


164

--------------------------------------------------------------------------------




(c)    U.K. Security Agreement. Subject to Section 5.15, each of the U.K.
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registration specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by such U.K.
Security Agreement shall constitute valid, perfected First Priority Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral referred to therein (other than
such Security Agreement Collateral in which a security interest cannot be
perfected under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(d)    Swiss Security Agreement. Subject to Section 5.15, each of the Swiss
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties (or in the case of accessory security, in
favor of the Secured Parties), legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on Schedule
7 to the relevant Perfection Certificate as in effect on the Closing Date, the
Liens created by such Swiss Security Agreement shall constitute valid, perfected
First Priority Liens on, and security interests in, all right, title and
interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under applicable law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(e)    German Security Agreement. Subject to Section 5.15, each of the German
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, or in the case of accessory security, in
favor of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on Schedule
7 to the relevant Perfection Certificate as in effect on the Closing Date, the
Liens created by such German Security Agreement shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under applicable law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(f)    Irish Security Agreement. Subject to Section 5.15, each of the Irish
Security Agreements is effective to create in favor of the Collateral Agent


1117312.02-CHISR02A - MSW


165

--------------------------------------------------------------------------------




for the benefit of and as trustee for the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral referred to therein and, upon the registrations, recordings and other
actions specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the Closing Date, the Liens created by such Irish Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral referred to therein (other than such Security
Agreement Collateral in which a security interest cannot be perfected under
applicable law as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.
(g)    Brazilian Security Agreement. Subject to Section 5.15, each of the
Brazilian Security Agreements is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Security Agreement Collateral referred to
therein and, upon the registrations, recordings and other actions specified on
Schedule 7 to the relevant Perfection Certificate as in effect on the Closing
Date, the Liens created by each of such Brazilian Security Agreements shall
constitute valid, perfected First Priority Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the Security
Agreement Collateral referred to therein (other than such Security Agreement
Collateral in which a security interest cannot be perfected under applicable law
as in effect at the relevant time in the relevant jurisdiction), in each case
subject to no Liens other than Permitted Liens.
(h)    Dubai Security Agreement. Subject to Section 5.15, each of the Dubai
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on Schedule
7 to the relevant Perfection Certificate as in effect on the Closing Date, the
Liens created by such Dubai Security Agreement shall constitute valid, perfected
First Priority Liens on, and security interests in, all right, title and
interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under applicable law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(i)    Dutch Security Agreement. Subject to Section 5.15, each of the Dutch
Security Agreements is effective to create in favor of the Collateral Agent for
its benefit (as creditor under the Parallel Debt provision set forth in Section
11.36) and for the benefit of the Secured Parties, legal, valid and enforceable


1117312.02-CHISR02A - MSW


166

--------------------------------------------------------------------------------




Liens on, and security interests in, the Security Agreement Collateral referred
to therein and, upon the registrations, recordings and other actions specified
on Schedule 7 to the relevant Perfection Certificate as in effect on the date
such Person becomes a Loan Party, the Liens created by such Dutch Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(ij) Other Security Agreements. Subject to Section 5.15, each of the Security
Agreements (other than the Security Agreements described in the other provisions
of this Section 3.20) is effective to create in favor of the Collateral Agent
(or equivalent agent in such jurisdiction) for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by such Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(jk) French Security Agreement. Subject to Section 5.15, each of the French
Security Agreements is effective to create in favor of the French Collateral
Agent for its benefit (as creditor under the Parallel Debt provision set forth
in Section 11.24) and for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral referred to therein and, upon the registrations, recordings and other
actions specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the Closing Date, the Liens created by such French Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral referred to therein (other than such Security
Agreement Collateral in which a security interest cannot be perfected under
applicable law as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.
(l) Belgian Security Agreement. Subject to Section 5.15, each of the Belgian
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on Schedule
7 to the relevant Perfection Certificate as in effect on the date such Person
becomes a Loan Party, the Liens created by such Belgian Security Agreement shall
constitute valid, perfected First Priority Liens on, and security interests in,
all right, title and interest of the


1117312.02-CHISR02A - MSW


167

--------------------------------------------------------------------------------




grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under applicable law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
(km) Intellectual Property Filings. When the (i) financing statements and other
filings in appropriate form referred to on Schedule 7 to the relevant Perfection
Certificate have been made, and (ii) U.S. Security Agreement or a short form
thereof is filed in the United States Patent and Trademark Office and the United
States Copyright Office, the Liens created by such Security Agreement shall
constitute valid, perfected First Priority Liens on, and security interests in,
all right, title and interest of the grantors thereunder in Patents and
Trademarks (each as defined in such Security Agreement) that are registered or
applied for by any Loan Party with the United States Patent and Trademark Office
or Copyrights (as defined in such Security Agreement) registered or applied for
by any Loan Party with the United States Copyright Office, as the case may be,
in each case subject to no Liens other than Permitted Liens.
(ln) Mortgages. Subject to Section 5.15, each Mortgage (other than a Mortgage
granted by a U.K. Guarantor) is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid,
perfected and enforceable First Priority Liens on, and security interests in,
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, subject only to Permitted Liens,
and when such Mortgages are filed in the offices specified on Schedule 8(a) to
the applicable Perfection Certificates dated the Closing Date (or, in the case
of any Mortgage executed and delivered after the date thereof in accordance with
the provisions of Sections 5.11 and 5.12, when such Mortgage is filed in the
offices specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Sections 5.11 and 5.12), the Mortgages shall
constitute First Priority fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
person, other than Permitted Liens.
Subject to Section 5.15, the Mortgages granted by each applicable U.K. Guarantor
under the relevant U.K. Security Agreement are effective to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, legal,
valid and enforceable Liens on all of each such Loan Party’s right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when the Mortgages are filed with the Land Registry, the Mortgages shall
constitute fully perfected First Priority Liens on, and security interest in,
all right, title and interest of each applicable U.K. Guarantor in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to the rights of Persons
pursuant to Permitted Liens until terminated in accordance with the terms
hereof.
(mo) Valid Liens. Each Security Document delivered pursuant to Sections 5.11,
5.12 and 5.16 will, upon execution and delivery thereof, be effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and (i)
when all appropriate filings, registrations or recordings and other actions set
forth in the


1117312.02-CHISR02A - MSW


168

--------------------------------------------------------------------------------




relevant Perfection Certificate are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by any
Security Document), such Security Document will constitute First Priority fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral, in each case subject to no Liens other than
the applicable Permitted Liens.
(np) German Receivables Purchase Agreement. As of the Closing Date, (i) the
German Receivables Purchase Agreement is in full force and effect, (ii) each
representation and warranty under the Receivables Purchase Agreement of each
Loan Party party thereto is true and correct in all material respects on and as
of the date made thereunder and (iii) no “Termination Event” (as defined
therein) has occurred under the Receivables Purchase Agreement.
Section 3.21 Material Indebtedness Documents. Schedule 3.21 lists, as of the
Effective Date and the Closing Date, (i) each material Senior Note Document,
(ii) each material Revolving Credit Loan Document, and (iii) each material
agreement, certificate, instrument, letter or other document evidencing any
other Material Indebtedness other than, prior to the consummation of the
Transactions that occur on the Closing Date, the Existing Credit Agreement, and
the Lenders have been furnished true and complete copies of each of the
foregoing.
Section 3.22 Anti-Terrorism Law; Sanctions and Anti-Corruption Law. No Loan
Party is in violation of any Requirement of Law relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”), and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, Part II.1 of the Criminal
Code, R.S.C. 1985, c. C-46, as amended, the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c.17, as amended, regulations
promulgated pursuant to the Special Economic Measures Act, S.C. 1992 c. 17 and
the United Nations Act, R.S.C. 1985 c. U-2, in each case, as amended
(collectively, the “Anti-Terrorism Laws”).
No Loan Party and to the knowledge of the Loan Parties, no broker or other agent
of any Loan Party acting or benefiting in any capacity in connection with the
Loans is any of the following:
(i)
a person that is listed in the annex to, or is otherwise

subject to the provisions of, the Executive Order;
(ii)
a person owned or controlled by, or acting for or on

behalf of, any person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;
(iii)
a person with which any Lender is prohibited from



1117312.02-CHISR02A - MSW


169

--------------------------------------------------------------------------------




dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(iv)
a person that commits, threatens or conspires to

commit or supports “terrorism” as defined in the Executive Order; or
(v)
a person that is named as a “specially designated

national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) at its official
website or any replacement website or other replacement official publication of
such list.
No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent
of any Loan Party acting in any capacity in connection with the Loans (w)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
clauses (i) through (v) above in a manner violative of the Executive Order, any
applicable Sanctions or Anti-Terrorism Law, (x) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or Anti-Terrorism Laws, (y) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or (z) is in violation of any applicable
Anti-Terrorism Laws.
Neither of the advance of the Term Loans nor the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended, and any executive order or requirement of applicable law promulgated
thereunder) (the “Trading With the Enemy Act”) or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) the Executive
Order and (b) the Patriot Act) or any other applicable Sanctions. Furthermore,
none of the Loan Parties or their Subsidiaries (including Unrestricted
Subsidiaries) and, to the Loan Parties’ knowledge, their and their Subsidiaries’
respective directors, officers, employees, Affiliates or agents (in the case of
agents, that will act in any capacity in connection with or benefit from this
Agreement) (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or with any Sanctioned
Person, in each case, in any manner violative of any applicable Sanctions or
Anti-Terrorism Law or (c) is a Sanctioned Person. Each Loan Party is in
compliance, in all material respects, with the Patriot Act. Each Loan Party, its
Subsidiaries and their respective officers and employees and to the knowledge of
such Loan Party its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in Holdings
or any of its Subsidiaries being designated as a Sanctioned Person. No part of
the proceeds of the Term Loans will be used by


1117312.02-CHISR02A - MSW


170

--------------------------------------------------------------------------------




the Loan Parties, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
law, rule or regulation of any jurisdiction applicable to Holdings or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption
including the Corruption of Foreign Public Officials Act (Canada) (collectively,
“Anti-Corruption Laws”). “Sanctioned Country” means, at any time, a country or
territory which is itself, or whose government is, the subject or target of any
Sanctions. “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union, any EU member state or the Commonwealth of Australia, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons. “Sanctions” means economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the U.S. government, including those administered by OFAC or
the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, Her Majesty’s Treasury of the United Kingdom or the Commonwealth
of Australia.
The Designated Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Designated Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
Section 3.23 Location of Material Inventory and Equipment. Schedule 3.24 sets
forth as of the Effective Date all locations where the aggregate value of
Inventory and Equipment (other than mobile Equipment or Inventory in transit)
owned by the Loan Parties at each such location exceeds $1,000,000.
Section 3.24 Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with Incremental Term Loans). The Commitments and the Loans and
other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) or liabilities
payable under the documentation related to “Credit Facilities” (or any other
defined term having a similar purpose), in each case, within the meaning of the
Senior Note Documents (and any Permitted Refinancings thereof permitted under
Section 6.01 other than refinancings with Incremental Term Loans). The
consummation of each of (i) the Transactions, (ii) each incurrence of
Indebtedness hereunder and (iii) the granting of the Liens provided for under
the Security Documents to secure the Secured Obligations is permitted under,
and, in each case, does not require any consent or approval under, the terms of
(A) the Senior Note Documents (and any Permitted Refinancings thereof), the
Revolving Credit Loan Documents (and any Permitted Revolving Credit Facility
Refinancings thereof) or any other Material Indebtedness or (B) any other
material agreement


1117312.02-CHISR02A - MSW


171

--------------------------------------------------------------------------------




or instrument binding upon any Company or any of its property except, in the
case of this clause (B), as could not reasonably be expected to result in a
Material Adverse Effect.
Section 3.25 Centre of Main Interests and Establishments. For the purposes of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”) (or, after June 26, 2017, Regulation (EU)
2015/848 of the European Parliament and of the Council of May 20, 2015 on
insolvency proceedings (recast) (the “New Regulation”)), (i) the centre of main
interest (as that term is used in Article 3(1) of the Regulation) of each U.K.
Guarantor is situated in England and Wales, (ii) the centre of main interest of
Irish Guarantor is situated in Ireland or Germany, and it has no “establishment”
(as that term is used in Article 2(h) of the Regulation or Article 2(10) of the
New Regulation, as applicable) in any jurisdiction other than Ireland or
Germany, (iii) the centre of main interest of each Swiss Guarantor is situated
in Switzerland, and in each case each has no “establishment” (as that term is
used in Article 2(h) of the Regulation or Article 2(10) of the New Regulation,
as applicable) in any other jurisdiction, (iv) the centre of main interest of
German Seller is situated in Germany, (v) [intentionally omitted] the centre of
main interest of each Dutch Guarantor is situated in the Netherlands, and in
each case each has no “establishment” (as that term is used in Article 2(h) of
the Regulation) in any other jurisdiction, (vi) the centre of main interest of
each French Guarantor is situated in France, and in each case each has no
“establishment” (as that term is used in Article 2(h) of the Regulation or
Article 2(10) of the New Regulation, as applicable) in any other jurisdiction
and, (vii) the centre of main interest of each Belgian Guarantor is situated in
Belgium, and in each case each has no “establishment” (as such term is used in
Article 2(h) of the regulation) in any other jurisdiction, and (viii) other than
as provided in paragraph (ii) above, no Guarantor (to the extent such Guarantor
is subject to the Regulation) shall have a centre of main interest other than as
situated in its jurisdiction of incorporation.
Section 3.26 Holding and Dormant Companies. Except as may arise under the Loan
Documents, the Revolving Credit Loan Documents, any Third Lien Credit Agreement,
any Permitted Holdings Indebtedness, (in the case of Novelis Europe Holdings
Limited) the Senior Notes, any Permitted First Priority Refinancing Debt, any
Permitted Second Priority Refinancing Debt, any Permitted Unsecured Refinancing
Debt, the Permitted Short Term Indebtedness, or Indebtedness incurred pursuant
to Section 6.01(l) or (u), neither Holdings nor Novelis Europe Holdings Limited
trades or has any liabilities or commitments (actual or contingent, present or
future) other than liabilities attributable or incidental to acting as a holding
company of shares in the Equity Interests of its Subsidiaries.
Section 3.27 Excluded Collateral Subsidiaries. The Excluded Collateral
Subsidiaries as of the Effective Date are listed on Schedule 1.01(c).
Section 3.28 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
Section 3.29 Federal Power Act; Etc. No Loan Party nor any of its Subsidiaries
is subject to regulation under the Federal Power Act, the Interstate Commerce
Act or, to the knowledge of such Loan Party, under any other federal or state
statute or regulation, in each case, to the extent


1117312.02-CHISR02A - MSW


172

--------------------------------------------------------------------------------




such regulation would prohibit it from incurring the Obligations or which would
otherwise render all or any of the Obligations unenforceable.
Section 3.30 Beneficial Ownership Certification. As of the Second Amendment
Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.
Section 3.31 No Fiscal Unity. No Company is a member of a fiscal unity for VAT,
corporate income tax or any other tax purposes, except for a fiscal unity for
VAT or corporate income tax purposes consisting solely of Loan Parties.
ARTICLE IV
 
CONDITIONS TO CREDIT EXTENSIONS
Section 4.01 Conditions to the Effective Date. The effectiveness of this
Agreement shall be subject to the prior or concurrent satisfaction of each of
the conditions precedent set forth in this Section 4.01.
(a)Credit Agreement; Certain Foreign Guarantees. The Administrative Agent shall
have received executed counterparts of (i) this Agreement, properly executed by
an authorized signatory of each applicable signing Loan Party, and (ii) Foreign
Guarantees from the Loan Parties organized under the laws of Canada, France,
Switzerland, and the Dubai International Financial Centre, properly executed by
an authorized signatory of each such signing Loan Party, in the case of clauses
(i) and (ii), in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders.
(b)Initial Borrowing Request. The Administrative Agent shall have received a
Borrowing Request as required by Section 2.03.
(c)Corporate Documents. The Administrative Agent shall have received:
(i)    a certificate of the secretary, assistant secretary or
managing director (where applicable) of each Loan Party dated the Effective
Date, certifying (A) that attached thereto is a true and complete copy of each
Organizational Document (or its equivalent including the constitutional
documents) of such Loan Party certified (to the extent customary in the
applicable jurisdiction) as of a recent date by the Secretary of State (or
equivalent Governmental Authority) of the jurisdiction of its organization, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors and/or shareholders, as applicable, of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions, or any other document attached thereto,
have not been


1117312.02-CHISR02A - MSW


173

--------------------------------------------------------------------------------




modified, rescinded, amended or superseded and are in full force and effect, (C)
as to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary, assistant secretary or
managing director executing the certificate in this clause (i) (to the extent
customary in the applicable jurisdiction), and other customary evidence of
incumbency) and (D) that the borrowing, guarantee, or granting of Liens with
respect to the Loans or any of the other Secured Obligations would not cause any
borrowing, guarantee, security or similar limit binding on such Loan Party to be
exceeded;
(ii)    a certificate as to the good standing (where
applicable, or such other customary functionally equivalent certificates or
abstracts) of each Loan Party (in so-called “long-form” if available) as of a
recent date, from such Secretary of State (or other applicable Governmental
Authority);
(iii)    evidence that the records of the applicable Loan Parties at the United
Kingdom Companies House and each other relevant registrar of companies (or
equivalent Governmental Authority) in the respective jurisdictions of
organization of the Loan Parties are accurate, complete and up to date and that
the latest relevant accounts have been duly filed, where applicable;
(iv)    a copy of the constitutional documents of any Person incorporated in
Ireland whose shares are (or, pursuant to Section 4.02 or Section 5.15, will be)
subject to security under any Security Document, together with any resolutions
of the shareholders of such Person adopting such changes to the constitutional
documents of that Person to remove any restriction on any transfer of shares or
partnership interests (or equivalent) in such Person pursuant to any enforcement
of any such
Security Document;
(v)    [intentionally omitted];
(vi)    a written resolution of the shareholders of each Irish Guarantor
authorising and approving the terms of, and the performance by each such Irish
Guarantor of its obligations under, each of the Loan Documents to which each
such Irish Guarantor is to be a party;
(vii)    up-to date certified copy of the constitutional documents (e.g., for a
German GmbH: Handelsregisterauszug,


1117312.02-CHISR02A - MSW


174

--------------------------------------------------------------------------------




Gesellschaftsvertrag, Gesellschafterliste) for each German Guarantor; and
(viii)    such other documents as the Lenders or the Administrative Agent may
reasonably request.
(d)Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by an authorized signatory of
the Borrower, certifying (i) compliance with the conditions precedent set forth
in this Section 4.01 and Section 4.03(b) and (c), (ii) that no Default has
occurred and is continuing and (iii) that each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document were true and correct in all material respects on and as of
the Effective Date, except to the extent such representations and warranties
expressly related to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.
(e)Financial Statements; Pro Forma Balance Sheet; Projections. The
Administrative Agent shall have received the financial statements described in
Section 3.04(a) and for any prior fiscal years or fiscal quarters requested by
the Mandated Lead Arrangers, and the pro forma capitalization table described in
Section 3.04(c), together with forecasts of the financial performance of the
Companies described in Section 3.04(d).
(f)Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the Mandated Lead Arrangers and the Lenders, (i) a favorable written
opinion of Torys LLP, special counsel for the Loan Parties, and (ii) a favorable
written opinion of each local and foreign counsel of the Loan Parties from each
jurisdiction in which a Loan Party is organized, in each case (A) dated the
Effective Date, (B) addressed to the Agents and the Lenders and (C) covering
such matters relating to the Loan Documents delivered on the Effective Date as
the Administrative Agent shall reasonably request, including, but not limited
to, capacity of each Loan Party to execute, deliver and perform its obligations
under each such Loan Document to which it is a party and enforceability of each
such Loan Document.
(g)Solvency Certificate. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit O (or in such other form as is satisfactory
to the Administrative Agent to reflect applicable legal requirements), dated the
Effective Date and signed by a senior Financial Officer of each Loan Party or of
the Borrower.
(h)Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, the Borrower and its Subsidiaries shall be in full compliance with all
material Requirements of Law, including Regulations T, U and X of the Board, and
shall have received satisfactory evidence of such compliance reasonably
requested by them.
(i)Consents. All approvals of Governmental Authorities and third parties
necessary to enter into this Agreement shall have been obtained and shall be in
full force and effect.


1117312.02-CHISR02A - MSW


175

--------------------------------------------------------------------------------




(j)Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
(k)USA Patriot Act. The Lenders shall have received, at least 5 Business Days
prior to the Closing Date, all documentation and other information that may be
required by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the information described in Section 11.13, in each case to the extent
requested thereby at least 10 Business Days prior to the Closing Date.
(l)Process Agent. The Administrative Agent and the Collateral Agent shall have
received evidence of the acceptance by the Process Agent of its appointment as
such by the Loan Parties.
(m)Permitted Reorganization Disclosure Letter. The Administrative Agent shall
have received an executed copy of the Permitted Reorganization Disclosure Letter
in form and substance reasonably satisfactory to the Administrative Agent and
each of the Lenders.
Section 4.02 Conditions to Initial Credit Extension on the Closing Date. The
obligation of each Lender to fund the initial Credit Extension requested to be
made by it under this Agreement on the Closing Date shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.02.
(a)The Agreement Termination Date shall not have occurred.
(b)Loan Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by an authorized
signatory of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:
(i)Each Foreign Guarantee (other than the Foreign Guarantees delivered on the
Effective Date);
(ii)an Additional Secured Debt (as defined in the Intercreditor Agreement)
designation certificate;
(iii)
Offset Agreement;
the Contribution, Intercompany, Contracting and
(iv)
the Subordination Agreement;
(v)
a Note executed by the Borrower in favor of each

Lender that has requested a Note prior to the Closing Date;
(vi)each U.S. Security Agreement, each Canadian Security Agreement, each U.K.
Security Agreement, each Swiss Security Agreement, each German Security
Agreement, each Irish


1117312.02-CHISR02A - MSW


176

--------------------------------------------------------------------------------




Security Agreement, each Brazilian Security Agreement, each Dubai Security
Agreement, each French Security Agreement, and each other Security Document
reasonably requested by the Administrative Agent prior to the
Closing Date;
(vii)the Perfection Certificates; and
(viii)such amendments to, amendments and restatements
of, or confirmations or reaffirmations of, or supplements to, existing Security
Documents or other Loan Documents, and such additional Security Document, Loan
Documents or other filings or actions, in each case as the Administrative Agent
or the Collateral Agent may require in connection with the Transactions.
(c)Corporate Documents. The Administrative Agent shall have received:
(i)a certificate of the secretary, assistant secretary or
managing director (where applicable) of each Loan Party dated the Closing Date,
certifying (A) that attached thereto is a true and complete copy of each
Organizational Document (or its equivalent including the constitutional
documents) of such Loan Party certified (to the extent customary in the
applicable jurisdiction) as of a recent date by the Secretary of State (or
equivalent Governmental Authority) of the jurisdiction of its organization, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors and/or shareholders, as applicable, of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions, or any other document attached thereto,
have not been modified, rescinded, amended or superseded and are in full force
and effect, (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary, assistant
secretary or managing director executing the certificate in this clause (i) (to
the extent customary in the applicable jurisdiction), and other customary
evidence of incumbency) and (D) that the borrowing, guarantee, or granting of
Liens with respect to the Loans or any of the other Secured Obligations would
not cause any borrowing, guarantee, security or similar limit binding on any
Loan Party to be exceeded;
(ii)a certificate as to the good standing (where


1117312.02-CHISR02A - MSW


177

--------------------------------------------------------------------------------




applicable, or such other customary functionally equivalent certificates or
abstracts) of each Loan Party (in so-called “long-form” if available) as of a
recent date, from such Secretary of State (or other applicable Governmental
Authority);
(iii)evidence that the records of the applicable Loan Parties at the United
Kingdom Companies House and each other relevant registrar of companies (or
equivalent Governmental Authority) in the respective jurisdictions of
organization of the Loan Parties are accurate, complete and up to date and that
the latest relevant accounts have been duly filed, where applicable;
(iv)a copy of the constitutional documents of any Person incorporated in Ireland
whose shares are (or, pursuant to Section 5.15, will be) subject to security
under any Security Document, together with any resolutions of the shareholders
of such Person adopting such changes to the constitutional documents of that
Person to remove any restriction on any transfer of shares or partnership
interests (or equivalent) in such Person pursuant to any enforcement of any such
Security Document;
(v)a written authorization from each Irish Guarantor
and each Relevant External Company, authorizing each solicitor in McCann
FitzGerald to sign all required security related registration forms required to
be delivered to the Companies Registration Office of Ireland in connection with
all or any of the Security Documents;
(vi)a written resolution of the shareholders of each Irish Guarantor authorising
and approving the terms of, and the performance by each such Irish Guarantor of
its obligations under, each of the Loan Documents to which each such Irish
Guarantor is to be a party;
(vii)up-to date certified copy of the constitutional
documents (e.g., for a German GmbH: Handelsregisterauszug,
Gesellschaftsvertrag, Gesellschafterliste) for each German Guarantor; and
(viii)such other documents as the Lenders or the Administrative Agent may
reasonably request.
(d)Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by an authorized signatory of the
Borrower, certifying (i) compliance with the conditions precedent set forth in
this Section 4.02 and Section 4.03(b) and (c), (ii) that no Default has occurred
and is continuing and (iii) that each of the representations


1117312.02-CHISR02A - MSW


178

--------------------------------------------------------------------------------




and warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document were true and correct in all material respects on and as of
the Closing Date, except to the extent such representations and warranties
expressly related to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.
(e)Financings and Other Transactions, etc. The Transactions shall have been
consummated or shall be consummated substantially simultaneously on the Closing
Date, in each case in all material respects in accordance with the terms hereof
and the terms of the Loan Documents, without the waiver or amendment of any such
terms not approved by the Administrative Agent and the Mandated Lead Arrangers
other than any waiver or amendment thereof that is not materially adverse to the
interests of the Lenders.
(f)Indebtedness and Minority Interests. After giving effect to the Transactions
and the other transactions contemplated hereby, no Company shall have
outstanding any Indebtedness or preferred stock other than (i) the Loans
hereunder, (ii) the Revolving Credit Loans and other extensions of credit under
the Revolving Credit Agreement, (iii) the Senior Notes, (iv) the Indebtedness
listed on Schedule 6.01(b), (v) Indebtedness owed to, and preferred stock held
by, the Borrower or any Guarantor to the extent permitted hereunder and (vi)
other Indebtedness permitted under Section 6.01.
(g)Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the Mandated Lead Arrangers and the Lenders, (i) a favorable written
opinion of Torys LLP, special counsel for the Loan Parties, and (ii) a favorable
written opinion of each local and foreign counsel of the Loan Parties listed on
Schedule 4.02(g), in each case (A) dated the Closing Date, (B) addressed to the
Agents and the Lenders and (C) covering such matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request, including, but not limited to, capacity of each Loan Party to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and enforceability of each Loan Document.
(h)Solvency Certificate. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit O (or in such other form as is satisfactory
to the Administrative Agent to reflect applicable legal requirements), dated the
Closing Date and signed by a senior Financial Officer of each Loan Party or of
the Borrower.
(i)Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, the Borrower and its Subsidiaries and the Transactions shall be in
full compliance with all material Requirements of Law, including Regulations T,
U and X of the Board, and shall have received satisfactory evidence of such
compliance reasonably requested by them.
(j)Consents. All approvals of Governmental Authorities and third parties
necessary to consummate the Transactions shall have been obtained and shall be
in full force and effect.


1117312.02-CHISR02A - MSW


179

--------------------------------------------------------------------------------




(k)Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
(l)Fees. The Mandated Lead Arrangers and the Agents shall have received all Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including the reasonable legal fees and expenses of Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel to the Agents, and the reasonable
fees and expenses of any local counsel, foreign counsel, appraisers, consultants
and other advisors) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document.
(m)Personal Property Requirements. The Collateral Agent shall have received:
(i)    subject to the terms of the Intercreditor Agreement,
all certificates, agreements or instruments, if any, representing or evidencing
the Securities Collateral accompanied by instruments of transfer and stock
powers undated and endorsed in blank;
(ii)    [intentionally omitted];
(iii)    [intentionally omitted];
(iv)    UCC financing statements in appropriate form for
filing under the UCC, filings with the United States Patent and Trademark Office
and United States Copyright Office, PPSA filings, and such other documents under
applicable Requirements of Law in each jurisdiction as may be necessary or
appropriate or, in the opinion of the Collateral Agent, desirable to perfect the
Liens created, or purported to be created, by the Security Documents;
(v)    certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, PPSA, tax and judgment lien searches, bankruptcy
and pending lawsuit searches or equivalent reports or searches (in jurisdictions
where such searches are available), each of a recent date listing all
outstanding financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county (or other
applicable) jurisdictions in which any property of any Loan Party (other than
Inventory in transit) is located and the state and county


1117312.02-CHISR02A - MSW


180

--------------------------------------------------------------------------------




(or other applicable) jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that the
Collateral Agent deems necessary or appropriate, none of which are effective to
encumber the Collateral covered or intended to be covered by the Security
Documents (other than Permitted Liens);
(vi)    evidence acceptable to the Collateral Agent of
payment or arrangements for payment by the Loan Parties of all applicable
recording taxes, fees, charges, costs and expenses required for the recording of
the Security Documents;
(vii)    evidence that all Liens (other than Permitted Liens)
affecting the assets of the Loan Parties have been or will be discharged on or
before the Closing Date (or, in the case of financing statement filings or
similar notice of lien filings that do not evidence security interests (other
than security interests that are discharged on or before the Closing Date), that
arrangements with respect to the release or termination thereof satisfactory to
the Administrative Agent have been made);
(viii)    copies of all notices required to be sent and other
documents required to be executed under the Security Documents;
(ix)    all share certificates, duly executed and stamped
stock transfer forms and other documents of title required to be provided under
the Security Documents; and
(x)    evidence that the records of each U.K. Guarantor at
the United Kingdom Companies House are accurate, complete and up to date and
that the latest relevant accounts have been duly filed.
(n)Lender FATCA Compliance Certifications. The Administrative Agent shall have
received a U.S. tax withholding certificate (or, alternatively, other evidence
satisfactory to the Administrative Agent) confirming FATCA compliance from each
Lender pursuant to paragraph (v) of Section 2.15(f) (FATCA Information). For the
avoidance of doubt, and pursuant to paragraph (viii) of Section 2.15(f) (FATCA
Information), the Administrative Agent may rely on such U.S. tax withholding
certificate or other evidence from each Lender without further verification, and
the Administrative Agent shall not be liable for any action taken by it in
respect


1117312.02-CHISR02A - MSW


181

--------------------------------------------------------------------------------




of such U.S. tax withholding certificate or other evidence under or in
connection with paragraph (v), (vi) or (vii) of Section 2.15(f) (FATCA
Information).
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.15,
such item shall not be a condition precedent and shall instead be subject to
Section 5.15.
Section 4.03 Conditions to Credit Extensions. The obligation of each Lender to
make the initial Credit Extension on the Closing Date, and the obligation of any
Lenders to make the initial Credit Extension under any Incremental Term Loan
Commitments or Other Term Loan Commitments, and any Credit Extension in
connection with the Permitted Reorganization, shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.
(a)Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).
(b)No Default. No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(c)Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in ARTICLE III hereof or in any other Loan
Document (other than Hedging Agreements) shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date.
(d)No Legal Bar. With respect to each Lender, no order, judgment or decree of
any Governmental Authority shall purport to restrain such Lender from making any
Loans to be made by it. No injunction or other restraining order shall have been
issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
Each of the delivery of a Borrowing Request and the acceptance by the applicable
CoBorrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the applicable Co-Borrower and each other Loan
Party that on the date of such Credit Extension (both immediately before and
after giving effect to such Credit Extension and the application of the proceeds
thereof) the conditions contained in Section 4.03(b) through (d) have been
satisfied (which representation and warranty shall be deemed limited to the
knowledge of the Loan Parties in the case of the first sentence of Section
4.03(d)). The Co-Borrowers shall provide such information as the Administrative
Agent may reasonably request to confirm that the conditions in Section 4.03(b)
through (d) have been satisfied.


1117312.02-CHISR02A - MSW


182

--------------------------------------------------------------------------------




ARTICLE V
 
AFFIRMATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, from and
after the Closing Date, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full, unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Restricted Subsidiaries to:
Section 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (and the Administrative Agent shall make available to the Lenders, on the
Platform or otherwise, in accordance with its customary procedures):
(a)Annual Reports. As soon as available and in any event within the earlier of
(i) ninety (90) days and (ii) such shorter period as may be required by the
Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each fiscal
year (and in any case not less than one time in each calendar year), beginning
with the first fiscal year ending after the Closing Date, (i) the consolidated
balance sheet of the Designated Company as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, all prepared
in accordance with Regulation S-X and accompanied by an opinion of independent
certified public accountants of recognized international standing (which opinion
shall not be qualified as to scope or contain any going concern qualification,
paragraph of emphasis or explanatory statement), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Designated Company as of
the dates and for the periods specified in accordance with US GAAP, (ii) a
narrative report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Designated Company for such fiscal year, as compared to
amounts for the previous fiscal year (it being understood that the information
required by clauses (i) and (ii) of this Section 5.01(a) may be furnished in the
form of a Form 10-K (so long as the financial statements, narrative report and
management’s discussion therein comply with the requirements set forth above))
and (iii) consolidating balance sheets, statements of income and cash flows of
the Designated Company and its Restricted Subsidiaries separating out the
results by region;
(b)Quarterly Reports. As soon as available and in any event within the earlier
of (i) forty-five (45) days and (ii) such shorter period as may be required by
the Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each of the
first three fiscal quarters of each fiscal year (i) the consolidated balance
sheet of the Designated Company as of the end of such fiscal quarter


1117312.02-CHISR02A - MSW


183

--------------------------------------------------------------------------------




and related consolidated statements of income and cash flows for such fiscal
quarter and for the then elapsed portion of the fiscal year, in comparative form
with the consolidated statements of income and cash flows for the comparable
periods in the previous fiscal year, and notes thereto, all prepared in
accordance with Regulation S-X under the Securities Act and accompanied by a
certificate of a Financial Officer stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of the Designated Company as of the date and for
the periods specified in accordance with US GAAP consistently applied, and on a
basis consistent with audited financial statements referred to in clause (a) of
this Section, except as otherwise disclosed therein and subject to the absence
of footnote disclosures and to normal year-end audit adjustments, (ii) a
narrative report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year (it
being understood that the information required by clauses (i) and (ii) of this
Section 5.01(b) may be furnished in the form of a Form 10-Q (so long as the
financial statements, management report and management’s discussion therein
comply with the requirements set forth above)) and (iii) consolidating balance
sheets, statements of income and cash flows of the Designated Company and its
Restricted Subsidiaries separating out the results by region;
(c)[Intentionally Omitted];
(d)Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate of
the Designated Company (which delivery may, unless the Administrative Agent or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes) (A) certifying that no Default has occurred or, if such a Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (B) concurrently with any
delivery of financial statements under Section 5.01(a) above (commencing with
the financial statements for the first complete fiscal year of the Designated
Company beginning after the Closing Date), setting forth the Designated
Company’s calculation of Excess Cash Flow, (C) showing a reconciliation of
Consolidated EBITDA to the net income set forth on the statement of income, such
reconciliation to be on a quarterly basis, (D) calculating in reasonable detail
the Consolidated Interest Coverage Ratio and the Senior Secured Net Leverage
Ratio for the four fiscal quarter period ended on the last day of the period
covered by such financial statements, and certifying as to the Designated
Company’s compliance (or failure to comply) with the Financial Performance
Covenant for the four fiscal quarter period ended on the last day of the period
covered by such financial statements, and, if such Compliance Certificate
demonstrates an Event of Default of the Financial Performance Covenant, any of
the Specified Holders may deliver, together with such Compliance Certificate,
notice of their intent to cure (a “Notice of Intent to Cure”) such Event of
Default pursuant to, and to the extent permitted under, Section 8.04; provided
that the delivery of a Notice of Intent to Cure shall in no way affect or alter
the occurrence, existence or


1117312.02-CHISR02A - MSW


184

--------------------------------------------------------------------------------




continuation of any such Event of Default or the rights, benefits, powers and
remedies of the Administrative Agent and the Lenders under any Loan Document,
and (E)(x) specifying all Investments made during the prior fiscal quarter in
reliance on Section 6.04(r) and specifying which clause of Section 6.04(r) such
Investment was made pursuant to and calculating in reasonable detail the amount
of the Cumulative Credit or Annual Credit, as applicable, immediately prior to
such election and the amount thereof elected to be so applied, the Total Net
Leverage Ratio and, in the case of Investments made pursuant to Section
6.04(r)(iii), the amount of Liquidity, (y) specifying all Dividends made during
the prior fiscal quarter in reliance on Section 6.08(d) and specifying which
clause of Section 6.08(d) such Dividend was made pursuant to and calculating in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied, the Total Net Leverage Ratio and, in the case of Dividends made
pursuant to Section 6.08(d)(ii), the amount of Liquidity, and (z) specifying all
Permitted Prepayments made during the prior fiscal quarter in reliance on
Section 6.11(a) and specifying which clause of Section 6.11(a) such Permitted
Prepayment was made pursuant to and calculating in reasonable detail the amount
of the Cumulative Credit or Annual Credit, as applicable, immediately prior to
such election and the amount thereof elected to be so applied, the Total Net
Leverage Ratio and, in the case of a Permitted Prepayment made pursuant to
Section 6.11(a)(i)(z)(2), the amount of Liquidity, and (ii) to the extent any
Unrestricted Subsidiaries are in existence during the period covered by such
financial statements, consolidating balance sheets, statements of income and
cash flows separating out the results of the Designated Company and its
Restricted Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on
the other;
(e)Officer’s Certificate Regarding Organizational Chart and Perfection of
Collateral. Concurrently with any delivery of financial statements under Section
5.01(a), a certificate of a Responsible Officer of the Designated Company (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes)
attaching an accurate organizational chart (or confirming that there has been no
change in organizational structure) and otherwise setting forth the information
required pursuant to the Perfection Certificate Supplement or confirming that
there has been no change in such information since the date of the Perfection
Certificate or latest Perfection Certificate Supplement;
(f)Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, with any
national U.S. or non-U.S. securities regulatory authority or securities exchange
or with the National Association of Securities Dealers, Inc., or distributed to
holders of its publicly held Indebtedness or securities pursuant to the terms of
the documentation governing such Indebtedness or securities (or any trustee,
agent or other representative therefor), as the case may be; provided that
documents required


1117312.02-CHISR02A - MSW


185

--------------------------------------------------------------------------------




to be delivered pursuant to this clause (f) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Designated Company posts such documents, or provides a link thereto on the
Designated Company’s website (or other location specified by the Designated
Company) on the Internet; or (ii) on which such documents are posted on the
Designated Company’s behalf on the Platform; provided that: (i) upon written
request by the Administrative Agent, the Designated Company shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii) the Designated Company shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents;
(g)Management Letters. Promptly after the receipt thereof by any Company, a copy
of any “management letter”, exception report or other similar letter or report
received by any such person from its certified public accountants and the
management’s responses thereto;
(h)Projections. Within sixty (60) days of the end of each fiscal year (beginning
with the fiscal year ended March 31, 2017), a copy of the annual projections for
the Designated Company (including balance sheets, statements of income and
sources and uses of cash), for each quarter of the then-current fiscal year
prepared in detail on a consolidated basis, with appropriate presentation and
discussion of the principal assumptions upon which such forecasts are based,
accompanied by the statement of a Financial Officer of the Designated Company to
the effect that such assumptions are believed to be reasonable;
(i)Labor Relations. Promptly after becoming aware of the same, written notice of
(a) any labor dispute to which any Loan Party or any of its Restricted
Subsidiaries is or is expected to become a party, including any strikes,
lockouts or other labor disputes relating to any of such person’s plants and
other facilities, which could reasonably be expected to result in a Material
Adverse Effect, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of any such person and (c) any material liability under Requirements of
Law similar to the Worker Adjustment and Retraining Notification Act or
otherwise arising out of plant closings;
(j)Asset Sales. On or prior to an Asset Sale pursuant to Section 6.06(b) hereof
the Net Cash Proceeds of which (or the Dollar Equivalent thereof) are
anticipated to exceed $100,000,000, written notice (a) describing such Asset
Sale or the nature and material terms and conditions of such transaction and (b)
stating the estimated Net Cash Proceeds anticipated to be received by any Loan
Party or any of its Restricted Subsidiaries; and
(k)Other Information. Promptly, from time to time, such other information
regarding the operations, properties, business affairs and condition (financial
or otherwise) of any Company, or compliance with the terms of any Loan Document,
or matters regarding the Collateral (beyond the requirements contained in
Section 9.03) as the Administrative Agent or


1117312.02-CHISR02A - MSW


186

--------------------------------------------------------------------------------




any Lender (acting through the Administrative Agent) may reasonably request,
including, but not limited to, all documentation and other information that may
be required from time to time by the Lenders or the Administrative Agent in
order to enable compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the information
described in Section 11.13.
(l)Beneficial Ownership Information. Promptly following any request therefor,
provide information and documentation reasonably requested by any Agent or any
Lender for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation.
Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within ten (10)
Business Days after acquiring knowledge thereof, or, in the case of an Event of
Default under Section 8.01(a), on the Business Day that a Loan Party acquires
knowledge thereof):
(a)any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
(b)the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against the
Designated Company or other Company that in the reasonable judgment of the
Designated Company could reasonably be expected to result in a Material Adverse
Effect if adversely determined or (ii) with respect to any Loan Document;
(c)any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;
(d)the occurrence of a Casualty Event involving a Dollar Equivalent amount in
excess of $50,000,000; and
(e)(i) the incurrence of any Lien (other than Permitted Liens) on the Collateral
or (ii) the occurrence of any other event which could reasonably be expected to
be material with regard to (x) the Revolving Credit Priority Collateral, taken
as a whole, or (y) the Pari Passu Priority Collateral, taken as a whole.
Section 5.03 Existence; Businesses and Properties.
(a)Do or cause to be done all things reasonably necessary to preserve, renew and
keep in full force and effect its legal existence, rights and franchises
necessary or desirable in the normal conduct of its business, except (i) other
than with respect to each Co-Borrower’s legal existence, to the extent the
failure to do so would not reasonably be expected to have a


1117312.02-CHISR02A - MSW


187

--------------------------------------------------------------------------------




Material Adverse Effect or (ii) pursuant to a transaction permitted by Section
6.05 or Section 6.06.
(b)Do or cause to be done all things reasonably necessary to obtain, maintain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, privileges, franchises, approvals, authorizations, and Intellectual
Property used or necessary to the conduct of its business, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; do or cause to be done all things reasonably necessary to
preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with each Loan Party
or any of its Restricted Subsidiaries, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; comply with
all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property), contractual
obligations, and decrees and orders of any Governmental Authority, whether now
in effect or hereafter enacted, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and at all times maintain, preserve and protect all of its
property and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business) and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto reasonably necessary
in order that the business carried on in connection therewith may be properly
conducted at all times, except in each case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Maintain in
effect and enforce policies and procedures designed to ensure compliance by
Holdings, the Designated Company, their respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
Section 5.04 Insurance.
(a)Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including (i)
physical hazard insurance on an “all risk” basis (subject to usual and customary
exclusions), (ii) commercial general liability against claims for bodily injury,
death or property damage covering any and all insurable claims, (iii) explosion
insurance in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance and, with respect to Mortgaged
Properties located in the United States or in any other jurisdiction requiring
such insurance, flood insurance (to the extent such flood insurance is required
under clause (c) below), and (v) worker’s compensation insurance and such other
insurance as may be required by any


1117312.02-CHISR02A - MSW


188

--------------------------------------------------------------------------------




Requirement of Law; provided that the Collateral Agent shall be permitted to
control the adjustment of any claim thereunder with respect to Pari Passu
Priority Collateral involving an amount in excess of $30,000,000 thereunder
after the occurrence and during the continuance of an Event of Default.
(b)Requirements of Insurance. Subject to Section 5.15, all such property and
liability insurance maintained by the Loan Parties shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee, lender’s loss payable or additional insured, as applicable (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance), as applicable, and (iii) if
reasonably requested by the Collateral Agent, include a breach of warranty
clause.
(c)Flood Insurance. Subject to Section 5.15, except to the extent already
obtained in accordance with clause (iv) of Section 5.04(a), with respect to each
Mortgaged Property located in the United States or another jurisdiction which
requires such type of insurance, obtain flood insurance in such total amount as
is from time to time in scope and substance consistent with market practice and
applicable Requirements of Law, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and such insurance is required to
be obtained pursuant to the requirements of the National Flood Insurance Act of
1968, as amended from time to time, or the Flood Disaster Protection Act of
1973, as amended from time to time.
(d)Broker’s Report. As soon as practicable and in any event within ninety (90)
days after the end of each fiscal year, deliver to the Administrative Agent and
the Collateral Agent (i) a report of a reputable insurance broker with respect
to the insurance maintained pursuant to clauses (i)-(iv) of Section 5.04(a) in
form and substance consistent with market practice (together with such
additional reports (provided such reports are readily ascertainable) as the
Administrative Agent or the Collateral Agent may reasonably request), and (ii)
such broker’s statement that all premiums then due and payable with respect to
the coverage maintained pursuant to clauses (i)-(iv) of Section 5.04(a) have
been paid and confirming, with respect to any property, physical hazard or
liability insurance maintained by a Loan Party, that, subject to Section 5.15,
the Collateral Agent has been named as mortgagee, lender’s loss payable or
additional insured, as applicable.
(e)Mortgaged Properties. Subject to Section 5.15, each Loan Party shall comply
in all material respects with all Insurance Requirements in respect of each
Mortgaged Property; provided, however, that each Loan Party may, at its own
expense and after written notice to the Administrative Agent, (i) contest the
applicability or enforceability of any such Insurance Requirements by
appropriate legal proceedings, the prosecution of which does not constitute a
basis for cancellation or revocation of any insurance coverage required under
this Section 5.04


1117312.02-CHISR02A - MSW


189

--------------------------------------------------------------------------------




or (ii) cause the Insurance Policy containing any such Insurance Requirement to
be replaced by a new policy complying with the provisions of this Section 5.04.
Section 5.05 Taxes.
(a)Payment of Taxes. Pay and discharge promptly when due all material Taxes and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
charge, levy or claim so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with US GAAP (or other applicable accounting rules), and (y) such
contest operates to suspend collection of the contested obligation, Tax or
charge and enforcement of a Lien other than a Permitted Lien.
(b)Filing of Tax Returns. Timely file all material Tax Returns required by
applicable Requirements of Law to be filed by it.
Section 5.06 Employee Benefits.
(a)Comply with the applicable provisions of ERISA and the Code and any
Requirements of Law applicable to any Foreign Plan or Compensation Plan, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.
(b)Furnish to the Administrative Agent (x) as soon as possible after, and in any
event within five (5) Business Days after any Responsible Officer of any Company
or any ERISA Affiliates of any Company knows that, any ERISA Event has occurred,
a statement of a Financial Officer of the Designated Company setting forth
details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of such other documents or governmental reports or filings
relating to any Plan (or Foreign Plan, or other employee benefit plan sponsored
or contributed to by any Company) as the Administrative Agent shall reasonably
request.
(c)(i) Ensure that the Novelis U.K. Pension Plan is funded in accordance with
the agreed schedule of contributions dated May 16, 2007 and that no action or
omission is taken by any Company in relation to such a pension scheme which has
or is reasonably likely to have a Material Adverse Effect; (ii) except for any
existing defined benefit pension schemes as specified on Schedule 3.17 ensure
that no Company is or has been at any time an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in Sections 39 or 43 of the


1117312.02-CHISR02A - MSW


190

--------------------------------------------------------------------------------




Pensions Act 2004) such an employer; (iii) deliver to the Administrative Agent
upon request as those reports are prepared in order to comply with the then
current statutory or auditing requirements (as applicable either to the trustees
of any relevant schemes), actuarial reports in relation to all pension schemes
mentioned in clause (i) above; (iv) promptly notify the Administrative Agent of
any material change in the agreed rate of contributions to any pension schemes
mentioned in clause (i) above; (v) promptly notify the Administrative Agent of
any investigation or proposed investigation by the Pensions Regulator which may
lead to the issue of a Financial Support Direction or a Contribution Notice to
any member of the Group; and (vi) promptly notify the Administrative Agent if it
receives a Financial Support Direction or a Contribution Notice from the
Pensions Regulator.
(d)Ensure that all Foreign Plans (except the Novelis U.K. Pension Plan) and
Compensation Plans that are required to be funded are funded and contributed to
in accordance with their terms to the extent of all Requirements of Law, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.
Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings. Keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with GAAP (or other
applicable accounting standards) and all Requirements of Law of all financial
transactions and the assets and business of each Company and its Restricted
Subsidiaries are made of all dealings and transactions in relation to its
business and activities, including, without limitation, proper records of
intercompany transactions) with full, true and correct entries reflecting all
payments received and paid (including, without limitation, funds received by or
for the account of any Loan Party from deposit accounts of the other Companies).
Each Company will permit any representatives designated by the Administrative
Agent (who may be accompanied by any Agent or Lender) to visit and inspect the
financial records and the property of such Company on no more than on two
occasions per fiscal year so long as no Event of Default is continuing (at
reasonable intervals, during normal business hours and within five Business Days
after written notification of the same to the Designated Company, except that,
during the continuance of an Event of Default, none of such restrictions shall
be applicable) and to make extracts from and copies of such financial records,
and permit any representatives designated by the Administrative Agent (who may
be accompanied by any Agent or Lender) to discuss the affairs, finances,
accounts and condition of any Company with the officers and employees thereof
and advisors therefor (including independent accountants).
Section 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.
Section 5.09 Compliance with Environmental Laws; Environmental Reports.
(a)Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all


1117312.02-CHISR02A - MSW


191

--------------------------------------------------------------------------------




Environmental Permits applicable to its operations and Real Property; and
conduct all Responses, including any emergency Response, required by, and in
accordance with, Environmental Laws, in each case, to the extent that the
failure to do so could reasonably be expected to have a Material Adverse Effect;
provided that no Company shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with US GAAP or other applicable accounting
standards.
(b)If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than thirty (30) days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders as soon as reasonably practicable after such request, at the expense of
the Co-Borrowers, an environmental assessment report and/or corrective plan, as
applicable, regarding the matters which are the subject of such Default,
including, where appropriate, soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in form and substance, reasonably acceptable
to the Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them
and any other corrective measures necessary to achieve compliance with
Environmental Laws or cure such Default.
Section 5.10 [INTENTIONALLY OMITTED].
Section 5.11 Additional Collateral; Additional Guarantors.
(a)Subject to the terms of the Intercreditor Agreement and this Section 5.11,
with respect to (1) any property acquired after the Closing Date by any Loan
Party that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject, including in connection with any step of the
Permitted Reorganization, any Permitted Reorganization Action, any Permitted
Aleris Foreign Subsidiary Transfer, and any Person becoming a Specified Aleris
Subsidiary, and (2) any property that was Excluded Property but, as of the end
of the most recently ended fiscal quarter or in connection with any step of the
Permitted Reorganization, any Permitted Reorganization Action, any Permitted
Aleris Foreign Subsidiary Transfer, and any Person becoming a Specified Aleris
Subsidiary, has ceased to be Excluded Property, promptly (and in any event (x)
within thirty (30) days after the acquisition thereof or after the date such
property ceases to be Excluded Property; provided that the Administrative Agent
may agree to an extension thereof or (y) immediately in connection with the
applicable step(s) of the Permitted Reorganization, the applicable Permitted
Reorganization Action, the applicable Permitted Aleris Foreign Subsidiary
Transfer, or any Person becoming a Specified Aleris Subsidiary) (i) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a First Priority


1117312.02-CHISR02A - MSW


192

--------------------------------------------------------------------------------




Lien on such property subject to no Liens other than Permitted Liens, and (ii)
take all actions necessary to cause such Lien to be duly perfected to the extent
required by such Security Document in accordance with all applicable
Requirements of Law, including the filing of financing statements (or other
applicable filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent; provided that, other than with respect to each Specified
Aleris Subsidiary, the actions required by clauses (i) and (ii) above need not
be taken if the costs of doing so are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion. The Designated Company shall otherwise take such actions and execute
and/or deliver to the Administrative Agent and the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of the
Security Documents against such after-acquired properties.
(b)With respect to any personPerson that becomes a Restricted Subsidiary or a
Specified Aleris Subsidiary after the Closing Date (other than (x) an Excluded
Collateral Subsidiary and (y) a Securitization Entity) or any Restricted
Subsidiary that was an Excluded Collateral Subsidiary but, as of the end of the
most recently ended fiscal quarter, has ceased to be an Excluded Collateral
Subsidiary or is required to become a Loan Party by operation of the provisions
of Section 5.11(d) or, the definition of Permitted Reorganization, the
definition of Permitted Reorganization Actions, or the definition of Permitted
Aleris Foreign Subsidiary Transfer, promptly (and in any event within (x) thirty
(30) days after such personPerson becomes a Restricted Subsidiary or ceases to
be an Excluded Collateral Subsidiary or is required to become a Loan Party by
operation of the provisions of Section 5.11(d); provided that the Administrative
Agent may agree to an extension of such time period or (y) immediately upon such
Person becoming a Specified Aleris Subsidiary or in connection with the
applicable step(s) of the Permitted Reorganization, the definition of Permitted
Reorganization Actions, or the definition of Permitted Aleris Foreign Subsidiary
Transfer) (i) pledge and deliver to the Collateral Agent the certificates, if
any, representing all of the Equity Interests of such Restricted Subsidiary or
such Specified Aleris Subsidiary owned by a Loan Party, together with undated
stock powers or other appropriate instruments of transfer executed and delivered
in blank by a duly authorized officer of the holder(s) of such Equity Interests,
and all intercompany notes owing from such Restricted Subsidiary or Specified
Aleris Subsidiary to any Loan Party together with instruments of transfer
executed and delivered in blank by a duly authorized officer of such Loan Party
and (ii) subject to the Anti-Dilution Requirement following the consummation of
the Permitted Reorganization, cause any such Restricted Subsidiary (other than a
Specified Aleris Subsidiary) that is a Wholly Owned Subsidiary (other than,
subject to the Anti-Dilution Requirement following the consummation of the
Permitted Reorganization, (x) any Restricted Subsidiary prohibited from being a
Guarantor under any applicable Requirement of Law relating to financial
assistance, maintenance of capital or other corporate benefit restrictions and
(y) any Restricted Subsidiaries where providing such guarantee would result in
(1) materially adverse tax consequences, as determined by the Administrative
Agent in its reasonable discretion (after consultation with its counsel) or (2)
costs that are excessive in relation to the benefits afforded


1117312.02-CHISR02A - MSW


193

--------------------------------------------------------------------------------




thereby, as determined by the Administrative Agent in its reasonable discretion)
and any such Specified Aleris Subsidiary, in each case to the extent not
prohibited by applicable Requirements of Law, (A) to execute a Joinder Agreement
or such comparable documentation to become a Subsidiary Guarantor and joinder
agreements to the applicable Security Documents (in each case, substantially in
the form annexed thereto or in such other form as may be reasonably satisfactory
to the Administrative Agent) or, in the case of a Foreign Subsidiary, subject to
the Anti-Dilution Requirement, execute such other Security Documents (or joinder
agreements) to the extent possible under and compatible with the laws of such
Foreign Subsidiary’s jurisdiction in form and substance reasonably satisfactory
to the Administrative Agent, and (B) to take all actions necessary or advisable
in the opinion of the Administrative Agent or the Collateral Agent to cause the
Liens created by the applicable Security Documents to be duly perfected to the
extent required by such agreement in accordance with all applicable Requirements
of Law, including the filing of financing statements (or other applicable
filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent. Notwithstanding the foregoing, but
subject to the Anti-Dilution Requirement following the consummation of the
Permitted Reorganization, (1) clause (i) of this paragraph (b) shall not apply
to the Equity Interests of (w) any Company listed on Schedule 5.11(b) to the
extent any applicable Requirement of Law continues to prohibit the pledging of
its Equity Interests to secure the Secured Obligations and any Company acquired
or created after the Effective Date to the extent any applicable Requirement of
Law prohibits the pledging of its Equity Interests to secure the Secured
Obligations, (x) any non-Wholly Owned Subsidiary to the extent that the pledge
or perfection of a Lien on such Equity Interests would violate any
anti-assignment or negative pledge provisions of any contract to which such
non-Wholly Owned Subsidiary is a party or the organizational documents or
shareholders’ agreement of such non-Wholly Owned Subsidiary (but only to the
extent such anti-assignment or negative pledge clause is enforceable under
applicable law), (y) any Joint Venture Subsidiary, to the extent the terms of
any contract to which such Joint Venture Subsidiary is a party or any applicable
joint venture, stockholders’, partnership, limited liability company or similar
agreement (other than any of the foregoing entered into with any Company or
Affiliate of any Company) prohibits or conditions the pledging of its Equity
Interests to secure the Secured Obligations and (z) any Restricted Subsidiary
(other than a Specified Aleris Subsidiary) to the extent such pledge would
result in materially adverse tax consequences, as determined by the
Administrative Agent in its reasonable discretion (after consultation with its
counsel) and (2) clause (ii) of this paragraph (b) shall not apply to any
Company listed on Schedule 5.11(b) to the extent any applicable Requirement of
Law prohibits it from becoming a Loan Party. Notwithstanding anything to the
contrary in this Section 5.11(b), with respect to each Foreign Subsidiary that
becomes a party to this Agreement after the Second Amendment Effective Date, the
obligations of such Foreign Subsidiary under this Agreement, any Guarantee, any
Foreign Guarantee, any Security Document, any Joinder Agreement, or any other
Loan Document, may be limited (and such agreements may be amended, restated,
supplemented or otherwise modified to give effect to such limitations without
the consent of any Person other than the Administrative Agent, the Collateral
Agent, and such Foreign Subsidiary) in accordance with the Agreed Guarantee and
Security Principles on terms


1117312.02-CHISR02A - MSW


194

--------------------------------------------------------------------------------




reasonably satisfactory to the Administrative Agent and the Borrower. As of the
Second Amendment Effective Date, each Lender party to the Second Amendment,
which Lenders constitute the Required Lenders, and each Lender that becomes a
party to this Agreement after the Second Amendment Effective Date, expressly
consents to the terms set forth in, and the rights of the Agents to consent to
the terms of the amendments, restatements, supplements and modifications
described in, the immediately preceding sentence.
(c)Subject to the terms of the Intercreditor Agreement, promptly grant to the
Collateral Agent, within sixty (60) days of the acquisition thereof (or such
later date agreed by the Administrative Agent) (or immediately in connection
with the applicable step(s) of the Permitted Reorganization, any Permitted
Reorganization Action, or any Permitted Aleris Foreign Subsidiary Transfer), a
security interest in and Mortgage on each Real Property owned in fee by such
Loan Party as is acquired by such Loan Party after the Closing Date and that,
together with any improvements thereon, individually has a fair market value the
Dollar Equivalent of which is at least $10,000,000 (unless the subject property
is already mortgaged to a third party to the extent permitted by Section 6.02
hereof or the costs of doing so are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion). Subject to the terms of the Intercreditor Agreement, such Mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and the Collateral Agent and shall
constitute valid, perfected and enforceable First Priority Liens subject only to
Permitted Liens. Subject to the terms of the Intercreditor Agreement, the
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the First Priority Liens in favor of the Collateral Agent required
to be granted pursuant to the Mortgages and all taxes, fees and other charges
payable in connection therewith shall be paid in full. Such Loan Party shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent and the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall reasonably require to confirm the validity, perfection
and priority of the Lien of any existing Mortgage or new Mortgage against such
after-acquired Real Property (including a Title Policy (or title opinion
reasonably satisfactory to the Administrative Agent and the Collateral Agent), a
Survey (if applicable in the respective jurisdiction), and a local counsel
opinion (in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent) in respect of such Mortgage). For purposes of
this Section 5.11(c) Real Property owned by a Company that becomes a Loan Party
following the Closing Date in accordance with the terms of this Agreement shall
be deemed to have been acquired on the later of (x) the date of acquisition of
such Real Property and (y) the date such Company becomes a Loan Party.
(d)If, at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Loan Parties because they are Excluded Collateral
Subsidiaries comprise in the aggregate more than 7.5% of the Consolidated Total
Assets of the Designated Company and its Subsidiaries as of the end of the most
recently ended fiscal quarter or more


1117312.02-CHISR02A - MSW


195

--------------------------------------------------------------------------------




than 7.5% of Consolidated EBITDA of the Designated Company and its Restricted
Subsidiaries as of the end of the most recently ended fiscal quarter, then the
Loan Parties shall, not later than 45 days after the date by which financial
statements for such fiscal quarter are required to be delivered pursuant to this
Agreement (or immediately in connection with the applicable step(s) of the
Permitted Reorganization, any Permitted Reorganization Action, or any Permitted
Aleris Foreign Subsidiary Transfer), cause one or more of such Restricted
Subsidiaries to become Loan Parties (notwithstanding that such Restricted
Subsidiaries are, individually, Excluded Collateral Subsidiaries) such that the
foregoing condition ceases to be true. The Designated Company may designate a
Subsidiary Guarantor that was not a Restricted Subsidiary of the Designated
Company on the Closing Date as an Excluded Collateral Subsidiary subject to the
terms of the definition thereof, in which event the Guarantee by such Restricted
Subsidiary shall be released in accordance with Section 7.09 and the Collateral
Agent shall release the Collateral pledged by such Person.
(e)Any Foreign Subsidiary that is a Loan Party that has in the United States at
any time (i) a deposit account that is part of the Cash Pooling Arrangements or
(ii) property (other than Excluded Property) having an aggregate fair market
value in excess of $5,000,000 for any such foreign Loan Party, shall execute a
joinder agreement to the U.S. Security Agreement reasonably satisfactory to the
Administrative Agent.
(f)Notwithstanding any other provision of this Section 5.11 or any provision in
any other Loan Document to the contrary, in no event shall this Section 5.11 or
such Loan Document obligate any Loan Party to (i) grant a Lien to the Collateral
Agent on any Excluded Property or (ii) take any perfection steps with respect to
any Excluded Property.
(g)Notwithstanding any other provision of this Section 5.11 or any provision in
any other Loan Document to the contrary, in no event shall this Section 5.11 or
such Loan Document obligate any Loan Party to (i) to the extent creation of a
security interest in a specific asset requires that such asset be described with
specificity in the applicable Security Document or filing (including, for
example, a list of specific items of Inventory with identification numbers, or
descriptions of commercial tort claims), the creation of the Collateral Agent’s
security interest in such assets, to the extent acquired in a Permitted
Acquisition, and (ii) the perfection of the Collateral Agent’s security interest
in assets acquired in a Permitted Acquisition, in the case of clauses (i) and
(ii) shall not be required until the date that is 60 days after the closing date
for such Permitted Acquisition (or such later date agreed by the Administrative
Agent); provided that (A) the perfection of a security interest in Collateral
with respect to which a Lien may be perfected by (x) the filing of financing
statements under the UCC or equivalent filing system in a non-U.S. jurisdiction,
or (y) filing short form security agreements or other filings with the
applicable Intellectual Property filing office in the applicable jurisdiction,
in the case of clauses (x) and (y), shall be required to occur substantially
concurrently with any acquired entity becoming a Loan Party and (B) each Loan
Party shall use its commercially reasonable efforts to deliver stock
certificates (together with stock powers or equivalent instruments of transfer)
representing certificated Equity Interests required to be pledged under this
Agreement and the


1117312.02-CHISR02A - MSW


196

--------------------------------------------------------------------------------




Security Documents (without regard to this clause (g)) as soon as practicable
upon the closing of such Permitted Acquisition, and in any case no later than
the date that is 60 days after the closing date for such Permitted Acquisition
(or such later date agreed by the Administrative Agent); provided that the
limitations set forth in this clause (g) shall only apply to the assets of, or
Equity Interests issued by, any Specified Aleris Subsidiary to the extent such
limitations also apply to such Specified Aleris Subsidiary under the Revolving
Credit Loan Documents.
(h)Notwithstanding any other provision of this Section 5.11 or any provision in
any other Loan Document to the contrary, without the consent of any other
person, the Administrative Agent and/or Collateral Agent may (or shall, to the
extent required by any Loan Document) enter into any amendment or waiver of any
Security Document (subject to the consent of the Loan Parties party thereto
except as otherwise provided in such Security Document) or enter into any new
agreement or instrument, to give effect to the provisions set forth in Section
5.11(f) and (g).
Section 5.12 Security Interests; Further Assurances. Subject to the terms of the
Intercreditor Agreement, promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at the Co-Borrowers’ expense,
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Security Documents or
otherwise deemed by the Administrative Agent or the Collateral Agent reasonably
necessary for the continued validity, perfection and priority of the Liens on
the Collateral covered thereby subject to no other Liens except Permitted Liens,
or use commercially reasonable efforts to obtain any consents or waivers as may
be reasonably required in connection therewith. Deliver or cause to be delivered
(using commercially reasonable efforts with respect to delivery of items from
Persons who are not in the control of any Loan Party) to the Administrative
Agent and the Collateral Agent from time to time such other documentation,
consents, authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document that requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may reasonably
require in connection therewith. If the Administrative Agent, the Collateral
Agent or the Required Lenders determine that they are required by a Requirement
of Law to have appraisals prepared in respect of the Real Property of any Loan
Party constituting Collateral, the Designated Company shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA (or other applicable
requirements) and are otherwise in form reasonably satisfactory to the
Administrative Agent and the Collateral Agent.


1117312.02-CHISR02A - MSW


197

--------------------------------------------------------------------------------




Section 5.13 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (ii) in the location of
any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which any material Pari Passu Priority Collateral
owned by it is located (including the establishment of any such new office or
facility) other than changes in location to a property identified on Schedule
3.24, another property location previously identified on a Perfection
Certificate Supplement or otherwise by notice to the Administrative Agent and
the Collateral Agent, as to which the steps required by clause (B) below have
been completed or to a Mortgaged Property or a leased property subject to a
Landlord Access Agreement, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than ten (10) Business
Days’ prior written notice (in the form of an Officers’ Certificate) of its
intention to do so, or such lesser notice period agreed to by the Administrative
Agent and the Collateral Agent, clearly describing such change and providing
such other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent and the Collateral
Agent to maintain the perfection and priority of the security interest of the
Collateral Agent for the benefit of the Secured Parties in the Collateral, if
applicable. Each Loan Party agrees to promptly provide the Administrative Agent
and the Collateral Agent, upon request therefor, with certified Organizational
Documents reflecting any of the changes described in the preceding sentence. For
the purposes of the Regulation, (i) no U.K. Guarantor shall change its centre of
main interest (as that term is used in Article 3(1) of the Regulation) from
England and Wales, (ii) nor shall any Irish Guarantor change its centre of main
interest from Ireland or Germany, nor shall Irish Guarantor have an
“establishment” (as that term is used in Article 2(h) of the Regulation) in any
jurisdiction other than Ireland or Germany, (iii) nor shall any Swiss Guarantor
change its centre of main interest from Switzerland, nor shall any Swiss
Guarantor have an “establishment” in any other jurisdiction, (iv) nor shall
German Seller change its centre of main interest from Germany, (v)
[intentionally omitted]nor shall any Dutch Guarantor change its centre of main
interest from the Netherlands, nor shall any Dutch Guarantor have an
“establishment” in any other jurisdiction, (vi) nor shall any French Guarantor
change its centre of main interest from France, nor shall any French Guarantor
have an “establishment” in any other jurisdiction and, (vii) nor shall any
Belgian Guarantor change its centre of main interest from Belgium, nor shall any
Belgian Guarantor have an “establishment” in any other jurisdiction and (viii)
other than as provided in paragraph (ii) above, no Guarantor (to the extent such
Guarantor is subject to the Regulation) shall have a centre of main interest
other than as situated in its jurisdiction of incorporation.
Section 5.14 Affirmative Covenants with Respect to Leases. With respect to each
Lease to which a Loan Party is party as landlord or lessor, the respective Loan
Party shall perform all the obligations imposed upon the landlord under such
Lease and enforce all of the tenant’s


1117312.02-CHISR02A - MSW


198

--------------------------------------------------------------------------------




obligations thereunder, except where the failure to so perform or enforce could
not reasonably be expected to result in a Property Material Adverse Effect.
Section 5.15 Post-Closing Covenants; Covenants in Respect of Hedging Agreements
Following the Aleris Acquisition Closing Date.
(a)Execute and deliver the documents and complete the tasks and take the other
actions set forth on Schedule 5.15, in each case within the time limits
specified on such Schedule.
(b)Promptly following the Aleris Acquisition Closing Date, use reasonable
efforts to novate all transactions under the Specified Aleris Hedging
Agreements, such that, after giving effect to such novation, such transactions
shall be subject solely to the terms and conditions of Hedging Agreements (other
than Specified Aleris Hedging Agreements) with one or more Companies, the terms
of which shall not require a Lien on any assets of any Company to secure the
obligations thereunder (other than solely as a result of the designation of any
counterparty thereto as a “Secured Hedge Provider” in accordance with the terms
hereof).
(c)No later than the date that is 30 days after the Aleris Acquisition Closing
Date, cease entering into any transactions under the Specified Aleris Hedging
Agreements.
(d)No later than the date that is 180 days after the Aleris Acquisition Closing
Date, cause all Specified Aleris Hedging Agreements to be terminated, and all
transactions thereunder to be terminated, novated or cancelled.
(e)Promptly upon the termination, novation or cancellation of each transaction
under any Specified Aleris Hedging Agreement, (i) cause all Liens on assets of
Aleris or any of its Subsidiaries securing the obligations thereunder to be
released (other than Liens arising solely as a result of the designation of any
counterparty thereto as a “Secured Hedge Provider” in accordance with the terms
hereof), (ii) deliver to the Administrative Agent all documents and filings
required or reasonably requested by any Agent to evidence the release of such
Liens, and (iii) cause any collateral held by or on behalf of the counterparty
to such transaction to promptly be returned to the applicable Company and be
pledged to secure the Secured Obligations to the extent required under the Loan
Documents on terms reasonably satisfactory to the Administrative Agent and the
Collateral Agent (except, in the case of this clause (iii), to the extent that
such collateral is cash that is otherwise applied to settle or net out amounts
owing under such Hedging Agreement at the time of such termination, novation or
cancellation) (the requirements under this clause (e), collectively, the “Aleris
Hedging Collateral Requirements”).
(f)No later than the date that is 10 Business Days after the commencment of the
Specified Brazilian Expansion, the Designated Company shall deliver to the
Administrative Agent written notice of the date that such expansion commenced.


1117312.02-CHISR02A - MSW


199

--------------------------------------------------------------------------------




Section 5.16 Designation of Subsidiaries. The Designated Company may at any time
after the Closing Date designate any Restricted Subsidiary of the Designated
Company as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Designated Company shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenant (it
being understood that, as a condition precedent to the effectiveness of any such
designation, the Designated Company shall deliver to the Administrative Agent a
certificate of a Responsible Officer setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) the Consolidated Interest
Coverage Ratio for the most recently ended four fiscal quarter period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
shall be greater than 2.00 to 1.00 on a Pro Forma Basis (it being understood
that, as a condition precedent to the effectiveness of any such designation, the
Designated Company shall deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such Consolidated Interest Coverage Ratio), (iv) no Subsidiary may
be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any of the
Senior Notes, the Revolving Credit Agreement, any Additional Senior Secured
Indebtedness, any Junior Secured Indebtedness or any other Indebtedness, as
applicable, constituting Material Indebtedness, (v) no Restricted Subsidiary may
be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (vi) if a Restricted Subsidiary is being designated as
an Unrestricted Subsidiary hereunder, the sum of (A) the fair market value of
assets of such Subsidiary as of such date of designation (the “Designation
Date”), plus (B) the aggregate fair market value of assets of all Unrestricted
Subsidiaries designated as Unrestricted Subsidiaries pursuant to this Section
5.16 prior to the Designation Date (in each case measured as of the date of each
such Unrestricted Subsidiary’s designation as an Unrestricted Subsidiary) shall
not exceed $500,000,000 in the aggregate as of such Designation Date pro forma
for such designation, and (vii) no Restricted Subsidiary shall be a Subsidiary
of an Unrestricted Subsidiary and (viii) no Co-Borrower (and no Person that
directly or indirectly owns any Equity Interests of a CoBorrower) may be
designated as an Unrestricted Subsidiary. The designation of any Subsidiary as
an Unrestricted Subsidiary after the Closing Date shall constitute an Investment
by the Designated Company or its applicable Restricted Subsidiary therein at the
date of designation in an amount equal to the fair market value of the
Designated Company’s or such Restricted Subsidiary’s (as applicable) investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Designated Company or any of its
Restricted Subsidiaries in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the lesser of (x) the fair market value at the
date of such designation of the Designated Company’s or its Restricted
Subsidiary’s (as applicable) Investment in such Subsidiary and (y) the amount of
Investments made by the Designated Company or its Restricted Subsidiaries in
such Unrestricted Subsidiary from and after the date of such Subsidiary was
designated as an Unrestricted Subsidiary.


1117312.02-CHISR02A - MSW


200

--------------------------------------------------------------------------------




ARTICLE VI
 
NEGATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, from and
after the Closing Date, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full, unless the Required Lenders (and such other
Lenders whose consent may be required under Section 11.02) shall otherwise
consent in writing, no Loan Party will, nor will they cause or permit any
Restricted Subsidiaries to:
Section 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except
(a)Indebtedness incurred under this Agreement and the other Loan Documents;
(b)(i) Indebtedness outstanding on the Closing Date and listed on Schedule
6.01(b) and Permitted Refinancings thereof, and (ii) Indebtedness of Loan
Parties under the Revolving Credit Loan Documents and Permitted Revolving Credit
Facility Refinancings thereof in an aggregate principal amount at any time
outstanding not to exceed the Maximum Revolving Credit Facility Amount;
(c)Indebtedness of any Company under Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Agreements of any other
Company); provided that if such Hedging Obligations relate to interest rates,
(i) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate;
(d)Indebtedness permitted by Section 6.04(i) or (s) and, any other Indebtedness
of a Restricted Subsidiary permitted by Section 6.04, and any Indebtedness of
Holdings and Novelis Europe Holdings Limited permitted by Section 6.15;
(e)Indebtedness of any Securitization Entity under any Qualified Securitization
Transaction (i) that is without recourse to any Company (other than such
Securitization Entity) or any of their respective assets (other than pursuant to
Standard Securitization Undertakings) and (ii) that are negotiated in good faith
at arm’s length; provided that no Default shall be outstanding after giving
effect thereto, and (A) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Principal Jurisdiction, such
transaction is a Permitted German Alternative Financing, Permitted Customer
Account Financing or a Permitted Novelis Switzerland Financing, (B) with respect
to any such Indebtedness of a Securitization Entity that is organized in a
Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding principal


1117312.02-CHISR02A - MSW


201

--------------------------------------------------------------------------------




amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Principal Jurisdiction under all Qualified Securitization Transactions
under this Section 6.01(e), plus (x) the aggregate amount of Indebtedness
incurred by a Subsidiary that is organized in a NonPrincipal Jurisdiction then
outstanding under Section 6.01(m), plus (y) the aggregate book value at the time
of determination of the then outstanding Receivables of a Company that is
organized in a Non-Principal Jurisdiction subject to a Permitted Factoring
Facility pursuant to Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of amounts
paid by such Company to repurchase the Inventory subject to such Asset Sales)
(but in each case excluding any Permitted German Alternative Financing, any
Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Non-Loan Party Jurisdiction, the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Loan Party Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a NonLoan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000;
(f)Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of Indebtedness incurred under this clause (f)
shall not exceed the greater of (x) 10% of
Consolidated Net Tangible Assets and (y) $500,000,000;
(g)Sale and Leaseback Transactions permitted under Section 6.03;
(h)Indebtedness in respect of bid, performance or surety bonds or obligations,
workers’ compensation claims, self-insurance obligations, financing of insurance
premiums, and bankers acceptances issued for the account of the Designated
Company or any Restricted Subsidiary, in each case, incurred in the ordinary
course of business (including guarantees or obligations of the Designated
Company or any Restricted Subsidiary with respect to letters of credit
supporting such bid, performance or surety bonds or obligations, workers’
compensation


1117312.02-CHISR02A - MSW


202

--------------------------------------------------------------------------------




claims, self-insurance obligations and bankers acceptances) (in each case other
than Indebtedness for borrowed money);
(i)Contingent Obligations (i) of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Loan Party under this Section 6.01,
(ii) of any Loan Party in respect of Indebtedness of Restricted Subsidiaries
that are not Loan Parties or are Restricted Grantors in an aggregate amount not
exceeding $75,000,000the greater of (x) $100,000,000 and (y) 2.0% of
Consolidated Net Tangible Assets at any one time outstanding less all amounts
paid with regard to Contingent Obligations permitted pursuant to Section
6.04(a), and (iii) of any Company that is not a Loan Party in respect of
Indebtedness otherwise permitted to be incurred by such Company under this
Section 6.01;
(j)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of incurrence;
(k)Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(l)unsecured Indebtedness and Junior Secured Indebtedness not otherwise
permitted under this Section 6.01; provided, that (i) such Indebtedness has a
final maturity date no earlier than 180 days after the Latest Maturity Date,
(ii) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of the Term Loans with the
Latest Maturity Date, (iii) no Default is then continuing or would result
therefrom, (iv) such Indebtedness is incurred by a Loan Party and the persons
that are (or are required to be) guarantors under such Indebtedness do not
consist of any persons other than those persons that are (or are required to be)
Loan Parties under and with respect to the Term Loans, (v) the terms of such
Indebtedness do not require any amortization, mandatory prepayment or redemption
or repurchase at the option of the holder thereof (other than customary offers
to purchase upon a change of control or asset sale) earlier than 180 days after
the Latest Maturity Date, (vi) such Indebtedness has terms and conditions
(excluding pricing, premiums and subordination terms), when taken as a whole,
are not materially more restrictive or less favorable to the Companies and are
not materially less favorable to the Lenders, than the terms of the Loan
Documents (except with respect to terms and conditions that are applicable only
after the then Latest Maturity Date), (vii) in the case of any such secured
Indebtedness, the Liens securing such Indebtedness, if any, shall be
subordinated to the Liens securing the Secured Obligations on a junior “silent”
basis in a manner satisfactory to the Administrative Agent (provided that the
terms of the Intercreditor Agreement as they relate to subordination are hereby
acknowledged as being satisfactory) (and the holders of such Indebtedness shall
not have any rights with respect to exercising remedies pursuant to such Liens)
and such Liens shall only be on assets that constitute Collateral, (viii) in the
case of any such secured Indebtedness, the security agreements relating to such
Indebtedness (together with the Intercreditor Agreement)


1117312.02-CHISR02A - MSW


203

--------------------------------------------------------------------------------




reflect the Junior Lien nature of the security interests and are otherwise
substantially the same as the applicable Security Documents (with differences as
are reasonably satisfactory to the Administrative Agent), (ix) in the case of
any such secured Indebtedness, such Indebtedness and the holders thereof or the
Senior Representative thereunder shall be subject to the Intercreditor Agreement
and the Liens securing such Indebtedness shall be subject to the Intercreditor
Agreement, and (x) after giving effect to the incurrence of such Indebtedness
and to the consummation of any Permitted Acquisition or other Investment or
application of funds made with the proceeds of such incurrence on a Pro Forma
Basis, (A) the Consolidated Interest Coverage Ratio at such date shall be
greater than 2.0 to 1.0; and (B) with respect to any such Junior Secured
Indebtedness, the Secured Net Leverage Ratio, determined on a Pro Forma Basis,
shall be no greater than 5.00 to 1.00 (which shall be evidenced by a certificate
from the chief financial officer of the Designated Company demonstrating such
compliance calculation in reasonable detail); provided, further that delivery to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness of an Officers’ Certificate of a Responsible Officer of the
Designated Company (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) certifying that the Designated Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirements shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent notifies the Designated Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees);
(m)Indebtedness consisting of working capital facilities, lines of credit or
cash management arrangements for Restricted Subsidiaries and Contingent
Obligations of Restricted Subsidiaries in respect thereof; provided that no
Default shall be outstanding, on a Pro Forma Basis, after giving effect thereto
and (A) with respect to any such Indebtedness of a Restricted Subsidiary that is
organized in a Principal Jurisdiction, such transaction is a Permitted German
Alternative Financing, (B) with respect to any such Indebtedness of a Company
that is organized in a Non-Principal Jurisdiction, the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Principal Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under this Section 6.01(m), plus (y) the aggregate
book value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, (C) with respect to any
such Indebtedness of a Company that is organized in a Non-Loan Party
Jurisdiction, the sum of (w)


1117312.02-CHISR02A - MSW


204

--------------------------------------------------------------------------------




the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under Section 6.01(e), plus (x)
the aggregate amount of Indebtedness incurred by a Subsidiary that is organized
in a Non-Loan Party Jurisdiction then outstanding under this Section 6.01(m),
plus (y) the aggregate book value at the time of determination of the then
outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000, and (D) with
respect to such Indebtedness (x) of a Restricted Subsidiary organized under the
laws of Germany, Contingent Obligations with respect thereto shall be limited to
other Restricted Subsidiaries organized under the laws of Germany, Switzerland
(if such Indebtedness is incurred together with a Permitted Novelis Switzerland
Financing) or any Non-Principal Jurisdiction, (y) of a Restricted Subsidiary
organized in a NonPrincipal Jurisdiction, Contingent Obligations with respect
thereto shall be limited to other Restricted Subsidiaries organized in a
Non-Principal Jurisdiction and (z) of a Restricted Subsidiary organized in a
Non-Loan Party Jurisdiction, Contingent Obligations with respect thereto shall
be limited to other Restricted Subsidiaries organized in a Non-Loan Party
Jurisdiction;
(n)Indebtedness in respect of indemnification obligations or obligations in
respect of purchase price adjustments or similar obligations incurred or assumed
by the Loan Parties and their Subsidiaries in connection with (i) an Asset Sale
or sale of Equity Interests otherwise permitted under this Agreement and (ii)
Permitted Acquisitions or other Investments permitted under this Section 6.04;
(o)unsecured guaranties in the ordinary course of business of any person of the
obligations of suppliers, customers, lessors or licensees;
(p)Indebtedness of NKL arising under letters of credit issued in the ordinary
course of business;
(q)(i) Indebtedness of any person existing at the time such person is acquired
in connection with a Permitted Acquisition or any other Investment permitted
under Section 6.04; provided that such Indebtedness is not incurred in
connection with or in contemplation of such Permitted Acquisition or other
Investment and is not secured by Accounts or Inventory of any Company organized
in a Principal Jurisdiction or the proceeds thereof, and at the time of such
Permitted Acquisition or other Investment, no Event of Default shall have
occurred and be continuing, and (ii) Permitted Refinancings of such
Indebtedness, in an aggregate amount, for all such Indebtedness permitted under
this clause (q), not to exceed at any time outstanding an


1117312.02-CHISR02A - MSW


205

--------------------------------------------------------------------------------




amount equal to the sum of (x) the greater of (1) $200,000,000 and (2) 4% of
Consolidated Net Tangible Assets and (y) an additional unlimited amount so long
as, on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness, the Consolidated Interest Coverage Ratio shall be greater than 2.0
to 1.0;
(r)Indebtedness in respect of treasury, depositary and cash management services
or automated clearinghouse transfer of funds (including the Cash Pooling
Arrangements and other pooled account arrangements and netting arrangements and
commercial credit card and merchant card services and other bank products or
services) in the ordinary course of business, in each case, arising under the
terms of customary agreements with any bank;
(s)Permitted Holdings Indebtedness;
(t)Indebtedness constituting the Senior Notes in an aggregate principal amount
not to exceed $2,650,000,000, and Permitted Refinancings thereof (including
successive Permitted Refinancings of Indebtedness incurred as a Permitted
Refinancing under this clause (t));
(u)Indebtedness of any Loan Party under one or more series of senior secured
notes under one or more indentures, provided that (i) such Indebtedness has a
final maturity date that is no earlier than the Latest Maturity Date, (ii) such
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Term Loans with the Latest Maturity
Date, (iii) no Default is then continuing or would result therefrom, (iv) such
Indebtedness is incurred by a Loan Party and the persons that are (or are
required to be) guarantors under such Indebtedness do not consist of any persons
other than those persons that are (or are required to be) Loan Parties under or
in respect to the Term Loans, (v) the terms of such Indebtedness do not require
any amortization, mandatory prepayment or redemption or repurchase at the option
of the holders thereof (other than customary asset sale or change of control
provisions, which asset sale provisions may require the application of proceeds
of asset sales and casualty events co-extensive with those set forth in Section
2.10(c) or (e), as applicable, to make mandatory prepayments or prepayment
offers out of such proceeds on a pari passu basis with the Secured Obligations,
all Permitted First Priority Refinancing Debt and all other Additional Senior
Secured Indebtedness) earlier than the Latest Maturity Date, (vi) such
Indebtedness has terms and conditions (excluding pricing and premiums), when
taken as a whole, that are not materially more restrictive or less favorable to
the Companies and the Lenders than the terms of the Loan Documents (except with
respect to terms and conditions that are applicable only after the then Latest
Maturity Date), (vii) the Liens securing such Indebtedness shall be pari passu
with the Liens securing the Secured Obligations (other than with respect to
control of remedies) and such Liens shall only be on assets that constitute
Collateral, (viii) the security agreements relating to such Indebtedness shall
be substantially the same as the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent), (ix) such Indebtedness
and the holders thereof or the Senior Representative thereunder shall be subject
to the Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement, and (x) after giving effect to the
incurrence of such Indebtedness


1117312.02-CHISR02A - MSW


206

--------------------------------------------------------------------------------




and to the consummation of any Permitted Acquisition or other Investment or
application of funds made with the proceeds of such incurrence on a Pro Forma
Basis, the Senior Secured Net Leverage Ratio at such date shall be not greater
than 3.0 to 1.0 (provided that in calculating the Senior Secured Net Leverage
Ratio, the proceeds of the incurrence of such Indebtedness shall be excluded
from Unrestricted Cash); provided, further that delivery to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness
of an Officers’ Certificate of a Responsible Officer of the Designated Company
(together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that the Designated Company has determined in good faith that such
terms and conditions satisfy the foregoing requirements shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Designated Company within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees);
(v)Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof
(including successive Permitted Refinancings of Indebtedness incurred as a
Permitted Refinancing under this clause (v));
(w)Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof (including successive
Permitted Refinancings of Indebtedness incurred as a Permitted Refinancing under
this clause (w));
(x)obligations of the Designated Company or any of its Restricted Subsidiaries
to reimburse or refund deposits posted by customers pursuant to forward sale
agreements entered into by the Designated Company or such Restricted Subsidiary
in the ordinary course of business;
(y)unsecured Indebtedness not otherwise permitted under this Section 6.01 in an
aggregate principal amount not to exceed the greater of (x) $500,000,000 and (y)
10% of Consolidated Net Tangible Assets at any time outstanding;
(z)(i) unsecured Indebtedness in respect of obligations of the Designated
Company or any Restricted Subsidiary to pay the deferred purchase price of goods
or services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money or any HedgeHedging
Agreements and (ii) unsecured indebtedness in respect of intercompany
obligations of the Designated Company or any Restricted Subsidiary in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money;
(aa)Indebtedness representing deferred compensation or similar arrangements to
employees, consultants or independent contractors of the Designated Company (or
its direct or indirect parent) and its Restricted Subsidiaries incurred in the
ordinary course of business or


1117312.02-CHISR02A - MSW


207

--------------------------------------------------------------------------------




otherwise incurred in connection with the Transactions or any Permitted
Acquisition or other Investment permitted under Section 6.04; and
(ab)Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of capital stock of the
Designated Company or any of its direct or indirect parent companies permitted
by Section 6.08(j);
(ac)Indebtedness pursuant to industrial revenue bond, direct government loan or
similar programs in an aggregate principal amount not to exceed the greater of
(x) $150,000,000 and (y) 3% of Consolidated Net Tangible Assets at any time
outstanding; and
(ad)Indebtedness of Loan Parties under any Third Lien Credit Agreement and any
Permitted Refinancing thereof (including successive Permitted Refinancings of
Indebtedness incurred as a Permitted Refinancing under this clause (dd)).;
(ae)Permitted Short Term Indebtedness; and
(af)Surviving Aleris Debt and Indebtedness of one or more Companies organized
under the laws or the People’s Republic of China and, in each case, Permitted
Refinancings thereof; provided that (i) the obligations in respect of the
foregoing shall not be secured by any assets of, and shall not be guaranteed by,
any Person, other than the assets of, and guarantees by, one or more Companies
organized under the laws of the People’s Republic of China that is not a Loan
Party, and (ii) the aggregate principal amount of Indebtedness and undrawn
commitments thereunder shall not exceed $300,000,000 at any time outstanding.
Notwithstanding anything to the contrary contained in this Section 6.01, accrual
of interest, accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness will be deemed not to
be an incurrence of Indebtedness for purposes of this covenant (but shall, for
the avoidance of doubt, be deemed to be Indebtedness for the purposes of
calculating any financial ratio, including the Consolidated Interest Coverage
Ratio, the Total Net Leverage Ratio, the Secured Net Leverage Ratio or the
Senior Secured Net Leverage Ratio, whether calculated under this Section 6.01 or
elsewhere in this Agreement).
Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
(a)(i) inchoate Liens for Taxes not yet due and payable or delinquent and (ii)
Liens for Taxes which are due and payable and are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided on the books of the appropriate Company in accordance with US
GAAP;


1117312.02-CHISR02A - MSW


208

--------------------------------------------------------------------------------




(b)Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 30 days, are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the appropriate Company in accordance with US GAAP;
(c)any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
that does not attach to the Accounts and Inventory of any Co-Borrower and any
Lien granted as a replacement, renewal or substitution therefor; provided that
any such replacement, renewal or substitute Lien (i) does not secure an
aggregate amount of Indebtedness, if any, greater than that secured on the
Closing Date (including undrawn commitments thereunder in effect on the Closing
Date, accrued and unpaid interest thereon and fees and premiums payable in
connection with a Permitted Refinancing of the Indebtedness secured by such
Lien) and (ii) does not encumber any property other than the property subject
thereto on the Closing Date (any such Lien, an “Existing Lien”);
(d)easements, rights-of-way, restrictions (including zoning restrictions),
reservations (including pursuant to any original grant of any Real Property from
the applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for
borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property;
(e)Liens arising out of judgments, attachments or awards not resulting in an
Event of Default that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided on the books of the appropriate Company in accordance with US GAAP;
(f)Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and


1117312.02-CHISR02A - MSW


209

--------------------------------------------------------------------------------




(z) of this paragraph (f), such Liens are for amounts not yet due and payable or
delinquent or, to the extent such amounts are so due and payable, such amounts
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been established on the books of
the appropriate Company in accordance with US GAAP, and (ii) to the extent such
Liens are not imposed by Requirements of Law, such Liens shall in no event
encumber any property other than cash and Cash Equivalents and, with respect to
clause (y), property relating to the performance of obligations secured by such
bonds or instruments;
(g)(i) Leases, subleases or licenses of the properties of any Company granted to
other persons which do not, individually or in the aggregate, interfere in any
material respect with the ordinary conduct of the business of any Company and
(ii) interests or title of a lessor, sublessor, licensor or sublicensor or Lien
securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest in any
lease or license not prohibited by this Agreement;
(h)Liens arising out of conditional sale, hire purchase, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business;
(i)Liens     securing     Indebtedness     incurred     pursuant     to
    Section     6.01(f)     or
Section 6.01(g); provided that any such Liens attach only to the property being
financed pursuant to such Indebtedness and any proceeds of such property and do
not encumber any other property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g) or Section 6.01(cc));
(j)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to treasury, depositary and
cash management services or automated clearinghouse transfer of funds (including
pooled account arrangements and netting arrangements or claims against any
clearing agent or custodian with respect thereto); provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any other
Indebtedness;
(k)(i) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations, (ii) pursuant to the Revolving Credit Security Documents to secure
the “Secured Obligations” (as defined in the Revolving Credit Agreement) and any
Permitted Revolving Credit Facility Refinancings thereof, (iii) pursuant to the
Third Lien Security Documents to secure the “Secured Obligations” (as defined in
the Third Lien Credit Agreement) and any Permitted Refinancing thereof, (iv)
Liens securing Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt, (v) Liens securing Additional Senior Secured


1117312.02-CHISR02A - MSW


210

--------------------------------------------------------------------------------




Indebtedness that are pari passu with the Liens securing the Secured Obligations
and subject to the terms of the Intercreditor Agreement and (vi) Liens securing
Junior Secured Indebtedness that are subordinated to the Liens securing the
Secured Obligations and subject to the terms of the Intercreditor Agreement;
(l)licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;
(m)the filing of UCC or PPSA financing statements (or the equivalent in other
jurisdictions) solely as a precautionary measure in connection with operating
leases or consignment of goods;
(n)(x) Liens on property of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted by Section 6.01(m), (y) Liens on property of
Restricted Subsidiaries that are organized in a Principal Jurisdiction
consisting of Revolving Credit Priority Collateral and Hedging Agreements
related to the value of such Revolving Credit Priority Collateral securing
Indebtedness of such Restricted Subsidiaries permitted by Section 6.01(m) and
(z) Liens on property of NKL securing Indebtedness permitted by Section 6.01(p);
(o)Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by clauses (c), (i), (k) or (r) of this Section 6.02 or this clause
(o) without any change in the assets subject to such Lien and to the extent such
refinanced Indebtedness is permitted by Section 6.01;
(p)to the extent constituting a Lien, the existence of an “equal and ratable”
clause in the Senior Note Documents (and any Permitted Refinancings thereof) and
other debt securities issued by a Loan Party that are permitted under Section
6.01 (but, in each case, not any security interests granted pursuant thereto);
(q)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(r)Liens on assets acquired in a Permitted Acquisition or other Acquisitions
permitted under Section 6.04 or on property of a person existing at the time
such person is acquired or merged with or into or amalgamated or consolidated
with any Company to the extent permitted hereunder or such assets are acquired
(and not created in anticipation or contemplation thereof); provided that (i)
such Liens do not extend to property not subject to such Liens at the time of
acquisition (other than improvements thereon and proceeds thereof) and are no
more favorable to the lienholders than such existing Lien and (ii) (x) such
Liens secure obligations in respect of Indebtedness permitted under Section
6.01(ff), so long as such Liens do not extend to any assets of any Person other
than the assets of one or more Companies organized under the laws of the
People’s Republic of China that is not a Loan Party, or (y) the aggregate
principal


1117312.02-CHISR02A - MSW


211

--------------------------------------------------------------------------------




amount of Indebtedness secured by such Liens does not exceed the greater of (1)
$200,000,000 and (2) 4% of Consolidated Net Tangible Assets at any time
outstanding;
(s)any encumbrance or restriction (including put and call agreements) solely in
respect of the Equity Interests of any Joint Venture or Joint Venture Subsidiary
that is not a Loan Party, contained in such Joint Venture’s or Joint Venture
Subsidiary’s Organizational Documents or the joint venture agreement or
stockholders agreement in respect of such Joint Venture or Joint Venture
Subsidiary;
(t)(A)     Liens     granted     in     connection     with     Indebtedness
    permitted     under
Section 6.01(e) that are limited in each case to the Securitization Assets
transferred or assigned pursuant to the related Qualified Securitization
Transaction and (B) Liens granted in connection with a Permitted Factoring
Facility pursuant to Section 6.06(e) that are limited in each case to
precautionary Liens on the Receivables sold, transferred or disposed of pursuant
to such transaction, and Liens on the other Factoring Assets with respect
thereto;
(u)Liens not otherwise permitted by this Section 6.02 securing liabilities not
in excess of the greater of (x) $100,000,000 and (y) 2% of Consolidated Net
Tangible Assets in the aggregate at any time outstanding;
(v)to the extent constituting Liens, rights under purchase and sale agreements
with respect to Equity Interests or other assets permitted to be sold in Asset
Sales permitted under Section 6.06;
(w)Liens securing obligations owing to the Loan Parties so long as such
obligations and Liens, where owing by or on assets of Loan Parties, are
subordinated to the Secured Obligations and to the Secured Parties’ Liens on the
Collateral in a manner satisfactory to the Administrative Agent;
(x)Liens created, arising or securing obligations under the Receivables Purchase
Agreements;
(y)Liens on deposits provided by customers or suppliers in favor of such
customers or suppliers securing the obligations of the Designated Company or its
Restricted Subsidiaries to refund deposits posted by customers or suppliers
pursuant to forward sale agreements entered into by the Designated Company or
its Restricted Subsidiaries in the ordinary course of business;
(z)Liens on cash advances in favor of the seller of any property to be acquired
in an Investment permitted pursuant to Section 6.04 to be applied against the
purchase price for such Investment;
(aa)the pledge of Qualified Capital Stock of any Unrestricted Subsidiary;


1117312.02-CHISR02A - MSW


212

--------------------------------------------------------------------------------




(ab)Liens in favor of any underwriter, depositary or stock exchange on the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc. and 8018227 Canada Inc. and any securities accounts in which such
Equity Interests are held in connection with any listing or offering of Equity
Interests in NKL, to the extent required by applicable Requirements of Law or
stock exchange requirements (and not securing Indebtedness);
(ac)(i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks, (B) relating to pooled deposit
or sweep accounts of any Company to permit satisfaction of overdraft or similar
obligations and other cash management activities incurred in the ordinary course
of business of the Companies or (C) relating to purchase orders and other
similar agreements entered into with customers of the Companies in the ordinary
course of business, (ii) Liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection, (iii) Liens
encumbering reasonable customary initial deposits and, to the extent required by
applicable law, margin deposits, in each case attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iv) Liens in favor of banking institutions, securities intermediaries and
clearing agents (including the right of set-off) and which are within the
general parameters customary in the banking industry and not granted in
connection with the incurrence of Indebtedness;
(ad)(i) Cash collateral securing Indebtedness incurred pursuant to Section
6.01(h) and (ii) commencing on the Aleris Acquisition Closing Date and ending on
the date that is 180 days after such date, cash collateral securing obligations
under the Specified Aleris Hedging Agreements; and
(ae)Liens securing Indebtedness incurred pursuant to Section 6.01(cc); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and any proceeds of such property and do not encumber any other
property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g), or Section 6.01(cc));
provided, however, that notwithstanding any of the foregoing, no consensual
Liens (other than Liens permitted under clauses (s), (v) and (bb) above, in the
case of Securities Collateral or Chinese Subsidiary Equity Interests) shall be
permitted to exist, directly or indirectly, on any Securities Collateral or any
Chinese Subsidiary Equity Interests, other than Liens granted pursuant to the
applicable Security Documents and, so long as such Lien is also granted pursuant
to the applicable Security Documents, the Revolving Credit Security Documents,
the Third Lien Security Documents or any agreement, document or instrument
pursuant to which any Lien is granted securing any Additional Secured
Indebtedness, Permitted First Priority Refinancing Debt, Permitted Second
Priority Refinancing Debt or Junior Secured Indebtedness.
Any reference in this Agreement or any of the other Loan Documents to a Lien
permitted by this Agreement is not intended to subordinate or postpone, and
shall not be interpreted as


1117312.02-CHISR02A - MSW


213

--------------------------------------------------------------------------------




subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien created by any of the Loan Documents to any Lien permitted hereunder.
Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) any Liens
arising in connection with its use of such property are permitted by Section
6.02 and (iii) after giving effect to such Sale and Leaseback Transaction, the
aggregate fair market value of all properties covered by Sale and Leaseback
Transactions entered into would not exceed (A) in the case of a Sale and
Leaseback Transaction constituting Indebtedness incurred pursuant to Section
6.01(cc), the greater of (x) $150,000,000 and (y) 3% of Consolidated Net
Tangible Assets at any time and (B) in the case of all other Sale and Leaseback
Transactions, the greater of (x) $250,000,000 and (y) 5% of Consolidated Net
Tangible Assets.
Section 6.04 Investments, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other ownership interest in, or make any capital
contribution to, any other person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the
property and assets or business of any other person or assets constituting a
business unit, line of business or division of any other person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”; it being understood
that (x) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and when determining the amount of an Investment that remains
outstanding, the last paragraph of this Section 6.04 shall apply, (y) in the
event a Restricted Subsidiary ceases to be a Restricted Subsidiary as a result
of being designated an Unrestricted Subsidiary, the Designated Company will be
deemed to have made an Investment in such Unrestricted Subsidiary as of the date
of such designation, as provided in Section 5.16 and (z) in the event a
Restricted Subsidiary ceases to be a Restricted Subsidiary as a result of an
Asset Sale or similar transaction, and the Designated Company and its Restricted
Subsidiaries continue to own Equity Interests in such Restricted Subsidiary, the
Designated Company will be deemed, at the time of such transaction and after
giving effect thereto, to have made an Investment in such Person equal to the
fair market value of the Designated Company’s and its Restricted Subsidiaries’
Investments in such Person at such time), except that the following shall be
permitted:
 
(a)Investments consisting of unsecured guaranties by Loan Parties of, or other
unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by


1117312.02-CHISR02A - MSW


214

--------------------------------------------------------------------------------




such Loan Party, shall not exceed an aggregate amount equal to the greater of
(x) $100,000,000 and (y) 2% of Consolidated Net Tangible Assets less the amount
of Contingent Obligations by Loan Parties in respect of Companies that are not
Loan Parties or that are Restricted Grantors permitted pursuant to Section
6.01(i)(ii);
(b)Investments outstanding on the Closing Date and identified on Schedule
6.04(b);
(c)the Companies may (i) acquire and hold accounts receivable owing to any of
them if created or acquired in the ordinary course of business or in connection
with a Permitted Acquisition or other Acquisition permitted under Section 6.04,
(ii) invest in, acquire and hold cash and Cash Equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business or
(iv) make lease, utility and other similar deposits in the ordinary course of
business;
(d)Investments of Securitization Assets in Securitization Entities in connection
with Qualified Securitization Transactions permitted by Section 6.01(e);
(e)the Loan Parties and their Restricted Subsidiaries may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to their respective employees (other than any loans
or advances to any director or executive officer (or equivalent thereof) that
would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed (when aggregated with loans and advances outstanding pursuant to clause
(h) below) $15,000,000;
(f)any Company may enter into Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Obligations of any other
Company) to the extent permitted by Section 6.01(c);
(g)Investments made by any Company as a result of consideration received in
connection with an Asset Sale made in compliance with Section 6.06; provided,
that if such Investment or Asset Sale involves a Transferred Aleris Foreign
Subsidiary, such transaction shall comply with the requirements set forth in the
definition of Permitted Aleris Foreign Subsidiary Transfer;
(h)loans and advances to directors, employees and officers of the Loan Parties
and their Restricted Subsidiaries for bona fide business purposes, in aggregate
amount not to exceed (when aggregated with loans and advances outstanding
pursuant to clause (e) above) $15,000,000 at any time outstanding; provided that
no loans in violation of Section 402 of the Sarbanes-Oxley Act shall be
permitted hereunder;
(i)Investments (i) by any Company in any other Company outstanding on the
Closing Date, (ii) by any Company in any Unrestricted Grantor, (iii) by any
Restricted Grantor


1117312.02-CHISR02A - MSW


215

--------------------------------------------------------------------------------




in any other Restricted Grantor, (iv) by an Unrestricted Grantor in any
Restricted Grantor so long as, on a Pro Forma Basis after giving effect to and
at the time of such Investment, the Consolidated Interest Coverage Ratio shall
be greater than 2.0 to 1.0, (v) by any Loan Party in any Company that is not a
Loan Party in an aggregate amount not to exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, and (vi) by any Company
that is not a Loan Party in any other Company; provided that any such Investment
in the form of a loan or advance to any Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative Agent
and, in the case of a loan or advance by a Loan Party, evidenced by an
Intercompany Note and pledged by such Loan Party as Collateral pursuant to the
Security Documents;
(j)Investments in securities or other obligations received upon foreclosure or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of trade creditors or customers or in
connection with the settlement of delinquent accounts in the ordinary course of
business, and Investments received in good faith in settlement of disputes or
litigation;
(k)Investments in Joint Ventures in which the Loan Parties hold at least 50% of
the outstanding Equity Interests or Joint Venture Subsidiaries made with the Net
Cash Proceeds of (x) arm’s length sales or dispositions for cash of Equity
Interests in a Joint Venture Subsidiary for fair market value or (y) the
issuance of Equity Interests in a Joint Venture Subsidiary, in each case as
permitted by Section 6.06 hereof;
(l)Investments in Norf GmbH in an aggregate amount not to exceed €100,000,000 at
any time outstanding;
(m)Permitted Acquisitions;
(n)Investments consisting of Standard Factoring Undertakings in respect of
Permitted Factoring Facilities pursuant to Section 6.06(e);
(o)Mergers, amalgamations and consolidations in compliance with Section 6.05;
provided that the Lien on and security interest in such Investment granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable;
(p)Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07;
(q)Investments consisting of guarantees of Indebtedness referred to in clauses
(i) (to the extent such guarantee is in effect on the Closing Date or permitted
as part of a Permitted Refinancing) and (ii) of Section 6.01(b) and Contingent
Obligations permitted by Section 6.01(c)
or (i);


1117312.02-CHISR02A - MSW


216

--------------------------------------------------------------------------------




(r)other Investments in an aggregate amount not to exceed:
(i)
so long as the Senior Secured Net Leverage Ratio as of the

last day of the four consecutive fiscal quarter period of the Designated Company
then last ended for which financial statements have been (and are required to
have been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma
Basis after giving effect to such Investments and any related Indebtedness,
would not exceed 3.50 to 1.00, (x) prior to the consummation of the Aleris
Acquisition, $75,000,000 during any fiscal year of the Designated Company or (y)
upon and after the consummation of the Aleris Acquisition, $125,000,000 during
any fiscal year of the Designated Company;
(ii)
so long as (A) the Consolidated Interest Coverage Ratio as of

the last day of the four consecutive fiscal quarter period of the Designated
Company then last ended for which financial statements have been (and are
required to have been) delivered under Section 5.01(a) or (b), calculated on a
Pro Forma Basis after giving effect to such Investment and any related
Indebtedness, would exceed 2.0 to 1.0 and (B) the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Investment and any related
Indebtedness, would not exceed 3.50 to 1.00, the then available Cumulative
Credit;
(iii)
so long as (A) the Total Net Leverage Ratio as of the last

day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would not
exceed 4.0 to 1.0, (B) Liquidity after giving effect to such Investment shall be
greater than or equal to $750,000,000 and (C) the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Investment and any related
Indebtedness, would not exceed 3.50 to 1.00, the then available Annual Credit;
(iv)
so long as (A) the Total Net Leverage Ratio as of the last day

of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would not
exceed 3.5 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would not
exceed 3.50 to 1.00, such additional amounts as the Designated Company


1117312.02-CHISR02A - MSW


217

--------------------------------------------------------------------------------




may determine (the cumulative amount of Investments made after the Closing Date
under this clause (iv) at any time that the Total Net Leverage Ratio as of the
last day of the four consecutive fiscal quarter period of the Designated Company
then last ended for which financial statements have been (and are required to
have been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma
Basis after giving effect to such Investment and any related Indebtedness, would
exceed 2.0 to 1.0, referred to as the “Investment Recapture Amount”); and
(v)
so long as the Senior Secured Net Leverage Ratio as of the

last day of the four consecutive fiscal quarter period of the Designated Company
then last ended for which financial statements have been (and are required to
have been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma
Basis after giving effect to such Investment and any related Indebtedness, would
not exceed 3.50 to 1.00, (i) (A) prior to the consummation of the Aleris
Acquisition, $75,000,000 over the term of this Agreement or (B) upon and after
the consummation of the Aleris Acquisition, $125,000,000 over the term of this
Agreement minus (ii) the aggregate amount of Dividends made pursuant to Section
6.08(g);
(s)Investments     consisting     of     unsecured     guaranties     permitted
    pursuant     to
Section 6.01(o); and
(t)Investments by any Company in any other Company; provided that such
Investment is part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing;
(u)Investments consisting of (i) unsecured guaranties by Novelis Inc. of NKL’s
indemnification obligations owing to (x) the Ulsan JV Subsidiary attributable to
employmentrelated claims or claims of former employees of NKL, and (y) the Ulsan
Joint Venture Partner for losses of the Ulsan Joint Venture Partner arising from
NKL’s breach of representations, warranties and covenants applicable to NKL
under the Ulsan Sale Agreement; provided that Novelis Inc.’s maximum aggregate
liability under the guaranties described in this clause (i) shall not exceed
$157,500,000, and (ii) an unsecured guaranty by Novelis Inc. of NKL’s
indemnification obligations owing to the Ulsan JV Subsidiary for losses of the
Ulsan JV Subsidiary arising from environmental liabilities that relate to
actions occurring prior to the closing of the Ulsan Share Sale; provided that
Novelis Inc.’s maximum aggregate liability under the guaranty described in this
clause (ii) shall not exceed $157,500,000;
(v)Investments in Ulsan JV Subsidiary in an aggregate amount not to exceed
₩125,000,000,000 at any time outstanding;
(w)Investments by any Loan Party in any Company organized under the laws of the
People’s Republic of China that is not a Loan Party in an aggregate amount not
to exceed $290,000,000;


1117312.02-CHISR02A - MSW


218

--------------------------------------------------------------------------------




(x)to the extent constituting an Investment, (i) the Permitted Reorganization;
provided that the terms and conditions set forth in the definition of Permitted
Reorganization and, to the extent applicable, the definition of Permitted
Reorganization Actions shall have been satisfied; provided, further, that all
such Investments involving a loan or advance, or otherwise in the form of an
Intercompany Note, shall be documented as an Intercompany Note and shall be
subordinated to the Secured Obligations (to the extent evidencing a payment
obligation of a Loan Party) on terms reasonably satisfactory to the
Administrative Agent, and shall be pledged as Collateral pursuant to the
Security Documents, and (ii) the Permitted Aleris Foreign Subsidiary Transfers;
and
(y)Permitted Fiscal Unity Liability;
provided that (x) any such Investment in the form of a loan or advance to any
Loan Party shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent and, in the case of a loan or advance
by a Loan Party, evidenced by an Intercompany Note and pledged by such Loan
Party as Collateral pursuant to the Security Documents and (y) with respect to
any Investment in an aggregate amount in excess of $50,000,000, on or prior to
the date of any Investment pursuant to Section 6.04(r)(ii), (iii) or (iv), the
Designated Company shall deliver to the Administrative Agent an Officer’s
Certificate specifying which clause of Section 6.04(r) such Investment is being
made pursuant to and calculating in reasonable detail the amount of the
Cumulative Credit or Annual Credit, as applicable, immediately prior to such
election and the amount thereof elected to be so applied, the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and Consolidated Interest Coverage
Ratio referred to above and, in the case of Investments pursuant to clause (iii)
above, the amount of Liquidity referred to therein.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Company. The outstanding amount
of an Investment shall, in the case of a Contingent Obligation that has been
terminated, be reduced to the extent no payment is or was made with respect to
such Contingent Obligation upon or prior to the termination of such Contingent
Obligation; and the outstanding amount of other Investments shall be reduced by
the amount of cash or Cash Equivalents received with respect to such Investment
upon the sale or disposition thereof, or constituting a return of capital with
respect thereto or, repayment of the principal amount thereof, in the case of a
loan or advance.
 
Section 6.05 Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:
(a)Asset Sales in compliance with Section 6.06;
(b)Permitted Acquisitions in compliance with Section 6.04;


1117312.02-CHISR02A - MSW


219

--------------------------------------------------------------------------------




(c)(i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that in the case of any merger, amalgamation or
consolidation involving (w) Designated Holdco, Designated Holdco is the
surviving or resulting person, (x) except as provided in clause (w) or in the
definition of Permitted Holdings Amalgamation, the Borrower, the Borrower is the
surviving or resulting person, (y) except as provided in clauses (w) and (x), a
Co-Borrower, asuch Co-Borrower is the surviving or resulting person, and (z) in
any other case, an Unrestricted Grantor is the surviving or resulting person,
(ii) any Restricted Grantor may merge, amalgamate or consolidate with or into
any other Restricted Grantor (provided that (x) a Subsidiary Guarantor is the
surviving or resulting person or (y) in the case of any merger, amalgamation or
consolidation involving a Co-Borrower (other than the Borrower or Designated
Holdco), asuch Co-Borrower is the surviving or resulting person), (iii) Novelis
Aluminum Holding Company and Novelis Deutschland GmbH may merge provided Novelis
Deutschland GmbH is the surviving or resulting person, and (iv) any Company that
is not a Loan Party may merge, amalgamate or consolidate with or into any
Restricted Grantor (provided that a Subsidiary Guarantor or a Co-Borrower is the
surviving or resulting person); provided that, in the case of each of the
foregoing clauses (i) through (iv), (1) the surviving or resulting person is a
Wholly Owned Subsidiary of Holdings (or the Borrower or a Wholly Owned
Subsidiary of the Borrower following a Qualified Borrower IPO), (2) the Lien on
and security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained in full force
and effect and perfected and enforceable (to at least the same extent as in
effect immediately prior to such transfer) or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable (for purposes of each
step of the Permitted Reorganization, without regard to any gracetime periods
provided for in such Sections) and (3) no Default is then continuing or would
result therefrom; provided that in the case of any amalgamation or consolidation
involving a Loan Party, at the request of the Administrative Agent, such Loan
Party and each other Loan Party shall confirm its respective Secured Obligations
and Liens under the Loan Documents in a manner reasonably satisfactory to the
Administrative Agent;
(d)any Restricted Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party;
(e)HoldingsAV Metals and the Borrower may consummate the Permitted Holdings
Amalgamation;
(f)any Restricted Subsidiary of the Designated Company (other than a
Co-Borrower) may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect; and
(g)any Unrestricted Grantor (other than Holdings, Designated Holdco or the
CoBorrowers) may dissolve, liquidate or wind-up its affairs (collectively,
“Wind-Up”), so long as all of its assets are distributed or otherwise
transferred to any other Unrestricted Grantor and


1117312.02-CHISR02A - MSW


220

--------------------------------------------------------------------------------




any Restricted Grantor may Wind-Up so long as all of its assets are distributed
or otherwise transferred to a Restricted Grantor or an Unrestricted Grantor;
provided that (1) the Lien on and security interest in such property granted or
to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained in full force and effect and perfected and enforceable (to
at least the same extent as in effect immediately prior to such transfer) or
created in accordance with the provisions of Section 5.11 or Section 5.12, as
applicable and (2) no Default is then continuing or would result therefrom.
Section 6.06 Asset Sales. Effect any Asset Sale except that the following shall
be permitted:
(a)disposition of used, worn out, obsolete or surplus property by any Company in
the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of the Designated
Company, no longer economically practicable to maintain or useful in the conduct
of the business of the Companies taken as a whole;
(b)so long as no Default is then continuing or would result therefrom, any other
Asset Sale (other than the Equity Interests of any Wholly Owned Subsidiary that
is a Restricted Subsidiary unless, after giving effect to any such Asset Sale,
such person either ceases to be a Restricted Subsidiary or, in the case of an
Excluded Collateral Subsidiary, becomes a Joint Venture Subsidiary) for fair
market value, with at least 75% of the consideration received for all such Asset
Sales or related Asset Sales in which the consideration received exceeds
$50,000,000 payable in cash upon such sale (provided, however, that for the
purposes of this clause (b), the following shall be deemed to be cash: (i) any
liabilities (as shown on the Designated Company’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Designated Company or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Asset Sale and for which Holdings, the
Designated Company and all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (ii) any securities
received by the Designated Company or the applicable Restricted Subsidiary from
such transferee that are converted by the Designated Company or such Restricted
Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable Asset Sale, and (iii) aggregate non-cash
consideration received by the Designated Company or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Asset Sale for which such non-cash consideration is received)
not to exceed $75,000,000 at any time (net of any non-cash consideration
converted into cash));
(c)leases, subleases or licenses of the properties of any Company in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company;


1117312.02-CHISR02A - MSW


221

--------------------------------------------------------------------------------




(d)mergers and consolidations, and liquidations and dissolutions in compliance
with Section 6.05;
(e)sales, transfers and other dispositions of Receivables for the fair market
value thereof in connection with a Permitted Factoring Facility; provided that
no Default shall be outstanding after giving effect thereto and (A) with respect
to any such sale, transfer or disposition of Receivables incurred by a Company
that is organized in a Principal Jurisdiction, such transaction is a Permitted
German Alternative Financing, Permitted Customer Account Financing or Permitted
Novelis Switzerland Financing, (B) with respect to any such sale, transfer of
disposition of Receivables incurred by a Company that is organized in a
Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Principal Jurisdiction under all Qualified Securitization Transactions
under Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by
a Subsidiary that is organized in a Non-Principal Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to this Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of amounts
paid by such Company to repurchase the Inventory subject to such Asset Sales)
(but in each case excluding any Permitted German Alternative Financing,
Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such sale, transfer or
disposition of Receivables incurred by a Company that is organized in a Non-Loan
Party Jurisdiction, the sum of (w) the aggregate outstanding principal amount of
the Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under Section
6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a Subsidiary
that is organized in a Non-Loan Party Jurisdiction then outstanding under
Section 6.01(m), plus (y) the aggregate book value at the time of determination
of the then outstanding Receivables of a Company that is organized in a Non-Loan
Party Jurisdiction subject to a Permitted Factoring Facility pursuant to this
Section 6.06(e) at such time, plus (z) the aggregate consideration received by a
Company that is organized in a Non-Loan Party Jurisdiction for Asset Sales
permitted under Section 6.06(r) (net of amounts paid by such Company to
repurchase the Inventory subject to such Asset Sales) (but in each case
excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000;
(f)the sale or disposition of cash and Cash Equivalents in connection with a
transaction otherwise permitted under the terms of this Agreement;


1117312.02-CHISR02A - MSW


222

--------------------------------------------------------------------------------




(g)assignments and licenses of Intellectual Property of any Loan Party and its
Subsidiaries in the ordinary course of business and which do not, individually
or in the aggregate, interfere in any material respect with the ordinary conduct
of the business of any Company;
(h)Asset Sales (i) by and among Unrestricted Grantors (other than Holdings),
(ii) by any Restricted Grantor to any other Restricted Grantor, (iii) by any
Restricted Grantor to any Unrestricted Grantor so long as the consideration paid
by the Unrestricted Grantor in such Asset Sale does not exceed the fair market
value of the property transferred, (iv) by (x) any Unrestricted Grantor to any
Restricted Grantor for fair market value and (y) by any Loan Party to any
Restricted Subsidiary that is not a Loan Party for fair market value provided
that the fair market value of such Asset Sales under this clause (iv) does not
exceed the greater of
(1) $200,000,000 and (2) 4% of Consolidated Net Tangible Assets in the aggregate
for all such Asset Sales since the Closing Date, (v) by any Company that is not
a Loan Party to any Loan Party so long as the consideration paid by the Loan
Party in such Asset Sale does not exceed the fair market value of the property
transferred, and (vi) by and among Companies that are not Loan Parties; provided
that (A) in the case of any transfer from one Loan Party to another Loan Party,
any security interests granted to the Collateral Agent for the benefit of the
Secured Parties pursuant to the relevant Security Documents in the assets so
transferred shall (1) remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
transfer) or (2) be replaced by security interests granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to the relevant Security
Documents, which new security interests shall be in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such transfer) and (B) no Default is then continuing or would result
therefrom;
(i)the Companies may consummate Asset Swaps so long as (x) each such sale is in
an arm’s-length transaction and the applicable Company receives at least fair
market value consideration (as determined in good faith by such Company), (y)
the Collateral Agent shall have a First Priority perfected Lien on the assets
acquired pursuant to such Asset Swap at least to the same extent as the assets
sold pursuant to such Asset Swap (immediately prior to giving effect thereto)
and (z) the aggregate fair market value of all assets sold pursuant to this
clause (i) shall not exceed the greater of (1) 2% of Consolidated Net Tangible
Assets and (2) $100,000,000 in the aggregate since the Closing Date; provided
that so long as the assets acquired by any Company pursuant to the respective
Asset Swap are located in the same country as the assets sold by such Company,
such aggregate cap will not apply to such Asset Swap;
(j)sales, transfers and other dispositions of Receivables (whether now existing
or arising or acquired in the future) and Related Security to a Securitization
Entity in connection with a Qualified Securitization Transaction permitted under
Section 6.01(e) and all sales, transfers or other dispositions of Securitization
Assets by a Securitization Entity under, and pursuant to, a Qualified
Securitization Transaction permitted under Section 6.01(e);
(k)to the extent constituting an Asset Sale, the Permitted Holdings
Amalgamation;


1117312.02-CHISR02A - MSW


223

--------------------------------------------------------------------------------




(l)issuances of Equity Interests by Joint Venture Subsidiaries and Excluded
Collateral Subsidiaries;
(m)Asset Sales among Companies of promissory notes or Equity Interests or
similar instruments issued by a Company; provided that such Asset Sales are part
of a Series of Cash
Neutral Transactions and no Default has occurred and is continuing;
(n)the sale of Receivables made pursuant to the Receivables Purchase Agreement;
(o)to the extent constituting an Asset Sale, Investments permitted by Section
6.04(i);
(p)issuances of Qualified Capital Stock (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
any Qualified Capital Stock (A) for stock splits, stock dividends and additional
issuances of Qualified Capital Stock which do not decrease the percentage
ownership of the Loan Parties in any class of the Equity Interests of such
issuing Company and (B) by Subsidiaries of the Designated Company formed after
the Closing Date to the Designated Company or the Subsidiary of the Designated
Company which is to own such Qualified Capital Stock. All Equity Interests
issued in accordance with this Section 6.06(p) shall, to the extent required by
Section 5.11 or any Security Document or if such Equity Interests are issued by
any Loan Party (other than Holdings), be delivered to the Collateral Agent;
(q)transfers of 100% of the Equity Interests of any Chinese Subsidiary or Korean
Subsidiary of the Designated Company to a wholly-owned U.S. Loan Party; provided
that (i) subject to the Anti-Dilution Requirement following the consummation of
the Permitted Reorganization, any security interests granted to the Collateral
Agent for the benefit of any Secured Parties pursuant to the relevant Security
Documents in the Equity Interests so transferred shall be replaced by security
interests granted to the Collateral Agent for the benefit of the relevant
Secured Parties pursuant to the relevant Security Documents in 100% of the
Equity Interests of such U.S. Loan Party and 65% of the Equity Interests of such
Chinese Subsidiary if held directly by such U.S. Loan Party, which new security
interests shall be in full force and effect and perfected and enforceable (to at
least the same extent as the security interests in such transferred Subsidiary
in effect immediately prior to such transfer (it being understood that
registration of such pledge may take place following such transfer to the extent
required by applicable law)) and (ii) no Default is then continuing or would
result therefrom;
(r)sales, transfers and other dispositions of Inventory in order to finance
working capital; provided that no Default shall be outstanding after giving
effect thereto and (A) with respect to any such sale, transfer of disposition by
a Company that is organized in a Principal Jurisdiction, such transaction is a
Permitted German Alternative Financing, (B) with respect to any such sale,
transfer or disposition of Receivables incurred by a Company that is organized
in a Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Principal Jurisdiction


1117312.02-CHISR02A - MSW


224

--------------------------------------------------------------------------------




under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Principal Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Principal
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Principal Jurisdiction for Asset Sales permitted
under this Section 6.06(r) (net of amounts paid by such Company to repurchase
the Inventory subject to such Asset Sales) (but in each case excluding any
Permitted German Alternative Financing, any Permitted Novelis Switzerland
Financing and any Permitted Customer Account Financing), shall not exceed the
greater of (x) 15% of Consolidated Net Tangible Assets and (y) $750,000,000, and
(C) with respect to any such sale, transfer or disposition of Receivables
incurred by a Company that is organized in a Non-Loan Party Jurisdiction, the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Loan Party Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under this Section 6.06(r) (net of amounts paid by such Company to repurchase
the Inventory subject to such Asset Sales) (but in each case excluding any
Permitted German Alternative Financing, any Permitted Novelis Switzerland
Financing and any Permitted Customer Account Financing), shall not exceed the
greater of (x) 15% of Consolidated Net Tangible Assets and (y) $750,000,000;
(s)Asset Sales of 100% of the Equity Interests of any Chinese Subsidiary of the
Designated Company to a Chinese holding company that is a wholly-owned direct
Wholly Owned Subsidiary of the Designated Company; provided that (i) any
security interests granted to the Collateral Agent for the benefit of any
Secured Parties pursuant to the relevant Security Documents in the Equity
Interests so transferred shall be replaced by security interests granted to the
Collateral Agent for the benefit of the relevant Secured Parties pursuant to the
relevant Security Documents in 100% of the Equity Interests of such holding
company Subsidiary, which new security interests shall be in full force and
effect and perfected and enforceable (to at least the same extent as the
security interests in such transferred Subsidiary in effect immediately prior to
such transfer (it being understood that registration of such pledge may take
place following such transfer to the extent required by applicable law)) and
(ii) no Default is then continuing or would result therefrom; and
(t)any sale, lease transfer or other disposition in connection with any
industrial revenue bond or similar program that does not result in the
recognition of the sale or the asset transfer in accordance with GAAP, or any
similar transaction.;


1117312.02-CHISR02A - MSW


225

--------------------------------------------------------------------------------




(u)the Ulsan Share Sale;
(v)the NKL Share Repurchase;
(w)any Permitted Aleris Foreign Subsidiary Transfer; and
(x)to the extent constituting an Asset Sale, the Permitted Reorganization;
provided that the terms and conditions set forth in the definition of Permitted
Reorganization and, to the extent applicable, the definition of Permitted
Reorganization Actions shall have been satisfied; provided, further, that all
such Asset Sales involving (whether as consideration or otherwise) a loan or
advance, or that otherwise involves an Intercompany Note, shall be permitted
solely to the extent that such loan or advance is documented as an Intercompany
Note, and all Intercompany Notes in connection therewith shall be subordinated
to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent, and shall be pledged as Collateral pursuant to the
Security Documents.
Section 6.07 Cash Pooling Arrangements. Amend, vary or waive any term of the
Cash Pooling Arrangements or enter into any new pooled account or netting
agreement with any Affiliate in a manner materially adverse to the Lenders or
which adversely affects the security interests in such accounts. Without the
consent of the Administrative Agent under the Revolving Credit Agreement, permit
the aggregate amount owed pursuant to the Cash Pooling Arrangements by all
Companies who are not Loan Parties (other than any Company (x) that has pledged
assets to secure the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent and the Collateral Agent and (y) the accounts of which
included in such Cash Pooling Arrangements are limited to zero balance
disbursement accounts that forward daily all amounts to an account of a Loan
Party (subject to customary payments with respect to overdrafts)) minus the
aggregate amount on deposit pursuant to the Cash Pooling Arrangements from such
Persons to exceed $50,000,000the greater of (i) €75,000,000 and (ii) 2.0% of
Consolidated Net Tangible Assets.
Section 6.08 Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:
(a)(i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the Borrower or a Wholly Owned Subsidiary of the
Borrower following a Qualified Borrower IPO), (ii) Dividends by Holdings (or the
Borrower following a Qualified Borrower IPO) payable solely in Qualified Capital
Stock and (iii) Dividends by Holdings payable with the proceeds of Permitted
Holdings Indebtedness;
(b)(i) Dividends by any Company that is not a Loan Party to any other Company
that is not a Loan Party but is a Wholly Owned Subsidiary of Holdings (or the
Borrower or a Wholly Owned Subsidiary of the Borrower following a Qualified
Borrower IPO) and (ii) cash Dividends by any Company that is not a Loan Party to
the holders of its Equity Interests on a pro rata basis;


1117312.02-CHISR02A - MSW


226

--------------------------------------------------------------------------------




(c)(A) to the extent actually used by Holdings to pay such franchise taxes,
costs and expenses, fees, payments by the Designated Company to or on behalf of
Holdings in an amount sufficient to pay franchise taxes and other fees solely
required to maintain the legal existence of Holdings, (B) payments by the
Designated Company to or on behalf of Holdings in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings, and (C)
management, consulting, monitoring and advisory fees and related expenses and
termination fees pursuant to a management agreement with one or more Specified
Holders relating to the Designated Company (collectively, the “Management
Fees”), in the case of clauses (A), (B) and (C) in an aggregate amount not to
exceed in any calendar year the greater of (i) $20,000,000 and (ii) 1.5% of the
Designated Company’s Consolidated EBITDA in the prior calendar year;
(d)the Designated Company may pay cash Dividends to the holders of its Equity
Interests and, if Holdings is a holder of such Equity Interests, the proceeds
thereof may be utilized by Holdings to pay cash Dividends to the holders of its
Equity Interests in an amount not to exceed:
(i)
so long as (A) the Consolidated Interest Coverage Ratio, as

of the last day of the four consecutive fiscal quarter period of the Designated
Company then last ended for which financial statements have been (and are
required to have been) delivered under Section 5.01(a) or (b), calculated on a
Pro Forma Basis after giving effect to such Dividends and any related
Indebtedness, would exceed 2.0 to 1.0 and (B) the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Dividends and any related
Indebtedness, would not exceed 3.50 to 1.00, the then available Cumulative
Credit;
(ii)
so long as (A) the Total Net Leverage Ratio, as of the last

day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Dividends, would not exceed 4.0 to 1.0, (B)
Liquidity after giving effect to such Dividend shall be greater than or equal to
$750,000,000, and (C) the Senior Secured Net Leverage Ratio as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Dividends and any related Indebtedness, would not
exceed 3.50 to 1.00, the then available Annual Credit; and
(iii)
so long as (A) the Total Net Leverage Ratio, as of the last

day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such


1117312.02-CHISR02A - MSW


227

--------------------------------------------------------------------------------




Dividends and any related Indebtedness, would not exceed 3.5 to 1.0 and (B) the
Senior Secured Net Leverage Ratio as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Dividends and any related Indebtedness, would not exceed 3.50 to 1.00, such
additional amounts as the Designated Company may determine (the cumulative
amount of Dividends made after the Closing Date under this clause (iii) at any
time that the Total Net Leverage Ratio, as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Dividends, would exceed 2.0 to 1.0, referred to as the “Dividend
Recapture Amount”);
provided that (x) the Dividends described in this clause (d) shall not be
permitted if a Default is continuing at the date of declaration or payment
thereof or would result therefrom and (y) with respect to any Dividend in an
aggregate amount in excess of $50,000,000, on or prior to the date of any such
Dividend pursuant to this Section 6.08(d), the Designated Company shall deliver
to the Administrative Agent an Officer’s Certificate specifying which clause of
this Section 6.08(d) such Dividend is being made pursuant to and calculating in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied (in the case of Dividends pursuant to clause (i) and (ii) above)
and the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Consolidated Interest Coverage Ratio referred to above and, in the case of
Dividends pursuant to clause (ii) above, the amount of Liquidity referred to
therein;
(e)to the extent constituting a Dividend, payments permitted by Section 6.09(d)
that do not relate to Equity Interests;
(f)[intentionally omitted];
(g)so long as the Senior Secured Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.50 to 1.00, the Designated Company may pay additional cash Dividends to
Holdings the proceeds of which may be utilized by Holdings to pay cash Dividends
to the holders of its Equity Interests in an aggregate amount not to exceed (i)
(A) prior to the consummation of the Aleris Acquisition, $75,000,000 after the
Closing Date or (B) upon and after the consummation of the Aleris Acquisition,
$125,000,000 after the Closing Date minus (ii) the amount of Investments made in
reliance on Section 6.04(r)(v); provided that the Dividends described in this
clause (g) shall not be permitted if a Default is continuing at the date of
declaration or payment thereof or would result therefrom;


1117312.02-CHISR02A - MSW


228

--------------------------------------------------------------------------------




(h)Dividends by any Company to any other Company that are part of a Series of
Cash Neutral Transactions; provided no Default has occurred and is continuing;
(i)following a Qualified IPO, Dividends paid to Holdings (which may pay the
proceeds thereof to the holders of its Equity Interests) or, in the case of a
Qualified Borrower IPO, its other equity holders, of up to 10% of the net cash
proceeds received by (or contributed to the capital of) the Designated Company
in or from such Qualified IPO or Qualified Borrower IPO in any fiscal year; and
(j)Dividends to repurchase Equity Interests of Holdings (or, following the
consummation of the Permitted Reorganizationon and after the Designated Holdco
Effective Date, Designated Holdco) or any direct or indirect parent entity (or
following a Qualified Borrower IPO, Equity Interests of the Borrower) from
current or former officers, directors or employees of the Designated Company or
any of its Restricted Subsidiaries or any direct or indirect parent entity (or
permitted transferees of such current or former officers, directors or
employees); provided, however, that the aggregate amount of such repurchases
shall not exceed (i) $20,000,000 in any calendar year prior to completion of a
Qualified IPO or Qualified Borrower IPO, or (ii) $30,000,000 in any calendar
year in which a Qualified IPO or Qualified Borrower IPO occurs or any calendar
year commencing following completion of a Qualified IPO or Qualified Borrower
IPO (with unused amounts in any calendar year being permitted to be carried over
for the next two succeeding calendar years); provided, further, that such amount
in any calendar year may be increased by an amount not to exceed (x) the cash
proceeds received by the Designated Company or any of its Restricted
Subsidiaries from the sale of Equity Interests of the Borrower, Holdings (or,
following the consummation of the Permitted Reorganizationon and after the
Designated Holdco Effective Date, Designated Holdco) or any parent entity to
officers, directors or employees (to the extent contributed to the Designated
Company (excluding any portion thereof included in the Cumulative Credit)), plus
(y) the cash proceeds of key man life insurance policies in such calendar year.
Section 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with or for the benefit of any Affiliate of any
Company (other than between or among Loan Parties), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:
(a)Dividends permitted by Section 6.08;
(b)Investments permitted by Section 6.04(d), (e), (h), (i), (l), (p), or (s) and
other Investments permitted under Section 6.04 in Restricted Subsidiaries and
joint ventures; provided that any such joint venture is not owned by any
Affiliate of Holdings except through the ownership of the Companies;


1117312.02-CHISR02A - MSW


229

--------------------------------------------------------------------------------




(c)mergers, amalgamations and consolidations permitted by Section 6.05(c), (d),
(e), (f) or (g), and Asset Sales permitted by Section 6.06(h)(iv) and (v), or
(m);
(d)reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Designated Company;
(e)transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business on terms not materially less favorable as might reasonably have been
obtained at such time from a Person that is not an Affiliate of the Designated
Company, as determined in good faith by the Designated Company, and otherwise
not prohibited by the Loan Documents;
(f)the existence of, and the performance by any Company of its obligations under
the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which has been disclosed in writing to the
Administrative Agent as in effect on the Closing Date, and similar agreements
that it may enter into thereafter, to the extent not more adverse to the
interests of the Lenders in any material respect, when taken as a whole, than
any of such documents and agreements as in effect on the Closing Date;
(g)the Transactions as contemplated by the Loan Documents;
(h)Qualified Securitization Transactions permitted under Section 6.01(e) and
transactions in connection therewith on a basis no less favorable to the
applicable Company as would be obtained in a comparable arm’s length transaction
with a person not an Affiliate thereof;
(i)cash management netting and pooled account arrangements permitted under
Section 6.01(r);
(j)transactions between or among any Companies that are not Loan Parties;
(k)transactions pursuant to a management agreement with the Specified Holders so
long as the aggregate payment of Management Fees thereunder are permitted under
Section 6.08(c);
(l)transactions between Loan Parties and Companies that are not Loan Parties
that are at least as favorable to each such Loan Party as would reasonably be
obtained by such Loan Party in a comparable arm’s-length transaction with a
person other than an Affiliate; and
(m)transactions contemplated by the Receivables Purchase Agreements;


1117312.02-CHISR02A - MSW


230

--------------------------------------------------------------------------------




provided that notwithstanding any of the foregoing or any other provision of
this Agreement, all intercompany loans, advances or other extensions of credit
made to or by Companies organized in Switzerland or Germany shall be on fair
market terms.
Section 6.10 Most Favored Nation. If at any time, any Loan Party is a party to
or shall enter into any Third Lien Credit Agreement which includes covenants
(whether affirmative or negative, and whether maintenance or incurrence) or
events of default that are more restrictive than those contained in this
Agreement or are not provided for in this Agreement (each such covenant,
condition, requirement and default or event of default herein referred to as a
“More Favorable Provision”), then the Designated Company shall promptly so
advise and notify the Administrative Agent in writing. Such writing shall
include a verbatim statement of such More Favorable Provision. Such More
Favorable Provision shall be automatically incorporated by reference into this
Agreement as if set forth fully herein, mutatis mutandis, effective as of the
date when such More Favorable Provision became effective under such Third Lien
Credit Agreement (each such More Favorable Provision as incorporated herein is
herein referred to as an “Incorporated Provision”). Thereafter, upon the request
of the Administrative Agent, the Designated Company and the Administrative Agent
shall enter into an additional agreement or an amendment to this Agreement (as
the Administrative Agent may request), evidencing the incorporation of such
Incorporated Provision.
Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:
(a) (i) make any voluntary or optional payment of principal on or prepayment on
or redemption or acquisition for value of, or complete any mandatory prepayment,
redemption or purchase offer in respect of, or otherwise voluntarily or
optionally defease or segregate funds with respect to, any Indebtedness incurred
under Section 6.01(l), Permitted Second Priority Refinancing Debt and Permitted
Unsecured Refinancing Debt or any Indebtedness under the Senior Note Documents
or any Subordinated Indebtedness or any Permitted Refinancings of any of such
Indebtedness, except (x) any such Indebtedness may be prepaid or redeemed with
the proceeds of a Permitted Refinancing, (y) so long as no Default is continuing
or would result therefrom, Indebtedness under any Third Lien Credit Agreement
may be prepaid, and (z) so long as no Default is continuing or would result
therefrom, repayments or redemptions of Indebtedness under the Senior Notes
Documents, Indebtedness incurred under Section 6.01(l), Permitted Second
Priority Refinancing Debt, Permitted Unsecured Refinancing Debt or Subordinated
Indebtedness (or any Permitted Refinancings (other than a refinancing with
Incremental Term Loans) of any of such Indebtedness) (“Permitted Prepayments”)
in an amount not to exceed:
(1)so long as (A) the Consolidated Interest Coverage Ratio, as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Permitted Prepayments and any related


1117312.02-CHISR02A - MSW


231

--------------------------------------------------------------------------------




Indebtedness, would exceed 2.0 to 1.0 and (B) the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Permitted Prepayments and any
related Indebtedness, would not exceed 3.50 to 1.00, the then available
Cumulative Credit;
(2)so long as (A) the Total Net Leverage Ratio, as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Permitted Prepayments and any related Indebtedness, would not
exceed 4.0 to 1.0, (B) Liquidity after giving effect to such Permitted
Prepayments shall be greater than or equal to $750,000,000 and (C) the Senior
Secured Net Leverage Ratio as of the last day of the four consecutive fiscal
quarter period of the Designated Company then last ended for which financial
statements have been (and are required to have been) delivered under Section
5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to such
Permitted Prepayments and any related Indebtedness, would not exceed 3.50 to
1.00, the then available Annual Credit; and
(3)so long as (A) the Total Net Leverage Ratio, as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b) calculated on a Pro Forma Basis after giving effect
to such Permitted Prepayments and any related Indebtedness, would not exceed 3.5
to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Permitted Prepayments and any related Indebtedness, would
not exceed 3.50 to 1.00, such additional amounts as the Designated Company may
determine (the cumulative amount of Permitted Prepayments made after the Closing
Date under this clause (3) at any time that the Total Net Leverage Ratio, as of
the last day of the four consecutive fiscal quarter period of the Designated
Company then last ended for which financial statements have been (and are
required to have been) delivered under Section 5.01(a) or (b), calculated on a
Pro Forma Basis after giving effect to such Permitted Prepayments and any
related Indebtedness , would exceed 2.0 to 1.0, referred to as the “Prepayments
Recapture Amount”); or


1117312.02-CHISR02A - MSW


232

--------------------------------------------------------------------------------




(ii)    make any payment on or with respect to any Subordinated Indebtedness
wholly among Loan Parties in violation of the subordination provisions thereof;
or
(iii)    make any payment (whether, voluntary, mandatory, scheduled or
otherwise) on or with respect to any Subordinated Indebtedness (including
payments of principal and interest thereon, but excluding the discharge by
Novelis AG (as consideration for the purchase of Accounts under the Receivables
Purchase Agreement) of loans or advances made by Novelis AG to German Seller),
if an Event of Default is continuing or would result therefrom;
provided that with respect to any Permitted Prepayment in an aggregate amount in
excess of $50,000,000, on or prior to the date of any such payment or redemption
pursuant to this Section 6.11(a)(i)(z), the Designated Company shall deliver to
the Administrative Agent an Officer’s Certificate specifying which clause of
this Section 6.11(a)(i)(z) such payment or redemption is being made pursuant to
and calculating in reasonable detail the amount of the Cumulative Credit or
Annual Credit, as applicable, immediately prior to such election and the amount
thereof elected to be so applied, the Total Net Leverage Ratio, Senior Secured
Net Leverage Ratio and Consolidated Interest Coverage Ratio referred to above
and, in the case of reliance on clause (2) above, the amount of Liquidity
referred to therein.
(b)[intentionally omitted];notwithstanding anything to the contrary in clause
(a) above, directly or indirectly make any payment (whether, voluntary,
mandatory, scheduled or otherwise) of principal on, or otherwise voluntarily or
optionally defease or segregate funds with respect to, Permitted Short Term
Indebtedness, if a Default is continuing or would result therefrom;
(c)amend or modify, or permit the amendment or modification of, any provision of
any document governing any Material Indebtedness (other than Indebtedness under
the Loan Documents or Revolving Credit Loan Documents (or any Permitted
Revolving Credit Facility Refinancings thereof)) in any manner that, taken as a
whole, is adverse in any material respect to the interests of the Lenders;
(d)amend or modify, or permit the amendment or modification of, any provision of
any document governing any Indebtedness under the Revolving Credit Loan
Documents (or any Permitted Revolving Credit Facility Refinancings thereof) if
such amendment or modification would (i) cause the aggregate principal amount
(or accreted value, if applicable) of all such Indebtedness, after giving effect
to such amendment or modification, to at any time exceed the Maximum Revolving
Credit Facility Amount, (ii) cause such Indebtedness to have a final maturity
date earlier than the final maturity date of such Indebtedness immediately prior
to such amendment or modification or (iii) result in the persons that are (or
are required to be) obligors under such Indebtedness to be different from the
persons that are (or are required to be) obligors under such Indebtedness being
so amended or modified (unless such persons


1117312.02-CHISR02A - MSW


233

--------------------------------------------------------------------------------




required to be obligors under such Indebtedness are or are required to be or
become obligors under the Loan Documents); or
(e)terminate, amend or modify any of its Organizational Documents (including (x)
by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders.
Section 6.12 Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary of the Designated Company to (a) pay dividends or make any other
distributions on its Equity Interests or any other interest or participation in
its profits owned by the Designated Company or any Restricted Subsidiary of the
Designated Company, or pay any Indebtedness owed to the Designated Company or a
Restricted Subsidiary of the Designated Company, (b) make loans or advances to
the Designated Company or any Restricted Subsidiary of the Designated Company or
(c) transfer any of its properties to the Designated Company or any Restricted
Subsidiary of the Designated Company, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) the Senior Note
Documents and the Revolving Credit Loan Documents or other Material
Indebtedness; provided that in the case of such other Material Indebtedness,
such encumbrances and restrictions are, taken as a whole, no more restrictive
than such encumbrances and restrictions in the Loan Documents in existence on
the Closing Date; (iv) any agreement or instrument evidencing or governing any
Indebtedness permitted pursuant to Sections 6.01(e), (m) or (to the extent used
to finance working capital) (y), in each case to the extent, in the good faith
judgment of the Designated Company, such restrictions and conditions are on
customary market terms for Indebtedness of such type and so long as the
Designated Company has determined in good faith that such restrictions would not
reasonably be expected to impair in any material respect the ability of the Loan
Parties to meet their obligations under the Loan Documents; (v) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Company; (vi) customary provisions restricting
assignment of any agreement entered into by a Restricted Subsidiary of the
Designated Company; (vii) any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (viii) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(ix) any agreement in effect at the time such Restricted Subsidiary of the
Designated Company becomes a Restricted Subsidiary of the Designated Company, so
long as such agreement was not entered into in connection with or in
contemplation of such person becoming a Restricted Subsidiary of the Designated
Company; (x) without affecting the Loan Parties’ obligations under Section 5.11,
customary provisions in partnership agreements, shareholders’ agreements, joint
venture agreements, limited liability


1117312.02-CHISR02A - MSW


234

--------------------------------------------------------------------------------




company organizational governance documents and other Organizational Documents,
entered into in the ordinary course of business (or in connection with the
formation of such partnership, joint venture, limited liability company or
similar person) that (A) restrict the transfer of Equity Interests in such
partnership, joint venture, limited liability company or similar person or (B)
the case of any Joint Venture or Joint Venture Subsidiary that is not a Loan
Party, provide for other restrictions of the type described in clauses (a), (b)
and (c) above, solely with respect to the Equity Interests in, or property held
in, such joint venture, and customary provisions in asset sale and stock sale
agreements and other similar agreements permitted hereunder that provide for
restrictions of the type described in clauses (a), (b) and (c) above, solely
with respect to the assets or persons subject to such sale agreements; (xi)
restrictions on cash or other deposits or net worth imposed by suppliers or
landlords under contracts entered into in the ordinary course of business; (xii)
any instrument governing Indebtedness assumed in connection with any Permitted
Acquisition or other Acquisition permitted pursuant to Section 6.04 hereof,
which encumbrance or restriction is not applicable to any person, or the
properties or assets of any person, other than the person or the properties or
assets of the person so acquired; (xiii) any encumbrances or restrictions
imposed by any amendments or refinancings that are otherwise not prohibited by
the Loan Documents of the contracts, instruments or obligations referred to in
clauses (iii), (ix) or (x) above; provided that such amendments or refinancings
are no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing; (xiv) any
restrictions on transfer of the Equity Interests in NKL or its direct parents,
4260848 Canada Inc., 4260856 Canada Inc. and 8018227 Canada Inc., imposed by any
lock-up or listing agreement, rule or regulation in connection with any listing
or offering of Equity Interests in NKL to the extent required by applicable
Requirements of Law or listing or stock exchange requirements; or (xv) customary
credit event upon merger provisions in Hedging Agreements.
Section 6.13 Issuance of Disqualified Capital Stock. Issue any Disqualified
Capital Stock except (i) Joint Venture Subsidiaries and Excluded Collateral
Subsidiaries may issue Disqualified Capital Stock pursuant to Section 6.06(l)
and (ii) issuances of Disqualified Capital Stock under Section 6.04(i) shall be
permitted.
Section 6.14 Senior Secured Net Leverage Ratio. Permit the Senior Secured Net
Leverage Ratio as of the last day of the four consecutive fiscal quarter period
of the Designated Company then last ended (in each case taken as one accounting
period), beginning with the four fiscal quarter period ending September 30,
2016, to be greater than 3.50 to 1.00.
Section 6.15 Business.
(a)Each of Holdings and Novelis Europe Holdings Limited shall not engage in any
business or activity other than (i) holding shares in the Equity Interests of
its Subsidiaries (which, in the case of Holdings, shall be limited to (x) the
Designated Company), (ii) holding and, (y) solely to the extent that the
transaction described in clause (c) of the definition of Permitted
Reorganization Actions is consummated in accordance with the terms of this
Agreement, no more than 12.5% of the aggregate amount of Equity Interests issued
by Novelis Aluminium


1117312.02-CHISR02A - MSW


235

--------------------------------------------------------------------------------




Holdings Unlimited plus one additional share of such Equity Interests), (ii)
making intercompany loans made toto (w) in the case of Novelis Europe Holdings
Limited, pursuant to a transaction permitted under Section 6.04(i), (x) the
Borrower or, following the consummation of the Permitted Reorganization(y) on
and after the Designated Holdco Effective Date, Designated Holdco, (iii or (z)
any of its Subsidiaries to the extent made pursuant to any transaction
consummated in accordance with the definition of Permitted Aleris Foreign
Subsidiary Transfer, (iii) borrowing intercompany loans from a Company (x) in
the case of AV Minerals, pursuant to a transaction permitted under clause (c) of
the definition of Permitted Reorganization Actions and (y) in the case of
Novelis Europe Holdings Limited, pursuant to a transaction permitted under
Section 6.01(d) or clause (h) of the definition of Permitted Reorganization
Actions, (iv) other activities attributable to or ancillary to its role as a
holding company for its Subsidiaries, (ivv) compliance with its obligations
under the Loan Documents, the Revolving Loan Documents (and any Permitted
Revolving Credit Refinancings thereof), and the Senior Note Documents (and any
Permitted Refinancings thereof), the Additional Senior Secured Indebtedness
Documents and, the Permitted Short Term Loan Documents, and documents relating
to Permitted First Priority Refinancing Indebtedness, Permitted Second Priority
Refinancing Indebtedness, Permitted Unsecured Refinancing Indebtedness, and
Indebtedness under Section 6.01(l), and (vvi) in the case of Holdings, issuing
its Equity Interests pursuant to transactions that (x) do not violate any
Requirement of Law or theits Organizational Documents of Holdings, (y) do not
result in a Change of Control, and (z) are not otherwise prohibited by this
Agreement.
(b)The Designated Company and its Restricted Subsidiaries will not engage
(directly or indirectly) in any business other than those businesses in which
the Designated Company and its Restricted Subsidiaries are engaged on the
Closing Date as described in the Confidential Information Memorandum (or, in the
good faith judgment of the Board of Directors, which are substantially related
thereto or are reasonable extensions thereof).
(c)The Designated Company will not permit any Securitization Entity that it
controls to engage in any business or activity other than performing its
obligations under the related Qualified Securitization Transaction and will not
permit any Securitization Entity that it controls to hold any assets other than
the Securitization Assets.
Section 6.16 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices or tax reporting treatment, except
changes that are permitted by GAAP or any Requirement of Law and disclosed to
the Administrative Agent and changes described in Section 1.04.
Section 6.17 Fiscal Year. Change its fiscal year-end to a date other than March
31.; provided that, upon at least 15 Business Days’ prior written notice to the
Administrative Agent (or such shorter period as may be determined by the
Administrative Agent), each of Holdings and its Subsidiaries shall be permitted
to change its fiscal year-end to December 31 at any time on or after the date
that Hindalco changes its fiscal year-end to December 31.


1117312.02-CHISR02A - MSW


236

--------------------------------------------------------------------------------




Section 6.18 Margin Rules. Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
Section 6.19 No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, to secure the Secured Obligations, or which requires the
grant of any security for an obligation if security is granted to secure the
Secured Obligations, except the following: (1) this Agreement and the other Loan
Documents;
(2) covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the properties encumbered thereby; (3) the Revolving Credit
Loan Documents, (4) the Additional Senior Secured Indebtedness Documents, and
documents relating to any Permitted First Priority Refinancing Debt, Permitted
Second Priority Refinancing Debt and Junior Secured Indebtedness (so long as
such documents permit Liens to secure the Secured Obligations)[intentionally
omitted]; and (5) Standard Factoring Undertakings and Standard Securitization
Undertakings in connection with transactions otherwise permitted hereunder and
(6) any prohibition or limitation that (a) exists pursuant to applicable
Requirements of Law, (b) consists of customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale, (c) restricts subletting or
assignment of any lease governing a leasehold interest of a Loan Party or a
Subsidiary or restricts assignment, pursuant to customary provisions, of any
other agreement entered into in the ordinary course of business, (d) is
permitted under Section 6.02(s), (e) exists in any agreement or other instrument
of a person acquired in an Investment permitted hereunder in existence at the
time of such Investment (but not created in connection therewith or in
contemplation thereof), which prohibition or limitation is not applicable to any
person, or the properties or assets of any person, other than the person, or the
property or assets of the person so acquired, (f) is contained in any joint
venture, shareholders agreement, limited liability operating agreement or other
Organizational Document governing a Joint Venture or Joint Venture Subsidiary
which limits the ability of an owner of an interest in a Joint Venture or Joint
Venture Subsidiary from encumbering its ownership interest therein or (g) is
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents of the contracts, instruments or obligations referred to in
clause (3), (4), (5) or (6)(e); provided that such amendments and refinancings
are no more materially restrictive with respect to such prohibitions and
limitations than those prior to such amendment or refinancing.
Section 6.20 Anti-Terrorism Law; Anti-Money Laundering.
(a)Directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in any of clauses (i), (ii), (iii), (iv) or (v) of the
second paragraph of Section 3.22 in a manner violative of any applicable
Sanctions or Anti-Terrorism Law, (ii) knowingly deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the


1117312.02-CHISR02A - MSW


237

--------------------------------------------------------------------------------




Executive Order or any other Anti-Terrorism Law, or (iii) knowingly engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and the Loan Parties shall deliver to the
Lenders any certification or other evidence requested from time to time by any
Lender in its reasonable discretion, confirming the Loan Parties’ compliance
with this Section 6.20).
(b)Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.
Section 6.21 Embargoed Persons. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.
ARTICLE VII
 
GUARANTEE
Section 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue after the
commencement of a case under Title 11 of the United States Code or any other
Debtor Relief Law or after any bankruptcy or insolvency petition is filed under
Title 11 of the United States Code (or any other Debtor Relief Law) but for the
provisions of the Title 11 of the United States Code (or other Debtor Relief
Law) or that accrues after the commencement of a case under Title 11 of the
United States Code or any other Debtor Relief Law or after any bankruptcy or
insolvency petition is filed under Title 11 of the United States Code (or any
other Debtor Relief Law), whether or not allowed) on the Loans made by the
Lenders to, and the Notes held by each Lender of, each Co-Borrower, and all
other Secured Obligations from time to time owing to the Secured Parties


1117312.02-CHISR02A - MSW


238

--------------------------------------------------------------------------------




by any Loan Party under any Loan Document (including any Hedging Agreement
entered into with a counterparty that is a Secured Party), and the performance
of all obligations under any of the foregoing, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). In addition to the guarantee contained
herein, each Guarantor that is a Foreign Subsidiary, as well as Holdings, shall
execute a Guarantee governed by the applicable law of such Person’s jurisdiction
of organization (each such Guarantee, a “Foreign Guarantee”) and to the extent
that the provisions of this Article VII shall duplicate or conflict with the
provisions thereof, the terms of the Foreign Guarantees shall govern the
obligations of such Guarantors. The Guarantors hereby jointly and severally
agree that if any Co-Borrower or other Guarantor shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever as if it was the principal obligor, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. The Borrower hereby guaranteesCo-Borrowers hereby
jointly and severally guarantee, as a primary obligor and not as a surety to
each Secured Party and their respective successors and permitted assigns, the
payment and performance of all obligations of any other Loan Party under any
Hedging Agreement entered into with a counterparty that is a Secured Party and
agrees if any such Loan Party shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any amount due under such Hedging
Agreement, the BorrowerCo-Borrowers jointly and severally will promptly pay the
same in cash, without any demand or notice whatsoever as if it was the principal
obligor, and that in the case of any extension of time of payment or renewal of
any obligation of such Loan Party, the same will be promptly paid in full when
due (whether at extended maturity, by acceleration or otherwise) in accordance
with the terms of such extension or renewal. Without prejudice to the generality
of Section 7.01 and Section 7.02, each Guarantor expressly confirms that it
intends that this guarantee shall extend from time to time to any (however
fundamental and of whatsoever nature and whether or not more onerous) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
facility or amount made available under any of the Loan Documents for the
purposes of or in connection with any of the following: acquisitions of any
nature; increasing working capital; enabling investor distributions or Dividends
to be made; carrying out restructurings; refinancing existing facilities;
refinancing any other indebtedness; making facilities available to new
borrowers; any other variation or extension of the purposes for which any such
facility or amount might be made available from time to time; and any fees,
costs and/or expenses associated with any of the foregoing.
Section 7.02 Obligations Unconditional. The obligations of the Guarantors and
the CoBorrowers under Section 7.01 shall constitute a guaranty of payment and
not of collection and to the fullest extent permitted by applicable Requirements
of Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Co-Borrowers or any other Loan Party under
this Agreement, the Notes, if any, or any other agreement or instrument referred
to herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any


1117312.02-CHISR02A - MSW


239

--------------------------------------------------------------------------------




of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor or CoBorrower (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:
(i)at any time or from time to time, without notice to
the Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived or the Maturity Date shall be extended with respect to all or a
portion of the Guaranteed Obligations;
(ii)any of the acts mentioned in any of the provisions
of this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein shall be done or omitted;
(iii)the maturity of any of the Guaranteed Obligations
shall be accelerated, or any of the Guaranteed Obligations shall be amended in
any respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
(iv)any Lien or security interest granted to, or in favor
of, any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or
(v)the release of any other Guarantor pursuant to Section 7.09.
The Guarantors and the Co-Borrowers hereby expressly waive diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against any Co-Borrower or any other Loan Party under this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors and the Co-Borrowers
waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Co-Borrowers and the Secured Parties
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed


1117312.02-CHISR02A - MSW


240

--------------------------------------------------------------------------------




Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors and the Co-Borrowers hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against any Co-Borrower
or any other Loan Party, or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
Co-Borrowers and the respective successors and assigns thereof, and shall inure
to the benefit of the Lenders and the other Secured Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.
Section 7.03 Reinstatement. The obligations of the Guarantors under this ARTICLE
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of any Co-Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization pursuant to any Debtor Relief Law or
otherwise. The Guarantors and the Co-Borrowers jointly and severally agree that
they will indemnify each Secured Party on demand for all reasonable costs and
expenses (including reasonable fees of counsel) incurred by such Secured Party
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law, other than any costs or expenses resultingdetermined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith or willful misconduct of such Secured Party.
Section 7.04 Subrogation; Subordination. Each Guarantor and each Co-Borrower
hereby agrees that until the indefeasible and irrevocable payment and
satisfaction in full in cash of all Guaranteed Obligations and the expiration
and termination of the Commitments of the Lenders under this Agreement it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against any other Co-Borrower or any other
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations. Any Indebtedness of any Loan Party permitted pursuant to
Section 6.01(d) shall be subordinated to such Loan Party’s Secured Obligations
in a manner reasonably satisfactory to the Administrative Agent.
Section 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Co-Borrowers
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Co-Borrowers and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations


1117312.02-CHISR02A - MSW


241

--------------------------------------------------------------------------------




(whether or not due and payable by the Co-Borrower) shall forthwith become due
and payable by the Guarantors for purposes of Section 7.01.
Section 7.06 Instrument for the Payment of Money. Each Guarantor and each
Co-Borrower hereby acknowledges that the guarantee in this ARTICLE VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
Section 7.07 Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any Debtor Relief Law, if the obligations of any
Guarantor or any Co-Borrower under Section 7.01 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 7.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Loan Party or any other person, be automatically limited and
reduced to the highest amount (after giving effect to the rights of contribution
established in the Contribution, Intercompany, Contracting and Offset Agreement)
that are valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
Section 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) Equity Interests of any Subsidiary
Guarantor are issued, sold or transferred (including pursuant to a merger,
consolidation or amalgamation) such that it ceases to be a Restricted Subsidiary
(a “Transferred Guarantor”) to a person or persons, none of which is a Loan
Party or a Subsidiary, (b) a Guarantor is designated as an Unrestricted
Subsidiary in accordance with the Loan Documents, (c) a Restricted Subsidiary
that becomes a Loan Party after the Closing Date is subsequently designated as
an Excluded Collateral Subsidiary in accordance with the definition thereof, (d)
a Qualified Borrower IPO, or (e) a Qualified IPO by Designated Holdco shall
occur, then, such Transferred Guarantor (in the case of clause (a)), such
Unrestricted Subsidiary (in the case of clause (b)), such Restricted Subsidiary
(in the case of clause (c)), Holdings (in the case of clause (d)), or, following
the consummation of the Permitted Reorganizationon and after the Designated
Holdco Effective Date, Holdings (in the case of clause (e)), shall, upon the
consummation of such issuance, sale or transfer or upon such designation as an
Unrestricted Subsidiary or Excluded Collateral Subsidiary or upon the
consummation of the Qualified Borrower IPO or a Qualified IPO by Designated
Holdco, be released from its obligations under this Agreement (including under
Section 11.03 hereof) and any other Loan Documents to which it is a party and,
except with respect to Holdings in the case of clauses (d) and (e) above, its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document, and the Collateral Agent shall take such actions as are
within its powers to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Security Documents and the
Intercreditor Agreement; provided that


1117312.02-CHISR02A - MSW


242

--------------------------------------------------------------------------------




such Guarantor is also released from its obligations, if any, under the
Revolving Credit Loan Documents, the Senior Note Documents, the Additional
Senior Secured Indebtedness Documents and other Material Indebtedness guaranteed
by such Person on the same terms.
Section 7.10 Certain Tax Matters. Notwithstanding the provisions of Section 2.15
if a Loan Party (other than a Co-Borrower) makes a payment hereunder that is
subject to withholding tax in excess of the highest withholding tax that would
have been imposed on payments made by any of the Co-Borrowers with respect to
whose obligation it is making a payment, the relevant Loan Party shall increase
the amount of such payment such that, after deduction and payment of all such
withholding taxes (including withholding taxes applicable to additional sums
payable under this Section), the payee receives an amount equal to the amount it
would have received if no such excess withholding tax had been imposed; provided
that the Administrative Agent or Lender provides, as reasonably requested by the
relevant Loan Party and as required under Sections 2.15(e) or 2.15(h), as the
case may be, such forms, certificates and documentation that would be required
to reduce or eliminate withholding and, with respect to non-U.S. withholding
taxes, would not, in the Administrative Agent’s or the relevant Lender’s
reasonable judgment, subject it to any material unreimbursed costs or materially
prejudice its legal or commercial position; provided, however, that no payment
shall be made under this Section 7.10 with respect to any withholding tax that
is not an Indemnified Tax.
Section 7.11 German Guarantor.
(a)Subject to Section 7.11(b) through Section 7.11(e) below, the Secured Parties
shall not enforce the guarantee obligations of a German Guarantor existing in
the form of a German limited liability company (Gesellschaft mit beschränkter
Haftung; GmbH) or limited partnership with a limited liability company as
partner (GmbH or GmbH & Co. KG) under this Article VII to the extent (i) such
German Guarantor guarantees obligations of one of its shareholders or of an
affiliated company (verbundenes Unternehmen) of a shareholder within the meaning
of Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than a
Subsidiary of that German Guarantor or the German Guarantor itself), and (ii)
the enforcement of such guarantee for shareholder obligations would reduce, in
violation of Section 30 of the German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung – “GmbHG”), the net
assets (assets minus liabilities minus provisions and liability reserves
(Reinvermögen), in each case as calculated in accordance with generally accepted
accounting principles in Germany (Grundsätze ordnungsmäßiger Buchführung) as
consistently applied by such German Guarantor in preparing its unconsolidated
balance sheets (Jahresabschluss gem. section 42 GmbHG, sections 242, 264 German
Commercial Code (Handelsgesetzbuch – HGB)) of the German Guarantor (or in the
case of a GmbH & Co. KG, its general partner) to an amount that is insufficient
to maintain its (or in the case of a GmbH & Co. KG, its general partner’s)
registered share capital (Stammkapital) (or would increase an existing shortage
in its net assets below its registered share capital); provided that for the
purpose of determining the relevant registered share capital and the net assets,
as the case may be:
(i)
The amount of any increase of registered share



1117312.02-CHISR02A - MSW


243

--------------------------------------------------------------------------------




capital (Stammkapital) of such German Guarantor (or its general partner in the
form of a GmbH) implemented after the Closing Date that is effected without the
prior written consent of the Administrative Agent shall be deducted from the
registered share capital of the German Guarantor (or its general partner in the
form of a GmbH);
(ii)
any loans provided to the German Guarantor by a

direct or indirect shareholder or an affiliate thereof (other than a Subsidiary
of such German Guarantor) shall be disregarded and not accounted for as a
liability to the extent that such loans are subordinated pursuant to Section
39(1)     no.     1     through     no.     5     of     the     German
    Insolvency Code
(Insolvenzordnung) or subordinated in any other way by law or contract;
(iii)
any shareholder loans, other loans and contractual

obligations and liabilities incurred by the German Guarantor in violation of the
provisions of any of the Loan Documents shall be disregarded and not accounted
for as liabilities;
(iv)
any assets that are shown in the balance sheet with a

book value that, in the opinion of the Administrative Agent, is significantly
lower than their market value and that are not necessary for the business of the
German Guarantor (nicht betriebsnotwendig) shall be accounted for with their
market value; and
(v)
the assets of the German Guarantor will be assessed

at liquidation values (Liquidationswerte) if, at the time the managing directors
prepare the balance sheet in accordance with paragraph (b) below and absent the
demand a positive going concern prognosis (positive Fortbestehensprognose)
cannot be established.
(b)The limitations set out in Section 7.11(a) only apply:
(i)
if and to the extent that the managing directors of

the German Guarantor (or in the case of a GmbH Co. KG, its general partner) have
confirmed in writing to the Administrative Agent within ten (10) Business Days
of a demand for payment under this Article VII the amount of the obligations
under this Article VII which cannot be paid without causing the net assets of
such German Guarantor (or in the case of a GmbH Co. KG, its general partner) to
fall below its registered share capital, or increase an existing shortage in net
assets below its registered share capital (taking into account the adjustments
set out above) and such


1117312.02-CHISR02A - MSW


244

--------------------------------------------------------------------------------




confirmation is supported by a current balance sheet and other evidence
satisfactory to the Administrative Agent and neither the Administrative Agent
nor any Lender raises any objections against that confirmation within five
Business Days after its receipt; or
(ii)
if, within twenty Business Days after an objection

under clause (i) has been raised by the Administrative Agent or a Lender, the
Administrative Agent receives a written audit report (“Auditor’s Determination”)
prepared at the expense of the relevant German Guarantor by a firm of auditors
of international standing and reputation that is appointed by the German
Guarantor and reasonably acceptable to the Administrative Agent, to the extent
such report identifies the amount by which the net assets of that German
Guarantor (or in the case of a GmbH & Co. KG, its general partner in the form of
a GmbH) are necessary to maintain its registered share capital as at the date of
the demand under this Article VII (taking into account the adjustments set out
above). The Auditor’s Determination shall be prepared in accordance with
generally accepted accounting principles applicable in Germany (Grundsätze
ordnungsgemäßer Buchführung) as consistently applied by the German Guarantor in
the preparation of its most recent annual balance sheet. The Auditor’s
Determination shall be binding for all Parties except for manifest error.
(c)In any event, the Secured Parties shall be entitled to enforce the guarantee
up to those amounts that are undisputed between them and the relevant German
Guarantor or determined in accordance with Section 7.11(a) and Section 7.11(b).
In respect of the exceeding amounts, the Secured Parties shall be entitled to
further pursue their claims (if any) and the German Guarantor shall be entitled
to provide evidence that the excess amounts are necessary to maintain its
registered share capital (calculated as at the date of demand under this Article
VII and taking into account the adjustments set out above). The Secured Parties
are entitled to pursue those parts of the guarantee obligations of the German
Guarantor that are not enforced by operation of Section 7.11(a) above at any
subsequent point in time. This Section 7.11 shall apply again as of the time
such additional demands are made.
(d)Section 7.11(a) shall not apply as to the amount of Loans borrowed under this
Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid.
(e)Should it become legally permissible for managing directors of a German
Guarantor to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Section 7.11(a)
shall no longer apply. Should any such guarantees become subject to legal
restrictions that are less stringent than the limitations set


1117312.02-CHISR02A - MSW


245

--------------------------------------------------------------------------------




forth in Section 7.11(a) above, such less stringent limitations shall apply.
Otherwise, Section 7.11(a) shall remain unaffected by changes in applicable law.
(f)The limitations provided for in paragraph (a) above shall not apply where (i)
the relevant German Guarantor has a fully valuable (vollwertig) recourse claim
(Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant shareholder or
(ii) a domination agreement (Beherrschungsvertrag) or a profit and loss pooling
agreement (Ergebnisabführungsvertrag) is or will be in existence with the
relevant German Guarantor (or the relevant general partner), unless section 30
GmbHG is violated despite of the existence of such agreement.
Section 7.12 Swiss Guarantors. If and to the extent that (i) the obligations
under this ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of
any of such Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s
direct or indirect Subsidiaries) and (ii) complying with the obligations under
this ARTICLE VII would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), the following shall apply:
(a)The aggregate obligations under this ARTICLE VII of any Swiss Guarantor shall
be limited to the maximum amount of such Swiss Guarantor’s profits and reserves
available for distribution, in each case in accordance with, without limitation,
articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of Obligations (the
“Available Amount”) at the time any Swiss Guarantor makes a payment under this
ARTICLE VII (provided such limitation is still a legal requirement under Swiss
law at that time).
(b)Immediately after having been requested to make a payment under this ARTICLE
VII (the “Guarantee Payment”), each Swiss Guarantor shall (i) provide the
Administrative Agent, within thirty (30) Business Days from being requested to
make the Guarantee Payment, with (1) an interim audited balance sheet prepared
by the statutory auditors of the applicable Swiss Guarantor, (2) the
determination of the Available Amount based on such interim audited balance
sheet as computed by the statutory auditors, and (3) a confirmation from the
statutory auditors that the Available Amount is the maximum amount which can be
paid by the Swiss Guarantor under this ARTICLE VII without breaching the
provisions of Swiss corporate law, which are aimed at protecting the share
capital and legal reserves, and (ii) upon receipt of the confirmation referred
to in the preceding sentence under (3) and after having taken all actions
required pursuant to paragraph (d) below, make such Guarantee Payment in full
(less, if required, any Swiss Withholding Tax).
(c)If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
ARTICLE VII or the Security Documents, the applicable Swiss Guarantor (1) may
deduct the Swiss Withholding Tax at the rate of 35% (or such other rate as may
be in force at such time) from any payment under this ARTICLE VII or the
Security Documents, (2) may pay the Swiss Withholding Tax to the Swiss Federal
Tax Administration, and (3) shall notify and provide evidence to the
Administrative


1117312.02-CHISR02A - MSW


246

--------------------------------------------------------------------------------




Agent that the Swiss Withholding Tax has been paid to the Swiss Federal Tax
Administration. To the extent the Guarantee Payment due is less than the
Available Amount, the applicable Swiss Guarantor shall be required to make a
gross-up, indemnify or otherwise hold harmless the Secured Parties for the
deduction of the Swiss Withholding Tax, it being understood that at no time
shall the Guarantee Payment (including any gross-up or indemnification payment
pursuant to this paragraph (c) and including any Swiss Withholding Tax levied
thereon) exceed the Available Amount. The applicable Swiss Guarantor shall use
its best efforts to ensure that any person which is, as a result of a payment
under this ARTICLE VII, entitled to a full or partial refund of the Swiss
Withholding Tax, shall as soon as possible after the deduction of the Swiss
Withholding Tax (i) request a refund of the Swiss Withholding Tax under any
applicable law (including double tax treaties) and (ii) pay to the
Administrative Agent for distribution to the applicable Secured Parties upon
receipt any amount so refunded. The Secured Obligations will only be considered
as discharged to the extent of the effective payment received by the Secured
Parties under this ARTICLE VII. This subsection (c) is without prejudice to the
gross-up or indemnification obligations of any Guarantor other that the Swiss
Guarantors.
(d)The Swiss Guarantors shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII or the
Security Documents, which may be required as a matter of Swiss mandatory law or
standard business practice as existing at the time it is required to make a
Guarantee Payment under this ARTICLE VII or the Security Documents in order to
allow for a prompt payment of the Guarantee Payment or Available Amount, as
applicable.
Section 7.13 Irish Guarantor. This Guarantee does not apply to any liability to
the extent that it would result in this Guarantee constituting unlawful
financial assistance within the meaning of, in respect of any Irish Guarantor,
Section 82 of the Irish Companies Act 2014 of Ireland.
Section 7.14 Brazilian Guarantor. The Brazilian Guarantor waives and shall not
exercise any and all rights and privileges granted to guarantors which might
otherwise be deemed applicable, including but not limited to the rights and
privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of the
Brazilian Civil Code and the provisions of Article 794 of the Brazilian Civil
Procedure Code.
Section 7.15 French Guarantor.
(a)The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.


1117312.02-CHISR02A - MSW


247

--------------------------------------------------------------------------------




(b)The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any other Guarantor which is not a French Subsidiary of such French Guarantor,
shall be limited at any time to an amount equal to the aggregate of all amounts
borrowed under this Agreement by such other Guarantor as a Co-Borrower to the
extent directly or indirectly on-lent to the French Guarantor under
inter-company loan agreements and outstanding at the date a payment is to be
made by such French Guarantor under Article VII (Guarantee) of this Agreement,
it being specified that any payment made by a French Guarantor under Article VII
(Guarantee) of the Credit Agreement in respect of the obligations of such
Guarantor as a Co-Borrower shall reduce pro tanto the outstanding amount of the
inter-company loans due by the French Guarantor under the inter-company loan
arrangements referred to above.
(c)The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as a Co-Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as a Co-Borrower and/or Guarantor, shall be
limited as set out in paragraph (b) above.
Section 7.16 Belgian Guarantor. No Belgian Guarantor shall be liable for the
obligations owed to the Secured Parties by any other Loan Party under any Loan
Document, to the extent that such liability would result in such guarantee
constituting unlawful financial assistance within the meaning of Article 329 or
629 of the Belgian Companies Code (or any equivalent and applicable provisions
in any relevant jurisdiction).
 
Section 7.167.17 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.167.17 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
7.167.17, or otherwise under this Article VII, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the termination of all
Commitments and the repayment in full of all outstanding Obligations. Each
Qualified ECP Guarantor intends that this Section 7.167.17 constitute, and this
Section 7.167.17 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE VIII
 
EVENTS OF DEFAULT


1117312.02-CHISR02A - MSW


248

--------------------------------------------------------------------------------




Section 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):
(a)default shall be made in the payment of any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof
(including a Term Loan Repayment Date) or at a date fixed for prepayment
(whether voluntary or mandatory) thereof or by acceleration thereof or
otherwise;
(b)default shall be made in the payment, when and as the same shall become due
and payable, of (i) any interest on any Loan and, if such default is caused by a
technical or administrative delay, such default shall continue unremedied for a
period of five (5) Business Days, or (ii) any Fee or any other amount (other
than an amount referred to in paragraph (a) or (b)(i) above) due under any Loan
Document and such default shall continue unremedied for a period of five (5)
Business Days;
(c)any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or which is contained in any
certificate furnished by or on behalf of a Loan Party pursuant to this Agreement
or any other Loan Document, shall prove to have been false or misleading (in
full or in part) in any material respect when so made or deemed made;
(d)default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in (x) Section 5.02(a), Section
5.03(a), Section 5.08, Section 5.15, Section 5.16, or ARTICLE VI or (y) Section
5.04(a) or Section 5.04(b) (provided that in the case of defaults under Sections
5.04(a) or (b) which do not impair in any material respect the insurance
coverage maintained on the Collateral or the Companies’ assets taken as a whole,
then such default will not constitute an Event of Default unless such default
has continued unremedied for a period of three (3) Business Days);
(e)(i) default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in Section 5.02 (other than
Section 5.02(a)), and such default shall continue unremedied or shall not be
waived for a period of five (5) Business Days after written notice thereof from
the Administrative Agent or any Lender to the Designated Company, or (ii)
default shall be made in the due observance or performance by any Company of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b), (d) or (e)(i) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
thirty (30) days after written notice thereof from the Administrative Agent or
any Lender to the Designated Company;
(f)any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
(ii) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument


1117312.02-CHISR02A - MSW


249

--------------------------------------------------------------------------------




evidencing or governing any Indebtedness if the effect of any failure referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee or other representative on its or their behalf to
cause, such Indebtedness to become due prior to its stated maturity or become
subject to a mandatory offer purchase by the obligor; provided that, other than
in the case of the Revolving Credit Agreement, it shall not constitute an Event
of Default pursuant to this paragraph (f) unless the aggregate Dollar Equivalent
amount of all such Indebtedness referred to in clauses (i) and (ii) exceeds
$100,000,000 at any one time (provided that, in the case of Hedging Obligations,
the amount counted for this purpose shall be the net amount payable by all
Companies if such Hedging Obligations were terminated at such time); provided,
further that this clause (f)(ii) shall not apply to (x) a failure to comply with
a financial maintenance covenant under the Revolving Credit Agreement in the
form of an asset based loan facility, (y) secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is repaid or
discharged to the extent required under the terms governing such Indebtedness or
(z) Indebtedness that becomes due as a result of a notice of voluntary
refinancing, exchange, or conversion thereof that is permitted thereunder, so
long as such refinancing, exchange or conversion is consummated, or such notice
duly withdrawn, in accordance with the terms of such Indebtedness, or (iii) fail
to observe or perform any financial maintenance covenant under a Revolving
Credit Agreement which is an asset based loan facility and such failure results
in the Indebtedness under such Revolving Credit Agreement becoming due prior to
its stated maturity;
(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
any Loan Party or Material Subsidiary, or of a substantial part of the property
of any Loan Party or Material Subsidiary, under Title 11 of the U.S. Code, as
now constituted or hereafter amended, or any other federal, state, provincial or
foreign bankruptcy, insolvency, receivership, reorganization or other Debtor
Relief Law, including any proceeding under applicable corporate law; (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator,
examiner or similar official for any Loan Party or Material Subsidiary or for a
substantial part of the property of any Loan Party or Material Subsidiary; or
(iii) the winding-up, liquidation or examination of any Loan Party or Material
Subsidiary; and such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;
(h)any Loan Party or Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or other Debtor Relief
Law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian,


1117312.02-CHISR02A - MSW


250

--------------------------------------------------------------------------------




sequestrator, conservator, examiner or similar official for any Loan Party or
Material Subsidiary or for a substantial part of the property of any Loan Party
or Material Subsidiary; (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding; (v) make a general
assignment for the benefit of creditors; (vi) become unable, admit in writing
its insolvency or inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing;
(viii) wind up or liquidate (except in accordance with Section 6.05) or put into
examination, or (ix) take any step with a view to a moratorium or a composition
or similar arrangement with any creditors of any Loan Party or Material
Subsidiary, or a moratorium is declared or instituted in respect of the
indebtedness of any Loan Party or Material Subsidiary;
(i)one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such judgment;
(j)one or more ERISA Events or noncompliance with respect to Foreign Plans or
Compensation Plans shall have occurred that, when taken together with all other
such ERISA Events and noncompliance with respect to Foreign Plans or
Compensation Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates that could reasonably be
expected to result in a Material Adverse Effect;
(k)any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
First Priority security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Document) in favor of
the Collateral Agent, or shall be asserted by the Designated Company or any
other Loan Party not to be a valid, perfected, First Priority (except as
otherwise expressly provided in this Agreement, the Intercreditor Agreement or
such Security Document) security interest in or Lien on the Collateral covered
thereby;
(l)any Loan Document or any material provision thereof shall at any time and for
any reason be declared by a court of competent jurisdiction to be null and void,
or a proceeding shall be commenced by any Loan Party or by any Governmental
Authority, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any Loan
Party shall repudiate or deny any portion of its liability or obligation for the
Obligations;
(m)there shall have occurred a Change in Control;


1117312.02-CHISR02A - MSW


251

--------------------------------------------------------------------------------




(n)the Intercreditor Agreement or any material provision thereof shall cease to
be in full force or effect other than (i) as expressly permitted hereunder or
thereunder, (ii) by a consensual termination or modification thereof agreed to
by the Agent party thereto, the Revolving Credit Agents party thereto and all
other creditors of the Designated Company and its Restricted Subsidiaries (or
any trustee, agent or representative acting on their behalf) that is a party
thereto, or (iii) as a result of satisfaction in full of the obligations under
the Revolving Credit Loan Documents, the Additional Senior Secured Indebtedness
Documents (if any), the Junior Secured Indebtedness (if any) and any other
Material Indebtedness subject to the terms of the Intercreditor Agreement; or
(o)any Company shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has or could reasonably
be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Designated Company, take
either or both of the following actions, at the same or different times: (i)
terminate forthwith the Commitments and (ii) declare the Loans then outstanding
to be forthwith due and payable in whole or in part, whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of the Loan
Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each of the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Loan Party described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees, costs, charges and all other Obligations of
the Loan Parties accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
of the Loan Parties, anything contained herein or in any other Loan Document to
the contrary notwithstanding.
Section 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans owing
by them that shall have become due otherwise than by acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified herein) and all Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant Section 11.02, then upon the
written consent of the Required Lenders and written notice to the Designated
Company, the termination of the Commitments or the acceleration and their
consequences may be rescinded and annulled; but such action shall not affect any
subsequent Default or impair any right or remedy consequent thereon. The
provisions


1117312.02-CHISR02A - MSW


252

--------------------------------------------------------------------------------




of the preceding sentence are intended merely to bind the Lenders to a decision
that may be made at the election of the Required Lenders, and such provisions
are not intended to benefit any Loan Party and do not give any Loan Party the
right to require the Lenders to rescind or annul any acceleration hereunder,
even if the conditions set forth herein are met.
Section 8.03 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, the proceeds received by any of the Agents in respect of any sale of,
collection from or other realization upon all or any part of the Collateral,
whether pursuant to the exercise by the Collateral Agent of its remedies or
otherwise (including any payments received with respect to adequate protection
payments or other distributions relating to the Obligations during the pendency
of any reorganization or proceeding under any Debtor Relief Law) after an Event
of Default has occurred and is continuing or after the acceleration of the
Obligations, shall be applied, in full or in part, together with any other sums
then held by the Agents or any Receiver pursuant to this Agreement, promptly by
the Agents or any Receiver as follows:
(a)First, to the payment of all reasonable costs and expenses, fees, commissions
and taxes of such sale, collection or other realization including compensation
to the Agents or any Receiver and their agents and counsel, and all expenses,
liabilities and advances made or incurred by the Agents or any Receiver in
connection therewith, and all amounts for which the Agents or any Receiver are
entitled to indemnification or reimbursement pursuant to the provisions of any
Loan Document, together with interest on each such amount at the highest rate
then in effect under this Agreement from and after the date such amount is due,
owing or unpaid until paid in full;
(b)Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including any compensation payable to the
other Secured Parties and their agents and counsel and all costs, liabilities
and advances made or incurred by the other Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full;
(c)Third, without duplication of amounts applied pursuant to clauses (a) and (b)
above, to the indefeasible payment in full in cash, pro rata, of interest and
other amounts constituting Obligations which are then due and owing (other than
principal) and any fees, premiums and scheduled periodic payments due under
Hedging Agreements constituting Secured Obligations and any interest accrued
thereon, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing with respect to such Obligations;
(d)Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations and any premium thereon and any breakage,
termination or other payments under Hedging Agreements constituting Secured
Obligations and any interest accrued thereon and any remaining Secured
Obligations, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing; and


1117312.02-CHISR02A - MSW


253

--------------------------------------------------------------------------------




(e)Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
Notwithstanding the foregoing, Obligations arising under Hedging Agreements
constituting Secured Obligations shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Secured Hedge Provider. Each Secured Hedge
Provider not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent and the
Collateral Agent pursuant to the terms of Article X hereof for itself and its
Affiliates as if a “Lender” party hereto.
 
Section 8.04 Designated Company’s Right to Cure.
(a)Notwithstanding anything to the contrary contained in Section 8.01, in the
event the Designated Company fails to comply with the Financial Performance
Covenant with respect to a period of four consecutive fiscal quarters, then at
any time after the end of the last fiscal quarter of such period of four
consecutive fiscal quarters until the expiration of the tenth (10th) day after
the date on which financial statements are required to be delivered with respect
to such fiscal quarter hereunder, any Specified Holder may make a Specified
Equity Contribution to Holdings, and Holdings shall immediately make a cash
contribution to the common equity of the Designated Company and/or purchase
Equity Interests of the Designated Company (other than Disqualified Capital
Stock), in the amount of such Specified Equity Contribution. The Designated
Company may apply the amount of the Net Cash Proceeds thereof received by it to
increase Consolidated EBITDA with respect to such applicable quarter; provided
that such Net Cash Proceeds (i) are actually received by the Designated Company
(including through capital contribution of such Net Cash Proceeds by Holdings to
the Designated Company) no later than ten (10) days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder and (ii) do not exceed the aggregate amount necessary for
purposes of complying (by addition to Consolidated EBITDA) with the Financial
Performance Covenant for such period. The parties hereby acknowledge and agree
that notwithstanding anything to the contrary contained elsewhere in this
Agreement, this Section 8.04(a) (and any Specified Equity Contribution or the
proceeds thereof) may not be relied on for purposes of calculating any financial
ratios (other than as applicable to the Financial Performance Covenant for
purposes of increasing Consolidated EBITDA as provided herein) or any available
basket or thresholds under this Agreement and shall not result in any adjustment
to any amounts or calculations other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.


1117312.02-CHISR02A - MSW


254

--------------------------------------------------------------------------------




(b)The parties hereto agree that (i) in each period of four consecutive fiscal
quarters, there shall be at least two (2) fiscal quarters in which no Specified
Equity Contribution is made, (ii) during the term of this Agreement, no more
than four Specified Equity Contributions will be made, and (iii) the cash
contributed or received pursuant to such Specified Equity Contribution (A) shall
be disregarded for any purpose other than increasing Consolidated EBITDA solely
for the purposes of measuring the Financial Performance Covenant (and, for the
avoidance of doubt, such cash shall not constitute “cash and Cash Equivalents”
or Unrestricted Cash for purposes of the definition of “Consolidated Total Net
Debt” and shall not increase Consolidated EBITDA for the purpose of determining
compliance with the Financial Performance Covenant on a Pro Forma Basis in
determining whether another transaction will be permitted) and (B) for purposes
of calculating the Total Net Leverage Ratio, the Consolidated Interest Coverage
Ratio, the Senior Secured Net Leverage Ratio, the Secured Net Leverage Ratio and
the Financial Performance Covenant, shall not be deemed to reduce any
Indebtedness or other obligations of the Loan Parties that would otherwise be
included in the definition of “Consolidated Total Net Debt” (except, with
respect to periods after the fiscal quarter with respect to which such Equity
Issuance is made, to the extent such Specified Equity Contribution is applied to
repay Indebtedness).
ARTICLE IX
 
[INTENTIONALLY OMITTED]
ARTICLE X
 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
Section 10.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints SCB to act on its behalf as the Administrative Agent and the Collateral
Agent hereunder and under the other Loan Documents and authorizes each Agent to
take such actions on its behalf and to exercise such powers as are delegated to
such Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. Pursuant to article 1161 of the French
code civil, the Lenders hereby expressly authorize the French Collateral Agent
to act on the behalf and for the account of the Lenders and in its own name and
for its own account as creditor under the Parallel Debt provision set forth in
Section 11.24, in connection with the performance of the Loan Documents. The
provisions of this Article are solely for the benefit of the Agents and the
Lenders and neither the Designated Company nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.
Section 10.02 Rights as a Lender. Each person serving an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and


1117312.02-CHISR02A - MSW


255

--------------------------------------------------------------------------------




generally engage in any kind of business with the Designated Company or other
Loan Party, or any Subsidiary or other Affiliate thereof, as if such person were
not an Agent hereunder and without any duty to account therefor to the Lenders.
Section 10.03 Exculpatory Provisions.
(a)No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, no Agent:
(i)    shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
(ii)    shall have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that in each case
such Agent is expressly required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that
such Agent shall not be required to take any action that, in its judgment or the
judgment of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable Requirements of Law; and
(iii)    shall, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Designated Company or other
Loan Party or any of its Affiliates that is communicated to or obtained by the
person serving as such Agent or any of its Affiliates in any capacity.
(b)Notwithstanding anything to the contrary in any Loan Document, no Agent shall
be liable for any action taken or not taken by it (x) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 8.01 and
11.02) or (y) in the absence of its own gross negligence or willful misconduct.
No Agent shall be deemed to have knowledge of, or be required to take any action
in connection with, any Default unless and until notice describing such Default
is given to such Agent by the Designated Company or a Lender.
(c)No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or


1117312.02-CHISR02A - MSW


256

--------------------------------------------------------------------------------




observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such Agent.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent or the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term us used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
(d)No Agent shall be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Agents shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Institution or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Institution.
(e)Notwithstanding anything to the contrary in any Loan Document, without
limiting s rights hereunder to exercise discretion in taking any action in
connection with the ’any Agent Loan Documents or any transaction permitted
hereunder or thereunder (it being understood and agreed by the Lenders that such
Agent may elect to act promptly and without seeking express
:approval from any Lender prior to taking such action), any Agent may
(i)    require the express written approval of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) prior to taking any action in connection
with the Loan Documents or any transaction permitted hereunder or thereunder,
including, without limitation, the Permitted Reorganization; or
(ii)    upon at least two (2) Business Days’ prior written
notice to the Lenders (such period, the “Specified Notice Period”), require the
express written approval of the Representative Lenders prior to taking any
action in connection with the Loan Documents or any transaction permitted
hereunder or thereunder; provided that this clause (ii) shall not apply with
respect to any action in connection with the Permitted Reorganization or that
would otherwise require the consent of such other number or percentage of the
Lenders as expressly provided for in Section 11.02.
On and after the date that the requisite written approval, if any, is provided
to such Agent by such Lenders in accordance with the immediately preceding
sentence, such Agent shall be


1117312.02-CHISR02A - MSW


257

--------------------------------------------------------------------------------




authorized to take such action for all purposes under the Loan Documents without
the consent of any other Lender. For purposes of this clause (e),
“Representative Lenders” shall mean, with respect to any action under clause
(ii) above, Lenders holding more than 50% of the sum of all Loans outstanding
and unused Commitments (if any) of all Lenders that have provided written notice
of their approval or disapproval of such action or omission to take an action
within the Specified Notice Period.
Section 10.04 Reliance by the Administrative Agent. Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon or acting or
failing to act upon (including in connection with such Agent’s execution,
delivery or filing of any Loan Document or other agreement, document,
certificate or filing in connection therewith), any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. In determining whether the
conditions to taking any action under or in connection with any Loan Document
are satisfied, each Agent shall be entitled to rely upon any certificates
delivered to such Agent by any Loan Party. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. The
Agents are further authorized to rely upon and to comply with any written, oral
or telephonic statements made or purported to be made by any Loan Party. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for the Designated Company or
other Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
Section 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent, including a sub-agent which is a
non-U.S. affiliate of such Agent. Each Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.
Section 10.06 Resignation of Agent.
(a)Each Agent may at any time give notice of its resignation to the Lenders and
the Designated Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Designated
Company, to appoint a successor, which (i) shall be a bank with an office in the
United States or England and Wales, or an Affiliate of


1117312.02-CHISR02A - MSW


258

--------------------------------------------------------------------------------




any such bank with an office in the United States or England and Wales and (ii)
for the Administrative Agent, shall be a commercial bank or other financial
institution having assets in excess of $1,000,000,000. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above, provided
that if the Agent shall notify the Designated Company and the Lenders that no
qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through an Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Co-Borrowers to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Co-Borrowers and
such successor. After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this ARTICLE X and Section 11.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.
(b)The Administrative Agent shall resign in accordance with paragraph (a) above
if on or after the date which is three months before the earliest FATCA
Application Date relating to any payment to the Administrative Agent under the
Loan Documents, either:
(i)    the Administrative Agent fails to respond to a request under Section
2.15(f) (FATCA Information) and a Lender reasonably believes that the
Administrative Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;
(ii)    the information supplied by the Administrative Agent pursuant to Section
2.15(f) (FATCA Information) indicates that the Administrative Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or
(iii)    the Administrative Agent notifies the Designated Company and the
Lenders


1117312.02-CHISR02A - MSW


259

--------------------------------------------------------------------------------




that the Administrative Agent will not be (or will have ceased to be) a FATCA
Exempt Party on or after that FATCA Application Date;
and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Administrative Agent
were a FATCA Exempt Party, and that Lender, by notice to the Administrative
Agent, requires it to resign.
Section 10.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent, syndication
agent, documentation agent, arranger or bookrunner listed on the cover page
hereto or acting in such capacity in connection with any amendment or in
connection with any Incremental Term Loans made hereunder, or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon any
Agent, syndication agent, documentation agent, arranger or bookrunner listed on
the cover page hereto or acting in such capacity in connection with any
amendment or in connection with any Incremental Term Loans made hereunder, or
any other Lender, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
Section 10.08 No Other Duties, etc. Notwithstanding anything to the contrary
contained herein, the Mandated Lead Arrangers listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Collateral Agent or as a Lender hereunder.
Section 10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agents (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether any Agent shall have made
any demand on any Co-Borrower or any Guarantor) shall be entitled and empowered,
by intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Agents and the other Secured
Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Secured Parties and the Agents
hereunder) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


1117312.02-CHISR02A - MSW


260

--------------------------------------------------------------------------------




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Agents hereunder. Nothing contained herein shall be deemed to authorize any
Agent to authorize or consent to or accept or adopt on behalf of any Secured
Party any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Secured Party to
authorize any Agent to vote in respect of the claim of any Secured Party in any
such proceeding.
 
Section 10.10 Concerning the Collateral and the Related Loan Documents. Each
Lender authorizes and directs the Agents to enter into this Agreement and the
other Loan Documents, including the Intercreditor Agreement and to perform their
obligations thereunder. Each Lender agrees that any action taken by the Agents
or Required Lenders in accordance with the terms of this Agreement or the other
Loan Documents, including the Intercreditor Agreement, and the exercise by the
Agents or Required Lenders of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.
Section 10.11 Release. Each Lender and each Issuer hereby releases each Agent
acting on its behalf pursuant to the terms of this Agreement or any other Loan
Document from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (restriction on self-dealing).
Section 10.12 Acknowledgment of Security Trust Deed. Each Secured Party
acknowledges the terms of the Security Trust Deed and, in particular, the terms,
basis and limitation on which the Collateral Agent holds the “Transaction
Security” (as defined therein) and specifically agrees and accepts (i) such
terms, basis and limitation; (ii) that the Collateral Agent shall, as trustee,
have only those duties, obligations and responsibilities expressly specified in
the Security Trust Deed; (iii) the limitation and exclusion of the Collateral
Agent’s liability as set out therein; and (iv) all other provisions of the
Security Trust Deed as if it were a party thereto.
Section 10.13 Secured Hedging Agreements. Except as otherwise expressly set
forth herein or in any Guarantee or any Security Document, no Secured Hedge
Provider that obtains the benefits of Section 8.03, any Guarantee or any
Collateral by virtue of the provisions hereof or of any Guarantee or any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, no Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Hedging Obligations owing to Secured Hedge Providers unless
such


1117312.02-CHISR02A - MSW


261

--------------------------------------------------------------------------------




Agent has received written notice of such Obligations, together with such
supporting documentation as such Agent may request, from the applicable Secured
Hedge Provider.
ARTICLE XI
 
MISCELLANEOUS
Section 11.01 Notices.
(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:
(i)     if to any Loan Party, to the Borrower at:
Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.adityabirla.com
with a copy to:
 
Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.
Telecopier No.: 404-760-0137
Email: les.parrette@novelis.adityabirla.com
    and
 
Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, New York 10036
Attention: Jonathan B. Wiener
Telecopier No.: 212-682-0200
Email: jwiener@torys.com
 


1117312.02-CHISR02A - MSW


262

--------------------------------------------------------------------------------




(ii)
if to a Lender, to it at its address (or telecopier

number) set forth in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Designated Company);
and
(iii)
if to the Administrative Agent or the Collateral

Agent, to it at:
Standard Chartered Bank
5th Floor 1 Basinghall Avenue
London, England, EC2V 5DD
Attention: Asset Servicing - Manager
Fax: +44207 885 9728
Email: loansagencyuk@sc.com
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: David C. Reamer
Telecopier No.: (917) 777-2850
Phone No.: (212) 735-2850
Email: david.reamer@skadden.com
Notices and other communication sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may (subject to Section 11.01(d)) be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
ARTICLE II if such Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Designated
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it (including as set forth in


1117312.02-CHISR02A - MSW


263

--------------------------------------------------------------------------------




Section 11.01(d)); provided that approval of such procedures may be limited to
particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)Change of Address, Etc. Any party hereto (other than a Lender) may change its
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto. Each Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Designated Company and the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.
(d)Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
loansagencyuk@sc.com or at such other e-mail address(es) provided to the
Designated Company from time to time or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall reasonably require. Nothing
in this Section 11.01(d) shall prejudice the right of the Agents, any Lender or
any Loan Party to give any notice or other communication pursuant to this
Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document.


1117312.02-CHISR02A - MSW


264

--------------------------------------------------------------------------------




To the extent consented to by the Administrative Agent from time to time,
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Designated Company shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate and an executed copy (which may be by pdf or similar electronic
transmission) of each notice or request of the type described in clauses (i)
through (iv) of paragraph (d) above required to be delivered hereunder.
Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”).
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS (AS DEFINED BELOW) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Designated Company, any other Loan Party, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Designated
Company’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Designated Company, any other Loan Party, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
Each Loan Party further agrees and acknowledges that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Designated Company or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. The Designated Company and each other Loan Party hereby agree that
it will use commercially reasonable efforts to identify that portion of the
materials and/or information provided by or on behalf of the Designated Company
hereunder (the “Borrower Materials”) that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which,


1117312.02-CHISR02A - MSW


265

--------------------------------------------------------------------------------




at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials hereunder “PUBLIC,” the
Loan Parties shall be deemed to have authorized the Mandated Lead Arrangers, the
Agents and the Lenders to treat such materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Designated Company, the other Loan Parties or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such materials constitute Information,
they shall be treated as set forth in Section 11.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Agents and the
Mandated Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”. Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Designated Company, the other Loan
Parties or their respective securities for purposes of United States Federal or
state securities laws.
(e) Reliance by the Administrative Agent, the Collateral Agent and Lenders. The
Administrative Agent, the Collateral Agent and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the
Designated Company even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Co-Borrowers shall
indemnify the Administrative Agent, the Collateral Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such person on each notice purportedly given by
or on behalf of the Designated Company. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 11.02 Waivers; Cumulative Remedies; Amendment.
(a)Waivers; Cumulative Remedies. No failure or delay by the Administrative
Agent, the Collateral Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted


1117312.02-CHISR02A - MSW


266

--------------------------------------------------------------------------------




by this Section 11.02, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default, regardless of whether any Agent or any Lender may have
had notice or knowledge of such Default at the time. No notice or demand on any
Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.
(b)Required Consents. Subject to the terms of the Intercreditor Agreement and to
Section 11.02(c) and (d), neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended, supplemented or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Designated Company and the Required Lenders (or by
the Administrative Agent with the written consent of the Required Lenders) or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent (or, in the case of any
applicable Security Document, the Collateral Agent) and the Loan Party or Loan
Parties that are party thereto, in each case with the written consent of the
Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:
(i)increase the Commitment of any Lender without the
written consent of such Lender (it being understood that no amendment,
modification, termination, waiver or consent with respect to any condition
precedent, covenant or Default shall constitute an increase in the Commitment of
any Lender);
(ii)reduce the principal amount of any Loan or reduce
the rate of interest thereon (other than interest pursuant to Section 2.06(c)),
or reduce any Fees payable hereunder, or change the form or currency of payment
of any Obligation, without the written consent of each Lender directly affected
thereby;
(iii)(A) change the scheduled final maturity of any Loan, or any scheduled date
of payment of or the installment otherwise due on the principal amount of any
Loan under Section 2.09, (B) postpone the date for payment of any interest or
fees payable hereunder, (C) change the amount of, waive or excuse any such
payment (other than waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or (D) postpone the scheduled date of expiration of any
Commitment without the written consent of each Lender directly affected thereby;
(iv)increase the maximum duration of Interest Periods
hereunder, without the written consent of each Lender directly affected thereby;


1117312.02-CHISR02A - MSW


267

--------------------------------------------------------------------------------




(v)permit the assignment or delegation by any CoBorrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender
(provided that neither the Permitted Holdings Amalgamation nor the Permitted
Reorganization shall constitute an assignment or delegation by the Borrower of
its rights or obligations under the Loan Documents);
(vi)except pursuant to the Intercreditor Agreement,
release Holdings or all or substantially all of the Subsidiary Guarantors from
their Guarantees (except as expressly provided in this Agreement or as otherwise
expressly provided by any such Guarantee), or limit their liability in respect
of such Guarantees, without the written consent of each Lender;
(vii)except pursuant to the Intercreditor Agreement or
the express terms hereof, release all or a substantial portion of the Collateral
from the Liens of the Security Documents or alter the relative priorities of a
material portion of the Secured Obligations entitled to the Liens of the
Security Documents, in each case without the written consent of each Lender (it
being understood that additional Indebtedness consented to by the Required
Lenders and additional Loans pursuant to Section 2.23 or Section 2.24 and
Additional Senior Secured Indebtedness or Permitted First Priority Refinancing
Debt may be equally and ratably secured by the
Collateral with the then existing Secured Obligations under the Security
Documents);
(viii)change Section 2.14(b), (c) or (d) in a manner that
would alter the pro rata sharing of payments or setoffs required thereby or any
other provision in a manner that would alter the pro rata allocation among the
Lenders of Loan disbursements, including the requirements of Section 2.02(a),
without the written consent of each Lender directly affected thereby (it being
understood that additional Indebtedness consented to by the Required Lenders and
additional Loans pursuant to Section 2.23 and Section 2.24 may be equally and
ratably secured by the Collateral with the then existing Secured Obligations
under the Security Documents and may share payments and setoffs ratably with
other Loans);
(ix)change any provision of this Section 11.02(b), (c),
or (d), without the written consent of each Lender directly affected thereby
(except for additional restrictions on amendments or waivers for the benefit of
Lenders of additional Indebtedness consented to by the Required Lenders and
additional Loans pursuant to Section 2.23 and Section 2.24);


1117312.02-CHISR02A - MSW


268

--------------------------------------------------------------------------------




(x)change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent;
(xi)amend, modify or waive any provision of: (A) Section 2.1 of the
Intercreditor Agreement to the extent such amendment, modification or waiver
would adversely affect the priority of the Liens on the Collateral held by the
Collateral Agent for the benefit of the Secured Parties or (B) Section 6.3 of
the Intercreditor Agreement in a manner that adversely affects the priority of
payments of Collateral proceeds, in each case without the written consent of
each affected Lender; provided that this clause (xi) shall not apply to
amending, modifying or waiving any provision of Section 2.1 or 6.3 of the
Intercreditor Agreement in order to (1) give effect to any additional
Indebtedness, including the designation of any such Indebtedness as Pari Passu
Debt (as defined in the Intercreditor Agreement), Subordinated Lien Debt (as
defined in the Intercreditor Agreement) or Indebtedness under any Revolving
Credit Loan Document and the granting of security interests to the holders of
such Pari Passu Debt, Subordinated Lien Debt or Indebtedness under any Revolving
Credit Loan Document in the Collateral to secure the obligations under such Pari
Passu Debt, Subordinated Lien Debt or Indebtedness under any Revolving Credit
Loan Document that is permitted pursuant to Section 6.01 hereof (or would be
permitted pursuant to an amendment, modification or waiver of this Agreement
that is otherwise permitted by this Section 11.02) or (2) to enable any other
Indebtedness to constitute Pari Passu Debt, Subordinated Lien Debt or
Indebtedness under any Revolving Credit Loan Document to the extent not
prohibited by this Agreement; and
(xii)change or waive any provision of ARTICLE X as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the written
consent of such Agent;
(xiii)from and after the effective date of the first Increase Joinder entered
into after the Second Amendment Effective Date, amend, change, modify or waive
any provision of this Agreement or any other Loan Document in a manner that
adversely affects Lenders of a particular Class, on the one hand, as compared to
Lenders of another Class,


1117312.02-CHISR02A - MSW


269

--------------------------------------------------------------------------------




on the other hand, in each case without the written consent of the Required
Lenders of such affected Class (together with the written consent of such
additional Lenders of such affected Class otherwise required pursuant to the
other terms of this Section 11.02 (as if such provisions applied solely to such
affected Class));
provided, further, that
(1)    any waiver, amendment or modification of the Intercreditor Agreement (and
any related definitions) may be effected by an agreement or agreements in
writing entered into among the Collateral Agent, the Administrative Agent, the
Revolving Credit Collateral Agent and the Revolving Credit Administrative Agent
(in each case, with the consent of the Required Lenders but without the consent
of any Loan Party, so long as such amendment, waiver or modification does not
impose any additional duties or obligations on the Loan Parties or alter or
impair any right of any Loan Party under the Loan Documents); and
(2)    upon the effectiveness of any Refinancing Amendment or any Incremental
Term Loan Commitment or any Incremental Term Loan, the Administrative Agent, the
Designated Company and the Lenders providing the relevant Credit Agreement
Refinancing Indebtedness or Incremental Term Loan Commitment may amend this
Agreement to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness or
Incremental Term Loans incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term Loans
and/or Other Term Loan Commitments and any Incremental Term Loan Commitments or
Incremental Term Loans, as applicable). The Administrative Agent and the
Designated Company may effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Designated Company, to effect the terms of any
Refinancing Amendment;
provided, further, that, notwithstanding anything to the contrary contained
herein, each Agent is hereby authorized by each Lender to enter into any
amendment to or modification of the Intercreditor Agreement or the Security
Documents in connection with the issuance or incurrence of Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations (each as defined under the
Intercreditor Agreement) or any Permitted Revolving Credit Facility
Refinancings, solely to the extent necessary to effect such amendments as may be
necessary or appropriate, in the reasonable opinion of such Agent, in connection
with any such issuance or incurrence expressly permitted hereunder, so long as
such amendment or modification does not adversely affect the rights of any
Lender (it being understood that allowing Pari Passu Secured Obligations,
Subordinated Lien Secured Obligations and Permitted Revolving Credit Facility
Refinancings to be secured by Collateral on the terms set forth in the
Intercreditor Agreement will not be deemed to adversely affect the rights of any
Lender);


1117312.02-CHISR02A - MSW


270

--------------------------------------------------------------------------------




and provided, further, that any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased or extended,
the principal owed to such Lender reduced or this proviso amended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(c)Collateral. Without the consent of any other person, the Administrative Agent
and/or Collateral Agent may (or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Security Document (subject
to the consent of the Loan Parties party thereto except as otherwise provided in
such Security Document) or enter into any new agreement or instrument, to (i)
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, (ii) as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable Requirements of Law, or (iii) to cure any inconsistency with this
Agreement (other than, solely in the case of clause (iii), amendments or waivers
to provisions in such Security Documents that are required to create or perfect
the security interests created thereby or cause such Security Document or
security interest to be enforceable).
(d)Dissenting Lenders. If, in connection with any proposed change, waiver,
consent, discharge or termination of the provisions of this Agreement as
contemplated by Section 11.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Designated Company shall have the right, upon
notice by the Designated Company to such Lender and the Administrative Agent, to
replace all, but not less than all, of such non-consenting Lender or Lenders (so
long as all non-consenting Lenders are so replaced) with one or more persons
pursuant to Section 2.16 so long as at the time of such replacement each such
new Lender consents to the proposed change, waiver, consent, discharge or
termination. Each Lender agrees that, if the Designated Company elects to
replace such Lender in accordance with this Section, it shall promptly execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such non-consenting
Lender to execute an Assignment and Assumption shall not render such sale and
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register.
(e)Holdings Amalgamation; Permitted Reorganization and Increased Commitments.
Notwithstanding the foregoing, the Administrative Agent, the Collateral Agent
and the Designated Company (without the consent of any Lenders) may amend, amend
and restate, supplement or otherwise modify this Agreement and the other Loan
Documents if


1117312.02-CHISR02A - MSW


271

--------------------------------------------------------------------------------




necessary or advisable in connection with or to effectuate (i) the Permitted
Holdings Amalgamation, (ii) the Permitted Reorganization (to the extent set
forth in the definitions of “Permitted Reorganization” and “Permitted
Reorganization Disclosure Letter”) and (iii) any additional Loans contemplated
by Section 2.23 and Section 2.24.
(f)Loan Modification Offers.
(i)
The Designated Company may, by written notice to

the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders of one or more Classes of Loans
(each Class subject to such a Loan Modification Offer, an “Affected Class”) to
make one or more Permitted Amendments (as defined below) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Designated Company. Such notice shall set forth (i) the terms and conditions
of the requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice) (or
such shorter periods as are acceptable to the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans of the Lenders
of the Affected Class that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans of such Affected Class as to which such
Lender’s acceptance has been made. Each Lender of each Affected Class may elect
or decline, in its sole discretion, to participate in such Loan Modification
Offer.
(ii)
The Designated Company and each Accepting

Lender shall execute and deliver to the Administrative Agent an agreement in
form and substance satisfactory to the Administrative Agent giving effect to the
Permitted Amendment (a “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders of the Affected Class. Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 11.02 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received corporate documents,


1117312.02-CHISR02A - MSW


272

--------------------------------------------------------------------------------




officers’ certificates and legal opinions consistent with those delivered on the
Closing Date under Section 4.02.
(iii)
“Permitted     Amendments”     shall     be     (A)     an

extension of the final maturity date of the applicable Loans of the Accepting
Lenders (provided that such extensions may not result in having more than two
additional final maturity dates in any year, or more than three additional final
maturity dates at any time, under this Agreement without the consent of the
Administrative Agent), (B) a reduction, elimination or extension, of the
scheduled amortization of the applicable Loans of the Accepting Lenders, (C) a
change in rate of interest (including a change to the Applicable Margin and any
provision establishing a minimum rate), premium, or other amount with respect to
the applicable Loans of the Accepting Lenders and/or a change in the payment of
fees to the Accepting Lenders (such change and/or payments to be in the form of
cash, Equity Interests or other property to the extent not prohibited by this
Agreement), and (D) any other amendment to a Loan Document required to give
effect to the Permitted Amendments described in clauses (A) to (C) of this
Section 11.02(g).
(g)Most Favored Nation Provision. The Administrative Agent is authorized to
enter into any amendment to this Agreement contemplated under Section 6.10 with
the Designated Company, and without the approval of any other Person,
notwithstanding anything in this Agreement to the contrary.
Section 11.03 Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Co-Borrowers shall jointly and severally pay or cause
the applicable Loan Party to pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, the Mandated Lead
Arrangers, and their respective Affiliates (including the reasonable fees,
charges and disbursements of one primary transaction counsel (plus local counsel
in each applicable jurisdiction) for the Administrative Agent and/or the
Collateral Agent, all fees and time charges for attorneys who may be employees
of the Administrative Agent and/or Collateral Agent, expenses incurred in
connection with due diligence, inventory appraisal and collateral audit and
reporting fees, travel, courier, reproduction, printing and delivery expenses,
and the obtaining and maintaining of CUSIP numbers for the Loans) in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or in connection with each step of the
Permitted Reorganization or, the Aleris Acqisition and the Permitted Holdings
Amalgamation, and in connection with any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereofof any of the
foregoing (whether or not the transactions contemplated hereby or thereby shall
be consummated), including in connection with post-closing searches to confirm
that


1117312.02-CHISR02A - MSW


273

--------------------------------------------------------------------------------




security filings and recordations have been properly made, (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or any Receiver (including the fees, charges and disbursements
of one primary counsel (plus local or special counsel in each applicable
jurisdiction) for the Administrative Agent and/or the Collateral Agent (and all
fees and time charges for attorneys who may be employees of the Administrative
Agent and/or the Collateral Agent) and one primary counsel (plus local or
special counsel in each applicable jurisdiction) for the Lenders, and one
primary counsel (plus local or special counsel in each applicable jurisdiction)
for any Receiver), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.03, (B) in enforcing, preserving and
protecting, or attempting to enforce, preserve or protect its interests in the
Collateral or (C) in connection with the Loans issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and (iv) all documentary and similar taxes
and charges in respect of the Loan Documents.
(b)Indemnification. Each Loan Party shall indemnify each Agent (and any
sub-agent thereof), each Mandated Lead Arranger, each Lender and Receiver, and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all reasonable out-of-pocket losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Designated Company or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby (including
in connection with each step of the Permitted Reorganization, the Aleris
Acquisition and any Permitted Holdings Amalgamation), (ii) any Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or Release or threatened Release of Hazardous Materials on, at, under or from
any property owned, leased or operated by any Company at any time, or any
Environmental Claim related in any way to any Company, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Designated Company or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Designated Company or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Designated
Company or such Loan Party has obtained a final and nonappealable judgment in


1117312.02-CHISR02A - MSW


274

--------------------------------------------------------------------------------




its favor on such claim as determined by a court of competent jurisdiction.
WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE LOAN PARTIES,
AND THE LOAN PARTIES AGREE, THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH
INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNITEE.
(c)Reimbursement by Lenders. To the extent that any Loan Party for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 11.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof) or any Receiver or any
Related Party thereof, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Collateral Agent (or any such subagent)such
Receiver or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Collateral Agent (or any such subagent) or the Receiver, in
each case, in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any such sub-agent)or the Receiver in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 2.14(g). For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the total
outstanding Term Loans and unused Commitments of all Lenders at the time (or if
the Term Loans have been repaid in full and the Commitments have been
terminated, based upon its share of the Term Loans immediately prior to such
repayment).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


1117312.02-CHISR02A - MSW


275

--------------------------------------------------------------------------------




(e)Payments. All amounts due under this Section shall be payable not later than
three (3) Business Days after demand therefore accompanied by reasonable
particulars of amounts due.
(f)Survival. The agreements in this Section shall survive the resignation of
either or both of the Administrative Agent or the Collateral Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the Obligations
Section 11.04 Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Designated
Company nor any other Loan Party may (except as a result of a transaction
expressly permitted by Section 6.05(c) or 6.05(e)) assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, the Collateral Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of paragraph (b)
of this Section 11.04, (ii) by way of participation in accordance with the
provisions of paragraph (d) of this Section 11.04 or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by the
Designated Company, any other Loan Party or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that
(i)
except in the case of any assignment made on or

prior to the Syndication Termination Date in respect of any Class or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans of such Class at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of such Class or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment


1117312.02-CHISR02A - MSW


276

--------------------------------------------------------------------------------




and Assumption, as of the Trade Date) shall be an integral multiple of
$1,000,000, unless, so long as no Event of Default has occurred and is
continuing, the Designated Company otherwise consents (each such consent not to
be unreasonably withheld or delayed) and, with respect to the Borrowerany
Co-Borrower, such consent shall be deemed given if no objection is made by the
Designated Company within five Business Days after notice of the proposed
assignment; provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(ii)
each partial assignment shall be made as an

assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
(iii)
the parties to each assignment shall execute and

deliver to the Administrative Agent an Assignment and Assumption, together with
(except (x) in the case of any such assignments by the Mandated Lead Arrangers
or their respective Affiliates and (y) on or prior to the Syndication
Termination Date) a processing and recordation fee of $3,500 (provided that only
one such fee shall be imposed in the case of simultaneous assignments by related
Approved Funds or Affiliates of the assigning Lender), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire
(iv)
the Administrative Agent shall have received a U.S.

tax withholding certificate (or, alternatively, other evidence satisfactory to
the Administrative Agent) confirming FATCA compliance of the Eligible Assignee
pursuant to paragraph (v) of Section 2.15(f) (FATCA Information). For the
avoidance of doubt, and pursuant to paragraph (viii) of Section 2.15(f) (FATCA
Information), the Administrative Agent may rely on such U.S. tax withholding
certificate or other evidence from each Lender without further verification, and
the Administrative Agent shall not be liable for any action taken by it in
respect of such U.S. tax withholding certificate or other evidence under or in
connection with paragraph (v), (vi) or (vii) of Section 2.15(f) (FATCA
Information); and
(v)
Discounted Purchases. Each Lender acknowledges

that, commencing with the date that is three months after the Syndication
Termination Date, each Co-Borrower is an Eligible Assignee hereunder and may
purchase Term Loans hereunder from Lenders from time to time


1117312.02-CHISR02A - MSW


277

--------------------------------------------------------------------------------




pursuant to a Discounted Purchase in accordance with the terms of this Agreement
(including, without limitation, Section 11.04 hereof), subject to the
restrictions set forth in the definitions of “Discounted Purchase” and “Eligible
Assignee” and the following limitations:
(A)    each Co-Borrower agrees that, notwithstanding anything herein or
in any of the other Loan Documents to the contrary, (1) under no circumstances,
whether or not any Loan Party is subject to a bankruptcy or other insolvency
proceeding, shall any Co-Borrower be permitted to exercise any voting rights or
other privileges with respect to any Term Loans and any Term Loans that are
assigned to any Co-Borrower shall have no voting rights or other privileges
under this Agreement and the other Loan Documents and shall not be taken into
account in determining any required vote or consent and (2) the Co-Borrowers
shall not receive information provided solely to Lenders by the Administrative
Agent or any Lender and shall not be permitted to attend or participate in
meetings attended solely by Lenders and the Administrative Agent and their
advisors; rather, all Loans held by each Co-Borrower shall be automatically
cancelled immediately upon the purchase or acquisition thereof in accordance
with the terms of this Agreement (including, without limitation, Section 11.04
hereof);
(B)    at the time any Co-Borrower is making Discounted Purchases of Loans it
shall enter into an agreement with the Administrative Agent for the benefit of
the Administrative Agent and Lenders setting forth the agreements,
representations and warranties set forth in this paragraph (iv) that are
applicable to it, in a manner reasonably satisfactory to the Administrative
Agent and in any case identifying such Co-Borrower as the purchaser;
(C)    immediately upon the effectiveness of each Discounted Purchase, a
Cancellation (it being understood that such cancellation shall not constitute a
voluntary repayment of Loans for purposes of this Agreement) shall be
automatically irrevocably effected with respect to all of the Loans and related
Obligations subject to such Discounted Purchase for no consideration, with the
effect that such Loans and related Obligations shall for all purposes of this
Agreement and the other Loan Documents no longer be outstanding, and the
Co-Borrowers and the Guarantors shall no longer have any Obligations relating
thereto, it being understood that such forgiveness and cancellation shall result
in the Co-Borrowers and the Guarantors being irrevocably and unconditionally
released from all claims and liabilities relating to such Obligations which have
been so cancelled and forgiven, and the Collateral shall cease to secure any
such Obligations which have been so cancelled and forgiven; and
(D)    at the time of such Purchase Notice and Discounted Purchase, (x) no
Default or Event of Default shall have occurred and be continuing or would
result


1117312.02-CHISR02A - MSW


278

--------------------------------------------------------------------------------




therefrom, and (y) no proceeds of Revolving Credit Loans are used to consummate
the Discounted Purchase.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12, Section 2.13, Section 2.15,
Section 2.16, Section 7.10 and Section 11.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 11.04. In the event
of a transfer by novation of all or part of its rights and obligations under
this Agreement by a Lender, such Lender expressly reserves the rights, powers,
privileges and actions that it enjoys under any Security Documents governed by
French law in favor of its Eligible Assignee, in accordance with the provisions
of article 1334 et seq. of the French Code civil.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Co-Borrowers (and such agency being solely for tax purposes),
shall, at all times at the Administrative Agent’s Office, while any Loans are
outstanding, maintain a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Co-Borrowers, the Administrative Agent
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain in the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Collateral Agent,
the Co-Borrowers and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice. The
requirements of this Section 11.04(c) are intended to result in any and all
Loans being in “registered form” for purposes of Section 871, Section 881 and
any other applicable provision of the Code, and shall be interpreted and applied
in a manner consistent therewith. Each Lender that sells a participation shall,
acting solely for this purpose as a nonfiduciary agent of each Co-Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Commitments and Loans or other obligations under the Loan


1117312.02-CHISR02A - MSW


279

--------------------------------------------------------------------------------




Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Co-Borrower or the Administrative Agent sell participations to any
person (other than a natural person, a Defaulting Lender or a Co-Borrower, any
Co-Borrowers’ or any other Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) each Loan Party, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, the Co-Borrowers agree
that each Participant shall be entitled to the benefits of Section 2.12, Section
2.13, Section 2.15, Section 2.16 and Section 7.10 (subject to the requirements
of those Sections) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided,
that such Participant shall not be entitled to receive any greater payment under
Section 2.12, Section 2.15, or Section 7.10 with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to such Section 2.14 as though it were a Lender.
(e)Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12, Section 2.13, Section 2.15,
Section 2.16 and Section


1117312.02-CHISR02A - MSW


280

--------------------------------------------------------------------------------




7.10 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Designated Company’s prior
written consent.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or to any other central bank with
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)Disqualified Institutions.
(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Designated Company has consented to such assignment in writing in
its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Designated Company of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.
(ii)If any assignment (but not participation) is made to
any Disqualified Institution without the Designated Company’s prior written
consent in violation of clause (i) above, or any Person (other than a
Participant) becomes a Disqualified Institution after the applicable Trade Date,
the Designated Company may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) purchase
or prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such Term Loans, in each case plus accrued


1117312.02-CHISR02A - MSW


281

--------------------------------------------------------------------------------




interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder (and, in the case of a purchase, effect an immediate
Cancellation) and/or (B) require such Disqualified Institution to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section 11.04), all of its interest, rights and obligations under this
Agreement to one or more Eligible Assignees at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.
(iii)Notwithstanding anything to the contrary contained
in this Agreement, if any assignment (but not participation) is made to any
Disqualified Institution without the Designated Company’s prior written consent
in violation of clause (i) above, then such Disqualified Institution (A) will
not (x) have the right to receive information, reports or other materials
provided to Lenders by the Loan Parties, the Administrative Agent or any other
Lender, (y) attend or participate in meetings attended by the Lenders and the
Administrative Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (B) (x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, such Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws
(“Reorganization Plan”), such Disqualified Institution party hereto hereby
agrees (1) not to vote on such Reorganization Plan, (2) if such Disqualified
Institution does vote on such Reorganization Plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code of the United States (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Reorganization Plan in
accordance with Section 1126(c) of the Bankruptcy Code of the United States (or
any similar provision in any other Debtor Relief Laws) and (3) not to contest
any request by any party for a determination by the bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).


1117312.02-CHISR02A - MSW


282

--------------------------------------------------------------------------------




(iv)The Administrative Agent shall have the right, and
the Designated Company hereby expressly authorizes the Administrative Agent, to
(A) post the list of Disqualified Institutions provided by the Designated
Company and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders and/or (B) provide the DQ
List to each Lender requesting the same.
(h)Preservation of Belgian Security Interests. The benefit of the Belgian
Security Agreements and all security interests created thereunder shall
automatically transfer to any assignee or transferee (by way of novation or
otherwise) of part or all of the obligations expressed to be secured by the
Belgian Security Agreements. For the purpose of Article 1278 and Article 1281 of
the Belgian Civil Code (and, to the extent applicable, any similar provisions of
foreign law), the Collateral Agent, the other Secured Parties and each of the
other Loan Parties hereby expressly reserve the preservation of the Belgian
Security Agreements and all security interests created thereunder in case of
assignment, novation, amendment or any other transfer or change of the
obligations expressed to be secured by the Belgian Security Agreements
(including, without limitation, an extension of the term or an increase of the
amount of such obligations or the granting of additional credit) or of any
change of any of the parties to this Agreement or any other Loan Document. As of
the Second Amendment Effective Date, each Lender party to the Second Amendment,
which Lenders constitute the Required Lenders, and each Lender that becomes a
party to this Agreement after the Second Amendment Effective Date, expressly
consents to the terms of this Section 11.04(h), and hereby agrees that the form
Assignment and Assumption may be updated to include the terms of this Section
11.04(h) without the further consent of any other Person..
Section 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Commitments have not
expired or terminated. The provisions of Section 2.12, Section 2.13, Section
2.14, Section 2.15, Section 2.16, Section 7.10, ARTICLE X and Section 11.03
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.


1117312.02-CHISR02A - MSW


283

--------------------------------------------------------------------------------




Section 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent or the Mandated Lead Arrangers constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Section 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section 11.08 Right of Setoff. Subject to the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Requirements of Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Designated Company or any
other Loan Party against any and all of the obligations of the Designated
Company or such Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Designated Company or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have. Each
Lender agrees to notify the Designated Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 11.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK,


1117312.02-CHISR02A - MSW


284

--------------------------------------------------------------------------------




WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.
(b)SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(C)WAIVER OF VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.09(B).
EACH FRENCH GUARANTOR AND EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE BENEFIT
OF THE PROVISIONS OF ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(D)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, E-MAIL OR
OTHER ELECTRONIC TRANSMISSION) IN SECTION 11.01. EACH LOAN PARTY HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CORPORATION SERVICE COMPANY,


1117312.02-CHISR02A - MSW


285

--------------------------------------------------------------------------------




1180 AVE OF THE AMERICAS, SUITE 210, NEW YORK, NEW YORK, 10036 (TELEPHONE NO:
800-927-9801, X52067) (TELECOPY NO: 212-299-5656) (ELECTRONIC MAIL ADDRESS:
MWIENER@CSCINFO.COM) (THE “PROCESS AGENT”), IN THE CASE OF ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN THE UNITED STATES AS ITS DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY LOAN DOCUMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW.
SECTION 11.10 WAIVER OF JURY TRIAL. EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 11.12 Treatment of Certain Information; Confidentiality. Each Agent and
each Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
(including its head office, branch or representative offices) and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and other representatives (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law, stock exchange
requirement, or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to


1117312.02-CHISR02A - MSW


286

--------------------------------------------------------------------------------




this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section 11.12, to (i) any assignee of or Participant
or sub-Participant in, or any prospective Lender, or prospective assignee of or
Participant or sub-Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Loan Party and its obligations or
(iii) any rating agency for the purpose of obtaining a credit rating applicable
to any Lender, (g) with the consent of the Designated Company or the applicable
Loan Party, (h) to insurers, insurance brokers and other credit protection and
service providers of any Agent, Lender, or any of their respective Affiliates
who are under a duty of confidentiality to such Agent, Lender or Affiliate, (i)
to any Federal Reserve Bank or any other central bank with jurisdiction over
such Person in connection with a pledge or assignment in accordance with Section
11.04(f) or (ij) to the extent uch Information (x) becomes publicly available
other than as a result of a breach of this or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Loan Parties. For purposes of
this Section, “Information” shall mean all written information received from a
Loan Party or any of its Subsidiaries relating to the Loan Parties or any of
their Subsidiaries or any of their respective businesses, other than any such
information that is available to any Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party or any of their Subsidiaries,
provided that, in the case of information received from any Loan Party or any of
their Subsidiaries after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
Section 11.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Designated Company and the other Loan
Parties that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Designated
Company and the other Loan Parties, which information includes the name, address
and tax identification number of the Designated Company and the other Loan
Parties and other information regarding the Designated Company and the other
Loan Parties that will allow such Lender or the Administrative Agent, as
applicable, to identify the Designated Company and the other Loan Parties in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent. Where a Lender has received soft copies of the documents
provided pursuant to Section 4.01, the definition of Permitted Reorganization or
this Section 11.13, within a reasonable period of time following the written
request therefor by such Lender, the Designated Company shall deliver paper
copies to such Lender, it being understood that the Lenders have a right to seek
paper copies of all such documentation as may be required in order to enable
compliance with applicable “know your customer” and anti-money laundering rules
and regulations.


1117312.02-CHISR02A - MSW


287

--------------------------------------------------------------------------------




Section 11.14 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Co-Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 11.15 Singapore Personal Data Protection Act. If a Loan Party provides a
Secured Party with personal data of any individuals (including, where
applicable, a Loan Party’s directors, officers, employees, shareholders,
beneficial owners, representatives, agents and principals (if acting on behalf
of another)), that Loan Party represents and warrants that it:
(a)has obtained (and shall maintain) the consent from such individual; and
(b)is authorized to deliver such personal data to that Secured Party for
collection, use, disclosure, transfer and retention of personal data for such
purposes as set out in that Secured Party’s personal data protection policy or
as permitted by applicable laws or regulations.
Section 11.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:
(a)any     bankruptcy,     insolvency,     reorganization,     arrangement,
    readjustment,
composition, liquidation or the like of any Loan Party;
(b)any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;


1117312.02-CHISR02A - MSW


288

--------------------------------------------------------------------------------




(e)any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or
(f)any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.
Notwithstanding anything herein to the contrary, each party hereby acknowledges
that the provisions of article 1195 of the French code civil shall not apply to
it with respect to its obligations under the French Security Agreements and that
it shall not be entitled to make any claim under article 1195 of the French code
civil.
Section 11.17 Intercreditor Agreement. Notwithstanding anything to the contrary
contained herein, each Lender acknowledges that the Lien and security interest
granted to the Collateral Agent pursuant to the Security Documents and the
exercise of any right or remedy by such Collateral Agent thereunder are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement, on the one hand, and the
Security Documents, on the other hand, the terms of the Intercreditor Agreement
shall govern and control.
Section 11.18 Judgment Currency.
(a)Each Loan Party’s obligations hereunder and under the other Loan Documents to
make payments in Dollars (the “Obligation Currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the spot selling rate at which the Administrative
Agent (or if the Administrative Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Administrative
Agent) offers to sell such Judgment Currency for the Obligation Currency in the
London foreign exchange market at approximately 11:00 a.m. London time on such
date for delivery two (2) Business Days later (such date of determination of
such spot selling rate, being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b)If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Co-Borrowers covenant and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce


1117312.02-CHISR02A - MSW


289

--------------------------------------------------------------------------------




the amount of the Obligation Currency which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial award at the
rate of exchange prevailing on the Judgment Currency Conversion Date.
(c)For purposes of determining any rate of exchange for this Section 11.18, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.
Section 11.19 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, any of the Administrative Agent and the Collateral Agent, as the
relevant Loan Document may provide, in accordance with the terms of the Loan
Documents; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent or the Collateral Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent and the Collateral Agent, as the case may be) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with the terms hereof (subject to Section 2.14), (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
bankruptcy, insolvency or Debtor Relief Law or (d) any Person authorized under
the Intercreditor Agreement to exercise rights and remedies with respect to the
Collateral; and provided, further, that if at any time there is no person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent regarding the enforcement of rights and remedies under to
the Loan Documents and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.14, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
Section 11.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Designated Company and each other Loan Party acknowledges and
agrees that: (i) (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the Collateral Agent and the Mandated Lead
Arrangers are arm’s-length commercial transactions between the Designated
Company and each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Collateral Agent and the Mandated Lead
Arrangers, on the other hand, (B) each of the Designated Company and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Designated Company
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, the Collateral
Agent, and the Mandated Lead Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in


1117312.02-CHISR02A - MSW


290

--------------------------------------------------------------------------------




writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Designated Company, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Collateral Agent nor the Mandated Lead Arrangers has
any obligation to the Designated Company, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Collateral Agent and the
Mandated Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Designated Company, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent, the Collateral Agent nor any of the Mandated
Lead Arrangers has any obligation to disclose any of such interests to the
Designated Company, any other Loan Party or any of their respective Affiliates.
To the fullest extent permitted by law, each of the Designated Company and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Collateral Agent and the Mandated Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
Section 11.21 Abstract Acknowledgment of Indebtedness and Joint Creditorship.
(a)Notwithstanding any other provision of this Agreement, each Loan Party hereby
irrevocably and unconditionally agrees and covenants with the Collateral Agent
by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties, sums equal to,
and in the currency of, each amount payable by such Loan Party to each of the
Secured Parties under each of the Loan Documents relating to any Secured
Obligations, as and when that amount falls due for payment under the relevant
Secured Debt Agreement or would have fallen due but for any discharge resulting
from failure of another Secured Party to take appropriate steps, in insolvency
proceedings affecting such Loan Party, to preserve its entitlement to be paid
that amount.
(b)Each Loan Party undertakes to pay to the Collateral Agent upon first written
demand the amount payable by such Loan Party to each of the Secured Parties
under each of the Secured Debt Agreements as such amount has become due and
payable.
(c)The Collateral Agent has the independent right to demand and receive full or
partial payment of the amounts payable by each Loan Party under this Section
11.21, irrespective of any discharge of such Loan Party’s obligation to pay
those amounts to the other Secured Parties resulting from failure by them to
take appropriate steps, in insolvency proceedings affecting such Loan Party, to
preserve their entitlement to be paid those amounts.
(d)Any amount due and payable by a Loan Party to the Collateral Agent under this
Section 11.21 shall be decreased to the extent that the other Secured Parties
have received (and are able to retain) payment in full of the corresponding
amount under the other provisions of the Secured Debt Agreements and any amount
due and payable by a Loan Party to the other


1117312.02-CHISR02A - MSW


291

--------------------------------------------------------------------------------




Secured Parties under those provisions shall be decreased to the extent that the
Collateral Agent has received (and is able to retain) payment in full of the
corresponding amount under this Section 11.21; provided that no Loan Party may
consider its obligations towards a Secured Party to be so discharged by virtue
of any set-off, counterclaim or similar defense that it may invoke vis-à-vis the
Collateral Agent.
(e)The rights of the Secured Parties (other than the Collateral Agent) to
receive payment of amounts payable by each Loan Party under the Secured Debt
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.21.
(f)In addition, but without prejudice to the foregoing, the Collateral Agent
shall be the joint creditor (together with the relevant Secured Parties) of all
obligations of each Loan Party towards each of the Secured Parties under the
Secured Debt Agreements.
Section 11.22 Special Appointment of Collateral Agent for German Security and
other German Matters.
(a)(i) Each Secured Party that is or will become party to this Agreement hereby
appoints the Collateral Agent as trustee (Treuhaender) and administrator for the
purpose of holding on trust (Treuhand), administering, enforcing and releasing
the German Security (as defined below) for the Secured Parties, (ii) the
Collateral Agent accepts its appointment as a trustee and administrator of the
German Security on the terms and subject to the conditions set out in this
Agreement and (iii) the Secured Parties, the Collateral Agent and all other
parties to this Agreement agree that, in relation to the German Security, no
Secured Party shall exercise any independent power to enforce any German
Security or take any other action in relation to the enforcement of the German
Security, or make or receive any declarations in relation thereto.
(b)To the extent possible, the Collateral Agent shall hold and administer any
German Security which is security assigned, transferred or pledged under German
law to it as a trustee for the benefit of the Secured Parties, where “German
Security” shall mean the assets which are the subject of a security document
which is governed by German law.
(c)Each Secured Party hereby authorizes and instructs the Collateral Agent (with
the right of sub delegation) to enter into any documents evidencing German
Security and to make and accept all declarations and take all actions as it
considers necessary or useful in connection with any German Security on behalf
of the Secured Parties. The Collateral Agent shall further be entitled to
rescind, release, amend and/or execute new and different documents securing the
German Security.
(d)The Secured Parties and the Collateral Agent agree that all rights and claims
constituted by the abstract acknowledgment of indebtedness pursuant to this
Section 11.22 and all proceeds held by the Collateral Agent pursuant to or in
connection with such abstract acknowledgment of indebtedness are held by the
Collateral Agent with effect from the date of


1117312.02-CHISR02A - MSW


292

--------------------------------------------------------------------------------




such abstract acknowledgment of indebtedness in trust for the Secured Parties
and will be administered in accordance with the Loan Documents. The Secured
Parties and the Collateral Agent agree further that the respective Loan Party’s
obligations under such abstract acknowledgment of indebtedness shall not
increase the total amount of the Secured Obligations (as defined in the
respective agreement governing German Security) and shall not result in any
additional liability of any of the Loan Parties or otherwise prejudice the
rights of any of the Loan Parties. Accordingly, payment of the obligations under
such abstract acknowledgment of indebtedness shall, to the same extent,
discharge the corresponding Secured Obligations and vice versa.
(e)Each Secured Party hereby ratifies and approves all acts and declarations
previously done by the Collateral Agent on such Secured Party’s behalf
(including, for the avoidance of doubt the declarations made by the Collateral
Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party as future pledgee or otherwise).
(f)The representations and warranties in Section 3.22 and the covenants in
Section 6.21, in each case, given by any Loan Party resident in Germany
(Inländer) within the meaning of Section 2 para. 15 of the German Foreign Trade
Act (Auβenwirtschaftsgesetz) (or any Loan Party in relation to a Loan Party so
resident in Germany) are made only to the extent that they do not result in a
violation of or conflict with Section 7 of the German Foreign Trade and Payments
Regulation (Auβenwirtschaftsverordnung).
Section 11.23 Special Appointment of Collateral Agent in Relation to South
Korea.
(a)Notwithstanding any other provision of this Agreement, each Loan Party hereby
irrevocably and unconditionally undertakes to pay to the Collateral Agent, as
creditor in its own right and not as representative of the other Secured
Parties, sums equal to and in the currency of each amount payable by such Loan
Party to each of the Secured Parties under each of the Loan Documents as and
when that amount falls due for payment under the relevant Loan Document or would
have fallen due but for any discharge resulting from failure of another Secured
Party to take appropriate steps, in insolvency proceedings affecting that Loan
Party, to preserve its entitlement to be paid that amount.
(b)The Collateral Agent shall have its own independent right to demand payment
of the amounts payable by each Loan Party under this Section 11.23, irrespective
of any discharge of such Loan Party’s obligation to pay those amounts to the
Secured Parties resulting from failure by them to take appropriate steps, in
insolvency proceedings affecting that Loan Party, to preserve their entitlement
to be paid those amounts.
(c)Any amount due and payable by a Loan Party to the Collateral Agent under this
Section 11.23 shall be decreased to the extent that the other Secured Parties
have received (and are able to retain) payment in full of the corresponding
amount under the other provisions of


1117312.02-CHISR02A - MSW


293

--------------------------------------------------------------------------------




the Loan Documents and any amount due and payable by a Loan Party to the other
Secured Parties under those provisions shall be decreased to the extent that the
Collateral Agent has received (and is able to retain) payment in full of the
corresponding amount under this Section 11.23.
(d)Subject to paragraph (c) above, the rights of the Secured Parties (in each
case, other than the Collateral Agent) to receive payment of amounts payable by
each Loan Party under the Loan Documents are several and are separate and
independent from, and without prejudice to, the rights of the Collateral Agent
to receive payment under this Section 11.23.
(e)The Administrative Agent and the Collateral Agent are authorized to enter
into consents to any lock-up or listing agreement required by any applicable
rule or regulation in connection with any listing or offering of Equity
Interests in NKL and may consent to such Equity Interests being held by a
depositary or securities intermediary; provided, that the Collateral Agent’s
Liens in the Equity Interests of NKL or its direct parents, 4260848 Canada Inc.,
4260856 Canada Inc. and 8018227 Canada Inc., are not impaired.
Section 11.24 Special Appointment of Collateral Agent in Relation to France. For
the purpose of any French Security Agreements and all security interests created
thereunder:
(a)Notwithstanding any other provision of this Agreement, each Loan Party hereby
irrevocably and unconditionally undertakes insofar as necessary, in advance, to
pay to the Collateral Agent, as creditor in its own right and not as
representative of the other Secured Parties, sums equal to and in the currency
of each amount payable by such Loan Party to each of the Secured Parties under
each of the Loan Documents as and when that amount falls due for payment under
the relevant Loan Document or would have fallen due but for any discharge
resulting from failure of another Secured Party to take appropriate steps to
preserve its entitlement to be paid that amount (such payment undertakings,
obligations and liabilities which are the result thereof, hereinafter referred
to as the “Parallel Debt”).
(b)The Collateral Agent shall have its own independent right to demand payment
of the amounts payable by each Loan Party under this Section 11.24, irrespective
of any discharge of such Loan Party’s obligation to pay those amounts to the
other Secured Parties resulting from failure by them to take appropriate steps
to preserve their entitlement to be paid those amounts.
(c)Any amount due and payable by a Loan Party to the Collateral Agent under this
Section 11.24 shall be decreased to the extent that the other Secured Parties
have received (and are able to retain) payment in full of the corresponding
amount under the other provisions of the Loan Documents and any amount due and
payable by a Loan Party to the other Secured Parties under those provisions
shall be decreased to the extent that the Collateral Agent has received (and is
able to retain) payment in full of the corresponding amount under this Section
11.24.


1117312.02-CHISR02A - MSW


294

--------------------------------------------------------------------------------




(d)The Collateral Agent shall apply any amounts received in payment of any
Parallel Debt in accordance with the terms and conditions of this Agreement
governing the application of proceeds in payment of any Secured Obligations.
The rights of the Secured Parties (other than any Parallel Debt) to receive
payment of amounts payable by each Loan Party under the Loan Documents are
several and are separate and independent from, and without prejudice to, the
rights of the Collateral Agent to receive payment under this Section 11.24.
Section 11.25 Swiss Tax Ruling. The Borrower has obtained on prior occasions and
shall obtain if and when needed subsequent to the Closing Date, and each other
Co-Borrower shall obtain subsequent to the date that the Permitted
Reorganization is consummatedfirst Increase Effective Date hereunder (but, in
each case, within a reasonable time frametimeframe) (a) a ruling from the Wallis
cantonal tax authority confirming that the payment of Interests under this
Agreement shall not be subject to federal, cantonal, and municipal direct taxes
levied at source in Switzerland as per Article 51 § 1 lit. d and Article 94 of
the Swiss Federal Direct Tax Act of December 14, 1990 and as per Article 21 § 2
lit. a and Article 35 § lit. e of the Swiss Federal Harmonization Direct Tax Act
of December 14, 1990, and (b) a ruling from the Zurich cantonal tax authority
confirming that the aforesaid direct taxes levied at source may be solely ruled
with the Canton where the Swiss real estate is located. In the event that the
aforementioned confirmation is not granted, the Borrower and such Co-Borrowers
further acknowledge that the gross-up mechanism provided for under Section 2.15
shall apply with respect to any such direct taxes levied at source.
Section 11.26 Designation of Collateral Agent under Civil Code of Quebec. Each
of the parties hereto (including each Lender, acting for itself and on behalf of
each of its Affiliates which are or become Secured Parties from time to time)
confirms that the Collateral Agent (or any successor thereto) is the hypothecary
representative (within the meaning of Article 2692 of the Civil Code of Québec)
of the Secured Parties from time to time for the purposes of the hypothecary
security granted or to be granted by the Loan Parties or any one of them under
the laws of the Province of Québec. The execution by the Collateral Agent in its
capacity as fondé de pouvoir or hypothecary representative prior to the Closing
Date of any document creating or evidencing any such hypothecs is hereby
ratified and confirmed. Notwithstanding the provisions of Section 32 of the Act
respecting the special powers of legal persons (Québec), the Collateral Agent
may acquire and be the holder of any of the bonds secured by any such hypothec.
Section 11.27 Maximum Liability. Subject to Section 7.08 and Sections 7.11
through 7.167.17, it is the desire and intent of (i) each Loan Party and the
Lenders, that, in each case, the liability of such Loan Party shall be enforced
against such Loan Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought
after giving effect to the rights of contribution established in the
Contribution, Intercompany, Contracting and Offset Agreement that are valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. If, however, and to the extent that, the
obligations of any Loan Party under any Loan Document shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any


1117312.02-CHISR02A - MSW


295

--------------------------------------------------------------------------------




applicable state, provincial or federal law relating to fraudulent conveyances
or transfers), then the amount of such Loan Party’s obligations (in the case of
any invalidity or unenforceability with respect such Loan Party’s obligations)
under the Loan Documents shall be deemed to be reduced and such Loan Party shall
pay the maximum amount of the Secured Obligations which would be permissible
under applicable law; provided that any guarantees of any such obligations that
are subject to deemed reduction pursuant to this Section 11.27 shall, to the
fullest extent permitted by applicable Requirements of Law, be absolute and
unconditional in respect of the full amount of such obligations without giving
effect to any such deemed reduction.
Section 11.28 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.
Section 11.29 Collateral Matters. The Lenders irrevocably agree:
(a)that the Collateral Agent is authorized to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document, (i) at the
time the property subject to such Lien is pledged pursuant to Section 6.02(n)(x)
or Section 6.02(n)(y) (but solely to the extent such property consists of
Revolving Credit Priority Collateral and Hedging Agreements related to the value
of such Revolving Credit Priority Collateral) or sold, leased, licensed,
consigned, transferred or otherwise disposed of as part of or in connection with
any Asset Sale permitted under Section 6.06 to any Person other than a Loan
Party (provided that no Lien shall be released in any Series of Cash Neutral
Transactions) (or, if such transferee is a Loan Party, the Collateral Agent is
authorized to release such Lien on such asset in connection with the transfer so
long as (w) except as permitted by Section 6.06(q) or Section 6.06(s), the
transferee grants a new Lien to the Collateral Agent on such asset substantially
concurrently with the transfer of such asset, (x) the transfer is between
parties organized under the laws of different countries, (y) the priority of the
new Lien is the same as that of the original Lien and (z) the Liens on such
property held by or on behalf of the holders of Indebtedness under the Revolving
Credit Loan Documents or any Permitted Revolving Credit Facility Refinancing,
Permitted First Priority Refinancing Debt, Permitted Secured Priority
Refinancing Debt, Additional Senior Secured Indebtedness and Junior Secured
Indebtedness are also released), (ii) subject to Section 11.02, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other number of Lenders whose consent is required under Section
11.02), (iii) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guarantee pursuant to
Section 7.09(a), (b) and (c), (iv) upon termination of all Commitments and the
repayment in full of all outstanding principal and accrued interest with respect
to the Loans, all Fees and other Obligations, (v) in connection with the grant
of Liens permitted hereunder under Section 6.02(k) and subject to the
Intercreditor Agreement, if the applicable Loan Party grants a Lien to the
Collateral Agent or for the benefit of the Collateral Agent in a manner
reasonably satisfactory to the Collateral Agent, substantially


1117312.02-CHISR02A - MSW


296

--------------------------------------------------------------------------------




concurrently with the release of such asset, to the extent such release or
termination and re-grant is necessary or advisable under applicable law, and
(vi) to the extent such property is Excluded Property.
(b)to release or subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(i), to the extent required by the
terms of the obligations secured by such Liens;
Each Lender irrevocably authorizes the Collateral Agent to, at each
Co-Borrower’s expense, execute and deliver documents to authorize the release or
subordination of such items of Collateral from the Liens granted under the
Security Documents, in each case in accordance with the terms of the Loan
Documents and this Section 11.29.
Section 11.30 Electronic Execution of Assignments and Certain other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Requirements of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.
Section 11.31 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agents upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agents, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.


1117312.02-CHISR02A - MSW


297

--------------------------------------------------------------------------------




Section 11.32 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Solely to the extent any Lender or any Agent that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any Agent that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or any Agent that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 11.33 Lender Consents and Acknowledgements.
(a)On the Closing Date, the Designated Company hereby represents and warrants to
the Secured Parties that the value of the property granted in favor of the
Revolving Credit Agent, on behalf of the Revolving Credit Claimholders (as
defined in the Intercreditor Agreement) and the “Secured Parties” under and as
defined in the Existing Credit Agreement, pursuant to (i) that certain Pledge
Agreement Over Account, dated December 17, 2010, by and between Novelis Italia
S.p.A., as pledgor, Deutsche Bank S.p.A., as depository bank, and the Revolving
Credit Collateral Agent and (ii) that certain Pledge of Receivables (acte de
nantissement de créances), dated December 17, 2010, by and among Novelis PAE
S.A.S., as pledgor, and the Revolving Collateral Agent as the French Collateral
Agent and beneficiary, does not, and would not, if pledged, represent a material
portion of the Collateral (such property, the “Specified Immaterial Property”).
In reliance upon the foregoing representation, each Secured Party, by becoming a
Party or by receiving the benefit of the terms hereof or of the


1117312.02-CHISR02A - MSW


298

--------------------------------------------------------------------------------




other Loan Documents, hereby agrees that, except as provided in clause (d) of
the definition of Excluded Property and Section 5.11, (x) the Specified
Immaterial Property shall constitute Excluded Property, (y) the Loan Documents
shall not grant Liens over the Specified Immaterial Property, and (z) the Liens
granted pursuant to the documents described in clauses (i) and (ii) above shall
not secure the Secured Obligations. The Administrative Agent and the Collateral
Agent are authorized and are hereby directed by the Lenders to take all actions
necessary to acknowledge or otherwise implement the foregoing.
(b)On the Closing Date, the Designated Company has determined in its reasonable
discretion that (i) the restrictions under Korean law applicable to providing
upstream guarantees, including those laws that would potentially subject the
directors of NKL to civil and criminal liability for acting to benefit a third
party, constitute the equivalent of a prohibition under Requirements of Law of
NKL becoming a Subsidiary Guarantor and executing any Security Documents
creating and granting a pledge over its property pursuant to Section 5.11(b)(ii)
and (ii) the costs associated with causing Novelis Vietnam Company Limited to
become a Subsidiary Guarantor and to execute any Security Documents creating and
granting a pledge over its property pursuant to Section 5.11(b)(ii), are, in
each case, in light of the restrictions on, and cost of, creating and enforcing
such guarantees under the applicable Requirements of Law, excessive in relation
to the benefits that the Secured Parties would obtain. In reliance upon the
foregoing, each Secured Party, by becoming a Party or by receiving the benefit
of the terms hereof or of the other Loan Documents, hereby acknowledges that, as
of the Closing Date, NKL and Novelis Vietnam Company Limited shall not be
required to become a Subsidiary Guarantor or execute any Security Documents
creating or granting a pledge over their respective property in favor of the
Collateral Agent; provided that, if at any time after the Closing Date the
Administrative Agent, in its reasonable discretion, determines that (x) in the
case of NKL, the applicable legal restrictions no longer prohibit NKL from
providing such guarantee and pledge and (y) in the case of Novelis Vietnam
Company Limited, the costs of Novelis Vietnam Company Limited providing such
guarantee and pledge are no longer excessive in relation to the benefits
afforded thereby, then following written notice from the Administrative Agent,
the Designated Company shall have 30 days (or such longer period as agreed to by
the Administrative Agent) to satisfy the terms of Section 5.11(b)(ii) relating
to NKL or Novelis Vietnam Company Limited, as applicable; provided, further that
the Administrative Agent shall not make such determination (solely with respect
to NKL) prior to NKL becoming a Wholly Owned Subsidiary of the Designated
Company.
(c)Novelis do Brasil Ltda. (“NDB”) is a Loan Party and the owner of certain
hydropower assets in Guaraciaba, State of Minas Gerais, Brazil (the “Hydropower
Assets”). NDB intends to dispose of the Hydropower Assets and, for that purpose,
has formed Brecha Energetica Ltda., a special purpose limited liability company
in the City of Guaraciaba, State of Minas Gerais, Brazil (each, a “Brecha
Energetica”), and upon receipt of regulatory approvals from Administrative
Council for Economic Defense (“CADE”) and National Agency for Energy (“Aneel”)
and conclusion of other measures agreed upon contractually, (i) shall transfer
the


1117312.02-CHISR02A - MSW


299

--------------------------------------------------------------------------------




Hydropower Assets to Brecha Energetica (the “Corporate Reorganization”) and (ii)
shall sell the quotas in Brecha Energetica (the “Quota Sale”) to a third-party
purchaser (the “Purchaser”) pursuant to a Quota Purchase and Sale Agreement,
dated April 3, 2014 (as amended, restated, supplemented, or otherwise modified,
the “Purchase Agreement”). The Designated Company hereby represents and warrants
to the Secured Parties that the Corporate Reorganization and the Quota Sale are
permitted under this Agreement.
(d)The Designated Company has determined in its reasonable discretion that the
costs associated with causing Brecha Energetica to become a Subsidiary Guarantor
and to execute any Security Documents creating and granting a pledge over its
property pursuant to Section 5.11(b)(ii) are, in light of the binding commitment
to effect the Quota Sale pursuant to the terms of the Purchase Agreement,
excessive in relation to the benefits that the Secured Parties would obtain. In
reliance upon the foregoing, each Secured Party, by becoming a Party or by
receiving the benefit of the terms hereof or of the other Loan Documents, hereby
acknowledges that, as of the Closing Date, Brecha Energetica shall not be
required to become a Subsidiary Guarantor or execute any Security Documents
creating or granting a pledge over its respective property in favor of the
Collateral Agent; provided that, if at any time after the Closing Date, the
Administrative Agent, in its reasonable discretion, determines that the costs of
either such guarantee and pledge are no longer excessive in relation to the
benefits afforded thereby, then following written notice from the Administrative
Agent, the Designated Company shall have 30 days (or such longer period as
agreed to by the Administrative Agent) to satisfy the terms of Section
5.11(b)(ii). The Designated Company shall provide the Administrative Agent with
prompt written notice of (i) termination of the Purchase Agreement, (ii) the
occurrence of any event which, in the Administrative Agent’s reasonable
judgment, would make the Purchaser or NDB, as applicable, unable to satisfy any
of the conditions precedent to closing set forth in the Purchase Agreement and
(iii) a final and non-appealable refusal of the CADE and Aneel to grant any
regulatory consent relating to the Corporate Reorganization or the Quota Sale,
in order to assist the Administrative Agent in making the determination
described above.
Section 11.34 Termination. All agreements, covenants, representations,
warranties, rights, duties and obligations of each Party set forth in this
Agreement and each other Loan Document shall terminate in all respects at 5:00
p.m., New York City time on the Agreement Termination Date if the Closing Date
has not occurred on or prior to such time. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, the
provisions of Section 2.12, Section 2.14, Section 2.15, Section 2.16, Section
7.10, ARTICLE X, Section 11.03, Section 11.09, Section 11.10, Section 11.18, and
Section 11.19 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
Section 11.35 Lender Authorizations. The Lenders authorize and direct (i) each
of the Administrative Agent and the Collateral Agent to execute and deliver any
Security Documents, amendments to Security Documents or amendments and
restatements of Security Documents,


1117312.02-CHISR02A - MSW


300

--------------------------------------------------------------------------------




in each case, related to any amendment to, or amendment and restatement of, the
Revolving Credit Agreement; provided, that immediately after giving effect to
such documents, amendments and amendments and restatements, the scope of the
Collateral pledged is no less than the Collateral pledged immediately prior to
giving effect to such documents, amendments and amendments and restatements and
(ii) in connection with the NKL Share Repurchase, the Collateral Agent to return
any share certificates representing Equity Interests in NKL and sign any
documentation required to give effect to the NKL Share Repurchase; provided,
that after giving effect to the NKL Share Repurchase, certificates representing
100% of the Equity Interests in NKL held by Loan Parties are promptly delivered
to the Collateral Agent or its counsel along with such other documentation
required to pledge such Equity Interests to the Collateral Agent.
Section 11.36 Dutch Parallel Debt in Relation to the Dutch Security Agreements.
For the purpose of any Dutch Security Agreements and all security interests
created thereunder: (a) In this Section 11.36: “Dutch Corresponding Debt” shall
mean all Secured Obligations of a Loan Party but excluding its Dutch Parallel
Debt:
(b)Notwithstanding any other provision of this Agreement or any other Loan
Document, each Loan Party hereby irrevocably and unconditionally undertakes
insofar as necessary, in advance, to pay to the Collateral Agent, as creditor in
its own right and not as representative of the other Secured Parties, sums equal
to and in the currency of each amount payable by such Loan Party to each of the
Secured Parties as Dutch Corresponding Debt and when that amount falls due for
payment under the relevant Loan Document or would have fallen due but for any
discharge resulting from failure of another Secured Party to take appropriate
steps to preserve its entitlement to be paid that amount (such payment
undertakings, obligations and liabilities which are the result thereof,
hereinafter referred to as the “Dutch Parallel Debt”).
(c)The Collateral Agent shall have its own independent right to demand payment
of the amounts payable by each Loan Party under this Section 11.36, irrespective
of any discharge of such Loan Party’s obligation to pay those amounts to the
other Secured Parties resulting from failure by them to take appropriate steps
to preserve their entitlement to be paid those amounts. For the purpose of this
Section 11.36 the Collateral Agent acts in its own name and not as agent,
representative or trustee of the Secured Parties and accordingly hold neither
its claim resulting from a Dutch Parallel Debt nor any security interests
granted by the Security Documents securing a Dutch Parallel Debt on trust.
(d)Any amount due and payable by a Loan Party to the Collateral Agent under this
Section 11.36 shall be increased to the extent the Dutch Corresponding Debt is
increase and shall be decreased to the extent that the other Secured Parties
have received (and are able to retain) payment in full of the Dutch
Corresponding Debt and any part of the Dutch Corresponding Debt payable by a
Loan Party shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the Dutch Parallel Debt.


1117312.02-CHISR02A - MSW


301

--------------------------------------------------------------------------------




(e)The Collateral Agent shall apply any amounts received in payment of any Dutch
Parallel Debt in accordance with the terms and conditions of this Agreement
governing the application of proceeds in payment of any Secured Obligations.
The rights of the Secured Parties (other than any Dutch Parallel Debt) to
receive payment of the Dutch Corresponding Debt by each Loan Party are several
and are separate and independent from, and without prejudice to, the rights of
the Collateral Agent to receive payment under this Section 11.36.
Section 11.37 Special Appointment of Collateral Agent in Relation to Belgium.
For the purpose of any Belgian Security Agreements and all security interests
created thereunder, each Secured Party:
(a)appoints the Collateral Agent as its representative in accordance with (a)
Article 5 of the Belgian Act of 15 December 2004 on financial collateral
arrangements and several tax dispositions in relation to security collateral
arrangements and loans of financial instruments; and (b) Article 3 of Book III,
Title XVII of the Belgian Civil Code, which appointment is hereby accepted; and
(b)agrees that the Collateral Agent shall not be severally and jointly liable
with the Secured Parties.
Section 11.38 Lender Exculpation. Nothing in this Agreement shall oblige any
Lender to do or omit to do anything if it would, or might in its reasonable
opinion, constitute a breach of any Requirement of Law or a breach of a
fiduciary duty or duty of confidentiality.
[Signature Pages Follow]




1117312.02-CHISR02A - MSW


302